Exhibit 10.3

 

EXECUTION VERSION

 

CREDIT AGREEMENT

 

Dated as of November 7, 2017

 

among

 

99 CENTS ONLY STORES LLC,

as the Borrower,

 

NUMBER HOLDINGS, INC.,

as Holdings,

 

WILMINGTON TRUST, NATIONAL ASSOCIATION

as Administrative Agent,

 

and

 

THE OTHER LENDERS PARTY HERETO

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I

Definitions, Interpretation and Accounting Terms

2

SECTION 1.1

Defined Terms

2

SECTION 1.2

Other Interpretive Provisions

59

SECTION 1.3

Accounting Terms

60

SECTION 1.4

Rounding

60

SECTION 1.5

References to Agreements, Laws, Etc.

60

SECTION 1.6

Times of Day

60

SECTION 1.7

Pro Forma Calculations

60

ARTICLE II

The Facility

62

SECTION 2.1

The Loans

62

SECTION 2.2

Borrowings, Conversions and Continuations of Loans

62

SECTION 2.3

Optional Prepayments

64

SECTION 2.4

Mandatory Prepayments

71

SECTION 2.5

Reduction and Termination of Commitments

75

SECTION 2.6

Repayment of Loans

75

SECTION 2.7

Evidence of Indebtedness

75

SECTION 2.8

Interest

77

SECTION 2.9

Fees

78

SECTION 2.10

Payments and Computations

78

SECTION 2.11

Determination of Adjusted Eurocurrency Rate

79

SECTION 2.12

[Reserved]

79

SECTION 2.13

Extensions of Loans

80

SECTION 2.14

Refinancing Amendments

83

SECTION 2.15

Loan Repricing Protection

84

ARTICLE III

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

85

SECTION 3.1

Taxes

85

SECTION 3.2

Illegality

91

SECTION 3.3

Inability to Determine Rates

92

SECTION 3.4

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans

92

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

SECTION 3.5

Funding Losses

94

SECTION 3.6

Matters Applicable to All Requests for Compensation

94

SECTION 3.7

Replacement of Lenders under Certain Circumstances

95

SECTION 3.8

Survival

96

ARTICLE IV

Conditions Precedent

96

SECTION 4.1

Conditions Precedent to Initial Borrowing

96

SECTION 4.2

Conditions Precedent to Each Loan

98

ARTICLE V

Representations and Warranties

99

SECTION 5.1

Existence, Qualification and Power; Compliance with Laws

99

SECTION 5.2

Authorization; No Contravention

99

SECTION 5.3

Governmental Authorization

100

SECTION 5.4

Binding Effect

100

SECTION 5.5

Financial Statements; No Material Adverse Effect

100

SECTION 5.6

Litigation

101

SECTION 5.7

Ownership of Property; Liens

101

SECTION 5.8

Environmental Matters

101

SECTION 5.9

Taxes

102

SECTION 5.10

ERISA Compliance

102

SECTION 5.11

Subsidiaries

103

SECTION 5.12

Margin Regulations; Investment Company Act

103

SECTION 5.13

Disclosure

104

SECTION 5.14

Intellectual Property; Licenses, Etc.

104

SECTION 5.15

Solvency

104

SECTION 5.16

Subordination of Junior Financing

104

SECTION 5.17

USA PATRIOT Act

104

SECTION 5.18

Collateral Documents

106

SECTION 5.19

Use of Proceeds

106

SECTION 5.20

Insurance

106

ARTICLE VI

[Reserved]

106

ARTICLE VII

Reporting Covenants

106

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

SECTION 7.1

Financial Statements, Etc.

106

SECTION 7.2

Certificates; Other Information

108

SECTION 7.3

Notices

110

ARTICLE VIII

Affirmative Covenants

111

SECTION 8.1

Preservation of Existence, Etc.

111

SECTION 8.2

Compliance with Laws, Etc.

111

SECTION 8.3

Designation of Subsidiaries

111

SECTION 8.4

Payment of Taxes, Etc.

113

SECTION 8.5

Maintenance of Insurance

113

SECTION 8.6

Inspection Rights

114

SECTION 8.7

Books and Records

114

SECTION 8.8

Maintenance of Properties

114

SECTION 8.9

Use of Proceeds

114

SECTION 8.10

Compliance with Environmental Laws

115

SECTION 8.11

Covenant to Guarantee Obligations and Give Security

115

SECTION 8.12

Interest Rate Protection

117

SECTION 8.13

Further Assurances and Post-Closing Covenants

117

ARTICLE IX

Negative Covenants

118

SECTION 9.1

Liens

118

SECTION 9.2

Investments

122

SECTION 9.3

Indebtedness

125

SECTION 9.4

Fundamental Changes

129

SECTION 9.5

Dispositions

131

SECTION 9.6

Restricted Payments

133

SECTION 9.7

Change in Nature of Business

137

SECTION 9.8

Transactions with Affiliates

137

SECTION 9.9

Burdensome Agreements

140

SECTION 9.10

Fiscal Year

142

SECTION 9.11

Prepayments, Etc. of Junior Financing

143

SECTION 9.12

Modification of Agreements

143

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

SECTION 9.13

Holdings

144

SECTION 9.14

Capital Expenditures

144

ARTICLE X

Events of Default

145

SECTION 10.1

Events of Default

145

SECTION 10.2

Remedies upon Event of Default

148

SECTION 10.3

Application of Funds

148

ARTICLE XI

The Administrative Agent

149

SECTION 11.1

Appointment and Authorization

149

SECTION 11.2

Rights as a Lender

150

SECTION 11.3

Exculpatory Provisions

150

SECTION 11.4

Reliance by the Administrative Agent

152

SECTION 11.5

Delegation of Duties

153

SECTION 11.6

Resignation of Administrative Agent or the Collateral Agent

154

SECTION 11.7

Non-Reliance on Administrative Agent and Other Lenders; Disclosure of
Information by Agents

155

SECTION 11.8

[Reserved]

155

SECTION 11.9

Intercreditor Agreement

155

SECTION 11.10

Administrative Agent May File Proofs of Claim

156

SECTION 11.11

Collateral and Guaranty Matters

157

SECTION 11.12

[Reserved]

158

SECTION 11.13

Indemnification of Agents

158

ARTICLE XII

Miscellaneous

159

SECTION 12.1

Amendments, Etc.

159

SECTION 12.2

Successors and Assigns

162

SECTION 12.3

Costs and Expenses

167

SECTION 12.4

Indemnities

168

SECTION 12.5

Limitation of Liability

169

SECTION 12.6

Right of Setoff

169

SECTION 12.7

Sharing of Payments

170

SECTION 12.8

Notices and Other Communications; Facsimile Copies

170

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

SECTION 12.9

No Waiver; Cumulative Remedies

172

SECTION 12.10

Binding Effect

173

SECTION 12.11

Governing Law; Submission to Jurisdiction; Service of Process

173

SECTION 12.12

Waiver of Jury Trial

173

SECTION 12.13

Marshaling; Payments Set Aside

175

SECTION 12.14

Execution In Counterparts

175

SECTION 12.15

Electronic Execution of Assignments and Certain Other Documents

175

SECTION 12.16

Confidentiality

176

SECTION 12.17

Use of Name, Logo, etc.

177

SECTION 12.18

USA PATRIOT Act Notice

179

SECTION 12.19

No Advisory or Fiduciary Responsibility

179

SECTION 12.20

Severability

179

SECTION 12.21

Survival of Representations and Warranties

180

SECTION 12.22

Lender Action

180

SECTION 12.23

Interest Rate Limitation

180

 

v

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

 

 

Page

 

 

 

 

 

 

SCHEDULES

 

Schedule I

-

Term Commitments

 

Schedule II

-

Subsidiary Guarantors

 

Schedule 1.1A

-

Certain Security Interests and Guarantees

 

Schedule 1.7(b)

-

Adjustments to Consolidated EBITDA

 

Schedule 5.10(a)

-

ERISA Compliance

 

Schedule 5.11

-

Subsidiaries and Other Equity Investments

 

Schedule 8.13

-

Post-Closing Items

 

Schedule 9.1(b)

-

Existing Liens

 

Schedule 9.2(f)

-

Existing Investments

 

Schedule 9.3(b)

-

Existing Indebtedness

 

Schedule 9.6(c)

-

Permitted Restricted Payments

 

Schedule 9.8(h)

-

Existing Transactions with Affiliates

 

Schedule 9.9

-

Burdensome Agreements

 

Schedule 12.8

-

Administrative Agent’s Office, Certain Addresses for Notices

 

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

-

Form of Acceptance and Prepayment Notice

 

Exhibit B

-

Form of Assignment and Assumption 

 

Exhibit C

-

Form of Committed Loan Notice

 

Exhibit D

-

Form of Compliance Certificate

 

Exhibit E

-

Form of Discount Range Prepayment Notice

 

Exhibit F

-

Form of Discount Range Prepayment Offer

 

Exhibit G

-

Form of Guaranty

 

Exhibit H

-

Form of Intercompany Subordination Agreement

 

Exhibit I

-

Form of Intercreditor Agreement

 

Exhibit J

-

Form of Security Agreement

 

Exhibit K

-

Form of Solicited Discounted Prepayment Notice

 

Exhibit L

-

Form of Solicited Discounted Prepayment Offer

 

Exhibit M

-

Form of Specified Discount Prepayment Notice

 

Exhibit N

-

Form of Specified Discount Prepayment Response

 

Exhibit O

-

Form of Note

 

Exhibit P

-

Form of Non-Bank Certificate

 

Exhibit Q

-

Form of Opinion of Proskauer Rose LLP, Counsel for the Loan Parties

 

Exhibit R

-

Form of Solvency Certificate

 

Exhibit S

-

[Reserved]

 

Exhibit T

-

Form of Mortgage

 

Exhibit U-1

-

Form of First Lien/Second Lien Intercreditor Agreement

 

Exhibit U-2

-

Form of Notes Intercreditor Agreement

 

 

vi

--------------------------------------------------------------------------------


 

This SECOND LIEN CREDIT AGREEMENT is entered into as of November 7, 2017, among
99 CENTS ONLY STORES LLC, a California limited liability company (the
“Borrower”), NUMBER HOLDINGS, INC., a Delaware corporation (“Holdings”),
WILMINGTON TRUST, NATIONAL ASSOCIATION, as administrative agent (in such
capacity, including any successor thereto, the “Administrative Agent”) and as
collateral agent (in such capacity, including any successor thereto, the
“Collateral Agent”) under the Loan Documents, and each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”).

 

PRELIMINARY STATEMENTS

 

WHEREAS, (x) Holdings, the Borrower, the lenders party thereto, Royal Bank of
Canada, as administrative agent and as collateral agent, and the other agents
party thereto, are parties to that certain First Lien Credit Agreement (as
defined hereafter), (y) Holdings, the Borrower, the lenders party thereto, Royal
Bank of Canada, as administrative agent and as collateral agent, and the other
agents party thereto, are parties to that certain ABL Facility Credit Agreement
(as defined hereafter) and (z) Holdings, the Borrower and Wilmington Trust,
National Association, as trustee, are parties to that certain Senior Notes
Indenture (as defined hereafter).

 

WHEREAS, the Borrower (a) intends to reallocate 100% of the principal amount of
Tranche B-2 Loans, together with all accrued and unpaid interest thereon, held
by Affiliates of the Borrower to the Facility (as defined hereafter) hereunder;
(b) intends to establish a new class of Loans (as defined in the First Lien
Credit Agreement), which would refinance or replace not less than 85% of the
principal amount of Loans (as defined in the First Lien Credit Agreement) under
the First Lien Credit Agreement not held by Affiliates of the Borrower and
extend the Scheduled Termination Date (as defined in the First Lien Credit
Agreement) thereof; (c) may pursue a transaction to refinance or extend the
maturity of the Borrower’s Senior Notes; and (d) intends to amend the First Lien
Credit Agreement and the ABL Facility Credit Agreement in connection with the
foregoing and to make certain other modifications as more particularly set forth
in the amendments to such agreements.

 

WHEREAS, each Lender party hereto has indicated its willingness to reallocate
100% of its Tranche B-2 Loans, together with all capitalized interest and OID
thereon and fees and expenses related thereto, to the Facility hereunder on the
terms and subject to the conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

 

SECTION 1.1                                             Defined Terms.

 

As used in this Agreement, the following terms have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

 

“ABL Facility Administrative Agent” means Royal Bank of Canada in its capacity
as administrative agent and collateral agent under the ABL Facility Credit
Agreement, or any successor administrative agent and collateral agent under the
ABL Facility Credit Agreement.

 

“ABL Facility Credit Agreement” means that certain asset-based credit agreement
dated as of January 13, 2012, among the Borrower, Holdings, the lenders party
thereto, the ABL Facility Administrative Agent and the FILO Agent, as amended on
April 4, 2012, October 8, 2013, August 24, 2015, April 8, 2016, September 6,
2017, and November 7, 2017, and as the same may be further amended, restated,
modified, supplemented, extended, renewed, refunded, replaced or refinanced,
from time to time, in whole or in part, in one or more agreements (in each case
with the same or new lenders, institutional investors or agents), including any
agreement extending the maturity thereof or otherwise restructuring all or any
portion of the Indebtedness thereunder or increasing the amount loaned or issued
thereunder or altering the maturity thereof, and in each case any Permitted
Refinancing thereof, in each case as and to the extent permitted by this
Agreement and the Intercreditor Agreement.

 

“ABL Facility” means the asset-based credit facilities under the ABL Facility
Credit Agreement.

 

“ABL Facility Documentation” means the ABL Facility Credit Agreement and all
security agreements, guarantees, pledge agreements and other agreements or
instruments executed in connection therewith.

 

“ABL Facility Lenders” means the lenders from time to time party to the ABL
Facility Credit Agreement.

 

“Acceptable Discount” has the meaning specified in Section 2.3(d)(iv)(B).

 

“Acceptable Prepayment Amount” has the meaning specified in
Section 2.3(d)(iv)(C).

 

“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit A.

 

“Acceptance Date” has the meaning specified in Section 2.3(d)(iv)(B).

 

“ACOF III” means Ares Corporate Opportunities Fund III, L.P., and its
Affiliates.

 

2

--------------------------------------------------------------------------------


 

“Acquisition” means the purchase or other acquisition by any Person of property
and assets or businesses of any other Person or of assets constituting a
business unit, a line of business or division of any Person, a Store or Equity
Interests in any Person that, upon the consummation thereof, will be or become
part of a direct or indirect wholly owned Restricted Subsidiary of such Person
(including as a result of a merger, consolidation or amalgamation).

 

“Additional Lender” means, at any time, any bank, financial institution or other
institutional lender or investor that, in any case, is not an existing Lender
and that agrees to provide any portion of any Credit Agreement Refinancing
Indebtedness pursuant to a Refinancing Amendment in accordance with
Section 2.14.

 

“Adjusted Eurocurrency Rate” means with respect to any Eurocurrency Rate Loan
for any Interest Period, an interest rate per annum equal to the greater of
(a) the Eurocurrency Rate for such Interest Period multiplied by the Statutory
Reserve Rate and (b) 1.00% per annum. The Adjusted Eurocurrency Rate will be
adjusted automatically as to all Eurocurrency Rate Loans then outstanding as of
the effective date of any change in the Statutory Reserve Rate.

 

“Administrative Agent” has the meaning specified in the introductory paragraph
to this Agreement.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 12.8, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent Parties” has the meaning specified in Section 12.8(d).

 

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents, attorney-in-fact,
partners and trustees of such Persons and of such Persons’ Affiliates.

 

“Agents” means, collectively, the Administrative Agent, the Collateral Agent and
each co-agent or sub-agent (if any) appointed by the Administrative Agent from
time to time pursuant to Section 11.5.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement, as amended, restated, modified or
supplemented from time to time in accordance with the terms hereof.

 

3

--------------------------------------------------------------------------------


 

“All-In Yield” means, as to any Indebtedness, the yield thereon, whether in the
form of interest rate, margin, OID, upfront fees or a Eurocurrency Rate greater
than 1.00% (with such increased amount being equated to interest margins for
purposes of determining any increase to the Applicable Margin, and without
taking into account any fluctuations in the Eurocurrency Rate), or otherwise;
provided that OID and upfront fees (which shall be deemed to constitute like
amounts of OID) shall be equated to interest rate margins assuming a 4-year life
to maturity, and shall be calculated in a manner consistent with generally
accepted financial practices); provided, further, that “All-In Yield” shall not
include arrangement fees, structuring fees, underwriting fees or similar fees
paid to arrangers for such Indebtedness.

 

“Amendment No. 3 to the First Lien Credit Agreement” means Amendment No. 3 to
the First Lien Credit Agreement, dated as of November 7, 2017, among the
Borrower, Holdings, the lenders party thereto, the First Lien Administrative
Agent and the Lenders party or consenting in writing thereto.

 

“Amendment No. 6 to the ABL Facility Credit Agreement” means Amendment No. 6 to
the ABL Facility Credit Agreement, dated as of November 7, 2017, among the
Borrower, Holdings, the lenders party thereto, the ABL Facility Administrative
Agent and the FILO Agent.

 

“Annual Financial Statements” means the audited Consolidated balance sheets of
the Borrower as of the Friday closest to each of January 31, 2016 and 2017, and
the related Consolidated statements of operations, changes in stockholders’
equity and cash flows for the Borrower for the Fiscal Years then ended.

 

“Applicable Discount” has the meaning specified in Section 2.3(d)(iii)(B).

 

“Applicable Margin” means a percentage per annum equal to (i) for Eurocurrency
Rate Loans, 8.50%, and (ii) for Base Rate Loans, 7.50%.

 

“Appropriate Lender” means, at any time, with respect to Loans of any Class, the
Lenders of such Class.

 

“Approved Fund” means, with respect to any Lender, any Fund that is administered
or managed by (a) such Lender, (b) an Affiliate of such Lender or (c) an entity
or an Affiliate of an entity that administers or manages such Lender.

 

“Asset Sale” means any Disposition of any property by any Loan Party other than
any Disposition of any property permitted by Section 9.5(a), (b), (c), (d), (e),
(g), (h), (i), (k), (m), (n), (o), (p) and (r).

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form approved by the
Administrative Agent.

 

4

--------------------------------------------------------------------------------


 

“Attorney Costs” means all reasonable fees, expenses and disbursements of any
law firm or other external legal counsel.

 

“Auction Agent” means any financial institution or advisor employed by the
Borrower (whether or not the Administrative Agent or an Affiliate of the
Administrative Agent) to act as an arranger in connection with any Discounted
Loan Prepayment pursuant to Section 2.3(d); provided that the Borrower shall not
designate the Administrative Agent as the Auction Agent without the written
consent of the Administrative Agent (it being understood that the Administrative
Agent shall be under no obligation to agree to act as the Auction Agent);
provided, further, that neither the Borrower nor any of its Affiliates may act
as the Auction Agent.

 

“Available Amount” means, at any time (the “Reference Date”), the sum of
(without duplication):

 

(a)                                 [reserved]; plus

 

(b)                                 [reserved]; plus

 

(c)                                  the amount of any capital contributions
made in cash or Cash Equivalents to the Borrower or Net Cash Proceeds from the
issuance or sale of Qualified Equity Interests of any direct or indirect parent
of the Borrower (other than any amount designated as a Cure Amount (as defined
in the ABL Facility Credit Agreement), or an Excluded Contribution or any amount
(x) increasing Restricted Payment capacity under clause (ii) of the proviso of
Section 9.6(f) or (y) applied to (1) prepay Indebtedness under Sections
9.11(iii) or 9.11(vi) or (2) finance Capital Expenditures under clause (viii) of
the proviso to the definition thereof) received by the Borrower (or any direct
or indirect parent thereof and contributed by such parent, directly or
indirectly, to the Borrower) during the period from and including the Business
Day immediately following the Effective Date through and including the Reference
Date; provided that any such equity contribution made by, or Net Cash Proceeds
received from, the Sponsors in connection with the exchange or refinancing of
the First Lien Stub Term Loans or the Senior Notes shall not be included in the
Available Amount until on or following the 12 month anniversary of the Effective
Date; plus

 

(d)                                 in the event that the Available Amount has
been reduced as a result of an Investment made pursuant to Section 9.2(r), to
the extent not already reflected as a return of capital with respect to such
Investment for purposes of determining the amount of such Investment or required
to be applied to prepay Loans in accordance with Section 2.4(b), the aggregate
amount of all Net Cash Proceeds received by the Borrower or any Restricted
Subsidiary in connection with the Disposition of any such Investment, and the
aggregate amount of all returns, profits, dividends, other distributions and
similar amounts received by the Borrower or any Restricted Subsidiary in cash or
Cash Equivalents in respect of such Investment, in each case, from and including
the Business Day immediately following the Effective Date through and including
the Reference Date; plus

 

(e)                                  [reserved]; minus

 

5

--------------------------------------------------------------------------------


 

(f)                                   the aggregate amount, without duplication,
of any Investment made pursuant to Section 9.2(r), any Restricted Payment made
pursuant to Section 9.6(l) or any payment made pursuant to
Section 9.11(i) during the period commencing on the Effective Date and ending on
the Reference Date. It is understood and agreed that any and all Retained
Declined Proceeds shall be disregarded for purposes of calculating the Available
Amount.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest last
published by the Wall Street Journal (or if such publication ceases to publish
such rate of interest, another national publication or national service selected
by the Administrative Agent) as the “prime rate”, and (c) the Adjusted
Eurocurrency Rate on such day for an Interest Period of one (1) month plus 1.00%
(or, if such day is not a Business Day, the immediately preceding Business Day).
Any change in the Base Rate as the result of any change in the “prime rate”
shall take effect at the opening of business on the day specified in the
announcement of such change.

 

“Base Rate Loan” means any Loan during any period in which it bears interest
based on the Base Rate.

 

“Beneficial Owner” has the meaning given to such term in Rules 13(d)-3 and
13(d)-5 under the Exchange Act. “Beneficially Owned” has the meaning correlative
thereto.

 

“Board of Directors” means, as to any Person, the board of directors or
managers, as applicable, of such Person (or, if such Person is a partnership,
the board of directors or other governing body of the general partner of such
Person) or any duly authorized committee thereof.

 

“Bona Fide Debt Fund Affiliate” means any debt fund or investment vehicle that
is an Affiliate of any Disqualified Lender described in clause (i) or (ii) of
the definition thereof (a) that is engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of business and (b) with respect to which no personnel involved
in the investment in, or management of, the relevant Disqualified Lender
described in clause (i) or (ii) of the definition thereof (1) makes (or has the
right to make or participate with others in making) investment decisions on
behalf of, or otherwise cause the direction of the investment policies of, such
debt fund or investment vehicle or (2) has access to

 

6

--------------------------------------------------------------------------------


 

any information (other than information that is publicly available) relating to
Holdings, the Borrower and/or their respective Subsidiaries.

 

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Borrower Materials” has the meaning specified in Section 12.8(b).

 

“Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrower to make a voluntary prepayment of Loans at a specified discount to par
pursuant to Section 2.3(d)(ii).

 

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Lender of, a voluntary prepayment of Loans at a specified range of discounts
to par pursuant to Section 2.3(d)(iii).

 

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrower of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Loans at a discount to par pursuant to
Section 2.3(d)(iv).

 

“Borrowing” means a borrowing (or deemed borrowing) consisting of Loans of the
same Class and Type made, converted or continued on the same date and, in the
case of Eurocurrency Rate Loans, having the same Interest Period.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, Los Angeles, California or in New
York, New York with respect to Obligations is located and if such day relates to
any interest rate settings as to a Eurocurrency Rate Loan, any fundings,
disbursements, settlements and payments in Dollars in respect of any such
Eurocurrency Rate Loan, or any other dealings in Dollars to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan, means
any such day on which dealings in deposits in Dollars are conducted by and
between banks in the London interbank Eurocurrency market.

 

“Capital Expenditures” means, for any period, the aggregate of (a) all amounts
that would be reflected as additions to property, plant or equipment on a
Consolidated statement of cash flows of the Borrower and the Restricted
Subsidiaries in accordance with GAAP and (b) the value of all assets under
Capitalized Leases incurred by the Borrower and the Restricted Subsidiaries
during such period that, in conformity with GAAP, are or are required to be
included as capital expenditures on a Consolidated statement of cash flows of
the Borrower and the Restricted Subsidiaries; provided that the term “Capital
Expenditures” shall not include: (i) expenditures made in connection with the
replacement, substitution, restoration or repair of assets to the extent
financed with (x) insurance proceeds paid on account of the loss of or damage to
the assets being replaced, substituted, restored or repaired or (y) awards of
compensation arising from the taking by eminent domain or condemnation of the
assets being replaced, (ii) the purchase price of equipment that is purchased
simultaneously with the trade-in

 

7

--------------------------------------------------------------------------------


 

of existing equipment to the extent that the gross amount of such purchase price
is reduced by the credit granted by the seller of such equipment for the
equipment being traded in at such time, (iii) the purchase of plant, property or
equipment or software to the extent financed with the proceeds of Dispositions
of Collateral that are not required to be applied to prepay the Loans pursuant
to Section 2.4(b) (including any Retained Declined Proceeds in respect thereof)
or prepay loans under the First Lien Facility pursuant to the First Lien Credit
Agreement or the ABL Facility pursuant to the ABL Facility Credit Agreement,
(iv) expenditures that are accounted for as capital expenditures by the Borrower
or any Restricted Subsidiary and that actually are paid for, or reimbursed to
the Borrower or any Restricted Subsidiary in cash or Cash Equivalents, by a
Person other than the Borrower or any Restricted Subsidiary and for which
neither the Borrower nor any Restricted Subsidiary has provided or is required
to provide or incur, directly or indirectly, any consideration or obligation
(other than rent) in respect of such expenditures to such Person or any other
Person (whether before, during or after such period), (v) expenditures to the
extent constituting any portion of an Acquisition permitted under this Agreement
(but shall include Capital Expenditures made with the cash proceeds of such
Acquisition by the Borrower or any Restricted Subsidiary that is a recipient
thereof), (vi) the purchase price of equipment purchased during such period to
the extent the consideration therefor consists of any combination of (A) used or
surplus equipment traded in at the time of such purchase and (B) the proceeds of
a concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business, (vii) expenditures relating to the construction,
acquisition, replacement, reconstruction, development, refurbishment, renovation
or improvement of any property which has been transferred to a Person other than
the Borrower or a Restricted Subsidiary during the same Fiscal Year in which
such expenditures were made pursuant to a Permitted Sale-Leaseback Transaction
to the extent of the cash proceeds received by the Borrower or such Restricted
Subsidiary pursuant to such Permitted Sale-Leaseback Transaction; or
(viii) expenditures financed with the proceeds of an issuance of Equity
Interests of Holdings, any direct or indirect parent thereof, or a capital
contribution to the Borrower or Indebtedness permitted to be incurred hereunder.

 

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

 

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.

 

“Cash Collateral Account” means an account subject to the sole dominion and
control of the Collateral Agent.

 

“Cash Equivalents” means:

 

(a)                                 Dollars, Canadian dollars, pounds sterling,
euros or in the case of any Foreign Subsidiary that is a Restricted Subsidiary,
such local currencies held by it from time to time in the ordinary course of
business and not for speculation;

 

8

--------------------------------------------------------------------------------


 

(b)                                 readily marketable direct obligations issued
or directly and fully and unconditionally guaranteed or insured by the United
States government or any agency or instrumentality thereof the securities of
which are unconditionally guaranteed as a full faith and credit obligation of
such government with maturities of two (2) years or less from the date of
acquisition;

 

(c)                                  certificates of deposit, time deposits and
eurodollar time deposits with maturities of one year or less from the date of
acquisition, or bankers’ acceptances, in each case, with maturities not
exceeding one year and overnight bank deposits, in each case with any commercial
bank having capital and surplus of not less than $250,000,000 and whose
long-term debt is rated at least “A-2” or the equivalent thereof by Moody’s or
at least “A” or the equivalent thereof by S&P (or reasonably equivalent ratings
of another internationally recognized rating agency);

 

(d)                                 repurchase obligations for underlying
securities of the types described in clauses (b) and (c) above entered into with
any financial institution meeting the qualifications specified in
clause (c) above;

 

(e)                                  commercial paper issued by a corporation
(other than an Affiliate of the Borrower) rated at least P-1 by Moody’s or A-1
by S&P (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another internationally recognized rating
agency), in each case maturing within 12 months after the date of acquisition
thereof;

 

(f)                                   readily marketable direct obligations
issued by any state of the United States or any political subdivision thereof
having one of the two highest rating categories obtainable from either Moody’s
or S&P (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another internationally recognized rating
agency), in each case with maturities of two (2) years or less from the date of
acquisition;

 

(g)                                  Indebtedness issued by Persons (other than
the Sponsors or any of their Affiliates) with a rating of at least A-2 by
Moody’s or A by S&P (or, if at any time neither Moody’s nor S&P shall be rating
such obligations, an equivalent rating from another internationally recognized
rating agency), in each case with maturities not exceeding two years from the
date of acquisition;

 

(h)                                 investment funds investing at least 95% of
their assets in securities of the types described in clauses (a) through
(g) above; and

 

(i)                                     auction rate securities held by the
Borrower on the Effective Date in an aggregate amount not to exceed $10,000,000.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty (excluding the taking effect after the date of this Agreement of a
law, rule, regulation or treaty adopted prior to the date of this Agreement),
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the

 

9

--------------------------------------------------------------------------------


 

making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority. It is understood and agreed
that (i) (x) the Dodd—Frank Wall Street Reform and Consumer Protection Act
(Pub.L. 111-203, H.R. 4173), all Laws relating thereto, all interpretations and
applications thereof and any compliance by a Lender with any request or
directive relating thereto and (y) all rules or directives and any compliance by
a Lender with any requests or guidelines promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall, in each case, for the
purposes of this Agreement, be deemed to be adopted subsequent to the Effective
Date and (ii) for purposes of this Agreement, the adoption of a successor
provision that is substantially equivalent to the promulgation of Treasury
regulations in respect of or the issuance of official interpretations of FATCA
shall be deemed not an occurrence described in the preceding sentence.

 

“Change of Control” means the earliest to occur of:

 

(a)                                 at any time prior to the consummation of a
Qualifying IPO: any Person or group of Persons (other than Permitted Holders)
acquiring, beneficially, directly or indirectly, greater than 50% of the
aggregate ordinary voting power for the election of directors represented by the
issued and outstanding Equity Interests of Holdings (in each case, determined on
a fully diluted basis but not giving effect to contingent voting rights that
have not vested); or

 

(b)                                 at any time upon or after the consummation
of a Qualifying IPO (1) any Person (other than a Permitted Holder) or
(2) Persons (other than one or more Permitted Holders) constituting a “group”
(as such term is used in Sections 13(d) and 14(d) of the Exchange Act, but
excluding any employee benefit plan of such Person and its Subsidiaries, and any
Person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), becomes the Beneficial Owner, directly or
indirectly, of Equity Interests representing more than thirty-five percent (35%)
of the aggregate ordinary voting power for the election of directors represented
by the issued and outstanding Equity Interests of Holdings (in each case,
determined on a fully diluted basis but not giving effect to contingent voting
rights that have not vested) and the percentage of aggregate ordinary voting
power for the election of directors so held is greater than the percentage of
the aggregate ordinary voting power for the election of directors represented by
the Equity Interests of Holdings Beneficially Owned, directly or indirectly, in
the aggregate by the Permitted Holders (in each case, determined on a fully
diluted basis but not giving effect to contingent voting rights that have not
vested);

 

unless, in the case of either clause (a) or (b) above, the Permitted Holders
have, at such time, the right or the ability by voting power, contract or
otherwise to elect or designate for election at least a majority of the Board of
Directors of Holdings; or

 

(c)                                  any “Change of Control” (or any comparable
term) in any document pertaining to the First Lien Facility (or any Permitted
Refinancing thereof), the ABL Facility (or any Permitted Refinancing thereof),
the Senior Notes or the Senior Notes Indenture, any indenture governing notes
issued in a Permitted Refinancing of the Senior Notes, or any documents
governing any Credit Agreement Refinancing Indebtedness (or any Permitted
Refinancing thereof); or

 

10

--------------------------------------------------------------------------------


 

(d)                                 the Borrower ceases to be a direct
Wholly-Owned Subsidiary of Holdings (or any successor (a “Permitted Holdings
Successor”) of Holdings that (A) becomes the direct parent of the Borrower and
owns no other direct Subsidiaries and (B) has expressly assumed (and is in
compliance with) all the obligations of Holdings under this Agreement and the
other Loan Documents to which Holdings is a party pursuant to a supplement
hereto or thereto in form reasonably satisfactory to the Administrative Agent
and the Requisite Lenders); provided that ACOF III or one or more of its
designees may own up to 20% of the Class B Equity Interests (determined on a
fully diluted basis but not giving effect to contingent voting rights that have
not vested), so long as Holdings has collaterally assigned (subject to the First
Lien/Second Lien Intercreditor Agreement) its call rights set forth in the
Shareholders Agreement with respect to such Class B Equity Interests to the
Collateral Agent to secure the Secured Obligations.

 

“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Initial Loans, Other
Loans or Extended Loans, (b) any Commitment, refers to whether such Commitment
is a Commitment in respect of Initial Loans, Other Commitment (and, in the case
of an Other Commitment, the Class of Loans to which such Commitment relates), or
a Commitment in respect of a Class of Loans to be made pursuant to an Extension
Amendment and (c) any Lender, refers to whether such Lender has a Loan or
Commitment with respect to a particular Class of Loans or Commitments.  Other
Commitments, Other Loans and Extended Loans that have different terms and
conditions shall be construed to be in different Classes.  For the avoidance of
doubt, Initial Loans and any Converted First Lien Stub Loans shall be deemed to
be the same Class for purposes hereof.

 

“Class B Equity Interests” means the Class B Common Stock of the Borrower.

 

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time, and the Treasury regulations promulgated thereunder.

 

“Collateral” means all the “Collateral” (or equivalent term) as defined in any
Collateral Document and shall include the Mortgaged Properties.

 

“Collateral Agent” has the meaning specified in the introductory paragraph to
this Agreement.

 

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

(a)                                 the Collateral Agent and the Lenders shall
have received each Collateral Document required to be delivered on the Effective
Date pursuant to Section 4.1(a)(iv) or pursuant to Section 8.11 or Section 8.13
at such time, duly executed by each Loan Party thereto;

 

(b)                                 all Obligations shall have been
unconditionally guaranteed by Holdings, each wholly-owned Material Domestic
Subsidiary of the Borrower that is not an Excluded Subsidiary, including those
Subsidiaries that are listed on Schedule II hereto and any Restricted Subsidiary
of the Borrower that Guarantees the Senior Notes, any Indebtedness

 

11

--------------------------------------------------------------------------------


 

incurred by the Borrower pursuant to the First Lien Facility or the ABL
Facility, any Junior Financing or any Credit Agreement Refinancing Indebtedness
(or, in each case, any Permitted Refinancing thereof) (each such guarantor, a
“Guarantor”);

 

(c)                                  the Obligations and the Guaranty shall have
been secured by a perfected security interest (subject, as to priority, only to
(i) non-consensual Liens permitted by Section 9.1, (ii) Liens permitted under
Section 9.1 (including under clauses (a)(ii) and (v) thereof) securing the
Obligations (as defined in the First Lien Credit Agreement) and the Obligations
(as defined under the ABL Facility Credit Agreement) or any Permitted
Refinancing thereof (in each case, subject to the terms of the Intercreditor
Agreement and the Notes Intercreditor Agreement, as applicable) and (iii) Liens
permitted under Section 9.1(p), and any modification, replacement, renewal or
extension of any such Liens to the extent permitted under Section 9.1(y)) in
(A) the Equity Interests of the Borrower (other than any Class B Equity
Interests owned by ACOF III or one or more of its designees as permitted
hereunder; provided that Holdings shall collaterally assign (subject to the
First Lien/Second Lien Intercreditor Agreement) its call rights set forth in the
Shareholders Agreement with respect to such Class B Equity Interests to the
Collateral Agent to secure the Secured Obligations), (B) all Equity Interests of
each Domestic Subsidiary that is a Restricted Subsidiary (other than a Domestic
Subsidiary described in the following clause (C)(1)) and that is a direct
Wholly-Owned Subsidiary of the Borrower or any Subsidiary Guarantor and (C) 65%
of the issued and outstanding Equity Interests of (1) each Domestic Subsidiary
that is a Restricted Subsidiary and a direct Wholly-Owned Subsidiary of the
Borrower or any Subsidiary Guarantor and that is a disregarded entity for United
States Federal income tax purposes substantially all of the assets of which
consist of Equity Interests in one or more Foreign Subsidiaries and (2) each
Foreign Subsidiary that is a Restricted Subsidiary and a direct Wholly-Owned
Subsidiary of the Borrower or any Subsidiary Guarantor  (it being understood,
for the avoidance of doubt, that each of the preceding clauses (1) and (2) shall
be interpreted as intended to prevent the application of Section 956 of the Code
to Holdings, the Borrower and any of their respective Subsidiaries as a result
of the Obligations, the Secured Obligations and the Guaranty); provided that
Holdings, the Borrower and their respective Subsidiaries shall not be required
to enter into any pledge or other collateral agreements governed by foreign Law;
and

 

(d)                                 except to the extent otherwise provided
hereunder, including subject to Liens permitted by Section 9.1, or under any
Collateral Document, the Obligations and the Guaranty shall have been secured by
a perfected security interest (to the extent such security interest may be
perfected by delivering certificated securities, filing financing statements
under the UCC or making any necessary filings with the United States Patent and
Trademark Office or United States Copyright Office) in substantially all
tangible and intangible personal property Collateral of the Borrower and each
Guarantor, in each case, as, and with the priority, required by the Collateral
Documents, in each case subject to exceptions and limitations otherwise set
forth in this Agreement and the Collateral Documents; provided that any such
security interests in Collateral shall be subject to the terms of the
Intercreditor Agreement, the First Lien/Second Lien Intercreditor Agreement and
the Notes Intercreditor Agreement.

 

The foregoing definition shall not require (i) Holdings, the Borrower or any of
their respective Subsidiaries to enter into any Collateral Documents (or any
foreign equivalent thereof), or any other pledge or collateral documents,
governed or purported to be governed by

 

12

--------------------------------------------------------------------------------


 

foreign Law or (ii) the creation or perfection of pledges of or security
interests in, or the obtaining of title insurance, surveys, abstracts or
appraisals with respect to, particular assets if and for so long as, in the
reasonable judgment of both the Collateral Agent (at the direction of the
Requisite Lenders) and the Borrower, the cost, difficulty, burden or
consequences of creating or perfecting such pledges or security interests in
such assets or obtaining title insurance, surveys, abstracts or appraisals in
respect to such assets shall be excessive in relation to the benefit to the
Lenders to be afforded thereby.

 

Subject to the immediately preceding paragraph, the Collateral Agent (acting at
the direction of, or with the consent of, the Requisite Lenders) may grant
extensions of time for the creation or perfection of security interests in or
the obtaining of title insurance and surveys with respect to particular assets
(including extensions beyond (x) the Effective Date or, if later, the date
required by the proviso at the end of Section 4.1(a) or Section 8.13 for the
creation or perfection of security interests in the assets of the Loan Parties
on such date, or (y) the closing date of any Acquisition permitted by this
Agreement or, if later, the date required by Section 8.11 or Section 8.13 for
the creation or perfection of security interests in the assets acquired in such
Acquisition on such date) where it reasonably determines, in consultation with
the Borrower, that creation or perfection cannot reasonably be accomplished
without undue effort, difficulty, burden or expense by the time or times at
which it would otherwise be required by this Agreement or the Collateral
Documents.

 

Notwithstanding anything herein or in the other Loan Documents to the contrary,
delivery by the Loan Parties to the Agents of securities Collateral shall be
subject to Section 5.01(d) of the First Lien/Second Lien Intercreditor
Agreement.

 

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages, each of the mortgages,
collateral assignments, the Security Agreement Supplements, security agreements,
pledge agreements or other similar agreements delivered to the Agents and the
Lenders pursuant to Section 4.1(a)(iv), Section 8.11 or Section 8.13, the
Guaranty, the Intercreditor Agreement, the First Lien/Second Lien Intercreditor
Agreement, the Notes Intercreditor Agreement and each of the other agreements,
instruments or documents executed and delivered by one or more Loan Parties that
creates or purports to create a Lien or Guarantee in favor of the Collateral
Agent for the benefit of the Secured Parties to secure or Guarantee the
Obligations.

 

“Commitment” means, as to each Lender, its obligation to make a Loan to the
Borrower hereunder, expressed as an amount representing the maximum principal
amount of the Loan to be made by such Lender under this Agreement, as such
commitment may be (a) reduced from time to time pursuant to Section 2.5 and
(b) reduced or increased from time to time pursuant to (i) assignments by or to
such Lender pursuant to an Assignment and Assumption, (ii) a Refinancing
Amendment or (iii) an Extension Amendment.  The initial amount of each Lender’s
Commitment is set forth on Schedule I under the caption “Commitment” or,
otherwise, in the Assignment and Assumption, Refinancing Amendment or Extension
Amendment pursuant to which such Lender shall have assumed its Commitment, as
the case may be.

 

13

--------------------------------------------------------------------------------


 

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.2(a), which, if in writing, shall be substantially
in the form of Exhibit C.

 

“Company Parties” means the collective reference to Holdings and its
Subsidiaries, including the Borrower, and “Company Party” means any one of them.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D and which certificate shall in any event be a certificate of the chief
financial officer (a) certifying as to whether to such chief financial officer’s
knowledge an Event of Default has occurred and is continuing and, if applicable,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (b) setting forth a reasonably detailed calculation, in the
case of financial statements delivered under Section 7.1, beginning with the
financial statements for the Fiscal Year of the Borrower ending on or around
January 31, 2018, of Excess Cash Flow for such fiscal year and (c) setting forth
reasonably detailed calculations, in the case of financial statements delivered
under Section 7.1, beginning with the financial statements for the Fiscal Year
of the Borrower ending on January 31, 2018, of the Net Cash Proceeds received
during the applicable period by or on behalf of, the Borrower or any of the
Restricted Subsidiaries in respect of any Disposition subject to prepayment
pursuant to Section 2.4(b)(i).

 

“Consolidated” means, with respect to any Person, the consolidation of accounts
of such Person and any other Person in accordance with GAAP, and shall not
include any Unrestricted Subsidiary, but the interest of such Person in an
Unrestricted Subsidiary shall be accounted for as an Investment.  Unless the
context otherwise requires “Consolidated” refers to the consolidated of accounts
of the Borrower and the Restricted Subsidiaries in accordance with GAAP. 
“Consolidation” has a correlative meaning.

 

“Consolidated Current Assets” means, as at any date of determination, the total
assets of the Borrower and the Restricted Subsidiaries on a consolidated basis
that may properly be classified as current assets in conformity with GAAP,
excluding cash and Cash Equivalents, and excluding the effects of adjustments
pursuant to GAAP resulting from the application of recapitalization accounting
or purchase accounting, as the case may be, in relation to the Transaction or
any consummated acquisition.

 

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of the Borrower and the Restricted Subsidiaries on a
consolidated basis that may properly be classified as current liabilities in
conformity with GAAP, excluding (a) the current portion of any Funded Debt,
(b) the current portion of interest, (c) accruals for current or deferred taxes
based on income or profits, (d) accruals of any costs or expenses related to
restructuring reserves, disposed, abandoned or discontinued operations or
business optimization (including consolidation initiatives, accrued severance
and facility closure costs), (e) revolving loans, swingline loans and letter of
credit obligations under the ABL Facility or any other revolving credit
facility, (f) the current portion of any Capitalized Lease Obligation,
(g) deferred revenue arising from cash receipts that are earmarked for specific
projects, (h) liabilities in respect of unpaid earn-outs, (i) the current
portion of deferred acquisition costs and (j) the current portion of any other
long-term liabilities, and, furthermore, excluding the effects of adjustments

 

14

--------------------------------------------------------------------------------


 

pursuant to GAAP resulting from the application of recapitalization accounting
or purchase accounting, as the case may be, in relation to the Transaction or
any consummated acquisition.

 

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of key money and other intangible assets and
deferred financing fees and amortization of unrecognized prior service costs and
actuarial gains and losses related to pensions and other post-employment
benefits, of such Person and the Restricted Subsidiaries for such period on a
Consolidated basis and otherwise determined in accordance with GAAP.

 

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:

 

(1)                                 increased, in each case to the extent
deducted (and not added back) or, in the case of clause (l) not already
included, in Consolidated Net Income, and in each case, without duplication, by:

 

(a)                                 provision for taxes based on income or
profits or capital, including state, franchise, excise and similar taxes and
foreign withholding taxes of such Person paid or accrued, including any
penalties and interest relating to any tax examinations; plus

 

(b)                                 Fixed Charges of such Person for such period
(including (i) net losses on Swap Contracts or other derivative instruments
entered into for the purpose of hedging interest rate risk and (ii) expenses of
surety bonds in connection with financing activities, in each case, to the
extent included in Fixed Charges), together with items excluded from the
definition of “Consolidated Interest Expense” pursuant to clauses (a) through
(c) thereof; plus

 

(c)                                  Consolidated Depreciation and Amortization
Expense of such Person for such period; plus

 

(d)                                 extraordinary, non-recurring, unusual and
exceptional losses, charges and expenses; plus

 

(e)                                  losses, charges and expenses relating to
the Transaction; business optimization (including consolidation initiatives),
relocation or integration; consolidation or closing of stores, distribution
centers or other facilities or exiting lines of business; acquisitions after the
Effective Date; initiatives aimed at profitability improvement; strategic
initiatives; personnel relocation, restructuring, redundancy, severance,
termination, settlement or judgment; one-time compensation charges; and the
amount of any signing, retention and completion bonuses; plus

 

(f)                                   losses, charges and expenses attributable
to Disposed or discontinued operations and losses, charges and expenses related
to the disposal of Disposed, abandoned or discontinued operations; plus

 

(g)                                  losses, charges and expenses attributable
to asset Dispositions or the sale or other disposition of any Equity Interests
of any Person other than in the ordinary

 

15

--------------------------------------------------------------------------------


 

course of business, as determined in good faith by a Responsible Officer or the
Board of Directors of the Borrower; plus

 

(h)                                 losses, charges and expenses attributable to
the early extinguishment or conversion of Indebtedness, Swap Contracts or other
derivative instruments (including deferred financing expenses written off and
premiums paid); plus

 

(i)                                     the amount of any minority interest
expense consisting of Subsidiary income attributable to minority equity
interests of third parties in any non-Wholly-Owned Subsidiary; plus

 

(j)                                    the amount of management, monitoring,
consulting and advisory fees (including termination fees) and related
indemnities, charges and expenses paid or accrued to or on behalf of any direct
or indirect parent of the Borrower or any of the Permitted Holders, in each case
to the extent permitted under Section 9.8; plus

 

(k)                                 losses, charges and expenses related to
internal software development that are expensed but could have been capitalized
under alternative accounting policies in accordance with GAAP; plus

 

(l)                                     the amount of net cost savings and
synergies projected by the Borrower in good faith to be realized as a result of
specified actions taken or expected to be taken prior to or during or after such
period (which cost savings or synergies shall be subject only to certification
by management of the Borrower and shall be calculated on a Pro Forma Basis as
though such cost savings or synergies had been realized on the first day of such
period), net of the amount of actual benefits realized during such period from
such actions; provided that (A) such cost savings or synergies are reasonably
identifiable and factually supportable, and (B) such actions have been taken or
are to be taken within twelve (12) months after the date of determination to
take such action; and provided, further that the aggregate amount added back to
pursuant to this clause (l) in any four-quarter period shall not exceed the
greater of (i) $25,000,000 and (ii) 15% of Consolidated EBITDA for such period
(calculated after giving effect to all adjustments pursuant to this definition,
including this clause (l)); plus

 

(m)                             losses, charges and expenses related to the
pre-opening and opening of Stores, distribution centers or other facilities;
provided that the aggregate amount added back to Consolidated EBITDA pursuant to
this clause (m) in any four-quarter period shall not exceed $12,500,000 for such
period; plus

 

(n)                                 losses, charges and expenses related to
payments made to option holders of the Borrower or any of its direct or indirect
parents in connection with, or as a result of, any distribution being made to
equityholders of such Person or any of its direct or indirect parents, which
payments are being made to compensate such option holders as though they were
equityholders at the time of, and entitled to share in, such distribution, in
each case to the extent permitted under the Senior Notes Indenture; plus

 

(o)                                 with respect to any Joint Venture that is
not a Restricted Subsidiary, an amount equal to the proportion of those items
described in clauses (a), (b) and (c)

 

16

--------------------------------------------------------------------------------


 

above relating to such Joint Venture corresponding to the Borrower’s and the
Restricted Subsidiaries’ proportionate share of such Joint Venture’s
Consolidated Net Income (determined as if such Joint Venture were a Restricted
Subsidiary); plus

 

(p)                                 cash receipts (or any netting arrangements
resulting in reduced cash expenditures) not included in Consolidated EBITDA or
Consolidated Net Income in any period to the extent non-cash gains relating to
such cash receipts or netting arrangement were deducted in the calculation of
Consolidated EBITDA pursuant to clause (2) below for any prior period and not
added back; plus

 

(q)                                 any other non-cash losses, charges and
expenses, including any write offs or write downs, reducing Consolidated Net
Income for such period, excluding any such loss, charge or expense that
represents an accrual or reserve for a cash expenditure for a future period; and

 

(2)                                 decreased by (without duplication) non-cash
gains increasing Consolidated Net Income of such Person for such period,
excluding any non-cash gains that represent the reversal of any accrual of, or
cash reserve for, anticipated cash charges that were deducted (and not added
back) in the calculation of Consolidated EBITDA for any prior period.

 

“Consolidated Indebtedness” shall mean, as of any date of determination, the
aggregate principal amount of Indebtedness of the Borrower and its Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP, consisting of Indebtedness of the types described in
clauses (a) and (f) of the definition of “Indebtedness”; provided that
Consolidated Indebtedness shall not include (a) any letter of credit, except to
the extent of unreimbursed obligations in respect of drawn letters of credit
(provided that any unreimbursed amount under commercial letters of credit shall
not be counted as Consolidated Indebtedness until three Business Days after such
amount is drawn (it being understood that any borrowing, whether automatic or
otherwise, to fund such reimbursement shall be counted)) and (b) obligations
under Swap Contracts.

 

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of:

 

(a)                                 Consolidated interest expense of such Person
and the Restricted Subsidiaries for such period, to the extent such expense was
deducted (and not added back) in computing Consolidated Net Income (including
amortization of original issue discount, the interest component of Capitalized
Lease Obligations, and net payments and receipts (if any) pursuant to interest
rate Swap Contracts and excluding additional interest in respect of the Senior
Notes, amortization of deferred financing fees, debt issuance costs,
commissions, fees and expenses and expensing of any bridge, commitment or other
financing fees); plus

 

(b)                                 Consolidated capitalized interest of such
Person and the Restricted Subsidiaries for such period, whether paid or accrued;
plus

 

(c)                                  any amounts paid or payable pursuant to
Section 9.6(g)(vii); minus

 

(d)                                 interest income for such period.

 

17

--------------------------------------------------------------------------------


 

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.

 

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period, on a Consolidated basis, and otherwise determined in accordance
with GAAP; provided that, without duplication:

 

(a)                                 the cumulative effect of a change in
accounting principles shall be excluded;

 

(b)                                 the net after-tax effect of extraordinary,
non-recurring, unusual and exceptional gains, losses, charges and expenses shall
be excluded;

 

(c)                                  the net after-tax effect of any losses,
charges and expenses related to the Transaction; business optimization
(including consolidation initiatives), relocation or integration; consolidation
or closing of Stores, distribution centers or other facilities or exiting lines
of business; acquisitions after the Effective Date; initiatives aimed at
profitability improvement; strategic initiatives; personnel relocation,
restructuring, redundancy, severance, termination, settlement or judgment;
one-time compensation charges; and the amount of any signing, retention and
completion bonuses; shall in each case be excluded;

 

(d)                                 the net after-tax effect of gains, losses,
charges and expenses attributable to disposed or discontinued operations and any
net after-tax gains, losses, charges and expenses related to the disposal of
disposed, abandoned or discontinued operations shall be excluded;

 

(e)                                  the net after-tax effect of gains, losses,
charges and expenses attributable to asset Dispositions or the sale or other
Disposition of any Equity Interests of any Person other than in the ordinary
course of business, as determined in good faith by a Responsible Officer or the
Board of Directors of the Borrower, shall be excluded;

 

(f)                                   the net after-tax effect of gains, losses,
charges and expenses attributable to the early extinguishment or conversion of
Indebtedness, Swap Contracts or other derivative instruments (including deferred
financing expenses written off and premiums paid) shall be excluded;

 

(g)                                  the Net Income for such period of any
Person that is not a Subsidiary, or is an Unrestricted Subsidiary, or that is
accounted for by the equity method of accounting, shall be excluded; provided
that Consolidated Net Income of the Borrower shall be increased by the amount of
dividends or distributions or other payments that (i) are actually paid to the
referent Person or a Restricted Subsidiary thereof in respect of such period in
cash, or (ii) as reasonably determined in good faith by a Responsible Officer or
the Board of Directors of the Borrower could have been so paid to the referent
Person or a Restricted Subsidiary thereof in respect of such period;

 

(h)                                 [reserved];

 

18

--------------------------------------------------------------------------------


 

(i)                                     the effects of adjustments (including
the effects of such adjustments pushed down to the Borrower and the Restricted
Subsidiaries) in any line item in such Person’s Consolidated financial
statements pursuant to GAAP resulting from the application of recapitalization
accounting or purchase accounting, as the case may be, in connection with the
Transaction, any acquisition or any joint venture investments or the
amortization or write off of any amounts thereof, net of taxes, shall be
excluded;

 

(j)                                    impairment charges, asset write offs and
write downs, including impairment charges, asset write offs and write downs
related to goodwill, intangible assets, long-lived assets, investments in debt
and equity securities or as a result of a change in law or regulation, in each
case pursuant to GAAP, and the amortization of intangibles arising pursuant to
GAAP shall be excluded;

 

(k)                                 (i) non-cash compensation charges and
expenses, including any such charges and expenses arising from grants of stock
appreciation or similar rights, phantom equity, stock options, restricted stock
or other rights or equity incentive programs and (ii) non-cash deemed finance
charges in respect of any pension liabilities or other provisions shall be
excluded;

 

(l)                                     (i) charges and expenses pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement, any stock subscription or shareholder agreement or
any distributor equity plan or agreement and (ii) charges, expenses, accruals
and reserves in connection with the rollover, acceleration or payout of Equity
Interests held by management of the Borrower or any of the Restricted
Subsidiaries, in the case of each of (i) and (ii), to the extent that (in the
case of any cash charges and expenses) such charges, expenses, accruals and
reserves are funded with cash proceeds contributed to the capital of the
Borrower or any direct or indirect parent of the Borrower or Net Cash Proceeds
of an issuance of Equity Interests (other than Disqualified Equity Interests and
except to the extent that such proceeds do not increase the amount available
under clause (c) of the definition of Available Amount) of the Borrower or any
direct or indirect parent of the Borrower shall be excluded;

 

(m)                             charges, expenses and fees incurred, or any
amortization thereof, in connection with any Equity Offering,
acquisition, Investment, recapitalization, asset Disposition, incurrence or
repayment of Indebtedness, issuance of Equity Interests, refinancing transaction
or amendment or modification of any debt instrument (in each case, including any
such transaction consummated prior to the Effective Date and any such
transaction undertaken but not completed) and any non-recurring charges and
expenses (including non-recurring merger expenses) incurred as a result of any
such transaction shall be excluded;

 

(n)                                 accruals and reserves that are established
or adjusted, in each case within 12 months of the subject transaction, as a
result of the Transaction or any acquisition, Investment, asset Disposition,
write down or write off (including the related tax benefit) in accordance with
GAAP (including any adjustment of estimated payouts on earn-outs) or charges as
a result of the adoption or modification of accounting policies shall be
excluded;

 

19

--------------------------------------------------------------------------------


 

(o)                                 to the extent covered by insurance and
actually reimbursed, or, so long as the Borrower has made a good faith
determination that there exists reasonable evidence that such amount will in
fact be reimbursed by the insurer and only to the extent that (i) such coverage
is not denied by the applicable carrier or indemnifying party in writing within
180 days and (ii) such amount is in fact reimbursed within 365 days of the date
of such determination (with a deduction in the applicable future period for any
amount so added back to the extent not so reimbursed within 365 days), losses,
charges, expenses, accruals and reserves with respect to liability or casualty
events or business interruption shall be excluded;

 

(p)                                 losses, charges and expenses that are
covered by indemnification or other reimbursement provisions in connection with
any acquisition, Investment or asset Disposition, to the extent actually
reimbursed, or, so long as the Borrower has made a determination that a
reasonable basis exists for indemnification or reimbursement and only to the
extent that such amount is in fact indemnified or reimbursed within 365 days of
such determination (with a deduction in the applicable future period for any
amount so added back to the extent not so indemnified or reimbursed within such
365 days), shall be excluded;

 

(q)                                 (i) non-cash or unrealized gains or losses
in respect of obligations under Swap Contracts or any ineffectiveness recognized
in earnings related to qualifying hedge transactions or the fair value of
changes therein recognized in earnings for derivatives that do not qualify as
hedge transactions, in each case, in respect of obligations under Swap
Contracts, and (ii) gains or losses resulting from currency translation gains or
losses related to currency remeasurements of Indebtedness (including gains or
losses resulting from (A) Swap Contracts for currency exchange risk and
(B) intercompany Indebtedness) and all other foreign currency translation gains
or losses to the extent such gains or losses are non-cash items shall be
excluded; and

 

(r)                                    deferred tax expenses associated with tax
deductions or net operating losses arising as a result of the Transaction, or
the release of any valuation allowance related to such item, shall be excluded.

 

Notwithstanding the foregoing, for the purpose of determining the Available
Amount (other than clause (d) of the definition thereof), there shall be
excluded from Consolidated Net Income any income arising from any sale or other
disposition of Restricted Investments made by the Borrower and its Restricted
Subsidiaries, any repurchases and redemptions of Restricted Investments from the
Borrower and its Restricted Subsidiaries, any repayments of loans and advances
which constitute Restricted Investments by the Borrower or any Restricted
Subsidiary, any sale of the stock of an Unrestricted Subsidiary or any
distribution or dividend from an Unrestricted Subsidiary, in each case only to
the extent such amounts increase the Available Amount pursuant to clause (d) of
the definition thereof.

 

“Consolidated Senior Secured Net Debt” means, as of any date of determination,
Consolidated Indebtedness of the Borrower and its Restricted Subsidiaries
reflected on the Borrower’s Consolidated balance sheet that is secured by a Lien
less the amount of cash and Cash Equivalents in excess of any Restricted Cash
that would be stated on the Borrower’s Consolidated balance sheet as of such
date of determination, in an aggregate amount not to exceed $50,000,000.

 

20

--------------------------------------------------------------------------------


 

“Consolidated Total Net Debt” means, as of any date of determination,
Consolidated Indebtedness of the Borrower and its Restricted Subsidiaries
reflected on the Borrower’s Consolidated balance sheet less the amount of cash
and Cash Equivalents in excess of any Restricted Cash that would be stated on
the Borrower’s Consolidated balance sheet as of such date of determination, in
an aggregate amount not to exceed $50,000,000.

 

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.

 

“Constituent Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Contract Consideration” has the meaning specified in the definition of “Excess
Cash Flow”.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.  For the
avoidance of doubt, none of the Agents or their respective lending affiliates
shall be deemed to be an Affiliate of Holdings, the Borrower or any of their
respective Subsidiaries.

 

“Converted First Lien Stub Loans” has the meaning specified in Section 2.12(a).

 

“Credit Agreement Refinancing Indebtedness” means any (a) Permitted Pari Passu
Secured Refinancing Debt, (b) Permitted Junior Secured Refinancing Debt,
(c) Permitted Unsecured Refinancing Debt or (d) Indebtedness incurred pursuant
to a Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace or refinance, in whole or part,
(1) existing Loans, (2) existing Extended Loans of any given Extension Series or
(3) existing Other Loans (including, in each case, any successive Credit
Agreement Refinancing Indebtedness) (“Refinanced Debt”); provided that (i) such
exchanging, extending, renewing, replacing or refinancing Indebtedness is in an
original aggregate principal amount (or accreted value, if applicable) not
greater than the aggregate principal amount of the Refinanced Debt except by an
amount equal to unpaid accrued or capitalized interest thereon,

 

21

--------------------------------------------------------------------------------


 

any make-whole payments and premium (including tender premium) thereon, any swap
breakage costs and other termination costs related to Swap Contracts and other
customary fees and expenses (including upfront fees and OID) in connection with
such exchange, modification, refinancing, refunding, renewal, replacement or
extension, (ii) such Indebtedness has a maturity not earlier than, and a
Weighted Average Life to Maturity equal to or greater than, the Refinanced Debt,
(iii) the terms and conditions of such Indebtedness (except (A) as otherwise
provided in clause (ii) above, (B) with respect to pricing (including interest
rate, fees, funding discounts and other pricing terms), prepayment or other
premiums, optional prepayment or redemption terms and subordination, and (C) for
covenants or other provisions applicable only to periods after the Latest
Maturity Date determined at the time of incurrence of such Indebtedness) are
substantially identical to, or (taken as a whole) are no more favorable to the
lenders or holders providing such Indebtedness, than those applicable to the
Refinanced Debt being refinanced, taken as a whole (provided that a certificate
of a Responsible Officer delivered to the Administrative Agent at least five
(5) Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the material documentation relating thereto, stating
that the Borrower has determined in good faith that such terms and conditions
satisfy the requirement of this clause (iii) shall be conclusive evidence that
such terms and conditions satisfy such requirement unless the Administrative
Agent (acting at the direction of the Requisite Lenders) notifies the Borrower
within such five (5) Business Day period that it disagrees with such
determination (including a reasonably detailed description of the basis upon
which it disagrees)), and (iv) such Refinanced Debt shall be repaid, defeased or
satisfied and discharged, and all accrued interest, fees and premiums (if any)
in connection therewith shall be paid with 100% of the Net Cash Proceeds of the
applicable Credit Agreement Refinancing Indebtedness, on the date such Credit
Agreement Refinancing Indebtedness is issued, incurred or obtained.

 

“Credit Extension” means a Borrowing.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Declined Proceeds” has the meaning specified in Section 2.4(f).

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would
constitute an Event of Default.

 

“Default Rate” means an interest rate equal to the Base Rate, plus 2.0% per
annum; provided that with respect to the outstanding principal amount of any
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Margin) otherwise applicable to such Loan (giving
effect to Section 2.2, if applicable) plus 2.0% per annum, in each case, to the
fullest extent permitted by applicable Laws.

 

22

--------------------------------------------------------------------------------


 

“Designated Non-Cash Consideration” means the Fair Market Value (as determined
in good faith by the Borrower) of non-cash consideration received by the
Borrower or a Restricted Subsidiary in connection with a Disposition pursuant to
Section 9.5(j) that is designated as Designated Non-Cash Consideration pursuant
to a certificate of a Responsible Officer, setting forth the basis of such
valuation, less the amount of Cash Equivalents received in connection with a
subsequent sale of such Designated Non-Cash Consideration.

 

“Discharge of Obligations” means the time at which all the Secured Obligations
(other than contingent indemnification and reimbursement obligations as to which
no claim has been asserted by the Person entitled thereto) have been paid in
full in cash and all Commitments have been terminated.

 

“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 2.3(d)(ii)(B).

 

“Discount Range” has the meaning assigned to such term in
Section 2.3(d)(iii)(A).

 

“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 2.3(d)(iii)(A).

 

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.3(d)(iii)(A) substantially in the form of Exhibit E.

 

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit F, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

 

“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.3(d)(iii)(A).

 

“Discount Range Proration” has the meaning assigned to such term in
Section 2.3(d)(iii)(C).

 

“Discounted Loan Prepayment” has the meaning assigned to such term in
Section 2.3(d)(i).

 

“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 2.3(d)(iv)(C).

 

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.3(d)(ii)(A),
Section 2.3(d)(iii)(A) or Section 2.3(d)(iv)(A), respectively, unless a shorter
period is agreed to between the Borrower and the Auction Agent.

 

23

--------------------------------------------------------------------------------


 

“Disposition” means the sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction and any sale or issuance of Equity
Interests in a Subsidiary) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.  “Dispose”
shall have a meaning correlative to the foregoing.

 

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is redeemable or exchangeable), or upon the
happening of any event or condition (a) matures or is mandatorily redeemable
(other than solely for Qualified Equity Interests), pursuant to a sinking fund
obligation or otherwise (except as a result of a change of control or asset sale
to the extent that (i) such Equity Interest provides that such Equity Interest
shall not be required to be repurchased or redeemed until the Latest Maturity
Date has occurred, determined as of the time of issuance of such Equity
Interest, or (ii) such repurchase or redemption is otherwise permitted by this
Agreement (including as a result of a waiver hereunder)) or (b) is redeemable at
the option of the holder thereof (other than (i) solely for Qualified Equity
Interests, (ii) as a result of a change of control or asset sale to the extent
that such Equity Interest provides that such Equity Interest shall not be
required to be repurchased or redeemed until the Latest Maturity Date has
occurred, determined as of the time of issuance of such Equity Interest, or
(iii) such repurchase or redemption is otherwise permitted by this Agreement
(including as a result of a waiver hereunder)), in whole or in part,
(c) provides for the scheduled payments of dividends in cash, or (d) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is ninety-one (91) days after the Latest Maturity Date of
the Loans determined as of the time of issuance of such Equity Interest;
provided that if such Equity Interests are issued pursuant to any equity or
incentive compensation or benefit plan or arrangement of Holdings, the Borrower
or any of its Subsidiaries, such Equity Interests shall not constitute
Disqualified Equity Interests solely because they may be required to be
repurchased by Holdings, the Borrower or any of its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability.

 

“Disqualified Lenders” means (i) any person identified by the Borrower in
writing that is or becomes a competitor of the Borrower and/or any its
Subsidiaries, (ii) any Person that is identified in writing to the
Administrative Agent prior to the Effective Date and (iii) an Affiliate of any
Person described in clauses (i) or (ii) above that is either (x) reasonably
identifiable on the basis of such Affiliate’s name or (y) identified in writing
by the Borrower from time to time, other than, in either case, any Bona Fide
Debt Fund Affiliate (except to the extent expressly identified pursuant to
clause (ii) above); provided that no written notice delivered pursuant to the
foregoing clauses (i) or (iii) shall apply retroactively to cause any Person
that has previously acquired an assignment or participation interest in the
Facility to become a Disqualified Lender.

 

“Dollars” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

 

24

--------------------------------------------------------------------------------


 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“ECF Percentage” has the meaning specified in Section 2.4(a).

 

“Effective Date” means the date on which the conditions precedent in Section 4.1
were satisfied or waived in accordance with Section 12.1.

 

“Electronic System” means any electronic system, including e-mail, e-fax, web
portal access for the Borrower, Intralinks®, ClearPar®, Debt Domain, Syndtrak
and any other Internet or extranet-based site, whether such electronic system is
owned, operated or hosted by the Administrative Agent and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.2(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 12.2(b)(iii)).

 

“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations (other than reports prepared for internal purposes
by or on behalf of any Loan Party or any of the Restricted Subsidiaries (a) in
the ordinary course of such Person’s business or (b) as required in connection
with a financing transaction or an acquisition or disposition of real estate) or
proceedings with respect to any Environmental Liability (hereinafter “Claims”),
including (i) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any Environmental Law and (ii) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief pursuant to any Environmental Law.

 

“Environmental Laws” means any and all applicable Laws relating to the
protection of the environment or, to the extent relating to exposure to
Hazardous Materials, human health.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Loan Party or any of the Restricted
Subsidiaries directly or indirectly resulting from or based

 

25

--------------------------------------------------------------------------------


 

upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any written contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed on any Loan Party or any of the Restricted Subsidiaries with respect
to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law in
connection with the operation of the business or the real property of each Loan
Party and each of the Restricted Subsidiaries.

 

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

 

“Equity Offering” means any public or private sale after the Effective Date of
common stock of the Borrower or any direct or indirect parent of the Borrower,
as applicable (other than Disqualified Equity Interests), other than:

 

(a)                                 public offerings with respect to the
Borrower’s or such direct or indirect parent’s common stock registered on
Form S-8;

 

(b)                                 issuances to any Subsidiary of the Borrower;
and

 

(c)                                  any such public or private sale that
constitutes an Excluded Contribution.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
together with any Loan Party is treated as a single employer within the meaning
of Section 414 of the Code or Section 4001 of ERISA.

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any of their respective ERISA Affiliates from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as a termination under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by any Loan Party
or any of their respective ERISA Affiliates from a Multiemployer Plan, written
notification of any Loan Party or any of their respective ERISA Affiliates
concerning the imposition of Withdrawal Liability or written notification that a
Multiemployer Plan is insolvent or is in reorganization within the meaning of
Title IV of ERISA; (d) the filing under Section 4041(c) of ERISA of a notice of
intent to terminate a Pension Plan, the treatment of a Pension Plan or
Multiemployer Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or

 

26

--------------------------------------------------------------------------------


 

the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) the imposition of any liability under Title IV of ERISA
with respect to the termination of any Pension Plan or Multiemployer Plan, other
than for the payment of plan contributions or PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any of their
respective ERISA Affiliates, (f) the application for a minimum funding waiver
under Section 302(c) of ERISA with respect to a Pension Plan, (g) the imposition
of a lien under Section 303(k) of ERISA with respect to any Pension Plan or
(h) a determination that any Pension Plan is in “at risk” status (within the
meaning of Section 303 of ERISA).

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum equal to LIBOR calculated and
published by ICE Benchmark Administration, as published on LIBOR01 Page as of
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; provided that
if at any time the Eurocurrency Rate shall be less than zero the Eurocurrency
Rate shall instead be deemed to be zero.  If such rate is not available at such
time for any reason (including if the Administrative Agent determines that LIBOR
has been discontinued), then the “Eurocurrency Rate” for such Interest Period
shall be a comparable or successor rate approved by the Administrative Agent,
with the consent of the Borrower, applied in a manner consistent with market
practice.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Adjusted Eurocurrency Rate.

 

“Event of Default” has the meaning specified in Section 10.1.

 

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

 

(1)               the Consolidated Net Income of the Borrower for such period,
increased, in each case, without duplication, by

 

(a)               an amount equal to the amount of all non-cash charges
(including depreciation and amortization) to the extent deducted in arriving at
such Consolidated Net Income, but excluding any such non-cash charges
representing an accrual or reserve for potential cash items in any future period
and excluding amortization of a prepaid cash item that was paid in a prior
period,

 

(b)   decreases in Consolidated Working Capital for such period,

 

(c)                an amount equal to the aggregate net non-cash loss on
Dispositions by the Borrower and the Restricted Subsidiaries during such period
(other than Dispositions in the ordinary course of business) to the extent
deducted in arriving at such Consolidated Net Income,

 

27

--------------------------------------------------------------------------------


 

(d)               the amount deducted as tax expense in determining Consolidated
Net Income to the extent in excess of cash taxes paid in such period, and

 

(e)                cash receipts in respect of Swap Contracts during such fiscal
year to the extent not otherwise included in such Consolidated Net Income; over

 

(2)               the sum, in each case, without duplication, of:

 

(a)               an amount equal to the amount of all non-cash credits included
in arriving at such Consolidated Net Income (but excluding any non-cash credit
to the extent representing the reversal of an accrual or reserve described in
clause (1)(a) above) and cash charges excluded by virtue of clauses (a) through
(r) of the definition of Consolidated Net Income,

 

(b)               without duplication of amounts deducted pursuant to clause
(k) below in prior fiscal years, the amount of Capital Expenditures,
Acquisitions and acquisitions of intellectual property accrued or made in cash
during such period, except to the extent financed with the proceeds of
Indebtedness (except to the extent such Indebtedness has been repaid),

 

(c)                the aggregate amount of all principal payments of
Indebtedness of the Borrower and the Restricted Subsidiaries (including (i) the
principal component of payments in respect of Capitalized Leases, (ii) the
amount of any mandatory prepayment of Loans pursuant to Section 2.4(b) to the
extent required due to a Disposition that resulted in an increase to such
Consolidated Net Income and not in excess of the amount of such increase,
(iii) the amount of any voluntary prepayments of Loans made pursuant to
Section 2.3(d) (in an amount equal to the discounted amount actually paid in
respect of the principal amount of such Loans), (iv) the amount of any voluntary
prepayments of First Lien Term Loans made pursuant to Section 2.3(d) of the
First Lien Credit Agreement (in an amount equal to the discounted amount
actually paid in respect of the principal amount of such First Lien Term Loans)
and (v) the amount of any prepayments in respect of the FILO Loan (as defined in
the ABL Facility Credit Agreement), but excluding (A) all other prepayments of
Loans (other than voluntary prepayments made pursuant to Section 2.3(d)),
(B) all prepayments in respect of any revolving credit facility (other than the
FILO Loan (as defined in the ABL Facility Credit Agreement), except to the
extent there is an equivalent permanent reduction in commitments thereunder and
(C) payments of any subordinated Indebtedness except to the extent permitted to
be paid pursuant to Section 9.11) made during such period, in each case except
to the extent financed with the proceeds of other Indebtedness of the Borrower
or the Restricted Subsidiaries, and in each case excluding any prepayments or
repayments of the First Lien Facility made in connection with the exchange or
refinancing of Loans (as defined in the First Lien Credit Agreement) for or with
First Lien Term Loans (as defined in the First Lien Credit Agreement) or the
Facility pursuant to Amendment No. 3 to the First Lien Credit Agreement,

 

(d)               an amount equal to the aggregate net non-cash gain on
Dispositions by the Borrower and the Restricted Subsidiaries during such period
(other than Dispositions in the ordinary course of business) to the extent
included in arriving at such Consolidated Net Income and the net cash loss on
Dispositions to the extent otherwise added to arrive at Consolidated Net Income,

 

28

--------------------------------------------------------------------------------


 

(e)                increases in Consolidated Working Capital for such period,

 

(f)                 cash payments by the Borrower and the Restricted
Subsidiaries during such period in respect of long-term liabilities of the
Borrower and the Restricted Subsidiaries (other than Indebtedness) to the extent
such payments are not expensed during such period or are not deducted in
calculating Consolidated Net Income,

 

(g)                without duplication of amounts deducted pursuant to clauses
(h) and (k) below in prior Fiscal Years, the aggregate amount of cash
consideration paid by the Borrower and the Restricted Subsidiaries in connection
with Investments (including Acquisitions) under Section 9.2 (excluding items
eliminated in Consolidation) and financed with internally generated cash flow of
the Borrower and the Restricted Subsidiaries,

 

(h)               the amount of Restricted Payments paid during such period
pursuant to Sections 9.6(f), (g), (h), (i) and (k) in each case to the extent
such Restricted Payments were financed with internally generated cash flow of
the Borrower and the Restricted Subsidiaries,

 

(i)                   the aggregate amount of expenditures actually made by the
Borrower and the Restricted Subsidiaries in cash during such period (including
expenditures for the payment of financing fees) to the extent that such
expenditures are not expensed during such period or are not deducted in
calculating Consolidated Net Income,

 

(j)                  the aggregate amount of any premium, make-whole or penalty
payments actually paid in cash by Holdings, the Borrower and the Restricted
Subsidiaries during such period that are made in connection with any prepayment,
early extinguishment or conversion of Indebtedness to the extent such payments
are not expensed during such period or are not deducted in calculating
Consolidated Net Income,

 

(k)               without duplication of amounts deducted from Excess Cash Flow
in prior periods, the aggregate consideration required to be paid in cash by the
Borrower or any of the Restricted Subsidiaries pursuant to binding contracts
(the “Contract Consideration”) entered into prior to or during such period
relating to Acquisitions, Capital Expenditures or acquisitions of intellectual
property to be consummated or made during the period of four consecutive fiscal
quarters of the Borrower following the end of such period; provided that, to the
extent the aggregate amount of internally generated cash flow actually utilized
to finance such Permitted Acquisitions, Capital Expenditures or acquisitions of
intellectual property during such period of four consecutive fiscal quarters is
less than the Contract Consideration, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow at the end of such period of four
consecutive fiscal quarters,

 

(l)                   the amount of cash taxes (including penalties and
interest) paid or tax reserves set aside or payable (without duplication) in
such period to the extent they exceed the amount of tax expense deducted in
determining Consolidated Net Income for such period,

 

(m)           cash expenditures in respect of Swap Contracts during such fiscal
year to the extent not deducted in arriving at such Consolidated Net Income,

 

29

--------------------------------------------------------------------------------


 

(n)               the aggregate amount of Consolidated Net Income attributable
to investments in Joint Ventures or Excluded Subsidiaries, except to the extent
actually paid to the Borrower or a Restricted Subsidiary in the form of a cash
dividend or cash distribution,

 

(o)               the aggregate amount of cash fees, costs and expenses in
connection with, and any payments of, Transaction Expenses, to the extent not
expensed and not deducted in calculating Consolidated Net Income,

 

(p)               the aggregate amount of any non-cash gain recognized as a
result of any Asset Sale or Recovery Event pursuant to Section 2.4 that resulted
in an increase to Consolidated Net Income (up to the amount of such increase),
and

 

(q)                                 cash indemnity payments received pursuant to
indemnification provisions in any Acquisition or any other Investment permitted
under this Agreement, in each case that resulted in an increase to Consolidated
Net Income (up to the amount of such increase).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Contributions” means the Cash Equivalents or other assets (valued at
their Fair Market Value as determined in good faith by senior management or the
Board of Directors of the Borrower) received by the Borrower after the Effective
Date from:

 

(a)                                 contributions to its common equity capital,
and

 

(b)                                 the sale (other than to a Subsidiary of the
Borrower or to any Subsidiary management equity plan or stock option plan or any
other management or employee benefit plan or agreement) of Equity Interests
(other than Disqualified Equity Interests) of the Borrower,

 

in each case other than any amount designated as a Cure Amount (as defined in
the ABL Facility Credit Agreement) or any amount (w) increasing the Available
Amount pursuant to clause (c) of the definition thereof, (x) increasing
Restricted Payment capacity under clause (ii) of the proviso of Section 9.6(f),
(y) applied to prepay Indebtedness under Sections 9.11(iii) or 9.11(vi) or
(z) applied to finance Capital Expenditures under clause (viii) of the proviso
to the definition thereof, and in each case designated as Excluded Contributions
pursuant to a certificate from a Responsible Officer of the Borrower executed on
or promptly after the date such capital contributions are made or the date such
Equity Interests are sold, as the case may be; provided that any such equity
contribution made by, or Net Cash Proceeds received from, the Sponsors in
connection with the exchange or refinancing of the First Lien Stub Term Loans or
the Senior Notes shall not be an Excluded Contribution until on or following the
12 month anniversary of the Effective Date.

 

“Excluded Real Property” means fee-owned real property that the Borrower or a
Restricted Subsidiary intends to Dispose of in a Permitted Sale-Leaseback
Transaction or Asset Sale, to the extent that (x) the Borrower designates such
fee-owned real property, in writing to the Administrative Agent and the Lenders,
on or prior to the Effective Date, as “Excluded Real Property” (which
designation may be included in the perfection certificate delivered by the
Borrower on the Effective Date) and (y) the Loan Parties Dispose of such
fee-owned real

 

30

--------------------------------------------------------------------------------


 

property in a transaction permitted hereunder prior to the expiration of the
90-day period (or such longer period as the Required Lenders may agree in their
reasonable discretion) following the first anniversary of the Effective Date.

 

“Excluded Subsidiary” means (a) any Subsidiary that is not a Wholly-Owned
Subsidiary of the Borrower or a Guarantor, (b)  any direct or indirect Domestic
Subsidiary of Holdings if substantially all of its assets consist of Equity
Interests or Indebtedness or Disqualified Equity Interests of one or more direct
or indirect Foreign Subsidiaries, (c) Immaterial Subsidiaries, (d) any direct or
indirect Domestic Subsidiary that is a direct or indirect Subsidiary of a
Foreign Subsidiary of Holdings, (e) any Subsidiary that is prohibited or
restricted by applicable Law or Contractual Obligation existing on the Effective
Date or on the date any such Subsidiary is acquired or organized (so long as, in
the case of an acquisition of a Subsidiary, such prohibition did not arise as
part of such acquisition) from providing a Guaranty or if such Guaranty would
require governmental (including regulatory) consent, approval, license or
authorization, (f) any other Subsidiary with respect to which the Administrative
Agent (acting at the direction of the Requisite Lenders) and the Borrower
reasonably agree that the cost, difficulty, burden or consequences (including
any adverse tax consequences) to the Borrower of providing the Guaranty is
excessive in relation to the benefit to the Lenders to be obtained therefrom and
(f) each Unrestricted Subsidiary.

 

“Exempt Permitted Sale-Leaseback Transaction” means a Permitted Sale-Leaseback
Transaction involving a sale and leaseback of any asset acquired by the Borrower
or any of its Restricted Subsidiaries after January 13, 2012.

 

“Existing Tranche” has the meaning specified in Section 2.13(a).

 

“Extended Loans” has the meaning specified in Section 2.13(a).

 

“Extended Notes” has the meaning specified in the definition of “Term/Notes
Refinancing Date”.

 

“Extending Lender” has the meaning specified in Section 2.13(b).

 

“Extension” means any establishment of Extended Loans pursuant to Section 2.13
and the applicable Extension Amendment.

 

“Extension Amendment” has the meaning specified in Section 2.13(d).

 

“Extension Election” has the meaning specified in Section 2.13(b).

 

“Extension Request” has the meaning specified in Section 2.13(a).

 

“Extension Series” has the meaning specified in Section 2.13(a).

 

“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length transaction, for cash, between a
willing seller and a willing and able buyer, neither of whom is under undue
pressure or compulsion to complete the transaction.

 

31

--------------------------------------------------------------------------------


 

“Facility” means the Initial Loans, any Extended Loans or any Other Loans, as
the context may require.

 

“FATCA” means Sections 1471 through 1474 of the Code as in effect on the
Effective Date or any successor provision that is substantively the equivalent
thereof and not materially more onerous to comply with (and, in each case, any
regulations promulgated thereunder or official interpretations thereof).

 

“Federal Funds Rate” means, for any day, the rate per annum, not less than zero,
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank on the
Business Day next succeeding such day; provided that if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day on which such rate is published.

 

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System, or any successor thereto.

 

“Fee Letter” means the letter agreement dated November 7, 2017, among the
Borrower and Wilmington Trust, National Association, as Administrative Agent and
Collateral Agent.

 

“FILO Agent” means TPG Specialty Lending, Inc., as agent for the FILO Lenders
(as defined in the ABL Facility Credit Agreement) under the ABL Facility Credit
Agreement, or any successor agent under the ABL Facility Credit Agreement.

 

“Financial Statements” means the financial statements of the Borrower and its
Subsidiaries delivered in accordance with Sections 7.1(a) and 7.1(b).

 

“First Lien/Second Lien Intercreditor Agreement” means the intercreditor
agreement dated as of November 7, 2017 among Holdings, the Borrower, the
Administrative Agent, the Collateral Agent and the First Lien Administrative
Agent, substantially in the form of Exhibit U-1 hereto, as amended, restated,
supplemented or otherwise modified from time to time in accordance therewith and
herewith.

 

“First Lien Administrative Agent” means Royal Bank of Canada in its capacity as
administrative agent and collateral agent under the First Lien Credit Agreement,
or any successor administrative agent and collateral agent under the First Lien
Credit Agreement.

 

“First Lien Credit Agreement” means that certain credit agreement dated as of
January 13, 2012, among the Borrower, Holdings, the lenders party thereto and
the First Lien Administrative Agent, as amended on April 4, 2012, October 8,
2013 and November 7, 2017, and as the same may be further amended, restated,
modified, supplemented, extended, renewed, refunded, replaced or refinanced,
from time to time, in whole or in part, in one or more agreements (in each case
with the same or new lenders, institutional investors or agents), including any
agreement extending the maturity thereof or otherwise restructuring all or any
portion of the Indebtedness thereunder or increasing the amount loaned or issued
thereunder or

 

32

--------------------------------------------------------------------------------


 

altering the maturity thereof and in each case any Permitted Refinancing
thereof, in each case as and to the extent permitted by this Agreement, the
Intercreditor Agreement, the First Lien/Second Lien Intercreditor Agreement and
the Notes Intercreditor Agreement.

 

“First Lien Facility” means the term credit facilities under the First Lien
Credit Agreement and any Permitted Refinancing thereof.

 

“First Lien Facility Documentation” means the First Lien Credit Agreement and
all security agreements, guarantees, pledge agreements and other agreements or
instruments executed in connection therewith.

 

“First Lien Lenders” means the lenders from time to time party to the First Lien
Credit Agreement.

 

“First Lien Stub Term Loans” means any Tranche B-2 Loans outstanding on, and
after giving effect to, the Effective Date.

 

“Fiscal Quarter” means the quarterly period of the Borrower and the Restricted
Subsidiaries ending on the Friday closest to the last day in April, July,
October or January of each calendar year.

 

“Fiscal Year” means the fiscal year of the Borrower and the Restricted
Subsidiaries ending on the Friday closest to January 31 in the following
calendar year.

 

“Fixed Charges” means, with respect to any Person for any period, the sum,
without duplication, of:

 

(a)                                 Consolidated Interest Expense of such Person
for such period, and

 

(b)                                 all cash dividend payments (excluding items
eliminated in consolidation) on any series of Preferred Stock or Disqualified
Equity Interests of such Person and its Restricted Subsidiaries.

 

“Foreign Lender” has the meaning specified in Section 3.1(b).

 

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
that is not a Domestic Subsidiary.

 

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

 

“Funded Debt” means, as of any date of determination, all Indebtedness of the
Borrower and the Restricted Subsidiaries for borrowed money that matures more
than one year from such date of determination or matures within one year from
such date that is renewable or extendable, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit

 

33

--------------------------------------------------------------------------------


 

during a period of more than one year from such date, including Indebtedness in
respect of the Loans.

 

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time; provided, however, that (a) if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Effective Date in GAAP or in the application thereof (including through the
adoption of IFRS) on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Requisite Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof
(including through the adoption of IFRS), then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith, (b) unless any such
notice delivered pursuant to clause (a) above has been withdrawn, the Borrower
and the requisite Lenders under Section 12.1 shall negotiate in good faith to
amend the provisions of this Agreement that relate to the operation of such
provision with the intent of having the respective positions of the Borrower and
the Lenders after such change in GAAP or the application thereof conform as
nearly to their respective positions as of the Effective Date, and (c) GAAP as
applied herein with respect to accounting for leases (including Capitalized
Leases, Capitalized Lease Obligations and Permitted Sale-Leaseback Transactions)
shall be GAAP as in effect on the Effective Date.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Granting Lender” has the meaning specified in Section 12.2(g).

 

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness of or other monetary obligation payable
or performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or monetary other obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other

 

34

--------------------------------------------------------------------------------


 

Person, whether or not such Indebtedness or monetary other obligation is assumed
by such Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien); provided that the term “Guarantee” shall
not include endorsements for collection or deposit, indemnity obligations in
effect on the Effective Date or customary and reasonable indemnity obligations
entered into following the Effective Date in the ordinary course of business in
connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness).  The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement”.  For avoidance of doubt, the Borrower may cause any
Restricted Subsidiary that is not a Guarantor to Guarantee the Obligations by
causing such Restricted Subsidiary to execute a supplement to the Guaranty in
substantially the form attached thereto, and any such Restricted Subsidiary
shall be a Guarantor hereunder and thereunder for all purposes.

 

“Guaranty” means (a) the guaranty made by Holdings and the other Guarantors in
favor of the Administrative Agent on behalf of the Secured Parties pursuant to
clause (b) of the definition of “Collateral and Guarantee Requirement,”
substantially in the form of Exhibit G, and (b) each other guaranty and guaranty
supplement delivered pursuant to Section 8.11.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes,
all hazardous or toxic substances, and all wastes or pollutants, including
petroleum or petroleum distillates, friable asbestos or friable
asbestos-containing materials, polychlorinated biphenyls, radon gas and
infectious or medical wastes in each case that are regulated pursuant to any
applicable Environmental Law.

 

“Holdings” has the meaning specified in the preamble to this Agreement and shall
include any Permitted Holdings Successor.

 

“Identified Participating Lenders” has the meaning specified in
Section 2.3(d)(iii)(C).

 

“Identified Qualifying Lender” has the meaning specified in
Section 2.3(d)(iv)(C).

 

“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.

 

“Immaterial Subsidiary” means, with respect to the Borrower, any Subsidiary
thereof that is not a Material Subsidiary.

 

35

--------------------------------------------------------------------------------


 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 the maximum amount (after giving effect to
any prior drawings or reductions that may have been reimbursed) of all letters
of credit (including standby and commercial) or bankers’ acceptances issued or
created for the account of such Person;

 

(c)                                  net obligations of such Person under any
Swap Contract;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than (i) trade accounts
and accrued expenses payable in the ordinary course of business, (ii) any
earn-out obligation until both (A) such obligation is not paid within thirty
(30) days after becoming due and payable and (B) such obligation becomes a
liability on the balance sheet (excluding the footnotes thereto) of such Person
prepared in accordance with GAAP, and (iii) accruals for payroll and other
liabilities accrued in the ordinary course of business);

 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned by such Person (including
indebtedness arising under conditional sales or other title retention agreements
and mortgage, industrial revenue bond, industrial development bond and similar
financings), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)                                   all Capitalized Lease Obligations;

 

(g)                                  all obligations of such Person in respect
of Disqualified Equity Interests; and

 

(h)                                 all Guarantees of such Person in respect of
any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person (A) shall include the
Indebtedness of any partnership or Joint Venture (other than a Joint Venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Net Debt
and (B) in the case of Restricted Subsidiaries that are not Loan Parties, shall
exclude loans and advances made by Loan Parties having a term not exceeding 364
days (inclusive of any roll over or extensions of terms) and made in the
ordinary course of business solely to the extent that such intercompany loans
and advances are evidenced by one or more notes in form and substance reasonably
satisfactory to the Administrative Agent (acting at the direction of the
Requisite Lenders) and pledged as Collateral.  The amount of any net obligation
under any Swap Contract on any date shall be deemed to be the Swap Termination
Value thereof as of such date.  The amount of Indebtedness of any Person for
purposes of clause (e) shall be deemed to be equal to the lesser of (i) the
aggregate unpaid amount of such Indebtedness and

 

36

--------------------------------------------------------------------------------


 

(ii) the Fair Market Value (as determined by such Person in good faith) of the
property encumbered thereby.

 

“Indemnified Liabilities” has the meaning specified in Section 12.4.

 

“Indemnitees” has the meaning specified in Section 12.4.

 

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Borrower, qualified to perform the task for which it
has been engaged and that is independent of the Borrower and its Affiliates.

 

“Information” has the meaning specified in Section 12.16.

 

“Initial Loan” means a Loan made (or deemed made) pursuant to Section 2.1.

 

“Intellectual Property Security Agreements” has the meaning specified in the
Security Agreement.

 

“Intercompany Subordination Agreement” means an agreement executed by each
Restricted Subsidiary of the Borrower, in substantially the form of Exhibit H.

 

“Intercreditor Agreement” means the intercreditor agreement dated as of the
January 13, 2012 among Holdings, the Borrower, the Administrative Agent, the
Collateral Agent, the First Lien Administrative Agent and the ABL Facility
Administrative Agent, as amended on the Effective Date, substantially in the
form attached as Exhibit I, and as may be further amended, restated,
supplemented or otherwise modified from time to time in accordance therewith and
herewith.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, or to the extent consented to by each applicable
Lender, nine or twelve months (or such period of less than one month as may be
consented to by each applicable Lender), as selected by the Borrower in its
Committed Loan Notice; provided that:

 

(a)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the immediately preceding Business Day;

 

(b)                                 any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
applicable Scheduled Termination Date of the Class of Loans of which the
Eurocurrency Rate Loan is a part.

 

37

--------------------------------------------------------------------------------


 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in any other Person, in the form of (a) the purchase
or other acquisition (including without limitation by merger or otherwise) of
Equity Interests or debt or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of Indebtedness of,
or purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person (excluding, in the case of the Borrower and the Restricted
Subsidiaries, intercompany loans, advances, or Indebtedness having a term not
exceeding 364 days (inclusive of any roll-over or extensions of terms) and made
in the ordinary course of business) or (c) the purchase or other acquisition (in
one transaction or a series of transactions, including without limitation by
merger or otherwise) of all or substantially all of the property and assets or
business of another Person or assets constituting a business unit, line of
business or division of such Person.  For purposes of covenant compliance, the
amount of any Investment at any time shall be the amount actually invested
(measured at the time made), without adjustment for subsequent changes in the
value of such Investment, net of any return representing a return of capital
with respect to such Investment.

 

“IP Rights” has the meaning specified in Section 5.14.

 

“IRS” means the United States Internal Revenue Service.

 

“Joint Venture” means a business enterprise comprised of the Borrower or any of
the Restricted Subsidiaries and one or more Persons, whether in the form of a
partnership, corporation, limited liability company or other entity or joint
ownership or operating arrangement, in which 50% or less of the partnership
interests, outstanding voting stock or other Equity Interests is owned, directly
or indirectly, by the Borrower and/or any of the Restricted Subsidiaries.

 

“Junior Financing” means (a) the Senior Notes and any Permitted Refinancing
Indebtedness in respect thereof, (b) any Permitted Unsecured Refinancing Debt or
Permitted Junior Secured Refinancing Debt, (c) Indebtedness incurred pursuant to
Section 9.3(s) and (d) any Indebtedness of a Loan Party that is subordinated to
the Obligations expressly by its terms (other than Indebtedness between or among
any of Holdings, the Borrower and the Restricted Subsidiaries).

 

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

 

“Junior Lien” means any Lien that ranks (i) prior to the Discharge of
Obligations, junior to the Liens securing all or any portion of the Obligations,
and (ii) prior to the Discharge of Obligations (as defined in the ABL Facility
Credit Agreement) and the Discharge of Obligations (as defined in the First Lien
Credit Agreement),, junior to the Liens securing all or any portion of the
Obligations (as defined in the ABL Facility Credit Agreement) and junior to the
Liens securing all or any portion of the Obligations (as defined in the First
Lien Credit Agreement).

 

38

--------------------------------------------------------------------------------


 

“Junior Lien Intercreditor Agreement” means a “junior lien” intercreditor
agreement among the Administrative Agent, the First Lien Administrative Agent,
the ABL Facility Administrative Agent and one or more Senior Representatives for
holders of Permitted Junior Secured Refinancing Debt in form and substance
reasonably satisfactory to the Administrative Agent (acting at the direction of,
or with the consent of, the Requisite Lenders), the First Lien Administrative
Agent and the ABL Facility Administrative Agent and the Borrower.

 

“Latest Maturity Date” means, at any date of determination, the latest Scheduled
Termination Date applicable to any Loan or Commitment hereunder at such time,
including the latest termination date of any Other Loan or Other Commitment or
any Extended Loans, as applicable, as extended in accordance with this Agreement
from time to time.  For the avoidance of doubt, the Latest Maturity Date shall
be determined without giving effect to clause (a)(i) of the “Scheduled
Termination Date”.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents or authorities and executive orders, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority.

 

“Lease Letter Agreement” means the Letter Agreement, dated October 11, 2011,
among Holdings, Number Merger Sub, Inc., which merged with and into the
Borrower, and each landlord party thereto, as amended, modified or supplemented
in a manner that is not more disadvantageous to the Lenders in any material
respect as determined by the Borrower in good faith, together with all
transactions effected pursuant thereto.

 

“Lender” means each financial institution or other entity that (a) is listed on
the signature pages hereof as a “Lender” or (b) from time to time becomes a
party hereto by execution of an Assignment and Assumption or, in connection with
an Extended Loans, an Extension Amendment, or in connection with a Permitted
Refinancing, a Refinancing Amendment.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing); provided, that in no event shall an operating
lease in and of itself be deemed a Lien.

 

“Loan” means an extension of credit by a Lender to the Borrower under
Article II.

 

39

--------------------------------------------------------------------------------


 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) any
Extension Amendment and any Refinancing Amendment, (d) the Fee Letter, (e) the
Collateral Documents (including the Guaranty) and (f) each other agreement or
document that the Administrative Agent and the Borrower shall designate in
writing as a Loan Document.

 

“Loan Parties” means, collectively, (a) Holdings, (b) the Borrower and (c) each
other Guarantor.

 

“Management Group” means the group consisting of the directors, executive
officers and other management personnel of the Borrower or any direct or
indirect parent thereof, as the case may be, on the Effective Date together with
(1) any new directors whose election by the applicable boards of directors or
whose nomination for election by the shareholders of the Borrower or any direct
or indirect parent of the Borrower, as applicable, was approved by a vote of a
majority of the directors of the Borrower or any direct or indirect parent of
the Borrower, as applicable, then still in office who were either directors on
the Effective Date or whose election or nomination was previously so approved
and (2) executive officers and other management personnel of the Borrower or any
direct or indirect parent of the Borrower, as applicable, who served or were
hired at a time when the directors on the Effective Date together with the
directors so approved constituted a majority of the directors of the Borrower or
any direct or indirect parent of the Borrower, as applicable.

 

“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors of the United States Federal Reserve System, or any successor thereto.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means any event, circumstance or condition that has
had a materially adverse effect on (a) the business, operations, assets or
financial condition of Holdings and its Subsidiaries, taken as a whole, (b) the
ability of the Loan Parties (taken as a whole) to perform their respective
payment obligations under any Loan Document to which any of the Loan Parties is
a party or (c) the rights and remedies of the Lenders, the Collateral Agent or
the Administrative Agent under any Loan Document.

 

“Material Domestic Subsidiary” means, at any date of determination, each of the
Borrower’s Domestic Subsidiaries (a) whose Total Assets at the last day of the
most recent Test Period for which financial statements have been or are required
to have been delivered pursuant to Section 7.1(a) or (b) were equal to or
greater than 2.5% of Total Assets at such date or (b) whose gross revenues for
such Test Period were equal to or greater than 2.5% of the Consolidated gross
revenues of the Borrower and the Restricted Subsidiaries for such period, in
each case determined in accordance with GAAP; provided that if, at any time and
from time to time after the Effective Date, Domestic Subsidiaries that are not
Guarantors solely because they do not meet the thresholds set forth in
clauses (a) or (b) comprise in the aggregate more than 5.0% of Total Assets as
of the end of the most recently ended Fiscal Quarter of the Borrower for which
financial statements have been delivered pursuant to Section 7.1 or more than
5.0% of the Consolidated gross revenues of the Borrower and the Restricted
Subsidiaries for the period of four consecutive Fiscal Quarters ending as of the
last day of such Fiscal Quarter, then the

 

40

--------------------------------------------------------------------------------


 

Borrower shall, not later than forty-five (45) days after the date by which
financial statements for such quarter are required to be delivered pursuant to
this Agreement (or such longer period as may be agreed by the Administrative
Agent (acting at the direction of, or with the consent of, the Requisite
Lenders) in its reasonable discretion), (i) designate in writing to the
Administrative Agent one or more of such Domestic Subsidiaries as “Material
Domestic Subsidiaries” to the extent required such that the foregoing condition
ceases to be true and (ii) comply with the provisions of Sections 8.11 and 8.13
applicable to such Subsidiary.

 

“Material Foreign Subsidiary” means, at any date of determination, each of the
Borrower’s Foreign Subsidiaries (a) whose Total Assets at the last day of the
most recent Test Period for which financial statements have been or are required
to have been delivered pursuant to Section 7.1(a) or (b) were equal to or
greater than 2.5% of Total Assets at such date or (b) whose gross revenues for
such Test Period were equal to or greater than 2.5% of the Consolidated gross
revenues of the Borrower and the Restricted Subsidiaries for such period, in
each case determined in accordance with GAAP.

 

“Material Real Property” means any fee owned real property owned by any Loan
Party with a Fair Market Value (as determined in good faith by the Borrower) of
at least $5,000,000.

 

“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.

 

“Maximum Rate” has the meaning specified in Section 12.23.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage Policies” has the meaning specified in Section 8.13(b)(ii) hereof.

 

“Mortgaged Properties” means owned real property of the Loan Parties, in each
case to the extent subject to a Mortgage.

 

“Mortgages” means, collectively, (a) mortgages or deeds of trust in the form of
Exhibit T (subject to such conforming changes as shall be necessary to reflect
local law requirements), or (b) the deeds of trust, trust deeds, hypothecs and
mortgages executed and delivered by the Loan Parties in favor or for the benefit
of the Collateral Agent on behalf of the Lenders in form and substance
reasonably satisfactory to the Collateral Agent (acting at the direction of the
Requisite Lenders), and any other mortgages executed and delivered pursuant to
Sections 8.11 or 8.13.

 

“Multiemployer Plan” means any multiemployer plan as defined in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA, to which any Loan
Party or any of their respective ERISA Affiliates makes or is obligated to make
contributions, or during the preceding five plan years has made or been
obligated to make contributions.

 

41

--------------------------------------------------------------------------------


 

“Net Cash Proceeds” means:

 

(a)                                 with respect to the Disposition of any asset
by the Borrower or any of the Restricted Subsidiaries or with respect to any
Recovery Event, the excess, if any, of (i) the sum of cash and Cash Equivalents
received in connection with such Disposition (including any cash and Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received) or
Recovery Event, as the case may be, over (ii) the sum of (A) the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness that is secured by the asset subject to such Disposition or
Recovery Event, as the case may be, and that is required to be repaid in
connection with such Disposition or Recovery Event (other than Indebtedness
under the Loan Documents, the Credit Agreement Refinancing Indebtedness or the
ABL Facility Documentation or any Permitted Refinancing of the Indebtedness
under the ABL Facility Documentation or Indebtedness under the First Lien
Facility Documentation or any Permitted Refinancing thereof), (B)  distributions
permitted to be made pursuant to Section 9.6(g)(i) or (g)(ii) and taxes paid or
reasonably estimated to be payable in connection therewith (including taxes
imposed on the distribution or repatriation of any such Net Cash Proceeds),
(C) in the case of any Disposition by a non-wholly owned Restricted Subsidiary
or Recovery Event with respect to assets of a non-wholly owned Restricted
Subsidiary, the pro rata portion of the Net Cash Proceeds thereof (calculated
without regard to this clause (C)) attributable to minority interests and not
available for distribution to or for the account of the Borrower or a wholly
owned Restricted Subsidiary as a result thereof, (D) any reserve for adjustment
in respect of (x) the sale price of such asset or assets established in
accordance with GAAP and (y) any liabilities associated with such asset or
assets and retained by the Borrower or any Restricted Subsidiary after such
Recovery Event or Disposition, as the case may be, including pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations associated with such
transaction, it being understood that “Net Cash Proceeds” shall include the
amount of any reversal (without the satisfaction of any applicable liabilities
in cash in a corresponding amount) of any reserve described in this
clause (D) and (E) the out-of-pocket fees and expenses (including attorneys’
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, other customary expenses and brokerage, consultant and other customary
fees) actually incurred by the Borrower or such Restricted Subsidiary in
connection with any of the foregoing; and

 

(b)                                 (i) with respect to the incurrence or
issuance of any Indebtedness by the Borrower or any Restricted Subsidiary or any
Permitted Equity Issuance by the Borrower or any direct or indirect parent of
the Borrower, the excess, if any, of (A) the sum of the cash and Cash
Equivalents received in connection with such incurrence or issuance over (B) the
investment banking fees, underwriting discounts, commissions, costs and other
out-of-pocket expenses and other customary expenses, incurred by the Borrower or
such Restricted Subsidiary in connection with such incurrence or issuance and
(ii) with respect to any Permitted Equity Issuance by any direct or indirect
parent of the Borrower, the amount of cash from such Permitted Equity Issuance
contributed to the capital of the Borrower.

 

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends.

 

42

--------------------------------------------------------------------------------


 

“Non-Bank Certificate” has the meaning specified in Section 3.1(b).

 

“Non-Consenting Lender” has the meaning specified in Section 3.7.

 

“Non-Exempt Permitted Sale-Leaseback Transaction” means a Permitted
Sale-Leaseback Transaction involving a sale and leaseback of any asset owned by
the Borrower or any of its Restricted Subsidiaries as of January 13, 2012.

 

“Non-Loan Party” means any Subsidiary of the Borrower that is not a Loan Party.

 

“Note” means a promissory note of the Borrower payable to the order of any
Lender in a principal amount equal to the amount of such Lender’s Commitment
evidencing the aggregate Indebtedness of the Borrower to such Lender resulting
from the Loans of a given Class owing to such Lender.

 

“Notes Intercreditor Agreement” means (a) an intercreditor agreement
substantially in the form of Exhibit U-2 hereto, (b) another intercreditor
agreement not materially less favorable to the Lenders vis-à-vis such Junior
Liens than the form of intercreditor agreement attached as Exhibit U-2 hereto
(as determined by the Borrower in good faith) or (c) another intercreditor
agreement the terms of which are consistent with market terms governing security
arrangements for the sharing of liens on a junior basis at the time such
intercreditor agreement is proposed to be established in light of the type of
Indebtedness to be secured by such liens, as determined by the Administrative
Agent (acting at the direction of, or with the consent of, the Requisite
Lenders) and the Borrower in the exercise of reasonable judgment.  For the
avoidance of doubt, the Notes Intercreditor Agreement is a Junior Lien
Intercreditor Agreement.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.  Without
limiting the generality of the foregoing, the Obligations of the Loan Parties
under the Loan Documents (and any of their Subsidiaries to the extent they have
obligations under the Loan Documents to which such Subsidiaries are party)
include the obligation (including guarantee obligations) to pay principal,
interest, reimbursement obligations, charges, expenses, fees, Attorney Costs,
indemnities and other amounts payable by any Loan Party under any Loan Document.

 

“OFAC” has the meaning specified in Section 5.17(b).

 

“Offered Amount” has the meaning specified in Section 2.3(d)(iv)(A).

 

“Offered Discount” has the meaning specified in Section 2.3(d)(iv)(A).

 

“OID” means “original issue discount” within the meaning of Section 1273 of the
Code.

 

43

--------------------------------------------------------------------------------


 

“Other Commitments” means one or more Classes of loan commitments hereunder that
result from a Refinancing Amendment.

 

“Other Loans” means one or more Classes of loans that result from a Refinancing
Amendment.

 

“Other Taxes” has the meaning specified in Section 3.1(f).

 

“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

“Pari Passu Intercreditor Agreement” means a “pari passu” intercreditor
agreement among the Administrative Agent  and one or more Senior Representatives
for holders of Permitted Pari Passu Secured Refinancing Debt in form and
substance reasonably satisfactory to the Administrative Agent (acting at the
direction, or with the consent, of the Requisite Lenders) and the Borrower.

 

“Participant” has the meaning specified in Section 12.2(d).

 

“Participant Register” has the meaning specified in Section 12.2(e).

 

“Participating Lender” has the meaning specified in Section 2.3(d)(iii)(B).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any of their respective ERISA Affiliates or to which any Loan Party or any of
their respective ERISA Affiliates contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions in the preceding five plan
years.

 

“Permitted Acquisition” means any Acquisition by Holdings, the Borrower or any
of the Restricted Subsidiaries; provided that, with respect to each such
Acquisition:

 

(i)                           (A) each applicable Loan Party and any newly
created or acquired Subsidiary (and, to the extent required under the Collateral
and Guarantee Requirement and Section 8.11, the Subsidiaries of such created or
acquired Subsidiary) shall be Guarantors and shall comply with the requirements
of Section 8.11 and 8.13, within the times specified therein (for the avoidance
of doubt, this clause (i) shall not override any provisions of the Collateral
and Guarantee Requirement or Section 8.11, subject to the limit in clause
(iii) below); (B) the Board of Directors of such acquired Person or its selling
equity holders in existence at the time such purchase or acquisition is
commenced shall have approved such purchase or other acquisition, and (C) the
acquired property, assets, business or Person is in a business permitted under
Section 9.7;

 

44

--------------------------------------------------------------------------------


 

(ii)                        the Borrower shall have delivered to the
Administrative Agent (and the Borrower shall have used commercially reasonable
efforts to deliver no later than five (5) Business Days before the date on which
any such purchase or other acquisition is consummated), on behalf of the
Lenders, a certificate of a Responsible Officer, in form and substance
reasonably satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in this definition have been satisfied or will be
satisfied in accordance with the requirements of this definition;

 

(iii)                     with respect to Acquisitions of Subsidiaries that do
not become Guarantors, the consideration shall not exceed the greater of
(1) $50,000,000 and (2) 2.75% of Total Assets (in each case, measured at the
time of consummation of the subject Acquisition), in the aggregate with respect
to all such Acquisitions;

 

(iv)                    no Event of Default exists immediately prior to, or
would thereafter result from, the consummation of such Acquisition; and

 

(v)                       immediately after giving effect to such Acquisition on
a Pro Forma Basis, the Total Leverage Ratio shall not be greater than 4.50 to
1.00.

 

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of any direct or indirect parent of the Borrower (in which case the
Net Cash Proceeds have been received by the Borrower as cash common equity), in
each case to the extent permitted hereunder.

 

“Permitted Holder” means any of the Sponsors.

 

“Permitted Holdings Successor” has the meaning specified in the definition of
“Change of Control”.

 

“Permitted Junior Secured Refinancing Debt” means any secured Indebtedness
issued or incurred by the Borrower or a Subsidiary Guarantor in the form of one
or more series of Junior Lien secured notes or loans; provided that (i) such
Indebtedness is secured by the Collateral on a Junior Lien basis (subject to
Liens permitted under Section 9.1) with the Obligations and is not secured by
any property or assets of the Borrower or any Subsidiary other than the
Collateral, (ii) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness, (iii) such Indebtedness does not mature or have scheduled
amortization or scheduled payments of principal and is not subject to mandatory
redemption, repurchase, prepayment or sinking fund obligation (other than
customary offers to repurchase or mandatory prepayments upon a change of
control, asset sale or other Disposition or casualty event or incurrence of
indebtedness that is not permitted thereunder and customary acceleration rights
after an event of default) prior to the Latest Maturity Date, determined at the
time such Indebtedness is incurred, (iv) the security agreements relating to
such Indebtedness are substantially the same as the Collateral Documents (with
such differences as are reasonably satisfactory to the Administrative Agent
(acting at the direction of, or with the consent of, the Requisite Lenders)),
(v) such Indebtedness is not guaranteed by any Subsidiaries other than the
Subsidiary Guarantors and (vi) a Senior Representative acting on behalf of the
holders of such Indebtedness shall have become party to or otherwise subject to
the provisions of the Junior Lien

 

45

--------------------------------------------------------------------------------


 

Intercreditor Agreement; provided that if such Indebtedness is the initial
Permitted Junior Secured Refinancing Debt incurred by the Borrower or a
Subsidiary Guarantor, then Holdings, the Borrower, the Subsidiary Guarantors,
the Administrative Agent and the Senior Representative for such Indebtedness
shall have executed and delivered a Junior Lien Intercreditor Agreement. 
Permitted Junior Secured Refinancing Debt will include any Registered Equivalent
Notes issued in exchange therefor.

 

“Permitted Pari Passu Secured Refinancing Debt” means any secured Indebtedness
issued or incurred by the Borrower or a Subsidiary Guarantor in the form of one
or more series of senior secured notes or loans; provided that (i) such
Indebtedness is secured by the Collateral on a pari passu basis (but without
regard to the control of remedies) with the Obligations and is not secured by
any property or assets of the Borrower or any Subsidiary other than the
Collateral, (ii) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness, (iii) such Indebtedness does not mature or have scheduled
amortization or scheduled payments of principal and is not subject to mandatory
redemption, repurchase, prepayment or sinking fund obligation (other than
customary offers to repurchase or mandatory prepayments upon a change of
control, asset sale or other Disposition, casualty event or incurrence of
indebtedness that is not permitted thereunder and customary acceleration rights
after an event of default) prior to the Latest Maturity Date determined at the
time such Indebtedness is incurred, (iv) the security agreements relating to
such Indebtedness are substantially the same as the Collateral Documents (with
such differences as are reasonably satisfactory to the Administrative Agent
(acting at the direction of, or with the consent of, the Requisite Lenders)),
(v) such Indebtedness is not guaranteed by any Subsidiaries other than the
Subsidiary Guarantors and (vi) a Senior Representative acting on behalf of the
holders of such Indebtedness shall have become party to or otherwise subject to
the provisions of the Pari Passu Intercreditor Agreement; provided that if such
Indebtedness is the initial Permitted Pari Passu Secured Refinancing Debt
incurred by the Borrower or a Subsidiary Guarantor, then the Borrower, Holdings,
the Subsidiary Guarantors, the Administrative Agent and the Senior
Representative for such Indebtedness shall have executed and delivered a Pari
Passu Intercreditor Agreement.  Permitted Pari Passu Secured Refinancing Debt
will include any Registered Equivalent Notes issued in exchange therefor.

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of, any Indebtedness (including any
such Indebtedness incurred or issued pursuant to a Permitted Refinancing) of
such Person with Indebtedness of such Person or Disqualified Equity Interests of
such Person, or of any Disqualified Equity Interests (including any such
Disqualified Equity Interests incurred or issued pursuant to a Permitted
Refinancing) of such Person with Disqualified Equity Interests (any such
resulting Indebtedness, “Permitted Refinancing Indebtedness”); provided that
(a) the principal amount (or accreted value, if applicable) of any such
Indebtedness or the liquidation preference of any such Disqualified Equity
Interests does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness or the liquidation preference of any such
Disqualified Equity Interests so modified, refinanced, refunded, renewed or
extended except by an amount equal to unpaid accrued or capitalized interest
thereon, any make-whole payments and premium (including tender premiums)
thereon, any swap breakage costs and other termination costs related to Swap
Contracts, plus OID and upfront fees plus other fees and expenses reasonably
incurred, in connection with such modification, refinancing, refunding, renewal
or extension and

 

46

--------------------------------------------------------------------------------


 

by an amount equal to any existing commitments unutilized thereunder, (b) other
than with respect to a Permitted Refinancing in respect of Indebtedness
permitted pursuant to Sections 9.3(b), (e), (p), (u) and (x), such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness or Disqualified Equity Interests being modified, refinanced,
refunded, renewed or extended, (c) other than with respect to a Permitted
Refinancing in respect of Indebtedness permitted pursuant to Sections 9.3(e), at
the time thereof, no Event of Default shall have occurred and be continuing,
(d) if such Indebtedness being modified, refinanced, refunded, renewed, replaced
or extended is Junior Financing, (i) to the extent such Indebtedness being
modified, refinanced, refunded, renewed, replaced or extended is subordinated in
right of payment to the Obligations, such modification, refinancing, refunding,
renewal, replacement or extension is subordinated in right of payment to the
Obligations on terms (taken as a whole) at least as favorable to the Lenders as
those contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed or extended (or are otherwise acceptable to the
Administrative Agent (acting at the direction of, or with the consent of, the
Requisite Lenders)), (ii) the terms and conditions (including, if applicable, as
to collateral but excluding (a) as to subordination, pricing (including interest
rate, fees, funding discounts and other pricing terms, in each case other than
the per annum rate of interest payable in cash, which shall not be so excluded),
premiums, no call periods, liquidation preferences and optional prepayment or
redemption provisions, and (b) covenants and other provisions applicable only to
periods after the Latest Maturity Date, determined at the date of incurrence of
such Indebtedness or Disqualified Equity Interests) of any such modified,
refinanced, refunded, renewed or extended Indebtedness or Disqualified Equity
Interests, taken as a whole, are not materially less favorable to the Loan
Parties or the Lenders than the terms and conditions of the Indebtedness or
Disqualified Equity Interests being modified, refinanced, refunded, renewed or
extended; provided that (I) the Senior Notes may be refinanced with Indebtedness
secured by Junior Liens on the Collateral, provided that such Liens are subject
to the Notes Intercreditor Agreement, (II) notwithstanding anything in this
definition to the contrary, the stated interest rate payable in cash for any
secured Permitted Refinancing Indebtedness in respect of the Senior Notes shall
not exceed 11% per annum and (III) a certificate of a Responsible Officer
delivered to the Administrative Agent at least five (5) Business Days prior to
the incurrence of such Indebtedness or Disqualified Equity Interests, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or Disqualified Equity Interests or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent (acting at the direction of, or with
the consent of, the Requisite Lenders) notifies the Borrower within such five
Business Day period that it disagrees with such determination (including a
description of the basis upon which it disagrees) and (iii) such modification,
refinancing, refunding, renewal or extension is incurred by the Person who is
the obligor of the Indebtedness or Disqualified Equity Interests being modified,
refinanced, refunded, renewed or extended and no additional obligors become
liable for such Indebtedness or Disqualified Equity Interests, (e) in the case
of any Permitted Refinancing in respect of the ABL Facility, such Permitted
Refinancing is secured only by assets pursuant to one or more security
agreements subject to the Intercreditor Agreement (or another intercreditor
agreement containing terms (taken as a whole) that are at

 

47

--------------------------------------------------------------------------------


 

least as favorable to the Secured Parties as those contained in the
Intercreditor Agreement, (f) in the case of any Permitted Refinancing in respect
of the First Lien Facility, such Permitted Refinancing is secured only by assets
pursuant to one or more security agreements subject to the First Lien/Second
Lien Intercreditor Agreement and the Intercreditor Agreement (in each case, or
another intercreditor agreement containing terms (taken as a whole) that are at
least as favorable to the Secured Parties as those contained in the First
Lien/Second Lien Intercreditor Agreement or the Intercreditor Agreement, as the
case may be) and (g) in the case of any secured Permitted Refinancing in respect
of the Senior Notes, such Permitted Refinancing is secured only by assets
pursuant to one or more security agreements subject to the Notes Intercreditor
Agreement.

 

“Permitted Sale-Leaseback Transaction” means any sale and leaseback transaction
of any assets of the Borrower or any of its Restricted Subsidiaries in a
transaction or series of transactions in which the Borrower or any such
Restricted Subsidiary receives Fair Market Value (as determined in good faith by
the Borrower)  for each such sale; provided, that (a) no Event of Default has
occurred and is continuing immediately prior to such sale or would occur as a
result of such sale, (b) the lease pertaining to such assets is an operating
lease for purposes of GAAP or a Capitalized Lease to the extent permitted under
Section 9.3(e), and (c) the Net Cash Proceeds from such transaction are used by
the Borrower or such Restricted Subsidiary to prepay outstanding Indebtedness
(including any Junior Financing) or reinvested in accordance with
Section 2.4(b).

 

“Permitted Unsecured Refinancing Debt” means any unsecured Indebtedness issued
or incurred by the Borrower or any Subsidiary Guarantor in the form of one or
more series of unsecured notes or loans; provided that (i) such Indebtedness is
not secured by any property or assets of the Borrower or any Restricted
Subsidiary, (ii) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness, (iii) such Indebtedness does not mature or have scheduled
amortization prior to the Latest Maturity Date, determined at the time such
Indebtedness is incurred (other than customary offers to repurchase or mandatory
prepayments upon a change of control, asset sale or other Disposition, casualty
event or incurrence of indebtedness that is not permitted thereunder and
customary acceleration rights after an event of default), and (iv) such
Indebtedness is not guaranteed by any Subsidiaries other than the Subsidiary
Guarantors.  Permitted Unsecured Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“PIK Interest” means interest paid in kind on the Loans.

 

“Plan” means any material “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), established by any Loan Party or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
of their respective ERISA Affiliates.

 

“Pledged Debt” has the meaning specified in the Security Agreement.

 

48

--------------------------------------------------------------------------------


 

“Pledged Equity” has the meaning specified in the Security Agreement.

 

“Preferred Stock” means any Equity Interest with preferential right of payment
of dividends or upon liquidation, dissolution, or winding up.

 

“Prepayment Premium” means in connection with (a) any optional prepayment of
Initial Loans or Converted First Lien Stub Loans made pursuant to
Section 2.3(a), (b) any mandatory prepayment of the Initial Loans or Converted
First Lien Stub Loans made pursuant to Section 2.4(c), (c) any mandatory
assignment of Initial Loans or Converted First Lien Stub Loans made pursuant to
Section 3.7, (d) any payment, refinancing or amendment of Initial Loans or
Converted First Lien Stub Loans made in connection with a Repricing Transaction
and (e) any payment (or deemed payment) of the Initial Loans or Converted First
Lien Stub Loans following the acceleration thereof for any reason as
contemplated by Section 2.15, a premium equal to the amount set forth below:

 

(i)                                     after the Effective Date but before the
second anniversary of the Effective Date, 2.0% of the principal amount of the
Initial Loans or Converted First Lien Stub Loans to be prepaid, refinanced or
repriced;

 

(ii)                                  on or after the second anniversary of the
Effective Date and before the third anniversary of the Effective Date, 1.0% of
the principal amount of the Initial Loans or Converted First Lien Stub Loans to
be prepaid, refinanced or repriced; and

 

(iii)                               thereafter, 0% of the principal amount of
the Initial Loans or Converted First Lien Stub Loans to be prepaid, refinanced
or repriced.

 

“Pro Forma Balance Sheet” has the meaning specified in Section 5.5(a)(ii).

 

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test or covenant or calculation hereunder, the determination or calculation
of such test, covenant or ratio (including in connection with Specified
Transactions) in accordance with Section 1.7.

 

“Pro Forma Financial Statements” has the meaning specified in
Section 5.5(a)(ii).

 

“Projections” shall have the meaning specified in Section 7.1(d).

 

“Public Lender” has the meaning specified in Section 12.8(b).

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Qualifying IPO” means the issuance by Holdings or any direct or indirect parent
of Holdings of its common Equity Interests in an underwritten primary public
offering (other than a public offering pursuant to a registration statement on
Form S-8) pursuant to an effective registration statement filed with the SEC in
accordance with the Securities Act (whether alone or in connection with a
secondary public offering).

 

49

--------------------------------------------------------------------------------


 

“Qualifying Lender” has the meaning specified in Section 2.3(d)(iv)(C).

 

“Quarterly Financial Statements” means the unaudited Consolidated balance sheets
and related statements of income and cash flows of the Borrower and its
Subsidiaries for the most recent Fiscal Quarters after the date of the Annual
Financial Statements and ended at least forty-five (45) days before the
Effective Date.

 

“Ratable Portion”, “Pro Rata Share”, “ratable share” or (other than in the
expression “equally and ratably”) “ratably” means, with respect to any Lender,
the percentage obtained by dividing (a) the Commitment and, if applicable and
without duplication, Loans of such Class of such Lender by (b) the aggregate
Commitments and, if applicable and without duplication, Loans of all Lenders of
such Class.

 

“Recovery Event” means the receipt by the Borrower or any of its Restricted
Subsidiaries of any cash insurance proceeds (other than proceeds of business
interruption insurance) or condemnation awards payable by reason of theft, loss,
physical destruction, damage, taking or any other similar event with respect to
any property or assets of the Borrower or any of its Restricted Subsidiaries
included in the Collateral.

 

“Reference Date” has the meaning assigned to such term in the definition of
“Available Amount.”

 

“Refinanced Debt” has the meaning assigned to such term in the definition of
“Credit Agreement Refinancing Indebtedness.”

 

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower and Holdings, (b) the Administrative Agent and (c) each Lender
that agrees to provide any portion of the Credit Agreement Refinancing
Indebtedness being incurred pursuant thereto, in accordance with Section 2.14.

 

“Register” has the meaning specified in Section 12.2(c).

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

 

“Rejection Notice” has the meaning specified in Section 2.4(f).

 

“Related Indemnified Person” of an Indemnitee means (a) any controlling person
(including any member or other equity holders) or controlled affiliate of such
Indemnitee, (b) the respective directors, officers, or employees of such
Indemnitee or any of its controlling persons or controlled affiliates and
(c) the respective agents, advisors or other representatives of such Indemnitee
or any of its controlling persons or controlled affiliates, in the case of this
clause (c), acting at the instructions of such Indemnitee, controlling person or
such controlled affiliate; provided that each reference to a controlled
affiliate or controlling person in this definition shall pertain to a controlled
affiliate or controlling person involved in the negotiation or syndication of
the Facility, the ABL Facility, the First Lien Facility or the Senior Notes.

 

50

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Reportable Event” means, with respect to any Pension Plan, any of the events
set forth in Section 4043(c) of ERISA or the regulations issued thereunder,
other than events for which the thirty (30) day notice period has been waived.

 

“Repricing Transaction” means (a) any prepayment or repayment of all or any
portion of the Initial Loans or Converted First Lien Stub Loans with the
proceeds of, or any conversion of, the Initial Loans or Converted First Lien
Stub Loans, as applicable, into other Loans for the primary purpose of
prepaying, repaying or replacing such Initial Loans or Converted First Lien Stub
Loans and having or resulting in an All-In Yield less than the All-In Yield of
the Initial Loans or Converted First Lien Stub Loans being prepaid or repaid or
(b) any amendment to all or any portion of the Initial Loans or Converted First
Lien Stub Loans that, directly or indirectly, reduces the All-In Yield of such
Initial Loans or Converted First Lien Stub Loans; provided that a Repricing
Transaction shall not include any such prepayment, repayment, replacement,
conversion or amendment made in connection with a Change of Control.

 

“Requisite Class Lenders” means, with respect to any Class on any date of
determination, Lenders having more than fifty percent (50%) of (i) the
outstanding Loans under such Class and (ii) the aggregate unused Commitments
under such Class.

 

“Requisite Lenders” means, collectively, Lenders having more than fifty percent
(50%) of the sum of the (a) outstanding Loans and (b) aggregate unused
Commitments.

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer or Person performing similar functions of a Loan Party and, as
to any document delivered on the Effective Date, any secretary or assistant
secretary of a Loan Party.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.  Unless otherwise
specified, all references herein to a “Responsible Officer” shall refer to a
Responsible Officer of the Borrower.

 

“Restricted Cash” means cash and Cash Equivalents that (a) would be listed as
“restricted” on the consolidated balance sheet of the Borrower and its
Restricted Subsidiaries or (b) are subject to any Liens, except for Liens
securing Indebtedness permitted under Section 9.3 that is secured by such cash
or Cash Equivalents.

 

“Restricted Investment” means any Investment other than one permitted under
Section 9.2 hereof.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any of the Restricted Subsidiaries, or any payment (whether in cash,
securities or other property), including

 

51

--------------------------------------------------------------------------------


 

any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, defeasance, acquisition, cancellation or termination of any such
Equity Interest, or on account of any return of capital to the Borrower’s or
Holdings’ stockholders, partners or members (or the equivalent Persons thereof).

 

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“Restricted Subsidiary Disposition” has the meaning specified in Section 2.4(g).

 

“Restricted Subsidiary Recovery Event” has the meaning specified in
Section 2.4(j).

 

“Retained Declined Proceeds” has the meaning specified in Section 2.4(f).

 

“S&P” means Standard & Poor’s Financial Services LLC and any successor thereto.

 

“Same Day Funds” means disbursements and payments in immediately available
funds.

 

“Scheduled Debt Payments” means, with respect to any Person for any period, the
sum of all regularly scheduled amortization payments of principal on
Indebtedness of such Person and its Restricted Subsidiaries on a Consolidated
basis for such period (including the principal component of payments due on
Capitalized Leases during such period); provided, that, for the avoidance of
doubt, any payments made pursuant to a mandatory prepayment, mandatory
redemption or like provision shall not constitute Scheduled Debt Payments.

 

“Scheduled Termination Date” means (a) with respect to Initial Loans that have
not been extended pursuant to Section 2.13, the earlier of (i) 91 days after the
Scheduled Termination Date (as defined in the First Lien Credit Agreement) with
respect to First Lien Term Loans (as defined in the First Lien Credit Agreement)
therein and (ii) April 14, 2022, (b) with respect to any tranche of Extended
Loans or New Loans, the final maturity date as specified in the applicable
Extension Amendment accepted by the respective Lender or Lenders and (c) with
respect to any Other Loans, the final maturity date as specified in the
applicable Refinancing Amendment.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Obligations” means, in the case of the Borrower, the Obligations,
including, without limitation, each extension of credit under this Agreement and
all obligations of the Loan Parties and their respective Subsidiaries which
arise under the Loan Documents (including the Guaranty),  whether outstanding on
the date of this Agreement or extended or arising from time to time after the
date of this Agreement.

 

52

--------------------------------------------------------------------------------


 

“Secured Parties” means, collectively, the Lenders, the Administrative Agent,
the Collateral Agent and each co-agent or sub-agent (if any) appointed by the
Administrative Agent from time to time pursuant to Section 11.5.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Agreement” means, collectively, the Security Agreement executed by the
Loan Parties, substantially in the form of Exhibit J, together with each
Security Agreement Supplement executed and delivered pursuant to Section 8.11.

 

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

 

“Senior Notes” means up to $250,000,000 in aggregate principal amount of the
Borrower’s senior unsecured notes due 2019 and any Registered Equivalent Notes
having terms, taken as a whole, that are on substantially identical terms and
issued pursuant to the Senior Notes Indenture in exchange for the initial,
unregistered senior unsecured notes, and in any case any Permitted Refinancing
thereof.

 

“Senior Notes Indenture” means the Indenture for the Senior Notes, dated
December 29, 2011, between the Borrower and Wilmington Trust, National
Association, as trustee, as the same may be amended, modified, supplemented,
replaced or refinanced to the extent not prohibited by this Agreement.

 

“Senior Notes Issue Date” means December 29, 2011.

 

“Senior Representative” means, with respect to any series of Permitted Pari
Passu Secured Refinancing Debt or Permitted Junior Secured Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

 

“Senior Secured Leverage Ratio” means, with respect to any Test Period for which
financial statements are required to have been delivered pursuant to
Section 7.1(a) or (b), the ratio of (a) Consolidated Senior Secured Net Debt of
the Borrower as of the last day of such Test Period to (b) Consolidated EBITDA
of the Borrower for such Test Period.

 

“Shareholders Agreement” means the Voting Agreement, dated as of January 13,
2012, among the Borrower, Holdings and ACOF III.

 

“Solicited Discount Proration” has the meaning specified in
Section 2.3(d)(iv)(C).

 

“Solicited Discounted Prepayment Amount” has the meaning specified in
Section 2.3(d)(iv)(A).

 

“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to
Section 2.3(d)(iv)(A) substantially in the form of Exhibit K.

 

53

--------------------------------------------------------------------------------


 

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit L, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

 

“Solicited Discounted Prepayment Response Date” has the meaning specified in
Section 2.3(d)(iv)(A).

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such Person
exceeds its debts and liabilities, subordinated, contingent or otherwise,
(b) the present fair saleable value of the property of such Person is greater
than the amount that will be required to pay the probable liability of its debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (c) such Person is able to pay
its debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured and (d) such Person is not engaged in,
and is not about to engage in, business for which it has unreasonably small
capital.  The amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, would reasonably be expected to become an actual and matured
liability.

 

“SPC” has the meaning specified in Section 12.2(g).

 

“Specified Discount” has the meaning specified in Section 2.3(d)(ii)(A).

 

“Specified Discount Prepayment Amount” has the meaning specified in
Section 2.3(d)(ii)(A).

 

“Specified Discount Prepayment Notice” means a written notice of the Borrower
Offer of Specified Discount Prepayment made pursuant to
Section 2.3(d)(ii)(A) substantially in the form of Exhibit M.

 

“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit N, to a Specified Discount
Prepayment Notice.

 

“Specified Discount Prepayment Response Date” has the meaning specified in
Section 2.3(d)(ii)(A).

 

“Specified Discount Proration” has the meaning specified in
Section 2.3(d)(ii)(C).

 

“Specified Exchange Threshold” has the meaning specified in the definition of
“Term/Notes Refinancing Date”.

 

“Specified Transaction” means (i) any Investment that results in a Person
becoming a Restricted Subsidiary, (ii) any designation of a Subsidiary as a
Restricted Subsidiary or an Unrestricted Subsidiary, (iii) any Investment,
acquisition, disposition, merger, amalgamation, consolidation or discontinued
operation (as determined in accordance with GAAP), in each case with respect to
an operating unit of a business that the Borrower or any Restricted Subsidiary
has made, or (iv) any incurrence or repayment of Indebtedness, Restricted

 

54

--------------------------------------------------------------------------------


 

Payment or Investment that by the terms of this Agreement requires such test to
be calculated on a “Pro Forma Basis” or after giving “Pro Forma Effect.”

 

“Sponsor” means any of (a) ACOF III, the Canada Pension Plan Investment Board,
and any of their respective Affiliates and funds or partnerships managed or
advised by any of them or any of their respective Affiliates, but not including
any portfolio company of any of the foregoing and (b) any Person that forms a
group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act, or any successor provision) with ACOF III, Canada Pension Plan
Investment Board or any of their respective Affiliates and funds or partnerships
managed or advised by any of them or any of their respective Affiliates, but not
including any portfolio company of any of the foregoing.

 

“Sponsor Management Agreement” means any management services agreement by and
among ACOF Operating Manager III, LLC and/or Canada Pension Plan Investment
Board or certain of the management companies associated with each of them or
their advisors and Holdings and/or the Borrower, as the same may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with its terms.

 

“Sponsor Termination Fees” means the one-time payment under any Sponsor
Management Agreement of a termination fee to one or more of the Sponsors in the
event of either a Change of Control or the completion of a Qualifying IPO.

 

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by any Governmental Authority of
the United States or of the jurisdiction of such currency or any jurisdiction in
which Loans in such currency are made to which banks in such jurisdiction are
subject for any category of deposits or liabilities customarily used to fund
loans in such currency or by reference to which interest rates applicable to
Loans in such currency are determined.  Such reserve percentages shall include
those imposed pursuant to such Regulation D.  Eurocurrency Rate Loans shall be
deemed to constitute eurodollar funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Store” means any retail store (which includes any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by the Borrower or any Restricted Subsidiary.

 

“Stub Notes Indebtedness” has the meaning specified in Section 10.1(c)(ii).

 

“Submitted Amount” has the meaning specified in Section 2.3(d)(iii)(A).

 

“Submitted Discount” has the meaning specified in Section 2.3(d)(iii)(A).

 

55

--------------------------------------------------------------------------------


 

“Subsidiary” means, with respect to any Person (a) any corporation, association
or other business entity (other than a partnership, joint venture or limited
liability company) of which more than 50% of the total voting power of shares of
Equity Interests entitled (without regard to the occurrence of any contingency)
to vote in the election of directors, managers or trustees thereof is at the
time of determination owned or Controlled, directly or indirectly, by such
Person or one or more of the other Subsidiaries of that Person or a combination
thereof, and (b) any partnership, joint venture or limited liability company of
which (i) more than 50% of the capital accounts, distribution rights, total
equity and voting interests or general and limited partnership interests, as
applicable, are owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of that Person or a combination thereof,
whether in the form of membership, general, special or limited partnership
interests or otherwise, and (ii) such Person or any Subsidiary of such Person is
a controlling general partner or otherwise Controls such entity.  Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

 

“Subsidiary Guarantor” means any Guarantor other than Holdings.

 

“Successor Borrower” has the meaning specified in Section 9.4(d).

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Taxes” has the meaning specified in Section 3.1(a).

 

56

--------------------------------------------------------------------------------


 

“Term/Notes Refinancing Date” means the first date on which (a) the “Term/Notes
Refinancing Date” (as defined in the ABL Facility Credit Agreement (as in effect
on the Effective Date after giving effect to Amendment No. 6 to the ABL Facility
Credit Agreement)) has occurred and (b) at least 95% (such percentage, the
“Specified Exchange Threshold”) of the aggregate principal amount of the Senior
Notes outstanding as of the Effective Date has been converted, redeemed,
repurchased or refinanced pursuant to one or more transactions permitted under
this Agreement, such that the stated maturity date (including any scheduled
principal payment date) in respect of such Senior Notes that have been so
converted, redeemed, repurchased or refinanced (and any Permitted Refinancing
Indebtedness in respect thereof) is at least 91 days after the Latest Maturity
Date (the “Extended Notes”).

 

“Term Priority Collateral” shall have the meaning assigned to such term in the
Intercreditor Agreement.

 

“Termination Date” means the earliest of (a) the Scheduled Termination Date and
(b) the date on which the Obligations become due and payable pursuant to
Section 10.2.

 

“Test Period” in effect at any time means the most recent period of four
consecutive Fiscal Quarters of the Borrower ended on or prior to such time
(taken as one accounting period).  A Test Period may be designated by reference
to the last day thereof (e.g., the “April 28, 2017 Test Period” refers to the
period of four consecutive Fiscal Quarters of the Borrower ended April 28,
2017), and a Test Period shall be deemed to end on the last day thereof.

 

“Total Assets” means the total assets of the Borrower and the Restricted
Subsidiaries on a Consolidated basis in accordance with GAAP, as shown on the
most recent balance sheet of the Borrower delivered pursuant to
Sections 7.1(a) or 7.1(b) or, for the period prior to the time any such
statements are so delivered pursuant to Sections 7.1(a) or 7.1(b), the Pro Forma
Financial Statements.

 

“Total Leverage Ratio” means, with respect to any Test Period for which
financial statements are required to have been delivered pursuant to
Section 7.1(a) or (b), the ratio of (a) Consolidated Total Net Debt of the
Borrower as of the last day of such Test Period to (b) Consolidated EBITDA of
the Borrower for such Test Period.

 

“Tranche B-2 Loans” has the meaning assigned to such term in the First Lien
Credit Agreement.

 

“Transaction” means, collectively, (a) the execution and delivery of Amendment
No. 3 to the First Lien Credit Agreement and the effectiveness thereof, (b) the
execution and delivery of Amendment No. 6 to the ABL Facility Credit Agreement
and the effectiveness thereof , (c)  the execution and delivery of this
Agreement and the borrowing (or deemed borrowing) of the Loans on the Effective
Date, (d) the consummation of any other transactions in connection with the
foregoing, and (e) the payment of the fees and expenses incurred in connection
with any of the foregoing.

 

57

--------------------------------------------------------------------------------


 

“Transaction Expenses” means any fees or expenses incurred or paid by Holdings
or any of its Subsidiaries in connection with the Transaction, this Agreement
and the other Loan Documents and the transactions contemplated hereby and
thereby.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

“UCC” means the Uniform Commercial Code or any successor provision thereof as
the same may from time to time be in effect in the State of New York or the
Uniform Commercial Code or any successor provision thereof (or similar code or
statute) of another jurisdiction, to the extent it may be required to apply to
any item or items of Collateral.

 

“United States” and “U.S.” mean the United States of America.

 

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
Board of Directors of the Borrower as an Unrestricted Subsidiary pursuant to
Section 8.3 subsequent to the Effective Date, in each case, until such Person
ceases to be an Unrestricted Subsidiary of the Borrower in accordance with
Section 8.3 or ceases to be a Subsidiary of the Borrower.

 

“U.S. Lender” has the meaning specified in Section 3.1(d).

 

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness or
Disqualified Equity Interests or Preferred Stock, as the case may be, at any
date, the quotient obtained by dividing (a) the sum of the product of the number
of years from the date of determination to the date of each successive scheduled
principal payment of such Indebtedness or redemption or similar payment with
respect to such Disqualified Equity Interests or Preferred Stock multiplied by
the amount of such payment, by (b) the sum of all such payments.

 

“Wholly-Owned Subsidiary” of a Person means a Subsidiary of such Person, all of
the outstanding Equity Interests of which (other than (x) director’s qualifying
shares and (y) nominal shares issued to foreign nationals to the extent required
by applicable Law) are  owned by such Person and/or by one or more Wholly-Owned
Subsidiaries of such Person.

 

“Withdrawal Liability” means the liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such term
is defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

58

--------------------------------------------------------------------------------


 

SECTION 1.2                                             Other Interpretive
Provisions.  With reference to this Agreement and each other Loan Document,
unless otherwise specified herein or in such other Loan Document:

 

(a)                                 The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b)                                 (i)                                     The
words “herein,” “hereto,” “hereof” and “hereunder” and words of similar import
when used in any Loan Document shall refer to such Loan Document as a whole and
not to any particular provision thereof.

 

(ii)                                  References in this Agreement to an
Exhibit, Schedule, Article, Section, clause or sub-clause refer (A) to the
appropriate Exhibit or Schedule to, or Article, Section, clause or sub-clause in
this Agreement or (B) to the extent such references are not present in this
Agreement, to the Loan Document in which such reference appears,

 

(iii)                               The term “including” is by way of example
and not limitation, subject, in the case of computations of time periods, to
clause (d) below,

 

(iv)                              The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form,

 

(v)                                 Unless otherwise expressly indicated herein,
the words “above” and “below”, when following a reference to a clause or a
sub-clause of any Loan Document, refer to a clause or sub-clause within,
respectively, the same Section or clause; and

 

(vi)                              The words “assets” and “property” shall be
construed to have the same meaning and effect.

 

(c)                                  The terms “Lender” and “Administrative
Agent” include, without limitation, their respective successors.

 

(d)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”, the words “to” and “until” each mean “to but excluding” and the word
“through” means “to and including.”

 

(e)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

59

--------------------------------------------------------------------------------


 

SECTION 1.3                                             Accounting Terms.  All
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, except as otherwise
specifically prescribed herein.

 

SECTION 1.4                                             Rounding.  Any financial
ratios required to be satisfied in order for a specific action to be permitted
under this Agreement shall be calculated by dividing the appropriate component
by the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

 

SECTION 1.5                                             References to
Agreements, Laws, Etc.  Unless otherwise expressly provided herein,
(a) references to Constituent Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
appendices, exhibits and schedules thereto and all subsequent amendments,
restatements, extensions, supplements and other modifications thereto (but only
to the extent that such amendments, restatements, extensions, supplements and
other modifications are permitted by any Loan Document); and (b) references to
any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

 

SECTION 1.6                                             Times of Day.  Unless
otherwise specified, all references herein to times of day shall be references
to Eastern time (daylight or standard, as applicable).

 

SECTION 1.7                                             Pro Forma Calculations.

 

(a)                                 Notwithstanding anything to the contrary
herein, subject to Section 1.7(f), the Total Leverage Ratio and the Senior
Secured Leverage Ratio shall be calculated in the manner prescribed by this
Section 1.7.

 

(b)                                 For purposes of calculating the Total
Leverage Ratio and the Senior Secured Leverage Ratio, Specified Transactions
(and the incurrence or repayment of any Indebtedness in connection therewith)
that have been made, in each case without duplication, (i) during the applicable
Test Period or (ii) subsequent to such Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made shall be calculated on a pro forma basis assuming that all such Specified
Transactions (and any increase or decrease in Consolidated EBITDA and the
component financial definitions used therein attributable to any Specified
Transaction) had occurred on the first day of the applicable Test Period.  If
since the beginning of any applicable Test Period any Person that subsequently
became a Restricted Subsidiary or was merged, or consolidated with or into the
Borrower or any of the Restricted Subsidiaries since the beginning of such Test
Period shall have made any Specified Transaction that would have required
adjustment pursuant to this Section 1.7, then the Total Leverage Ratio and the
Senior Secured Leverage Ratio shall be calculated to give pro forma effect
thereto for such period as if the Specified Transaction had occurred on the
first day of the applicable Test Period in accordance with this Section 1.7. 
Any such pro forma calculation may include adjustments appropriate, in the
reasonable good faith determination of the Borrower as set forth in a
certificate from a Responsible Officer, to reflect, in each case

 

60

--------------------------------------------------------------------------------


 

without duplication, (i) operating expense reductions and other operating
improvements, synergies or cost savings reasonably expected to result from such
relevant pro forma event (including, to the extent applicable, the Transaction)
based on actions already taken and for which the full run-rate effect of such
actions is expected to be realized within eighteen (18) months of such action,
and (ii) all adjustments of the nature set forth in Schedule 1.7(b) to the
extent such adjustments, without duplication, continue to be applicable to the
relevant Test Period.

 

(c)                                  In the event that the Borrower or any
Restricted Subsidiary incurs (including by assumption or guarantees) or repays
(including by redemption, repayment, retirement or extinguishment) any
Indebtedness included in the calculations of the Total Leverage Ratio and the
Senior Secured Leverage Ratio, as the case may be (in each case, other than
Indebtedness incurred or repaid under any revolving credit facility in the
ordinary course of business for working capital purposes), (i) during the
applicable Test Period or (ii) subsequent to the end of the applicable Test
Period and prior to or simultaneously with the event for which the calculation
of any such ratio is made, then the Total Leverage Ratio and the Senior Secured
Leverage Ratio shall be calculated giving pro forma effect to such incurrence or
repayment of Indebtedness, to the extent required, as if the same had occurred
on the first day of the applicable Test Period.

 

(d)                                 Interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by a
responsible financial or accounting officer of the Borrower to be the rate of
interest implicit in such Capitalized Lease Obligation in accordance with GAAP. 
For purposes of making the computation referred to above, interest on any
Indebtedness under a revolving credit facility computed on a Pro Forma Basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period.  Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurodollar interbank offered rate, or other rate, shall be determined to have
been based upon the rate actually chosen, or if none, then based upon such
optional rate chosen as the Borrower may designate.

 

(e)                                  Any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve month period immediately prior to the date
of determination in a manner consistent with that used in calculating
Consolidated EBITDA for the applicable period.

 

(f)                                   Notwithstanding anything to the contrary
herein, when calculating the Total Leverage Ratio for the purposes of the ECF
Percentage of Excess Cash Flow, the events described in this Section 1.7
subsequent to the end of the applicable Test Period shall not be given pro forma
effect or calculated on a pro forma basis.

 

61

--------------------------------------------------------------------------------


 

ARTICLE II

 

THE FACILITY

 

SECTION 2.1                                             The Loans.  Subject to
the terms and conditions set forth herein, each Lender party hereto as of the
Effective Date hereby reallocates 100% of its Tranche B-2 Loans under the First
Lien Facility outstanding immediately prior to the Effective Date, including all
accrued and unpaid interest and OID thereon and any fees and expenses related
thereto, to a Loan hereunder in an initial principal amount as set forth on
Schedule I, on the Effective Date.  Amounts borrowed (or deemed borrowed) under
this Section 2.1 and repaid or prepaid may not be reborrowed.  Initial Loans may
be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.

 

SECTION 2.2                                             Borrowings, Conversions
and Continuations of Loans.

 

(a)                                 Each Borrowing (other than the deemed
Borrowing made on the Effective Date), each conversion of Loans from one Type to
the other, and each continuation of Eurocurrency Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which shall be by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Each such notice must be received by the Administrative Agent not later than
(i) 1:00 p.m. three (3) Business Days prior to the requested date of any
Borrowing or continuation of Eurocurrency Rate Loans or any conversion of Base
Rate Loans to Eurocurrency Rate Loans, and (ii) 12:00 noon one Business Day
prior to the requested date of Borrowing with respect to any Borrowing of or
conversion to a Base Rate Loan.  Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Each Borrowing
of or conversion to Base Rate Loans shall be in a principal amount of $1,000,000
or a whole multiple of $500,000 in excess thereof.  Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Class and Type of Loans to be borrowed or to which existing
Loans are to be converted and (v) if applicable, the duration of the Interest
Period with respect thereto.  If the Borrower fails to specify a Type of Loan in
a Committed Loan Notice or fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or converted to,
Base Rate Loans.  Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans.  If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurocurrency Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one (1) month.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
of its Pro Rata Share of the applicable Class of Loans, and if no timely notice
of a conversion or continuation is provided by the Borrower, the Administrative
Agent shall notify each Lender of the details of any automatic

 

62

--------------------------------------------------------------------------------


 

conversion to Base Rate Loans or continuation of Loans described in
Section 2.2(a).  In the case of each Borrowing, each Appropriate Lender shall
make the amount of its Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office not later than 1:00 p.m. on the
Business Day specified in the applicable Committed Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 4.2 for any
Borrowing after the Effective Date, the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower.

 

(c)                                  Notwithstanding the foregoing, the
Administrative Agent or the Requisite Lenders (with notice also being provided
to the Administrative Agent) may require by notice to the Borrower that no
conversion in whole or in part of Base Rate Loans to Eurocurrency Rate Loans,
and no continuation in whole or in part of Eurocurrency Rate Loans upon the
expiration of any applicable Interest Period shall be permitted at any time at
which (i) an Event of Default shall have occurred and be continuing or (i) the
continuation of, or conversion into, a Eurocurrency Rate Loan would violate any
provision of Section 3.3.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurocurrency Rate Loans upon determination of such interest
rate.  At any time when Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in the “prime
rate” used in determining the Base Rate.

 

(e)                                  After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than ten (10) Interest Periods in
effect unless otherwise agreed between the Borrower and the Administrative
Agent; provided that after the establishment of any new Class of Loans pursuant
to an Extension Amendment or Refinancing Amendment, the number of Interest
Periods otherwise permitted by this Section 2.2(e) shall increase by three
(3) Interest Periods for each applicable Class so established.

 

(f)                                   The failure of any Lender to make the Loan
to be made by it as part of any Borrowing shall not relieve any other Lender of
its obligation, if any, hereunder to make its Loan on the date of such
Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Loan to be made by such other Lender on the date of any
Borrowing.

 

(g)                                  Unless the Administrative Agent shall have
received notice from a Lender prior to the date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s Pro
Rata Share of such Borrowing, the Administrative Agent may assume that such
Lender has made such Pro Rata Share available to the Administrative Agent on the
date of such Borrowing in accordance with paragraph (b) above, and the
Administrative Agent may (but shall not be required to), in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount. 
If the Administrative Agent shall have so made funds available, then, to the
extent that such Lender

 

63

--------------------------------------------------------------------------------


 

shall not have made such portion available to the Administrative Agent, each of
such Lender and the Borrower severally agrees to repay to the Administrative
Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to the
Borrower until the date such amount is repaid to the Administrative Agent at
(i) in the case of the Borrower, the interest rate applicable at the time to the
Loans comprising such Borrowing and (ii) in the case of such Lender, the
Overnight Rate plus any administrative, processing, or similar fees customarily
charged by the Administrative Agent in accordance with the foregoing.  A
certificate of the Administrative Agent submitted to any Lender with respect to
any amounts owing under this Section 2.2(g) shall be conclusive in the absence
of manifest error.  If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing.  Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

SECTION 2.3                                             Optional Prepayments.

 

(a)                                 The Borrower may, upon written notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part without premium or penalty (except for the Prepayment
Premium, if any, as set forth in Section 2.15); provided that (1) such notice
must be received by the Administrative Agent not later than 12:00 noon (A) three
(3) Business Days prior to any date of prepayment of Eurocurrency Rate Loans and
(B) one Business Day prior to the date of prepayment of Base Rate Loans; (2) any
partial prepayment of Eurocurrency Rate Loans of any applicable Class shall be
in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof or, if less, the entire principal amount thereof then outstanding; and
(3) any prepayment of Base Rate Loans of any applicable Class shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess thereof
or, if less, the entire principal amount thereof then outstanding.  Each such
notice shall specify the date and amount of such prepayment and the Class(es)
and Type(s) of Loans to be prepaid and the payment amount specified in such
notice shall be due and payable on the date specified therein.  The
Administrative Agent will promptly notify each Appropriate Lender of its receipt
of each such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment.  Any prepayment of a Eurocurrency Rate Loan shall be accompanied by
all accrued interest thereon, together with any additional amounts required
pursuant to Section 3.5 and the Prepayment Premium (if any).  Each prepayment of
the Loans pursuant to this Section 2.3 shall be paid to the Appropriate Lenders
in accordance with their respective Pro Rata Share.

 

(b)                                 Notwithstanding anything to the contrary
contained in this Agreement, the Borrower may rescind any notice of prepayment
under Section 2.3 if such prepayment would have resulted from a refinancing of
all of the applicable Facility, which refinancing shall not be consummated or
shall otherwise be delayed.

 

(c)                                  Voluntary prepayments of any Class of Loans
permitted hereunder shall be applied to the remaining scheduled installments of
principal thereof pursuant to Section

 

64

--------------------------------------------------------------------------------


 

2.6 in a manner determined at the discretion of the Borrower and specified in
the notice of prepayment (and absent such direction, in direct order of
maturity).

 

(d)                                 Notwithstanding anything in any Loan
Document to the contrary, so long as (x) no Event of Default has occurred and is
continuing and (y) no proceeds of Loans under the ABL Facility are used for this
purpose, the Borrower may prepay the outstanding Loans (which shall, for the
avoidance of doubt, be automatically and permanently canceled immediately upon
acquisition by the Borrower) (or Holdings or any of its Subsidiaries may
purchase such outstanding Loans and immediately cancel them) on the following
basis:

 

(i)                           Any Company Party shall have the right to make a
voluntary prepayment of Loans at a discount to par pursuant to a Borrower Offer
of Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offers or Borrower Solicitation of Discounted Prepayment Offers (any
such prepayment, the “Discounted Loan Prepayment”), in each case made in
accordance with this Section 2.3(d); provided that no Company Party shall
initiate any action under this Section 2.3(d) in order to make a Discounted Loan
Prepayment unless (A) at least ten (10) Business Days shall have passed since
the consummation of the most recent Discounted Loan Prepayment as a result of a
prepayment made by a Company Party on the applicable Discounted Prepayment
Effective Date; or (B) at least three (3) Business Days shall have passed since
the date the Company Party was notified that no Lender was willing to accept any
prepayment of any Loan at the Specified Discount, within the Discount Range or
at any discount to par value, as applicable, or in the case of Borrower
Solicitation of Discounted Prepayment Offers, the date of any Company Party’s
election not to accept any Solicited Discounted Prepayment Offers.

 

(ii)

 

(A)                               Subject to the proviso to subsection
(i) above, any Company Party may from time to time offer to make a Discounted
Loan Prepayment by providing the Auction Agent with five (5) Business Days’
notice in the form of a Specified Discount Prepayment Notice; provided that
(1) any such offer shall be made available, at the sole discretion of the
Company Party, to (x) each Lender and/or (y) each Lender with respect to any
Class of Loans on an individual tranche basis, (2) any such offer shall specify
the aggregate principal amount offered to be prepaid (the “Specified Discount
Prepayment Amount”) with respect to each applicable tranche, the tranche or
tranches of Loans subject to such offer and the specific percentage discount to
par (the “Specified Discount”) of such Loans to be prepaid (it being understood
that different Specified Discounts and/or Specified Discount Prepayment Amounts
may be offered with respect to different tranches of Loans and, in such event,
each such offer will be treated as a separate offer pursuant to the terms of
this Section), (3) the Specified Discount Prepayment Amount shall be in an
aggregate amount not less than $10,000,000 and whole increments of $1,000,000
(or such lesser amounts as may be agreed to by the Administrative Agent (acting
at the direction of the Requisite Lenders)) in excess thereof and (4) each such
offer shall remain outstanding through the Specified Discount Prepayment
Response Date.  The Auction Agent will promptly provide each Appropriate Lender
with a copy of such Specified Discount Prepayment Notice and a form of the
Specified Discount Prepayment Response to be completed and returned by each such
Lender to the Auction Agent (or its

 

65

--------------------------------------------------------------------------------


 

delegate) by no later than 5:00 p.m., on the third (3rd) Business Day after the
date of delivery of such notice to such Lenders (the “Specified Discount
Prepayment Response Date”).

 

(B)                               Each Lender receiving such offer shall notify
the Auction Agent (or its delegate) by the Specified Discount Prepayment
Response Date whether or not it agrees to accept a prepayment of any of its
applicable then outstanding Loans at the Specified Discount and, if so (such
accepting Lender, a “Discount Prepayment Accepting Lender”), the amount and the
tranches of such Lender’s Loans to be prepaid at such offered discount.  Each
acceptance of a Discounted Loan Prepayment by a Discount Prepayment Accepting
Lender shall be irrevocable.  Any Lender whose Specified Discount Prepayment
Response is not received by the Auction Agent by the Specified Discount
Prepayment Response Date shall be deemed to have declined to accept the
applicable Borrower Offer of Specified Discount Prepayment.

 

(C)                               If there is at least one Discount Prepayment
Accepting Lender, the relevant Company Party will make a prepayment of
outstanding Loans pursuant to this paragraph (ii) to each Discount Prepayment
Accepting Lender in accordance with the respective outstanding amount and
tranches of Loans specified in such Lender’s Specified Discount Prepayment
Response given pursuant to subsection (B) above; provided that, if the aggregate
principal amount of Loans accepted for prepayment by all Discount Prepayment
Accepting Lenders exceeds the Specified Discount Prepayment Amount, such
prepayment shall be made pro rata among the Discount Prepayment Accepting
Lenders in accordance with the respective principal amounts accepted to be
prepaid by each such Discount Prepayment Accepting Lender and the Auction Agent
(in consultation with such Company Party and subject to rounding requirements of
the Auction Agent made in its reasonable discretion) will calculate such
proration (the “Specified Discount Proration”).  The Auction Agent shall
promptly, and in any case within three (3) Business Days following the Specified
Discount Prepayment Response Date, notify (1) the relevant Company Party and the
Administrative Agent of the respective Lenders’ responses to such offer, the
Discounted Prepayment Effective Date and the aggregate principal amount of the
Discounted Loan Prepayment and the tranches to be prepaid, (2) each Lender of
the Discounted Prepayment Effective Date, and the aggregate principal amount and
the tranches of Loans to be prepaid at the Specified Discount on such date and
(3) each Discount Prepayment Accepting Lender of the Specified Discount
Proration, if any, and confirmation of the principal amount, tranche and Type of
Loans of such Lender to be prepaid at the Specified Discount on such date.  Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the Company Party and such Lenders shall be conclusive and binding
for all purposes absent manifest error.  The payment amount specified in such
notice to the Company Party shall be due and payable by such Company Party on
the Discounted Prepayment Effective Date in accordance with subsection
(vi) below (subject to subsection (x) below).

 

(iii)

 

(A)                               Subject to the proviso to subsection
(i) above, any Company Party may from time to time solicit Discount Range
Prepayment Offers by providing the Auction Agent with five (5) Business Days’
notice in the form of a Discount Range Prepayment Notice; provided that (1) any
such solicitation shall be extended, at the sole discretion of such Company
Party, to (x) each Lender and/or (y) each Lender with respect to any

 

66

--------------------------------------------------------------------------------


 

Class of Loans on an individual tranche basis, (2) any such notice shall specify
the maximum aggregate principal amount of the relevant Loans (the “Discount
Range Prepayment Amount”), the tranche or tranches of Loans subject to such
offer and the maximum and minimum percentage discounts to par (the “Discount
Range”) of the principal amount of such Loans with respect to each relevant
tranche of Loans willing to be prepaid by such Company Party (it being
understood that different Discount Ranges and/or Discount Range Prepayment
Amounts may be offered with respect to different tranches of Loans and, in such
event, each such offer will be treated as separate offer pursuant to the terms
of this Section), (3) the Discount Range Prepayment Amount shall be in an
aggregate amount not less than $10,000,000 and whole increments of $1,000,000
(or such lesser amounts as may be agreed to by the Administrative Agent (acting
at the direction of the Requisite Lenders)) in excess thereof and (4) each such
solicitation by the Borrower shall remain outstanding through the Discount Range
Prepayment Response Date.  The Auction Agent will promptly provide each
Appropriate Lender with a copy of such Discount Range Prepayment Notice and a
form of the Discount Range Prepayment Offer to be submitted by a responding
Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m., on the
third (3rd) Business Day after the date of delivery of such notice to such
Lenders (the “Discount Range Prepayment Response Date”).  Each Lender’s Discount
Range Prepayment Offer shall be irrevocable and shall specify a discount to par
within the Discount Range (the “Submitted Discount”) at which such Lender is
willing to allow prepayment of any or all of its then outstanding Loans of the
applicable tranche or tranches and the maximum aggregate principal amount and
tranches of such Lender’s Loans (the “Submitted Amount”) such Lender is willing
to have prepaid at the Submitted Discount.  Any Lender whose Discount Range
Prepayment Offer is not received by the Auction Agent by the Discount Range
Prepayment Response Date shall be deemed to have declined to accept a Discounted
Loan Prepayment of any of its Loans at any discount to their par value within
the Discount Range.

 

(B)                               The Auction Agent shall review all Discount
Range Prepayment Offers received on or before the applicable Discount Range
Prepayment Response Date and shall determine (in consultation with such Company
Party and subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the Applicable Discount and Loans to be prepaid at such
Applicable Discount in accordance with this subsection (iii). The relevant
Company Party agrees to accept on the Discount Range Prepayment Response Date
all Discount Range Prepayment Offers received by Auction Agent by the Discount
Range Prepayment Response Date, in the order from the Submitted Discount that is
the largest discount to par to the Submitted Discount that is the smallest
discount to par, up to and including the Submitted Discount that is the smallest
discount to par within the Discount Range (such Submitted Discount that is the
smallest discount to par within the Discount Range being referred to as the
“Applicable Discount”) which yields a Discounted Loan Prepayment in an aggregate
principal amount equal to the lower of (1) the Discount Range Prepayment Amount
and (2) the sum of all Submitted Amounts.  Each Lender that has submitted a
Discount Range Prepayment Offer to accept prepayment at a discount to par that
is larger than or equal to the Applicable Discount shall be deemed to have
irrevocably consented to prepayment of Loans equal to its Submitted Amount
(subject to any required proration pursuant to the following subsection (C)) at
the Applicable Discount (each such Lender, a “Participating Lender”).

 

67

--------------------------------------------------------------------------------


 

(C)                               If there is at least one Participating Lender,
the relevant Company Party will prepay the respective outstanding Loans of each
Participating Lender in the aggregate principal amount and of the tranches
specified in such Lender’s Discount Range Prepayment Offer at the Applicable
Discount; provided that if the Submitted Amount by all Participating Lenders
offered at a discount to par greater than the Applicable Discount exceeds the
Discount Range Prepayment Amount, prepayment of the principal amount of the
relevant Loans for those Participating Lenders whose Submitted Discount is a
discount to par greater than or equal to the Applicable Discount (the
“Identified Participating Lenders”) shall be made pro rata among the Identified
Participating Lenders in accordance with the Submitted Amount of each such
Identified Participating Lender, and the Auction Agent (in consultation with
such Company Party and subject to rounding requirements of the Auction Agent
made in its sole reasonable discretion) will calculate such proration (the
“Discount Range Proration”).  The Auction Agent shall promptly, and in any case
within five (5) Business Days following the Discount Range Prepayment Response
Date, notify (1) the relevant Company Party and the Administrative Agent of the
respective Lenders’ responses to such solicitation, the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate principal amount of
the Discounted Loan Prepayment and the tranches to be prepaid, (2) each Lender
of the Discounted Prepayment Effective Date, the Applicable Discount, and the
aggregate principal amount and tranches of Loans to be prepaid at the Applicable
Discount on such date, (3) each Participating Lender of the aggregate principal
amount and tranches of such Lender to be prepaid at the Applicable Discount on
such date, and (4) if applicable, each Identified Participating Lender of the
Discount Range Proration.  Each determination by the Auction Agent of the
amounts stated in the foregoing notices to the relevant Company Party and
Lenders shall be conclusive and binding for all purposes absent manifest error. 
The payment amount specified in such notice to the Company Party shall be due
and payable by such Company Party on the Discounted Prepayment Effective Date in
accordance with subsection (vi) below (subject to subsection (x) below).

 

(iv)

 

(A)                               Subject to the proviso to subsection
(i) above, any Company Party may from time to time solicit Solicited Discounted
Prepayment Offers by providing the Auction Agent with five (5) Business Days’
notice in the form of a Solicited Discounted Prepayment Notice; provided that
(1) any such solicitation shall be extended, at the sole discretion of such
Company Party, to (x) each Lender and/or (y) each Lender with respect to any
Class of Loans on an individual tranche basis, (2) any such notice shall specify
the maximum aggregate amount of the Loans (the “Solicited Discounted Prepayment
Amount”) and the tranche or tranches of Loans the Borrower is willing to prepay
at a discount (it being understood that different Solicited Discounted
Prepayment Amounts may be offered with respect to different tranches of Loans
and, in such event, each such offer will be treated as separate offer pursuant
to the terms of this Section), (3) the Solicited Discounted Prepayment Amount
shall be in an aggregate amount not less than $10,000,000 and whole increments
of $1,000,000 (or such lesser amounts as may be agreed to by the Administrative
Agent (acting at the direction of the Requisite Lenders)) in excess thereof and
(4) each such solicitation by the Borrower shall remain outstanding through the
Solicited Discounted Prepayment Response Date.  The Auction Agent will promptly
provide each Appropriate Lender with a copy of such Solicited Discounted
Prepayment Notice and a form of the Solicited Discounted Prepayment Offer to be
submitted by

 

68

--------------------------------------------------------------------------------


 

a responding Lender to the Auction Agent (or its delegate) by no later than 5:00
p.m., on the third (3rd) Business Day after the date of delivery of such notice
to such Lenders (the “Solicited Discounted Prepayment Response Date”).  Each
Lender’s Solicited Discounted Prepayment Offer shall (x) be irrevocable,
(y) remain outstanding until the Acceptance Date, and (z) specify both a
discount to par (the “Offered Discount”) at which such Lender is willing to
allow prepayment of its then outstanding Loan and the maximum aggregate
principal amount and tranches of such Loans (the “Offered Amount”) such Lender
is willing to have prepaid at the Offered Discount.  Any Lender whose Solicited
Discounted Prepayment Offer is not received by the Auction Agent by the
Solicited Discounted Prepayment Response Date shall be deemed to have declined
prepayment of any of its Loans at any discount.

 

(B)                               The Auction Agent shall promptly provide the
relevant Company Party with a copy of all Solicited Discounted Prepayment Offers
received on or before the Solicited Discounted Prepayment Response Date.  Such
Company Party shall review all such Solicited Discounted Prepayment Offers and
select the largest of the Offered Discounts specified by the relevant responding
Lenders in the Solicited Discounted Prepayment Offers that is acceptable to the
Company Party (the “Acceptable Discount”), if any.  If the Company Party elects
to accept any Offered Discount as the Acceptable Discount, then as soon as
practicable after the determination of the Acceptable Discount, but in no event
later than by the third (3rd) Business Day after the date of receipt by such
Company Party from the Auction Agent of a copy of all Solicited Discounted
Prepayment Offers pursuant to the first sentence of this subsection (B) (the
“Acceptance Date”), the Company Party shall submit an Acceptance and Prepayment
Notice to the Auction Agent setting forth the Acceptable Discount.  If the
Auction Agent shall fail to receive an Acceptance and Prepayment Notice from the
Company Party by the Acceptance Date, such Company Party shall be deemed to have
rejected all Solicited Discounted Prepayment Offers.

 

(C)                               Based upon the Acceptable Discount and the
Solicited Discounted Prepayment Offers received by Auction Agent by the
Solicited Discounted Prepayment Response Date, within three (3) Business Days
after receipt of an Acceptance and Prepayment Notice (the “Discounted Prepayment
Determination Date”), the Auction Agent will determine (in consultation with
such Company Party and subject to rounding requirements of the Auction Agent
made in its sole reasonable discretion) the aggregate principal amount and the
tranches of Loans (the “Acceptable Prepayment Amount”) to be prepaid by the
relevant Company Party at the Acceptable Discount in accordance with this
Section 2.3(d)(iv)(C).  If the Company Party elects to accept any Acceptable
Discount, then the Company Party agrees to accept all Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, in the order from largest Offered Discount to smallest
Offered Discount, up to and including the Acceptable Discount.  Each Lender that
has submitted a Solicited Discounted Prepayment Offer with an Offered Discount
that is greater than or equal to the Acceptable Discount shall be deemed to have
irrevocably consented to prepayment of Loans equal to its Offered Amount
(subject to any required pro-rata reduction pursuant to the following sentence)
at the Acceptable Discount (each such Lender, a “Qualifying Lender”).  The
Company Party will prepay outstanding Loans pursuant to this subsection (iv) to
each Qualifying Lender in the aggregate principal amount and of the tranches
specified in such Lender’s Solicited Discounted Prepayment Offer at the
Acceptable Discount; provided that if the aggregate Offered Amount by all
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the principal amount of the Loans for those Qualifying Lenders
whose Offered Discount is greater than or equal to the

 

69

--------------------------------------------------------------------------------


 

Acceptable Discount (the “Identified Qualifying Lenders”) shall be made pro rata
among the Identified Qualifying Lenders in accordance with the Offered Amount of
each such Identified Qualifying Lender and the Auction Agent (in consultation
with such Company Party and subject to rounding requirements of the Auction
Agent made in its sole reasonable discretion) will calculate such proration (the
“Solicited Discount Proration”).  On or prior to the Discounted Prepayment
Determination Date, the Auction Agent shall promptly notify (1) the relevant
Company Party and the Administrative Agent of the Discounted Prepayment
Effective Date and Acceptable Prepayment Amount comprising the Discounted Loan
Prepayment and the tranches to be prepaid, (2) each Lender of the Discounted
Prepayment Effective Date, the Acceptable Discount, and the Acceptable
Prepayment Amount of all Loans and the tranches to be prepaid to be prepaid at
the Applicable Discount on such date, (3) each Qualifying Lender of the
aggregate principal amount and the tranches of such Lender to be prepaid at the
Acceptable Discount on such date, and (4) if applicable, each Identified
Qualifying Lender of the Solicited Discount Proration.  Each determination by
the Auction Agent of the amounts stated in the foregoing notices to such Company
Party and Lenders shall be conclusive and binding for all purposes absent
manifest error.  The payment amount specified in such notice to such Company
Party shall be due and payable by such Company Party on the Discounted
Prepayment Effective Date in accordance with subsection (vi) below (subject to
subsection (x) below).

 

(v)                       In connection with any Discounted Loan Prepayment, the
Company Parties and the Lenders acknowledge and agree that the Auction Agent may
require as a condition to any Discounted Loan Prepayment, the payment of
customary fees and expenses from a Company Party in connection therewith.

 

(vi)                    If any Loan is prepaid in accordance with subsections
(ii) through (iv) above, a Company Party shall prepay such Loans on the
Discounted Prepayment Effective Date.  The relevant Company Party shall make
such prepayment to the Administrative Agent, for the account of the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable, at the Administrative Agent’s Office in immediately available funds
not later than 11:00 a.m. on the Discounted Prepayment Effective Date and all
such prepayments shall be applied to the remaining principal installments of the
relevant tranche of Loans on a pro-rata basis across such installments.  The
Loans so prepaid shall be accompanied by all accrued and unpaid interest on the
par principal amount so prepaid up to, but not including, the Discounted
Prepayment Effective Date.  Each prepayment of the outstanding Loans pursuant to
this Section 2.3(d) shall be paid to the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable, and shall be
applied to the relevant Loans of such Lenders in accordance with their
respective Pro Rata Share.  The aggregate principal amount of the tranches and
installments of the relevant Loans outstanding shall be deemed reduced by the
full par value of the aggregate principal amount of the tranches of Loans
prepaid on the Discounted Prepayment Effective Date in any Discounted Loan
Prepayment.  In connection with each prepayment pursuant to this Section 2.3(d),
the relevant Company Party shall make a representation to the Lenders that it
does not possess material non-public information with respect to Holdings and
its Subsidiaries or the securities of any of them that has not been disclosed to
the Lenders generally (other than Lenders who elect not to receive such
information).

 

70

--------------------------------------------------------------------------------


 

(vii)                 To the extent not expressly provided for herein, each
Discounted Loan Prepayment shall be consummated pursuant to procedures
consistent with the provisions in this Section 2.3(d), established by the
Auction Agent acting in its reasonable discretion and as reasonably agreed by
the Borrower.

 

(viii)              Notwithstanding anything in any Loan Document to the
contrary, for purposes of this Section 2.3(d), each notice or other
communication required to be delivered or otherwise provided to the Auction
Agent (or its delegate) shall be deemed to have been given upon Auction Agent’s
(or its delegate’s) actual receipt during normal business hours of such notice
or communication; provided that any notice or communication actually received
outside of normal business hours shall be deemed to have been given as of the
opening of business on the next Business Day.

 

(ix)                    Each of the Company Parties and the Lenders acknowledge
and agree that the Auction Agent may perform any and all of its duties under
this Section 2.3(d) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate.  The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Loan Prepayment provided for in this Section 2.3(d) as well as
activities of the Auction Agent.

 

(x)                       Each Company Party shall have the right, by written
notice to the Auction Agent, to revoke in full (but not in part) its offer to
make a Discounted Loan Prepayment and rescind the applicable Specified Discount
Prepayment Notice, Discount Range Prepayment Notice or Solicited Discounted
Prepayment Notice therefor at its discretion at any time on or prior to the
applicable Specified Discount Prepayment Response Date (and if such offer is
revoked pursuant to the preceding clauses, any failure by such Company Party to
make any prepayment to a Lender, as applicable, pursuant to this
Section 2.3(d) shall not constitute a Default or Event of Default under
Section 10.1 or otherwise).

 

SECTION 2.4                                             Mandatory Prepayments.

 

(a)                                 Subject to Section 2.4(i), within five
(5) Business Days after financial statements are required to have been delivered
pursuant to Section 7.1(a), the Borrower shall prepay an aggregate principal
amount of Loans equal to (i) (A) with respect to each Fiscal Year ending on or
prior to January 26, 2018, 50% of Excess Cash Flow, if any, for the Fiscal Year
covered by such financial statements and (B) with respect to each Fiscal Year
ending after January 26, 2018, 100% (such percentages described in the foregoing
clauses (A) and (B), as each may be reduced as described below, the “ECF
Percentage”) of Excess Cash Flow, if any, for the Fiscal Year covered by such
financial statements minus (ii) the sum of (A) all voluntary prepayments of
Loans during such Fiscal Year pursuant to Section 2.3(a) and the applicable
Prepayment Premium, if any, (B) all voluntary prepayments of Loans during such
Fiscal Year pursuant to Section 2.3(a) of the First Lien Credit Agreement and
the applicable Prepayment Premium (as defined in the First Lien Credit
Agreement), if any, and (C) all voluntary prepayments of loans under the ABL
Facility during such Fiscal Year to the extent accompanied by a corresponding
permanent reduction in the commitments, as applicable, under the ABL

 

71

--------------------------------------------------------------------------------


 

Facility and the applicable FILO Prepayment Premium (as defined in the ABL
Facility Credit Agreement), if any, in the case of each of the immediately
preceding clauses (A), (B) and (C), to the extent such prepayments are not
funded with the proceeds of Indebtedness and excluding prepayments or repayments
of the First Lien Facility made in connection with the exchange or conversion of
such loans for or with or into the First Lien Term Loans (as defined in the
First Lien Credit Agreement) or the Loans pursuant to Amendment No. 3 to the
First Lien Credit Agreement or deemed repaid under Section 2.5(c) of the First
Lien Credit Agreement; provided that with respect to each Fiscal Year ending on
or prior to January 26, 2018, (1) the ECF Percentage shall be 25% if the Total
Leverage Ratio as of the last day of the Fiscal Year covered by such financial
statements was less than or equal to 4.00 to 1.00 and greater than 3.00 to 1.00
and (2) the ECF Percentage shall be 0% if the Total Leverage Ratio as of the
last day of the Fiscal Year covered by such financial statements was less than
or equal to 3.00 to 1.00.

 

(b)

 

(i)                           Subject to Section 2.4(i), not later than ten
(10) Business Days after the date of the realization or receipt by the Borrower
or any Restricted Subsidiary of Net Cash Proceeds of any Asset Sale or Recovery
Event, subject to clause (ii) below, the Borrower shall prepay an aggregate
principal amount of Loans equal to 100% of such Net Cash Proceeds realized or
received; provided, that if at the time that any such prepayment would be
required, the Borrower is required to offer to repurchase Permitted Pari Passu
Secured Refinancing Debt (or any Permitted Refinancing thereof that is secured
on a pari passu basis with the Obligations) pursuant to the terms of the
documentation governing such Indebtedness with the net proceeds of such Asset
Sale or Recovery Event (such Permitted Pari Passu Secured Refinancing Debt (or
Permitted Refinancing thereof) required to be offered to be so repurchased,
“Other Applicable Indebtedness”), then the Borrower may apply such Net Cash
Proceeds on a pro rata basis (determined on the basis of the aggregate
outstanding principal amount of the Loans and Other Applicable Indebtedness at
such time; provided that the portion of such net proceeds allocated to the Other
Applicable Indebtedness shall not exceed the amount of such net proceeds
required to be allocated to the Other Applicable Indebtedness pursuant to the
terms thereof, and the remaining amount, if any, of such net proceeds shall be
allocated to the Loans in accordance with the terms hereof) to the prepayment of
the Loans and to the repurchase or prepayment of Other Applicable Indebtedness,
and the amount of prepayment of the Loans that would have otherwise been
required pursuant to this Section 2.4(b) shall be reduced accordingly; provided,
further, that to the extent the holders of Other Applicable Indebtedness decline
to have such indebtedness repurchased or prepaid, the declined amount shall
promptly (and in any event within ten (10) Business Days after the date of such
rejection) be applied to prepay the Loans in accordance with the terms hereof;
provided, further, that no prepayment shall be required pursuant to this
Section 2.4(b)(i) with respect to such portion of such Net Cash Proceeds that
the Borrower shall have, on or prior to such date, given written notice to the
Administrative Agent of its intent to reinvest in accordance with
Section 2.4(b)(ii). Notwithstanding anything to the contrary herein or in any
other Loan Document, the provisions of this Section 2.4(b)(i) shall not apply to
any Net Cash Proceeds realized or received by the Borrower or any Restricted
Subsidiary from any Exempt Permitted Sale-Leaseback Transaction.

 

(ii)                        Subject to Section 2.4(i), with respect to up to
$5,000,000 in the aggregate of Net Cash Proceeds realized or received by the
Borrower or any of its

 

72

--------------------------------------------------------------------------------


 

Restricted Subsidiaries following the Effective Date from any Asset Sale
(including Non-Exempt Permitted Sale-Leaseback Transactions) or Recovery Event,
at the option of the Borrower, the Borrower may reinvest all or any portion of
such Net Cash Proceeds in assets useful for its business within 450 days
following receipt of such Net Cash Proceeds; provided that if any Net Cash
Proceeds are no longer intended to be or cannot be so reinvested at any time
after delivery of a notice of intent to reinvest by the Borrower to the
Administrative Agent, and subject to clause (d) of this Section 2.4, an amount
equal to any such Net Cash Proceeds shall be applied within five (5) Business
Days after the Borrower reasonably determines that such Net Cash Proceeds are no
longer intended to be or cannot be so reinvested to the prepayment of the Loans
as set forth in this Section 2.4.  Notwithstanding anything to the contrary
herein or in any other Loan Document, the provisions of this
Section 2.4(b)(ii) shall not restrict in any manner the application or use of
any Net Cash Proceeds realized or received by the Borrower or any Restricted
Subsidiary from any Exempt Permitted Sale-Leaseback Transaction.

 

(c)                                  Subject to Section 2.4(i), if the Borrower
or any Restricted Subsidiary incurs or issues any Indebtedness (i) not expressly
permitted to be incurred or issued pursuant to Section 9.3 or (ii) that
constitutes Credit Agreement Refinancing Indebtedness, the Borrower shall prepay
an aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom and the Prepayment Premium, if applicable, on or prior to the
date which is five (5) Business Days after the receipt of such Net Cash
Proceeds.

 

(d)                                 (i) Except as may otherwise be set forth in
any Refinancing Amendment or Extension Amendment, each prepayment of Loans
pursuant to this Section 2.4 shall be applied ratably to each Class of Loans
then outstanding (provided, that any prepayment of Loans with the Net Cash
Proceeds of Credit Agreement Refinancing Indebtedness shall be applied solely to
each applicable Class of Refinanced Debt) and (ii) each such prepayment shall be
paid to the Lenders in accordance with their respective Pro Rata Shares of such
prepayment.  Prepayments of Obligations under this Section 2.4(d) shall be
applied to the payment scheduled to be made on the Termination Date.

 

(e)                                  All prepayments under this Section 2.4
shall be accompanied by all accrued interest thereon, together with, in the case
of any such prepayment of a Eurocurrency Rate Loan on a date prior to the last
day of an Interest Period therefor, any amounts owing in respect of such
Eurocurrency Rate Loan pursuant to Section 3.5.

 

(f)                                   In the event the First Lien Lenders
decline prepayments of the First Lien Facility pursuant to Section 2.4(f) of the
First Lien Credit Agreement, the Borrower shall notify the Administrative Agent
in writing of any mandatory prepayment of Loans required to be made at least
five (5) Business Days prior to the date of such prepayment.  Each such notice
shall specify the date of such prepayment and provide a reasonably detailed
calculation of the amount of such prepayment. The Administrative Agent will
promptly notify each Appropriate Lender of the contents of the Borrower’s
prepayment notice and of such Appropriate Lender’s Pro Rata Share of the
prepayment.  Each Appropriate Lender may reject all or a portion of its Pro Rata
Share of any mandatory prepayment (such declined amounts, the “Declined
Proceeds”) of Loans required to be made pursuant to clauses (a) and (b) of this
Section 2.4 by providing written notice (each, a “Rejection Notice”) to the
Administrative Agent and the Borrower no later than 5:00 p.m. three (3) Business
Days after the date of such Lender’s receipt of notice from the

 

73

--------------------------------------------------------------------------------


 

Administrative Agent regarding such prepayment.  Each Rejection Notice from a
given Lender shall specify the principal amount of the mandatory prepayment of
Loans to be rejected by such Lender.  If a Lender fails to deliver a Rejection
Notice to the Administrative Agent within the time frame specified above or such
Rejection Notice fails to specify the principal amount of the Loans to be
rejected, any such failure will be deemed an acceptance of the total amount of
such mandatory repayment of Loans.  Any Declined Proceeds, to the extent that
such rejected amounts are not required to be offered to prepay or redeem any
other Indebtedness, may be retained by the Borrower (“Retained Declined
Proceeds”).

 

(g)                                  Notwithstanding any other provisions of
this Section 2.4, (i) to the extent any of or all the Net Cash Proceeds of any
Asset Sale by a Restricted Subsidiary (a “Restricted Subsidiary Disposition”),
the Net Cash Proceeds of any Recovery Event from a Restricted Subsidiary giving
rise to a prepayment pursuant to Section 2.4(b)(ii) (a “Restricted Subsidiary
Recovery Event”), or Excess Cash Flow are prohibited or delayed by applicable
local law from being repatriated to the United States, the portion of such Net
Cash Proceeds or Excess Cash Flow so affected will not be required to be applied
to repay Loans at the times provided in Section 2.4(a), or the Borrower shall
not be required to make a prepayment at the time provided in Section 2.05(b), as
the case may be, and instead, such amounts may be retained by the applicable
Restricted Subsidiary so long, but only so long, as the applicable local law
will not permit repatriation to the United States (the Borrower hereby agreeing
to cause the applicable Restricted Subsidiary to promptly take all commercially
reasonable actions available under applicable local law to permit such
repatriation), and once such repatriation of any of such affected Net Cash
Proceeds or Excess Cash Flow is permitted under the applicable local law, such
repatriation will be promptly effected and such repatriated Net Cash Proceeds or
Excess Cash Flow will be promptly (and in any event not later than three
(3) Business Days after such repatriation) applied (net of additional taxes
payable or reserved against as a result thereof) to the repayment of the Loans
pursuant to this Section 2.4 to the extent provided herein and (ii) to the
extent that the Borrower has determined in good faith that repatriation of any
of or all the Net Cash Proceeds of any Restricted Subsidiary Disposition, any
Restricted Subsidiary Recovery Event or Excess Cash Flow would have an adverse
tax cost consequence (taking into account any foreign tax credit or benefit
actually realized in connection with such repatriation) with respect to such Net
Cash Proceeds or Excess Cash Flow, the Net Cash Proceeds or Excess Cash Flow so
affected may be retained by the applicable Restricted Subsidiary, provided that,
if not applied, or repatriated and applied, to prepayments pursuant to this
Section 2.4 within twelve (12) months after the date on which such Net Cash
Proceeds or Excess Cash Flow so retained would otherwise have been required to
be applied to prepayments pursuant to this Section 2.4, such Net Cash Proceeds
or Excess Cash Flow shall be applied (x) by the Borrower to such prepayments as
if such Net Cash Proceeds or Excess Cash Flow had been received by the Borrower
rather than such Restricted Subsidiary, less the amount of additional taxes that
would have been payable or reserved against if such Net Cash Proceeds or Excess
Cash Flow had been repatriated (or, if less, the Net Cash Proceeds or Excess
Cash Flow that would be calculated if received by such Restricted Subsidiary) or
(y) to the repayment of Indebtedness of a Restricted Subsidiary.

 

(h)                                 Notwithstanding any of the other provisions
of this Section 2.4, so long as no Event of Default shall have occurred and be
continuing, if any prepayment of Eurocurrency Rate Loans is required to be made
under this Section 2.4 prior to the last day of the

 

74

--------------------------------------------------------------------------------


 

Interest Period therefor, in lieu of making any payment pursuant to this
Section 2.4 in respect of any such Eurocurrency Rate Loan prior to the last day
of the Interest Period therefor, the Borrower may, in its sole discretion,
deposit an amount sufficient to make any such prepayment otherwise required to
be made thereunder together with accrued interest to the last day of such
Interest Period into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.4.  Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans in accordance with
the relevant provisions of this Section 2.4.

 

(i)                                     Notwithstanding anything to the contrary
herein or in any other Loan Document, no prepayment of Loans shall be required
pursuant to this Section 2.4 (other than any such prepayment declined pursuant
to Section 2.4(f) of the First Lien Credit Agreement), prior to the Discharge
(as defined in the First Lien/Second Lien Intercreditor Agreement) of the
Obligations (as defined in the First Lien Credit Agreement).

 

SECTION 2.5                                             Reduction and
Termination of Commitments; Etc.

 

(a)                                 The Borrower may, upon at least three
(3) Business Days’ prior written notice to the Administrative Agent, terminate
in whole or reduce in part ratably the unused Commitments of any Class, in each
case, without premium or penalty other than any amount required to be paid by
the Borrower pursuant to Section 3.5; provided, however, that each partial
reduction shall be in an aggregate amount of not less than $5,000,000 or an
integral multiple of $1,000,000 in excess thereof or, if less, the entire amount
thereof.  Notwithstanding the foregoing, the Borrower may in writing rescind or
postpone any notice of termination of the Commitments if such termination would
have resulted from a refinancing of all of the applicable Facility, which
refinancing shall not be consummated or otherwise shall be delayed.

 

(b)                                 The Commitment of each Lender shall be
automatically and permanently reduced to $0 upon the making of such Lender’s
Loans pursuant to Section 2.1.

 

SECTION 2.6                                             Repayment of Loans.  The
Borrower shall make on the Termination Date, a single payment comprised of all
principal and interest not previously paid on the Initial Loans.  Such payment
shall be applied to the Initial Loans ratably.

 

SECTION 2.7                                             Evidence of
Indebtedness.

 

(a)                                 The Loans made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and
evidenced by one or more entries in the Register maintained by the
Administrative Agent, acting solely for purposes of Treasury Regulation
Section 5f.103-1(c), as non-fiduciary agent for the Borrower, in each case in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be prima facie evidence absent
manifest error of the amount of the Loans made by the Lenders to the Borrower
and the interest and payments thereon.  Any failure to so

 

75

--------------------------------------------------------------------------------


 

record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.

 

(b)                                 (i) Entries made in good faith by the
Administrative Agent in the Register pursuant to Section 2.7(a) and by each
Lender in its account or accounts pursuant to Section 2.7(a) shall be prima
facie evidence of the amount of principal and interest due and payable or to
become due and payable from the Borrower to, in the case of the Register, each
Lender and, in the case of such account or accounts, such Lender, under this
Agreement and the other Loan Documents, absent manifest error; provided that the
failure of the Administrative Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrower under this
Agreement and the other Loan Documents.

 

(ii)                        Notwithstanding anything to the contrary contained
in this Agreement, the Loans (including the Notes, if any, evidencing such
Loans) are registered obligations and the right, title, and interest of the
Lenders and their assignees in and to such Loans shall be transferable only upon
notation of such transfer in the Register.  A Note shall only evidence the
Lender’s or a registered assignee’s right, title and interest in and to the
related Loan, and in no event is any such Note to be considered a bearer
instrument or obligation.  This Section 2.7(b) and Section 12.2 shall be
construed so that the Loans are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and
any related regulations (or any successor provisions of the Code or such
regulations).

 

(c)                                  The entries made in the Register and in the
accounts therein maintained pursuant to clauses (a) and (b) above and
Section 12.2 hereof shall, to the extent permitted by applicable Law, be prima
facie evidence of the existence and amounts of the obligations recorded therein;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligations of the Borrower to repay the Loans in accordance with their terms. 
In addition, the Loan Parties, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register as a Lender for all
purposes of this Agreement.  Information contained in the Register with respect
to any Lender shall be available for inspection by the Borrower, the
Administrative Agent, such Lender (as to its interest only) at any reasonable
time and from time to time upon reasonable prior notice.

 

(d)                                 Notwithstanding any other provision of the
Agreement, in the event that any Lender requests that the Borrower execute and
deliver a Note payable to such Lender in order to evidence the Indebtedness
owing to such Lender by the Borrower hereunder, the Borrower shall promptly
execute and deliver such Note to such Lender evidencing the Loans of such
Lender, substantially in the form of Exhibit O.  Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto; provided that the
failure to do so shall in no way affect the obligations of the Borrower or any
other Loan Party under any Loan Document.

 

76

--------------------------------------------------------------------------------


 

SECTION 2.8                                             Interest.

 

(a)                                 Rate of Interest.  All Loans and the
outstanding amount of all other Obligations owing under the Loan Documents shall
bear interest, in the case of any Class of Loans, on the unpaid principal amount
thereof from the date such Loans are made and, in the case of such other
Obligations, from the date such other Obligations are due and payable until, in
all cases, paid in full, except as otherwise provided in clause (c) below, as
follows:

 

(i)                           if a Base Rate Loan or such other Obligation
(except as otherwise provided in this Section 2.8(a)), at a rate per annum equal
to the sum of (A) the Base Rate as in effect from time to time and (B) the
Applicable Margin for Base Rate Loans, in each case in the form of PIK Interest;
and

 

(ii)                        if a Eurocurrency Rate Loan, at a rate per annum
equal to the sum of (A) the Adjusted Eurocurrency Rate determined for the
applicable Interest Period and (B) the Applicable Margin applicable to
Eurocurrency Rate Loans in effect from time to time during such Interest Period,
in each case in the form of PIK Interest.

 

(b)                                 Interest Payments.  (i) Accrued PIK Interest
on each Base Rate Loan shall be payable in arrears on the first Business Day of
each Fiscal Quarter, commencing on the first such day following the making of
such Base Rate Loan by automatically adding such accrued PIK Interest to the
outstanding principal amount of such Loan and (ii) accrued PIK Interest on each
Eurocurrency Rate Loan shall be payable in arrears on the last day of each
Interest Period applicable to such Loan and, if such Interest Period has a
duration of more than three (3) months, on each date during such Interest Period
occurring every three (3) months from the first day of such Interest Period by
automatically adding such accrued PIK Interest to the outstanding principal
amount of such Loan.  PIK Interest which is added to the outstanding principal
amount of the Loans shall thereafter bear interest in accordance with this
Section 2.8 and otherwise be treated as Loans for purposes of this Agreement. 
All accrued and unpaid PIK Interest shall be payable in full on the Termination
Date.

 

(c)                                  Default Interest.  Following the occurrence
and during the continuation of an Event of Default under Section 10.1(a) or
Section 10.1(f), the Borrower shall pay interest on past due amounts hereunder
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws; provided that prior to a
Discharge (as defined in the First Lien/Second Lien Intercreditor Agreement) of
the Obligations (as defined in the First Lien Credit Agreement), such interest
shall be in the form of PIK Interest.  Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

77

--------------------------------------------------------------------------------


 

SECTION 2.9                                             Fees.  The Borrower
shall pay to the Administrative Agent such fees as are required under the Fee
Letter, and any such other fees as shall have been separately agreed upon in
writing, in each case in the amounts and at the times so specified.  Except as
otherwise provided in any written agreement among the Borrower and the
Administrative Agent, such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

SECTION 2.10                                      Payments and Computations.

 

(a)                                 All payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff.  The Borrower shall make each payment and prepayment
hereunder (including fees and expenses) not later than 2:00 p.m. on the day when
due, in Dollars, in each case to the Administrative Agent, for the account of
the respective Lenders (or other party entitled to payment hereunder) to which
such payment is owed, at the applicable Administrative Agent’s Office for
payment and in Same Day Funds without condition or deduction for any defense,
recoupment, set-off or counterclaim.  The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office.  All payments received by the Administrative Agent
after 2:00 p.m. shall, unless determined otherwise by the Administrative Agent
in its sole reasonable discretion, in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.

 

(b)                                 All computations of interest for Base Rate
Loans shall be made on the basis of a year of 365 days or 366 days, as the case
may be, and actual days elapsed.  All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year).  Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid; provided that any Loan
that is repaid on the same day on which it is made shall bear interest for one
(1) day.  Each determination by the Administrative Agent of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

(c)                                  Whenever any payment hereunder shall be
stated to be due on a day other than a Business Day, the due date for such
payment shall be extended to the next succeeding Business Day, and such
extension of time shall in such case be included in the computation of payment
of interest or fees, as the case may be; provided, however, that if such
extension would cause payment of interest on or principal of any Eurocurrency
Rate Loan to be made in the next calendar month, such payment shall be made on
the immediately preceding Business Day.  All repayments of any Loans shall be
applied as follows:  first, to repay any such Loans outstanding as Base Rate
Loans and then, to repay any such Loans outstanding as Eurocurrency Rate Loans,
with those Eurocurrency Rate Loans, as applicable, having earlier expiring
Interest Periods being repaid prior to those having later expiring Interest
Periods.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower to the Lenders prior to the date on which any
payment is due hereunder that the

 

78

--------------------------------------------------------------------------------


 

Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may (but shall not be so required to), in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent that the Borrower shall not have made such payment to the Administrative
Agent in Same Day Funds in Dollars, then each Lender shall repay to the
Administrative Agent forthwith on demand the portion of such assumed payment
that was made available to such Lender in Same Day Funds in Dollars, together
with interest thereon in respect of each day from and including the date such
amount was made available to such Lender to the date such amount is repaid to
the Administrative Agent in Same Day Funds in Dollars at the applicable
Overnight Rate from time to time in effect.

 

(e)                                  Except for payments and other amounts
received by the Administrative Agent and applied in accordance with the
provisions of Section 10.3 below (or required to be applied in accordance with
Section 2.4), all payments and any other amounts received by the Administrative
Agent from or for the benefit of the Borrower shall be applied as follows:
first, to pay principal of, and interest on, any portion of the Loans the
Administrative Agent may have advanced pursuant to the express provisions of
this Agreement on behalf of any Lender, for which the Administrative Agent has
not then been reimbursed by such Lender or the Borrower, second, to pay all
other Obligations then due and payable and third, as the Borrower so
designates.  Payments in respect of Loans received by the Administrative Agent
shall be distributed to each Lender in accordance with such Lender’s Ratable
Portion; and all payments of fees and all other payments in respect of any other
Obligation shall be allocated among such of the Lenders as are entitled thereto
and, for such payments allocated to the Lenders, in proportion to their
respective Ratable Portions.

 

SECTION 2.11                                      Determination of Adjusted
Eurocurrency Rate.  The Adjusted Eurocurrency Rate for each Interest Period for
Eurocurrency Rate Loans shall be determined by the Administrative Agent pursuant
to the procedures set forth in the definition of “Eurocurrency Rate”.  The
Administrative Agent’s determination shall be presumed to be correct and binding
on the Loan Parties, absent manifest error.

 

SECTION 2.12                                      Converted First Lien Stub
Loans.

 

(a)                                 The Borrower and any Lender may at any time
or from time to time after the Effective Date elect to refinance all or any
portion of the First Lien Stub Term Loans by incurring or advancing, as
applicable, additional Loans under this Agreement, including, but not limited
to, pursuant to Section 12.2(k) of the First Lien Credit Agreement, pursuant to
documentation reasonably acceptable to the Borrower, the Administrative Agent
and such Lender.  Following the settlement of such refinancing, the aggregate
outstanding obligations with respect to such First Lien Stub Term Loan shall be
added to the principal balance of the Loans then outstanding under this
Agreement and will, for all purposes of this Agreement, constitute outstanding
principal on the Loans (such Loans, the “Converted First Lien Stub Loans”).

 

(b)                                 On the date any Converted First Lien Stub
Term Loans are issued hereunder pursuant to the foregoing clause, to the extent
such Loans are designated Eurocurrency

 

79

--------------------------------------------------------------------------------


 

Rate Loans in writing to the Administrative Agent on or prior to such date,
there shall commence automatically on such date an initial Interest Period with
respect to such Converted First Lien Stub Loans, which Interest Period shall end
on the last day of the Interest Period applicable to the Initial Loans then in
effect.  During such initial Interest Period of Converted First Lien Stub Term
Loans designated as Eurocurrency Rate Loans, the Eurocurrency Rate applicable to
the Initial Loans then in effect shall be applicable to such Converted First
Lien Stub Term Loans.

 

SECTION 2.13                                      Extensions of Loans.

 

(a)                                 Extension of Loans.  The Borrower may at any
time and from time to time request that all or a portion of the Loans of a given
Class (each, an “Existing Tranche”) be amended to extend the Scheduled
Termination Date with respect to all or a portion of any principal amount of
such Loans (any such Loans which have been so amended, “Extended Loans”) and to
provide for other terms consistent with this Section 2.13; provided that there
shall be no more than three (3) Classes of Loans outstanding pursuant to this
Section 2.13 at any time.  In order to establish any Extended Loans, the
Borrower shall provide a notice in writing to the Administrative Agent (who
shall provide a copy of such notice to each of the Lenders under the applicable
Existing Tranche) (each, an “Extension Request”) setting forth the proposed
terms (which shall be determined in consultation with the Administrative Agent)
of the Extended Loans to be established, which shall (x) be identical as offered
to each Lender under such Existing Tranche (including as to the proposed
interest rates and fees payable) and offered pro rata to each Lender under such
Existing Tranche and (y) be identical to the Loans under the Existing Tranche
from which such Extended Loans are to be amended, except that: (i) the Scheduled
Termination Date of the Extended Loans shall be later than the Scheduled
Termination Date of the Loans of such Existing Tranche, (ii) the Extension
Amendment may provide for other covenants and terms that apply solely to any
period after the Latest Maturity Date that is in effect on the effective date of
the Extension Amendment (immediately prior to the establishment of such Extended
Loans); and (iii) all borrowings of the Loans and repayments thereof shall be
made on a pro rata basis (except for (I)  payments of interest and fees at
different rates on Extended Loans and (II) repayments required upon the
Termination Date of the non-extending Loans); provided, further, that (A) the
conditions precedent to a Borrowing set forth in Section 4.2 shall be satisfied
or duly waived as of the date of such Extension Amendment and at the time when
any Extended Loans, (B) in no event shall the final maturity date of any
Extended Loans of a given Extension Series at the time of establishment thereof
be earlier than the then Latest Maturity Date of any other Loans hereunder,
(C) any such Extended Loans (and the Liens securing the same) shall be permitted
by the terms of the Intercreditor Agreement and the First Lien/Second Lien
Intercreditor Agreement and Notes Intercreditor Agreement (in each case to the
extent any such agreement is then in effect) and (D) all documentation in
respect of the such Extension Amendment shall be consistent with the foregoing. 
Any Extended Loans amended pursuant to any Extension Request shall be designated
a series (each, an “Extension Series”) of Extended Loans for all purposes of
this Agreement; provided that any Extended Loans amended from an Existing
Tranche may, to the extent provided in the applicable Extension Amendment, be
designated as an increase in any previously established Extension Series with
respect to such Existing Tranche.  Each Extension Series of Extended Loans
incurred under this Section 2.13 shall be in an aggregate principal amount equal
to not less than $10,000,000.

 

80

--------------------------------------------------------------------------------


 

(b)                                 Extension Request.  The Borrower shall
provide the applicable Extension Request at least five (5) Business Days (or
such shorter period as may be agreed by the Administrative Agent (acting at the
direction of, or with the consent of, the Requisite Lenders)) prior to the date
on which Lenders under the Existing Tranche are requested to respond, and shall
agree to such procedures, if any, as may be established by, or acceptable to,
the Administrative Agent (acting at the direction of, or with the consent of,
the Requisite Lenders), in each case acting reasonably, to accomplish the
purposes of this Section 2.13.  No Lender shall have any obligation to agree to
provide any Extended Loans pursuant to any Extension Request.  Any Lender (each,
an “Extending Lender”) wishing to have all or a portion of its Loans under the
Existing Tranche subject to such Extension Request amended into Extended Loans
shall notify the Administrative Agent in writing (each, an “Extension Election”)
on or prior to the date specified in such Extension Request of the amount of its
Loans under the Existing Tranche which it has elected to request be amended into
Extended Loans (subject to any minimum denomination requirements imposed by the
Administrative Agent (acting at the direction of the Requisite Lenders)).  In
the event that the aggregate principal amount of Loans under the Existing
Tranche in respect of which applicable Lenders shall have accepted the relevant
Extension Request exceeds the amount of Extended Loans requested to be extended
pursuant to the Extension Request, Loans subject to Extension Elections shall be
amended to reflect allocations of the Extended Loans, which Extended Loans shall
be allocated as agreed by Administrative Agent (acting at the direction of, or
with the consent of, the Requisite Lenders) and the Borrower.

 

(c)                                  New Lenders.  Following any Extension
Request made by the Borrower in accordance with Sections 2.13(a) and 2.13(b), if
the Lenders shall have declined to agree during the period specified in
Section 2.13(b) above to provide Extended Loans in an aggregate principal amount
equal to the amount requested by the Borrower in such Extension Request, the
Borrower may request that Lenders and/or banks, financial institutions or other
institutional lenders or investors other than the Lenders (in such capacities,
the “New Lenders”), which New Lenders may elect to provide an Extended Loan
hereunder (each, a “New Loan”); provided that such Extended Loans of such New
Lenders (i) shall be in an aggregate principal amount for all such New Lenders
not to exceed the aggregate principal amount of Extended Loans so declined to be
provided by the existing Lenders and (ii) shall be on identical terms to the
terms applicable to the terms specified in the applicable Extension Request (and
any Extended Loans provided by existing Lenders in respect thereof); provided
further that, as a condition to the effectiveness of any Extended Loans of any
New Lender, the Administrative Agent shall have consented (such consent not to
be unreasonably withheld, delayed or conditioned) to each New Lender if such
consent would be required under Section 12.2(b)(iii) for an assignment of Loans
to such Person.  Notwithstanding anything herein to the contrary, any Extended
Loans provided by New Lenders shall be pro rata to each New Lender.  The
Extended Loans of New Lenders will be incorporated as Loans hereunder in the
same manner in which Extended Loans of existing Lenders are incorporated
hereunder pursuant to this Section 2.13, and for the avoidance of doubt, all
Borrowings and repayments of Loans from and after the effectiveness of such
Extension Amendment shall be made pro rata across all Classes of Loans including
such New Lenders (based on the outstanding principal amounts of the respective
Classes of Loans) except for (x) payments of interest and fees at different
rates for each Class of

 

81

--------------------------------------------------------------------------------


 

Loans (and related outstanding amounts thereof) and (y) repayments required on
the Termination Date for any particular Class of Loans.

 

(d)                                 Extension Amendment.  Extended Loans and New
Loans shall be established pursuant to an amendment (each, an “Extension
Amendment”) to this Agreement among the Borrower, the Administrative Agent and
each Extending Lender and each New Lender, if any, providing an Extended Loan or
a New Loan, as applicable, thereunder, which shall be consistent with the
provisions set forth in Sections 2.13(a), (b) and (c) above (and shall not
require the consent of any other Person).  The effectiveness of any Extension
Amendment shall be subject to the satisfaction on the date thereof of each of
the conditions set forth in Sections 4.2(a) and (b) and, to the extent
reasonably requested by the Administrative Agent (acting at the direction of the
Requisite Lenders) or the Lenders, receipt by the Administrative Agent and the
Lenders of (i) legal opinions, board resolutions and officers’ certificates
consistent with those delivered on the Effective Date (other than changes to
such legal opinion resulting from a Change in Law, change in fact or change to
counsel’s form of opinion) or otherwise reasonably satisfactory to the
Administrative Agent (acting at the direction of the Requisite Lenders) and
(ii) reaffirmation agreements and/or such amendments to the Collateral Documents
as may be reasonably requested by the Collateral Agent (acting at the direction
of the Requisite Lenders) in order to ensure that the Extended Loans or the New
Loans, as the case may be, are provided with the benefit of the applicable Loan
Documents (including, in the case of the Mortgages, mortgage amendments and date
down endorsements with respect to the applicable title insurance policies).  The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Extension Amendment.  Each of the parties hereto hereby agrees that this
Agreement and the other Loan Documents may be amended pursuant to an Extension
Amendment, without the consent of any other Person other than the Administrative
Agent (acting at the direction of, or with the consent of, the Requisite
Lenders), the Borrower and the Lenders providing the applicable Extended Loans,
to the extent (but only to the extent) necessary to (i) reflect the existence
and terms of the Extended Loans or the New Loans, as the case may be, incurred
pursuant thereto, (ii) make such other changes to this Agreement and the other
Loan Documents (without the consent of the Requisite Lenders) and (iii) effect
such other amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
(acting at the direction of, or with the consent of, the Requisite Lenders) and
the Borrower, to effect the provisions of this Section, and the Requisite
Lenders hereby expressly authorize and direct the Administrative Agent to enter
into any such Extension Amendment.

 

(e)                                  No conversion of Loans pursuant to any
Extension in accordance with this Section 2.13 shall constitute a voluntary or
mandatory payment or prepayment for purposes of this Agreement.

 

82

--------------------------------------------------------------------------------


 

SECTION 2.14                                      Refinancing Amendments.  After
the Effective Date, the Borrower may obtain, from any Lender or any Additional
Lender, Credit Agreement Refinancing Indebtedness in respect of all or any
portion of the Loans then outstanding under this Agreement in each case pursuant
to a Refinancing Amendment; provided that there shall be no obligors in respect
of any Credit Agreement Refinancing Indebtedness that are not Loan Parties;
provided, further that the terms and conditions applicable to such Credit
Agreement Refinancing Indebtedness may provide for any additional or different
financial or other covenants or other provisions that are agreed between the
Borrower and the Lenders thereof and applicable only during periods after the
Latest Maturity Date that is in effect on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained.  Any Other Loans may
participate on a pro rata basis or on a less than pro rata basis (but not on a
greater than pro rata basis) in any voluntary or mandatory prepayments
hereunder, as specified in the applicable Refinancing Amendment.  The
effectiveness of any Refinancing Amendment shall be subject to the satisfaction
on the date thereof of each of the conditions set forth in Section 4.2(a) and
(b) and, to the extent reasonably requested by the Administrative Agent (acting
at the direction of the Requisite Lenders), receipt by the Administrative Agent
and Lenders of customary legal opinions, board resolutions, officers’
certificates and/or reaffirmation agreements consistent with those delivered on
the Effective Date under Section 4.1 (other than changes to such legal opinions
resulting from a change in law, change in fact or change to counsel’s form of
opinion) or otherwise reasonably satisfactory to the Administrative Agent
(acting at the direction of the Requisite Lenders) (including, in the case of
the Mortgages, mortgage amendments and date down endorsements with respect to
the applicable title insurance policies). Each incurrence of Credit Agreement
Refinancing Indebtedness under this Section 2.14 shall be in an aggregate
principal amount of not less than $25,000,000.  The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Refinancing
Amendment.  Each of the parties hereto hereby agrees that, upon the
effectiveness of any Refinancing Amendment, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Other Loans and/or Other Commitments).  Any
Refinancing Amendment may, without the consent of any Person other than the
Administrative Agent (acting at the direction of the Requisite Lenders), the
Borrower and the Lenders providing the applicable Credit Agreement Refinancing
Indebtedness, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent (acting at the direction of the Requisite Lenders) and the
Borrower, to effect the provisions of this Section 2.14.  This Section 2.14
shall supersede any provisions in Section 12.7 or 12.1 to the contrary.  It is
understood that (x) any Lender approached to provide all or a portion of Credit
Agreement Refinancing Indebtedness may elect or decline, in its sole discretion,
to provide such Credit Agreement Refinancing Indebtedness (it being understood
that there is no obligation to approach any existing Lenders to provide any
Other Commitment), and (y) the Administrative Agent shall have consented (such
consent not to be unreasonably withheld, delayed or conditioned) to such
Person’s providing such Credit Agreement Refinancing Indebtedness if such
consent would be required under Section 12.2 for an assignment of Loans or
Commitments to such Person.

 

83

--------------------------------------------------------------------------------


 

SECTION 2.15                                      Prepayment Premium.  Each
optional prepayment of Initial Loans or Converted First Lien Stub Loans made
after the Effective Date pursuant to Section 2.3(a), each mandatory prepayment
of the Initial Loans made after the Effective Date pursuant to Section 2.4(c),
each mandatory assignment of Initial Loans or Converted First Lien Stub Loans
made after the Effective Date pursuant to Section 3.7, each payment, refinancing
or repricing of Initial Loans or Converted First Lien Stub Loans made after the
Effective Date in connection with any Repricing Transaction and each payment (or
deemed payment) of Initial Loans or Converted First Lien Stub Loans following
the acceleration thereof for any reason (including, but not limited to, any
optional or mandatory payment after the occurrence of an Event of Default or
after acceleration of the Loans including in connection with any proceeding
subject to Debtor Relief Laws), shall be accompanied by the Prepayment Premium,
if applicable.

 

Without limiting the generality of the foregoing, it is understood and agreed
that if the Obligations are accelerated for any reason, including because of
default, the commencement of any insolvency proceeding or other proceeding
pursuant to any Debtor Relief Laws, sale, disposition or encumbrance (including
that by operation of law or otherwise), the Prepayment Premium, if any,
determined as of the date of acceleration will also be due and payable as though
said indebtedness was voluntarily prepaid as of such date and shall constitute
part of the Obligations, in view of the impracticability and extreme difficulty
of ascertaining actual damages and by mutual agreement of the parties as to a
reasonable calculation of each Lender’s lost profits as a result thereof.  Any
Prepayment Premium payable in accordance with the immediately preceding sentence
shall be presumed to be the liquidated damages sustained by each Lender as the
result of the early termination and the Borrower agrees that it is reasonable
under the circumstances currently existing.  The Prepayment Premium, if any,
shall also be payable (i) in the event the Obligations are satisfied or released
by foreclosure (whether by power of judicial proceeding or otherwise), deed in
lieu of foreclosure or by any other means and/or (ii) upon the satisfaction,
release, payment, restructuring, reorganization, replacement, reinstatement,
defeasance or compromise of any of the Obligations in any insolvency proceeding
or other proceeding pursuant to any Debtor Relief Laws, foreclosure (whether by
power of judicial proceeding or otherwise), deed in lieu of foreclosure or by
any other means or the making of a distribution of any kind in any insolvency
proceeding or other proceeding pursuant to any Debtor Relief Laws to the
Administrative Agent, for the account of the Lenders, in full or partial
satisfaction of the Obligations.  THE BORROWER EXPRESSLY WAIVES THE PROVISIONS
OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE
COLLECTION OF THE FOREGOING PREPAYMENT PREMIUM IN CONNECTION WITH ANY SUCH
ACCELERATION INCLUDING IN CONNECTION WITH ANY VOLUNTARY OR INVOLUNTARY
ACCELERATION OF THE OBLIGATIONS PURSUANT TO ANY INSOLVENCY PROCEEDING OR OTHER
PROCEEDING PURSUANT TO ANY DEBTOR RELIEF LAWS OR PURSUANT TO A PLAN OF
REORGANIZATION.  The Borrower expressly agrees that:  (A) the Prepayment Premium
is reasonable and is the product of an arm’s length transaction between
sophisticated business people, ably represented by counsel; (B) the Prepayment
Premium shall be payable notwithstanding the then prevailing market rates at the
time payment is made; (C) there has been a course of conduct between Lenders and
the Borrower giving specific consideration in this transaction for such
agreement to pay the Prepayment Premium; and (D) the Borrower shall be estopped
hereafter from claiming differently than as agreed to in this Section.  The
Borrower

 

84

--------------------------------------------------------------------------------


 

expressly acknowledges that its agreement to pay such amount to the Lenders as
herein described is a material inducement to the Lenders to make the Loans.

 

ARTICLE III

 

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 

SECTION 3.1                                             Taxes.

 

(a)                                 Except as required by law, any and all
payments by the Borrower or any Guarantor to or for the account of any Agent or
any Lender under any Loan Document shall be made free and clear of and without
deduction for any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and all
liabilities (including additions to tax, penalties and interest) with respect
thereto, excluding, in the case of each Agent and each Lender, (i) taxes imposed
on or measured by net income (however denominated, and including branch profits
and similar taxes), and franchise or similar taxes, in each case (A) imposed by
the jurisdiction under the laws of which it is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located or (B) taxes imposed by reason of any
connection between such Agent or Lender and the taxing jurisdiction imposing
such tax (other than a connection arising solely by executing or entering into
any Loan Document, receiving payments thereunder or having been a party to,
performed its obligations under, received or perfected a security interest
under, engaged in any other transaction pursuant to or enforced, any Loan
Documents), (ii) subject to Section 3.1(e), any U.S. federal tax that is (or
would be) required to be withheld with respect to amounts payable hereunder in
respect of an interest arising under any Loan Document that is assigned to an
Eligible Assignee (pursuant to an assignment under Section 12.2) on the date
such assignee becomes an Eligible Assignee to the extent such tax is in excess
of the tax that would have been applicable had such assigning Lender not
assigned its interest arising under any Loan Document (unless such assignment is
made at the express written request of the Borrower), (iii) in the case of any
Foreign Lender, any U.S. federal withholding taxes imposed as a result of the
failure of any Agent or Lender to comply with the provisions of Sections
3.1(b) and 3.1(c), (iv) in the case of any U.S. Lender, any U.S. federal
withholding taxes imposed as a result of the failure of any Agent or Lender to
comply with the provisions of Section 3.1(d), (v) any taxes imposed on any
amount payable to or for the account of any Agent or Lender as a result of the
failure of such recipient to comply with its obligations under Section 3.1(l),
(vi) amounts excluded pursuant to Section 3.1(e) hereto, and (vii) penalties and
interest on the foregoing amounts (all such non excluded taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges and
liabilities being hereinafter referred to as “Taxes”).  If the Borrower,
Guarantor or other applicable withholding agent is required to deduct any Taxes
or Other Taxes (as defined below) from or in respect of any sum payable under
any Loan Document to any Agent or any Lender, (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 3.1(a)),
each of such Agent and such Lender receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower, Guarantor or
other applicable withholding agent shall make such deductions, (iii) the
Borrower, Guarantor or other applicable withholding agent shall pay the full
amount deducted to the relevant taxing authority, and (iv) within thirty (30)
days after the date of such payment (or, if receipts or evidence are not
available

 

85

--------------------------------------------------------------------------------


 

within thirty (30) days, as soon as practicable thereafter), the Borrower or
Guarantor shall furnish to such Agent or Lender (as the case may be) the
original or a facsimile copy of a receipt evidencing payment thereof to the
extent such a receipt has been made available to the Borrower or Guarantor (or
other evidence of payment reasonably satisfactory to the Administrative Agent). 
If the Borrower or Guarantor fails to pay any Taxes or Other Taxes when due to
the appropriate taxing authority or fails to remit to any Agent or any Lender
the required receipts or other required documentary evidence that has been made
available to the Borrower or Guarantor, the Borrower or Guarantor shall
indemnify such Agent and such Lender for any incremental Taxes that may become
payable by such Agent or such Lender arising out of such failure.

 

(b)                                 To the extent it is legally able to do so,
each Agent or Lender (including an Eligible Assignee to which a Lender assigns
its interest in accordance with Section 12.2) that is not a “United States
person” within the meaning of Section 7701(a)(30) of the Code (each, a “Foreign
Lender”) agrees to complete and deliver to the Borrower and the Administrative
Agent on or prior to the date on which the Agent or Lender (or Eligible
Assignee) becomes a party hereto, two (2) accurate, complete and original signed
copies of whichever of the following is applicable:  (i) in the case of a
Foreign Lender claiming the benefits under an income tax treaty to which the
United States is a party, an IRS Form W-8BEN-E certifying that it is entitled to
such benefits; (ii) in the case of a Foreign Lender claiming that the income
receivable pursuant to any Loan Document is effectively connected with the
conduct of a trade or business in the United States, an IRS Form W-8ECI
certifying to this effect; (iii) if the Foreign Lender is claiming the benefits
of the exemption for portfolio interest under either Section 871(h) or
Section 881(c) of the Code and is not (A) a bank described in
Section 881(c)(3)(A) of the Code, (B) a 10-percent shareholder described in
Section 871(h)(3)(B) of the Code, or (C) a controlled foreign corporation
related to the Borrower within the meaning of Section 864(d) of the Code, a
certificate to that effect in substantially the form attached hereto as
Exhibit P (a “Non-Bank Certificate”) and an IRS Form W-8BEN-E, certifying that
the Foreign Lender is not a United States person; (iv) to the extent a Lender is
not the beneficial owner for U.S. federal income tax purposes, an IRS
Form W-8IMY (or any successor form thereto) of the Lender, accompanied by, as
and to the extent applicable, an IRS Form W-8BEN or an IRS Form W-8BEN-E, an IRS
Form W-8ECI, Non-Bank Certificate, an IRS Form W-9, additional IRS Forms W-8IMY
(further accompanied by required attachments thereto) and any other required
supporting information from each beneficial owner (it being understood that a
Lender need not provide certificates or supporting documentation from beneficial
owners if (x) the Lender is a “qualified intermediary” or “withholding foreign
partnership” for U.S. federal income tax purposes and (y) such Lender is as a
result able to establish, and does establish, that payments to such Lender are,
to the extent applicable, entitled to an exemption from or, if an exemption is
not available, a reduction in the rate of, U.S. federal withholding taxes
without providing such certificates or supporting documentation); or (v) any
other form prescribed by applicable requirements of U.S. federal income tax law
as a basis for claiming exemption from or a reduction in U.S. federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable requirements of law to permit the Borrower and
the Administrative Agent to determine the withholding or deduction required to
be made except and solely for the purposes of this clause (v) to the extent, in
the Agent or Lender’s reasonable judgment, such completion, execution, or
submission would subject such Agent or

 

86

--------------------------------------------------------------------------------


 

Lender to any material unreimbursed costs or expenses or would materially
prejudice the legal or commercial position of such Agent or Lender.

 

(c)                                  In addition, each such Lender shall, to the
extent it is legally entitled to do so, (i) promptly submit to the Borrower and
the Administrative Agent two (2) accurate, complete and original signed copies
of such other or additional forms or certificates (or such successor forms or
certificates as shall be adopted from time to time by the relevant taxing
authorities) as may then be applicable or available to secure an exemption from
or reduction in the rate of U.S. federal withholding tax (A) on or before the
date that such Lender’s most recently delivered form, certificate or other
evidence expires or becomes obsolete or inaccurate in any material respect,
(B) after the occurrence of a change in the Foreign Lender’s circumstances
requiring a change in the most recent form, certificate or evidence previously
delivered by it to the Borrower and the Administrative Agent, and (C) from time
to time thereafter if reasonably requested by the Borrower or the Administrative
Agent, and (ii) promptly notify the Borrower and the Administrative Agent in
writing of any change in the Foreign Lender’s circumstances which would modify
or render invalid any claimed exemption or reduction.

 

(d)                                 Each Agent or Lender that is a “United
States person” (within the meaning of Section 7701(a)(30) of the Code) (each a
“U.S. Lender”) agrees to complete and deliver to the Borrower and the
Administrative Agent two (2) original copies of accurate, complete and signed
IRS Form W-9 or successor form certifying that such Agent or Lender is not
subject to United States backup withholding (i) on or prior to the Effective
Date (or on or prior to the date it becomes a party to this Agreement), (ii) on
or before the date that such form expires or becomes obsolete or inaccurate in
any material respect, (iii) after the occurrence of a change in the Agent’s or
Lender’s circumstances requiring a change in the most recent form previously
delivered by it to the Borrower and the Administrative Agent, and (iv) from time
to time thereafter if reasonably requested by the Borrower or the Administrative
Agent.

 

(e)                                  Notwithstanding anything else herein to the
contrary (but subject to the succeeding sentence), if a Lender, Eligible
Assignee or Agent is subject to any U.S. federal tax that is required to be
withheld with respect to amounts payable hereunder at a rate in excess of zero
percent at the time such Lender, Eligible Assignee or Agent becomes a party to
this Agreement or otherwise acquires an interest in the Loan, or pursuant to a
law or other legal requirement in effect at such time, such tax (including
additions to tax, penalties and interest imposed with respect to such tax) shall
be considered excluded from Taxes (unless and until such time as such Lender,
Eligible Assignee or Agent subsequently provides forms and certifications that
establish to the reasonable satisfaction of Borrower and the Administrative
Agent that such Lender, Eligible Assignee or Agent is subject to a lower rate of
tax, at which time tax at such lower rate (including additions to tax, penalties
and interest imposed with respect to such tax) shall be considered so excluded
for periods during which such forms and certifications remain valid and are
sufficient, under the law in effect at the time such forms and certifications
are provided (including any law with a delayed effective date), to establish
that such Lender, Eligible Assignee or Agent is subject to such lower rate of
tax) except, in the case of an Eligible Assignee, to the extent the Lender’s
assignor was entitled to additional amounts or indemnity payments immediately
prior to the assignment.  Further, the Borrower shall not be required pursuant
to this Section 3.1 to pay any additional amount to, or to indemnify, any
Lender,

 

87

--------------------------------------------------------------------------------


 

Eligible Assignee or Agent, as the case may be, to the extent that such Lender,
Eligible Assignee or Agent becomes subject to Taxes subsequent to the Effective
Date (or, if later, the date such Lender, Eligible Assignee or Agent becomes a
party to this Agreement or otherwise acquires an interest in the Loan) solely as
a result of a change in the place of organization or place of doing business of
such Lender, Eligible Assignee or Agent (or any applicable beneficial owner), a
change in the Lending Office of such Lender or Eligible Assignee (or any
applicable beneficial owner) (other than at the written request of the Borrower
to change such Lending Office), or a change that results in such Lender or
Eligible Assignee (or any applicable beneficial owner) being described in
clauses (A), (B) or (C) of Section 3.1(b)(iii), occurring after the date that
such Lender, Eligible Assignee or Agent becomes a party to this Agreement or
otherwise acquires an interest in the Loan.  If an Eligible Assignee acquires an
additional interest in a Loan after the date on which it became a party to this
Agreement or previously acquired an interest in any Loan, the provisions of this
Section 3.1(e) shall apply to such additional interest as of the date such
additional interest was acquired.

 

(f)                                   The Borrower agrees to pay any and all
present or future stamp, court or documentary taxes and any other excise,
property, intangible or mortgage recording taxes or charges or similar levies
which arise from any payment made under any Loan Document or from the execution,
delivery, performance, enforcement or registration of, or otherwise with respect
to, any Loan Document (including additions to tax, penalties and interest
related thereto) excluding, in each case, such amounts that result from an
Assignment and Assumption, grant of a participation, transfer or assignment to
or designation of a new applicable Lending Office or other office for receiving
payments under any Loan Document, except to the extent that any such Assignment
and Assumption, grant of a participation, transfer, assignment or designation is
requested in writing by the Borrower subsequent to the Effective Date (all such
non-excluded taxes described in this Section 3.1(f) being hereinafter referred
to as “Other Taxes”).

 

(g)                                  If any Taxes or Other Taxes are directly
asserted against any Agent or Lender with respect to any payment received by
such Agent or Lender in respect of any Loan Document, such Agent or Lender may
pay such Taxes or Other Taxes and the Borrower will promptly indemnify and hold
harmless such Agent or Lender for the full amount of such Taxes and Other Taxes
(and any Taxes and Other Taxes imposed on amounts payable under this
Section 3.1), and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
imposed or asserted.  Payments under this Section 3.1(g) shall be made within
ten (10) days after the date Borrower receives written demand for payment from
such Agent or Lender.

 

(h)                                 A Participant shall not be entitled to
receive any greater payment under Section 3.1 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless (i) the sale of the participation to such Participant is
made with the Borrower’s express written consent to such participation at the
time such participation is sold to such Participant or (ii) such entitlement to
a greater payment results from a change in any law after the sale of the
participation takes place.

 

(i)                                     If the Borrower determines in good faith
that a reasonable basis exists for contesting any taxes for which
indemnification has been demanded hereunder, the relevant Lender or the relevant
Agent, as applicable, shall cooperate with the Borrower in a

 

88

--------------------------------------------------------------------------------


 

reasonable challenge of such taxes if so requested by the Borrower, provided
that (a) such Lender or Agent determines in its reasonable discretion that it
would not be prejudiced by cooperating in such challenge, (b) the Borrower pays
all related expenses of such Agent or Lender and (c) the Borrower indemnifies
such Lender or Agent for any liabilities or other costs incurred by such party
in connection with such challenge.

 

(j)                                    If any Agent or any Lender has received
or is entitled to receive a refund in respect of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or Holdings, as the case may be or
with respect to which the Borrower or Holdings, as the case may be has paid
additional amounts pursuant to this Section 3.1, it shall use commercially
reasonable efforts to obtain such refund (to the extent not yet received)
(provided that doing so would not otherwise materially disadvantage the Agent or
Lender) and it shall promptly remit such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower or
Holdings, as the case may be under this Section 3.1 with respect to the Taxes or
Other Taxes giving rise to such refund), net of all reasonable out-of-pocket
expenses incurred by the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Borrower or Holdings, as the
case may be, upon the written request of the Administrative Agent or such
Lender, agrees to repay the amount paid over to the Borrower or Holdings (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority), as the case may be, to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority (provided that such Lender or the
Administrative Agent may delete any information therein that such Lender or the
Administrative Agent deems confidential in its reasonable discretion).  The
Administrative Agent or such Lender, as the case may be, shall provide the
Borrower with a copy of any notice of assessment or other evidence reasonably
available of the requirement to repay such refund received from the relevant
Governmental Authority.  This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that is reasonably deems confidential)
to the Borrower, Holdings or any other Person.

 

(k)                                 Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 3.1(a) or (g) with respect
to such Lender, it will, if requested by the Borrower, use commercially
reasonable efforts (subject to legal and regulatory restrictions) to mitigate
the effect of any such event, including by designating another Lending Office
for any Loan affected by such event and by completing and delivering or filing
any tax-related forms which such Lender is legally able to deliver and which
would reduce or eliminate any amount of Taxes or Other Taxes required to be
deducted or withheld or paid by the Borrower; provided that such efforts are
made at the Borrower’s expense and on terms that, in the reasonable judgment of
such Lender, cause such Lender and its Lending Office(s) to suffer no material
economic, legal or regulatory disadvantage, and provided further that nothing in
this Section 3.1(k) shall affect or postpone any of the Obligations of the
Borrower or the rights of such Lender pursuant to Section 3.1(a) or (g).

 

(l)                                     If a payment made to a recipient under
any Loan Document would be subject to United States federal withholding tax
imposed by FATCA if such recipient were to fail to comply with the applicable
reporting requirements of FATCA, such recipient shall deliver

 

89

--------------------------------------------------------------------------------


 

to the Borrower and the Administrative Agent, at the time or times prescribed by
FATCA and at such time or times reasonably requested by the Borrower or the
Administrative Agent, such documentation prescribed by FATCA requested by the
Borrower or the Administrative Agent as may be necessary for the Borrower and
the Administrative Agent to comply with their respective obligations under
FATCA, to determine that such recipient has or has not complied with such
recipient’s obligations under FATCA and, as necessary, to determine the amount
to deduct and withhold from such payment.

 

(m)                             Notwithstanding any other provision of this
Agreement, the Borrower and the Administrative Agent may deduct and withhold any
taxes required by any Laws to be deducted and withheld from any payment under
any of the Loan Documents, subject to the provisions of this Section 3.1.

 

(n)                                 With respect to any Lender’s claim for
compensation under this Section 3.1, the Borrower shall not be required to
compensate such Lender for any amount incurred more than one hundred eighty
(180) days prior to the date that such Lender notifies the Borrower in writing
of the event that gives rise to such claim; provided that, if the circumstance
giving rise to such claim is retroactive, then such 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.

 

(o)                                 The agreements in this Section 3.1 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

90

--------------------------------------------------------------------------------


 

SECTION 3.2                     Illegality.  If any Lender reasonably determines
that any Law has made it unlawful or that any Governmental Authority has
asserted that it is unlawful for any Lender or its applicable Lending Office to
make, maintain or fund Loans (and, in the reasonable opinion of such Lender
(subject to overall policy considerations of such Lender), the designation of a
different applicable Lending Office or the assignment by such Lender of its
rights hereunder to another of its offices, branches or affiliates would either
not avoid such unlawfulness or would be disadvantageous to such Lender in any
economic, legal or regulatory respect) whose interest is determined by reference
to the Eurocurrency Rate, or to determine or charge interest rates based upon
the Eurocurrency Rate or Adjusted Eurocurrency Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof within a reasonable time thereafter (if by
telephone, confirmed in writing) by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate, or to convert Base Rate Loans to Eurocurrency Rate Loans,
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Adjusted Eurocurrency Rate component of the Base
Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Adjusted Eurocurrency Rate component of the Base Rate,
in each case until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist (which notice such Lender agrees to give at such time when such
circumstances no longer exist).  Upon receipt of such notice within a reasonable
time thereafter, (x) the Borrower may revoke any pending request for a Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans, and shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurocurrency Rate Loans of such Lender to Base Rate
Loans (and the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Adjusted Eurocurrency Rate component of the Base Rate),
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurocurrency Rate Loans, to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans, and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Adjusted
Eurocurrency Rate component of the Base Rate with respect to any Base Rate
Loans, the Administrative Agent shall during the period of such suspension
compute the Base Rate applicable to such Lender without reference to the
Adjusted Eurocurrency Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal  for such Lender
to determine or charge interest rates based upon the Eurocurrency Rate.  Upon
any such prepayment or conversion, the Borrower shall also pay accrued interest
on the amount so prepaid or converted.

 

91

--------------------------------------------------------------------------------


 

SECTION 3.3                     Inability to Determine Rates.  If the Requisite
Lenders reasonably determine that for any reason in connection with any request
for a Eurocurrency Rate Loan, or a conversion to or continuation thereof that
(a) deposits in Dollars are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender.  Thereafter, (x) each Eurocurrency Rate Loan shall
automatically, on the last day of the current Interest Period for such Loan,
convert into a Base Rate Loan, (y) the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans shall be suspended, and (z) in the event of a
determination described in the preceding sentence with respect to the Adjusted
Eurocurrency Rate component of the Base Rate, the utilization of the Adjusted
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Requisite
Lenders) notifies the Borrower and the Lenders that the circumstances giving
rise to such notice no longer exist (which notice the Administrative Agent
agrees to give at such time when such circumstances no longer exist).  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans, or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

 

SECTION 3.4                     Increased Cost and Reduced Return; Capital
Adequacy; Reserves on Eurocurrency Rate Loans.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                           impose, modify or deem applicable any reserve,
special deposit, compulsory loan, insurance charge or similar requirement
against assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
Adjusted Eurocurrency Rate);

 

(ii)                        subject any Lender to any tax of any kind whatsoever
with respect to this Agreement or any Eurocurrency Rate Loan made by it, or
change the basis of taxation of payments to such Lender in respect thereof
(except for Taxes covered by Section 3.1 and any taxes and other amounts
described in clauses (i) through (viii) of the first sentence of
Section 3.1(a) that are imposed with respect to payments for or on account of
any Agent or any Lender under any Loan Document, and except for Other Taxes); or

 

(iii)                     impose on any Lender or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans made by such Lender that is not otherwise accounted for in the
definition of Adjusted Eurocurrency Rate or this clause (a);

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurocurrency Rate

 

92

--------------------------------------------------------------------------------


 

(or of maintaining its obligation to make any such Loan), or to increase the
cost to such Lender, or to reduce the amount of any sum received or receivable
by such Lender (whether of principal, interest or any other amount) then, from
time to time within fifteen (15) days after demand by such Lender setting forth
in reasonable detail such increased costs (with a copy of such demand to the
Administrative Agent), the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender
reasonably determines that any Change in Law affecting such Lender or any
Lending Office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy or
liquidity), then from time to time promptly following demand of such Lender
setting forth in reasonable detail the charge and the calculation of such
reduced rate of return (with a copy of such demand to the Administrative Agent),
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in subsection (a) or (b) of this Section 3.4 and delivered to the Borrower shall
be conclusive absent manifest error.  The Borrower shall pay such Lender the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender to demand compensation pursuant to the foregoing provisions
of this Section 3.4 shall not constitute a waiver of such Lender’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to the foregoing provisions of this Section 3.4 for
any increased costs incurred or reductions suffered more than one hundred eighty
(180) days prior to the date that such Lender notifies the Borrower in writing
of the Change in Law giving rise to such increased costs or reductions and of
such Lender’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof).

 

(e)                                  Without duplication of any reserves
specified in the definition of “Eurocurrency Rate”, the Borrower shall pay to
each Lender, as long as such Lender shall be required to comply with any reserve
ratio requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Aggregate
Commitments or the funding of the Eurocurrency Rate Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error), which shall be
due and payable on each date on which interest is payable on such Loan, provided

 

93

--------------------------------------------------------------------------------


 

the Borrower shall have received at least fifteen (15) days’ prior notice (with
a copy to the Administrative Agent) of such additional costs from such Lender. 
If a Lender fails to give notice fifteen (15) days prior to the relevant
interest payment date, such additional costs shall be due and payable fifteen
(15) days from receipt of such notice.

 

SECTION 3.5                     Funding Losses.  Upon written demand of any
Lender (with a copy to the Administrative Agent) from time to time, which demand
shall set forth in reasonable detail the basis for requesting such amount, the
Borrower shall promptly compensate such Lender for and hold such Lender harmless
from any loss, cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Eurocurrency Rate Loan on a day prior to the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Eurocurrency Rate Loan on the date or in the amount
notified by the Borrower; or

 

(c)                                  any assignment of a Eurocurrency Rate Loan
on a day prior to the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 3.7;

 

including any loss or expense (excluding loss of anticipated profits or margin)
actually incurred by reason of the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained.

 

SECTION 3.6                     Matters Applicable to All Requests for
Compensation.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.4, or the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.1, or if any
Lender gives a notice pursuant to Section 3.2, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.1 or 3.4, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.2, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender in any
material economic, legal or regulatory respect.

 

(b)                                 Suspension of Lender Obligations.  If any
Lender requests compensation by the Borrower under Section 3.4, the Borrower
may, by notice to such Lender (with a copy to the Administrative Agent), suspend
the obligation of such Lender to make or continue Eurocurrency Rate Loans from
one Interest Period to another Interest Period, or to convert Base Rate Loans
into Eurocurrency Rate Loans, until the event or condition giving rise to such
request ceases to be in effect (in which case the provisions of
Section 3.6(c) shall be

 

94

--------------------------------------------------------------------------------


 

applicable); provided that such suspension shall not affect the right of such
Lender to receive the compensation so requested.

 

(c)                                  Conversion of Eurocurrency Rate Loans.  If
any Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Sections 3.2, 3.3 or 3.4 hereof that
gave rise to the conversion of such Lender’s Eurocurrency Rate Loans no longer
exist (which such Lender agrees to do promptly upon such circumstances ceasing
to exist) at a time when Eurocurrency Rate Loans made by other Lenders are
outstanding, such Lender’s Base Rate Loans shall be automatically converted, on
the first day(s) of the next succeeding Interest Period(s) for such outstanding
Eurocurrency Rate Loans, to the extent necessary so that, after giving effect
thereto, all Loans of a given Class held by the Lenders of such Class holding
Eurocurrency Rate Loans and by such Lender are held pro rata (as to principal
amounts, interest rate basis, and Interest Periods) in accordance with their
respective Pro Rata Shares.

 

SECTION 3.7                     Replacement of Lenders under Certain
Circumstances.  If (i) any Lender requests compensation under Section 3.4 or
ceases to make Eurocurrency Rate Loans as a result of any condition described in
Section 3.2 or Section 3.4, (ii) the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.1, (iii) any Lender is a Non-Consenting Lender or (iv) any
other circumstance exists hereunder that gives the Borrower the right to replace
a Lender as a party hereto, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 12.2), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to one or more Eligible Assignees that shall assume such
obligations (any of which assignee may be another Lender, if a Lender accepts
such assignment), provided that:

 

(a)                                 the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in
Section 12.2(b)(iv) and the Prepayment Premium (if any) specified in
Section 2.15;

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.5) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

 

(c)                                  such Lender being replaced pursuant to this
Section 3.7 shall (i) execute and deliver an Assignment and Assumption with
respect to such Lender’s Commitment and outstanding Loans, and (ii) deliver any
Notes evidencing such Loans to the Borrower or Administrative Agent (or a lost
or destroyed note indemnity in lieu thereof); provided that the failure of any
such Lender to execute an Assignment and Assumption or deliver such Notes shall
not render such sale and purchase (and the corresponding assignment) invalid and
such assignment shall be recorded in the Register and the Notes shall be deemed
to be canceled upon such failure;

 

95

--------------------------------------------------------------------------------


 

(d)                                 the Eligible Assignee shall become a Lender
hereunder and the assigning Lender shall cease to constitute a Lender hereunder
with respect to such assigned Loans, Commitments and participations, except with
respect to indemnification provisions under this Agreement, which shall survive
as to such assigning Lender;

 

(e)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.4 or payments required
to be made pursuant to Section 3.1, such assignment will result in a reduction
in such compensation or payments thereafter; and

 

(f)                                   such assignment does not conflict with
applicable Laws.

 

In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each Lender, all affected
Lenders or all the Lenders or all affected Lenders with respect to a certain
Class or Classes of the Loans and (iii) the Requisite Lenders or the requisite
Lenders of the applicable Class or Classes of the Loans, have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

SECTION 3.8                     Survival.  All of the Borrower’s obligations
under this Article III shall survive termination of the Aggregate Commitments,
repayment of all other Obligations hereunder and resignation of the
Administrative Agent or the Collateral Agent.

 

ARTICLE IV

 

CONDITIONS PRECEDENT

 

SECTION 4.1                     Conditions Precedent to Initial Borrowing.  The
obligations of the Lenders to make Loans shall be subject to the satisfaction or
due waiver in accordance with Section 12.1 of each of the following conditions
precedent, except as otherwise agreed between the Borrower and the Requisite
Lenders or the Administrative Agent (acting at the direction of, or with the
consent of, the Requisite Lenders):

 

(a)                                 The Administrative Agent’s and the Requisite
Lender’s receipt of the following, each of which shall be originals or
facsimiles (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party each in
form and substance reasonably satisfactory to the Requisite Lenders or the
Administrative Agent (acting at the direction of, or with the consent of, the
Requisite Lenders):

 

(i)                           executed counterparts of this Agreement and the
Guaranty;

 

(ii)                        a Note executed by the Borrower in favor of each
Lender that has requested a Note at least two (2) Business Days in advance of
the Effective Date;

 

96

--------------------------------------------------------------------------------


 

(iii)                     the Fee Letter, duly executed by each party thereto;

 

(iv)                    each Collateral Document set forth on Schedule 1.1A
required to be executed on the Effective Date as indicated on such schedule,
duly executed by each Loan Party thereto, together with:

 

(A)                               [reserved];

 

(B)                               [reserved]; and

 

(C)                               evidence that all other actions, recordings
and filings that the Requisite Lenders, Administrative Agent (acting at the
direction of, or with the consent of, the Requisite Lenders) and/or the
Collateral Agent (acting at the direction of, or with the consent of, the
Requisite Lenders) has reasonably requested to be taken, completed or otherwise
provided for to satisfy the Collateral and Guarantee Requirement shall have been
taken, completed or otherwise provided for in a manner reasonably satisfactory
to the Requisite Lenders or the Administrative Agent (acting at the direction
of, or with the consent of, the Requisite Lenders);

 

(v)                       such certificates of good standing from the applicable
secretary of state of the state of organization of each Loan Party, certificates
of resolutions or other action, incumbency certificates and/or other
certificates of Responsible Officers of each Loan Party as the Requisite Lenders
may reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party on the Effective Date;

 

(vi)                    an opinion from Proskauer Rose, LLP, counsel to the Loan
Parties substantially in the form of Exhibit Q;

 

(vii)                 a solvency certificate from the chief financial officer of
the Borrower (as of the Effective Date and after giving effect to the
Transaction) substantially in the form attached hereto as Exhibit R; and

 

(viii)              evidence that all insurance (excluding title insurance)
required to be maintained pursuant to the Loan Documents has been obtained and
is in effect as of the Effective Date and that the Collateral Agent has been
named as loss payee and/or additional insured, as applicable, under each
insurance policy with respect to such insurance as to which the Collateral Agent
(i) is entitled under the Loan Documents to be so named, and (ii) shall have
requested to be so named;

 

(b)                                 All fees and reasonable and documented
out-of-pocket expenses required to be paid on or before the Effective Date
hereunder and invoiced at least one (1) Business Day before the Effective Date
shall have been paid in full in cash.

 

(c)                                  All conditions to effectiveness contained
in Section 2 of Amendment No. 6 to the ABL Credit Agreement shall have been, or
concurrently with the effectiveness of this Agreement shall be, satisfied (or
waived).

 

97

--------------------------------------------------------------------------------


 

(d)                                 All conditions to effectiveness contained in
Section 3 of Amendment No. 3 to the First Lien Credit Agreement shall have been,
or concurrently with the effectiveness of this Agreement shall be, satisfied (or
waived).

 

(e)                                  The First Amendment to Intercreditor
Agreement, dated as of the date hereof (the “First Amendment to Intercreditor
Agreement”), among Holdings, the Borrower, the Administrative Agent, the First
Lien Administrative Agent and the ABL Facility Administrative Agent shall have
been duly executed and delivered by each party thereto, and shall be in full
force and effect and (ii) the First Lien/Second Lien Intercreditor Agreement
shall have been duly executed and delivered by each party thereto, and shall be
in full force and effect.

 

(f)                                   The Lenders shall have received a
completed “Life of-Loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to each Mortgaged Property.

 

(g)                                  The Administrative Agent and Lenders shall
have received all documentation and other information reasonably requested in
writing by them at least four (4) days prior to the Effective Date in order to
allow the Administrative Agent and the Lenders to comply with applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.3, for purposes of determining compliance with the conditions
specified in this Section 4.1, each Lender shall be deemed to have consented to,
approved, accepted or be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Borrowing on the Effective Date specifying its
objection thereto and such Lender shall not have made available to the
Administrative Agent such Lender’s Ratable Portion of such Borrowing.

 

SECTION 4.2                     Conditions Precedent to Each Loan.  The
obligation of each Lender to honor a Committed Loan Notice after the Effective
Date is subject to the satisfaction of each of the following conditions
precedent:

 

(a)                                 Request for Borrowing.  With respect to any
Loan, the Administrative Agent shall have timely received a duly executed
Committed Loan Notice.

 

(b)                                 Representations and Warranties; No
Defaults.  The following statements shall be true on the date of such Loan, both
immediately before and immediately after giving effect thereto and, if
applicable, giving effect to the application of the proceeds of such Loan by, or
at the direction of, the Borrower:

 

(i)                           The representations and warranties of the Borrower
and each other Loan Party contained in Article V or any other Loan Document
shall be true and correct in all material respects on and as of the date of such
Borrowing; provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be

 

98

--------------------------------------------------------------------------------


 

true and correct in all material respects as of such earlier date; provided,
further that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates; and

 

(ii)                        no Default shall exist, or would result from such
proposed Credit Extension or from the application (or deemed application) of the
proceeds therefrom by, or at the direction of, the Borrower.

 

Each submission by the Borrower to the Administrative Agent of a Committed Loan
Notice (other than a Committed Loan Notice requesting only a conversion of Loans
to the other Type or a continuation of Eurocurrency Rate Loans) shall be deemed
to constitute a representation and warranty by the Borrower that the conditions
specified in clause (b) above have been satisfied or duly waived on and as of
the date of the making of such Loan.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders and the Administrative Agent to enter into this Agreement,
each of Holdings and the Borrower represents and warrants each of the following
to the Lenders and the Administrative Agent, on and as of the Effective Date and
after giving effect to the making (or deemed making) of the Loans and the other
financial accommodations on the Effective Date and on and as of each date as
required by Section 4.2(b)(i):

 

SECTION 5.1                     Existence, Qualification and Power; Compliance
with Laws.  Each Loan Party and each of the Restricted Subsidiaries that is a
Material Subsidiary (a) is a Person duly organized or formed, validly existing
and in good standing under the Laws of the jurisdiction of its incorporation or
organization (to the extent such concept exists in such jurisdiction), (b) has
all corporate or other organizational power and authority to (i) own its assets
and carry on its business and (ii) execute, deliver and perform its obligations
under the Loan Documents to which it is a party, (c) is duly qualified and in
good standing (to the extent such concept exists) under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all applicable Laws, orders, writs, injunctions and orders and (e) has all
requisite governmental licenses, authorizations, consents and approvals to
operate its business as currently conducted; except in each case referred to in
clause (c), (d) or (e), to the extent that failure to do so would not reasonably
be expected to result in, individually or in the aggregate, a Material Adverse
Effect.

 

SECTION 5.2                     Authorization; No Contravention.

 

(a)                                 The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is a party have been
duly authorized by all necessary corporate or other organizational action by
such Person; and

 

99

--------------------------------------------------------------------------------


 

(b)                                 Neither the execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party nor the consummation of the Transaction will (i) contravene the terms of
any of such Person’s Constituent Documents, (ii) result in any breach or
contravention of, or the creation of any Lien upon any of the property or assets
of such Person or any of the Restricted Subsidiaries (other than as permitted by
Section 9.1) under (A) any Contractual Obligation to which such Person is a
party or by which such Person or its properties are bound or (B) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (iii) violate any applicable
Law; except with respect to any breach, contravention or violation (but not
creation of Liens) referred to in clauses (ii) and (iii), to the extent that
such breach, contravention or violation would not reasonably be expected to
result in, individually or in the aggregate, a Material Adverse Effect.

 

SECTION 5.3                     Governmental Authorization.  No material
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority is required in connection with the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document, except for (i) filings necessary to
create and perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings that have been duly obtained,
taken, given or made and are in full force and effect and (iii) those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make would not reasonably be expected to result
in, individually or in the aggregate, a Material Adverse Effect.

 

SECTION 5.4                     Binding Effect.  This Agreement and each other
Loan Document to which a Loan Party is a party has been duly executed and
delivered by each Loan Party that is party thereto.  This Agreement and each
other Loan Document to which a Loan Party is a party constitutes a legal, valid
and binding obligation of such Loan Party, enforceable against such Loan Party
that is party thereto in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity and principles of good faith and fair dealing.

 

SECTION 5.5                     Financial Statements; No Material Adverse
Effect.

 

(a)                                 (i)  The Annual Financial Statements and the
Quarterly Financial Statements fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the dates thereof
and their results of operations for the respective periods covered thereby in
accordance with GAAP consistently applied throughout the periods covered
thereby, (A) except as otherwise expressly noted therein and (B) subject, in the
case of the Quarterly Financial Statements, to changes resulting from normal
year end adjustments and the absence of footnotes.

 

(b)                                 Since the Effective Date, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect.

 

100

--------------------------------------------------------------------------------


 

(c)                                  All Projections delivered pursuant to
Section 7.1(d) have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time
made, it being understood that projections as to future events are not to be
viewed as facts, are subject to significant uncertainties and contingencies, and
actual results may vary materially from such Projections.

 

SECTION 5.6                     Litigation.  There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Borrower,
overtly threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against Holdings, the Borrower or any of the
Restricted Subsidiaries that would reasonably be expected to have a Material
Adverse Effect.

 

SECTION 5.7                     Ownership of Property; Liens.  Each Loan Party
and each of the Restricted Subsidiaries has good record and marketable title in
fee simple to, or valid leasehold interests in, or easements or other limited
property interests in, all real property necessary in the ordinary conduct of
its business, free and clear of all Liens except for (i) Liens permitted by
Section 9.1 and (ii) where the failure to have such title or other interest
would not reasonably be expected to result in, individually or in the aggregate,
a Material Adverse Effect.

 

SECTION 5.8                     Environmental Matters.

 

(a)                                 Except as would not reasonably be expected
to result in, individually or in the aggregate, a Material Adverse Effect,
(i) each Loan Party and each of its Subsidiaries is in compliance with all
Environmental Laws (including having obtained all Environmental Permits) and
(ii) none of the Loan Parties or any of their respective Subsidiaries is subject
to any pending, or to the knowledge of the Borrower, threatened Environmental
Claim or any other Environmental Liability that remains outstanding or
unresolved.

 

(b)                                 None of the Loan Parties or any of their
respective Subsidiaries has treated, stored, transported or disposed of
Hazardous Materials at or from any currently or formerly operated real estate or
facility relating to its business in a manner that would reasonably be expected
to have a Material Adverse Effect.

 

101

--------------------------------------------------------------------------------


 

SECTION 5.9                     Taxes.  Except would not reasonably be expected
to result in, individually or in the aggregate, a Material Adverse Effect,
Holdings, the Borrower and its Subsidiaries have timely filed all Federal and
state and other tax returns and reports required to be filed under applicable
Law, and have timely paid all Federal and state and other taxes, assessments,
fees and other governmental charges (including satisfying their withholding tax
obligations) levied or imposed on their properties, income or assets that have
become due and payable, except those which are being contested in good faith by
appropriate actions diligently conducted and for which adequate reserves (in the
good faith judgment of management of Holdings, the Borrower or the Restricted
Subsidiaries) have been provided in accordance with GAAP.

 

SECTION 5.10              ERISA Compliance.

 

(a)                                 Except as set forth in Schedule 5.10(a) or
as would not reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect, each Plan is in compliance with the
applicable provisions of ERISA, the Code and other federal or state Laws.

 

(b)                                 (i) No ERISA Event has occurred within the
one-year period prior to the date on which this representation is made or deemed
made; (ii) no Pension Plan has failed to satisfy the minimum funding standards
(within the meaning of Section 412 of the Code or Section 302 of ERISA)
applicable to such Pension Plan; (iii) none of the Loan Parties or any of their
respective ERISA Affiliates has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 et
seq. or 4243 of ERISA with respect to a Multiemployer Plan; (iv) none of the
Loan Parties or any of their respective ERISA Affiliates has engaged in a
transaction that is subject to Sections 4069 or 4212(c) of ERISA; and
(v) neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization (within the meaning of Section 4242 of ERISA), insolvent (within
the meaning of Section 4245 of ERISA) or has been determined to be in
“endangered” or critical status (within the meaning of Section 432 of the Code
or Section 305 of ERISA) and no such Multiemployer Plan is expected to be in
reorganization, insolvent or endangered or critical status, except, with respect
to each of the foregoing clauses of this Section 5.10(b), as would not
reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect.

 

102

--------------------------------------------------------------------------------


 

SECTION 5.11              Subsidiaries.  As of the Effective Date, neither
Holdings nor any other Loan Party has any Subsidiaries other than those
specifically disclosed in Schedule 5.11, and all of the outstanding Equity
Interests in the Borrower and the Subsidiaries (in each case, to the extent
constituting Collateral) have been validly issued and are fully paid and (if
applicable) nonassessable, and all Equity Interests owned by Holdings or any
other Loan Party are owned free and clear of all security interests of any
person except (i) those created under the Collateral Documents, under the ABL
Facility Documentation (which Liens shall be subject to the Intercreditor
Agreement) or under the First Lien Facility Documentation (which Liens shall be
subject to the Intercreditor Agreement and the First Lien/Second Lien
Intercreditor Agreement) and (ii) any other Lien that is permitted under
Section 9.1.  As of the Effective Date, Schedule 5.11 (a) sets forth the name
and jurisdiction of each Subsidiary, (b) sets forth the ownership interest of
Holdings, the Borrower and any other Subsidiary in each Subsidiary, including
the percentage of such ownership and (c) identifies each Subsidiary the Equity
Interests of which are required to be pledged on the Effective Date pursuant to
the Collateral and Guarantee Requirement.

 

SECTION 5.12              Margin Regulations; Investment Company Act.

 

(a)                                 As of the Effective Date, none of the
Collateral is comprised of any Margin Stock.  No Loan Party is engaged,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the
Federal Reserve Board), or extending credit for the purpose of purchasing or
carrying margin stock, and no proceeds of any Borrowings will be used for any
purpose that violates Regulation U.

 

(b)                                 Neither the Borrower nor any Guarantor is an
“investment company” under the Investment Company Act of 1940.

 

103

--------------------------------------------------------------------------------


 

SECTION 5.13              Disclosure.  None of the written information and
written data heretofore or contemporaneously furnished in writing by or on
behalf of any Loan Party to any Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or any other Loan Document when furnished and when taken as
a whole contains any untrue statement of a material fact or omits to state any
material fact necessary to make the statements contained therein, when taken as
a whole, in the light of the circumstances under which such statements were
made, not materially misleading; it being understood that for purposes of this
Section 5.13, such information and data shall not include projections and pro
forma financial information (including financial estimates, financial models,
forecasts and other forward-looking information) or information of a general
economic or general industry nature.

 

SECTION 5.14              Intellectual Property; Licenses, Etc.  The Borrower
and the Restricted Subsidiaries have good and marketable title to, or a valid
license or right to use, all patents, patent rights, trademarks, servicemarks,
trade names, copyrights, technology, software, know-how database rights, rights
of privacy and publicity, licenses and other intellectual property rights that
are necessary for the operation of their respective businesses as currently
conducted and as proposed to be conducted (collectively, “IP Rights”), except
where the failure to have any such title, license or other rights would not
reasonably be expected to have a Material Adverse Effect.  To the knowledge of
the Borrower, the operation of the respective businesses of the Borrower or any
of the Restricted Subsidiaries as currently conducted does not infringe upon,
misuse, misappropriate or violate any rights held by any Person except for such
infringements, misuses, misappropriations or violations that would not
reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect.

 

SECTION 5.15              Solvency.  On the Effective Date after giving effect
to the Transaction, the Borrower and its Subsidiaries, on a Consolidated basis,
are Solvent.

 

SECTION 5.16              Subordination of Junior Financing.  The Obligations
are “Designated Senior Debt,” “Senior Debt,” “Senior Indebtedness,” “Guarantor
Senior Debt” or “Senior Secured Financing” (or any comparable term) under, and
as defined in, any indenture or document governing any applicable Junior
Financing Documentation in respect of Indebtedness that is subordinated in right
of payment to the Obligations.

 

SECTION 5.17              USA PATRIOT Act.  (a) To the extent applicable, each
of Holdings, the Borrower and its Subsidiaries is in compliance, in all material
respects, with (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto and (ii) the USA PATRIOT Act.  No part of the
proceeds of the Loans will be used by Holdings, the Borrower or any of their
Subsidiaries, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

(b)                                 None of the Borrower or any Restricted
Subsidiary nor, to the knowledge of the Borrower, any director, officer, agent,
employee or Affiliate of the Borrower or

 

104

--------------------------------------------------------------------------------


 

any Restricted Subsidiary, (i) is a person on the list of “Specially Designated
Nationals and Blocked Persons” or (ii) is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Borrower will not directly or indirectly
use the proceeds of the Loans or otherwise knowingly make available such
proceeds to any person, for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC.

 

105

--------------------------------------------------------------------------------


 

SECTION 5.18              Collateral Documents.  As of the Effective Date,
except as otherwise contemplated hereby or under any other Loan Documents, the
provisions of the Collateral Documents, together with such filings and other
actions required to be taken hereby or by the applicable Collateral Documents
(including the filings of appropriate financing statements with the office of
the Secretary of State of the state of organization of each Loan Party, the
filing of appropriate assignments or notices with the U.S. Patent and Trademark
Office and the U.S. Copyright Office, and the proper recordation of Mortgages
and fixture filings with respect to fee-owned real properties, in each case in
favor of the Collateral Agent and the delivery to Collateral Agent of any
Pledged Debt and any Pledged Equity required to be delivered pursuant to the
applicable Collateral Documents), are effective to create in favor of the
Collateral Agent for the benefit of the Secured Parties a legal, valid and
enforceable Lien (subject to Liens permitted by Section 9.1 and subject to the
Intercreditor Agreement, the First Lien/Second Lien Intercreditor Agreement and
the Notes Intercreditor Agreement) on all right, title and interest of the
respective Loan Parties in the Collateral described therein, to the extent that
a security interest therein can be perfected by the foregoing actions.

 

SECTION 5.19              Use of Proceeds.  The proceeds (or deemed proceeds) of
the initial Borrowings shall be used to consummate the Transactions and for
general corporate purposes.

 

SECTION 5.20              Insurance.  The insurance maintained by the Loan
Parties complies with the requirements set forth in Section 8.5.

 

ARTICLE VI

 

[RESERVED]

 

ARTICLE VII

 

REPORTING COVENANTS

 

Until the Discharge of Obligations, Holdings and the Borrower shall, and shall
(except in the case of the covenants set forth in Sections 7.1, 7.2 and 7.3)
cause each of the Restricted Subsidiaries to:

 

SECTION 7.1                     Financial Statements, Etc.  Deliver to the
Administrative Agent for prompt further distribution to each Lender each of the
following and shall take the following actions:

 

(a)                                 within ninety (90) days after the end of
each Fiscal Year of the Borrower (beginning with the Fiscal Year ending
January 26, 2018), a Consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such Fiscal Year, and the related Consolidated
statements of income or operations and cash flows for such Fiscal Year together
with related notes thereto and management’s discussion and analysis describing
results of operations, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of Ernst &
Young LLP or any other independent registered public

 

106

--------------------------------------------------------------------------------


 

accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
(other than a going concern or like qualification or exception resulting solely
from an upcoming maturity date under the Facility, the First Lien Facility, the
ABL Facility or the Senior Notes (or in each case any Permitted Refinancing
Indebtedness in respect thereof) occurring within one year from the time such
opinion is delivered) or any qualification or exception as to the scope of such
audit;

 

(b)                                 within forty-five (45) days after the end of
each of the first three (3) Fiscal Quarters of each Fiscal Year of the Borrower
(beginning with the Fiscal Quarter ending April 27, 2018), a condensed
Consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such Fiscal Quarter, and the related (i) condensed Consolidated statements of
income or operations for such Fiscal Quarter and for the portion of the Fiscal
Year then ended and (ii) condensed Consolidated statements of cash flows for the
portion of the Fiscal Year then ended, setting forth in each case in comparative
form the figures for the corresponding Fiscal Quarter of the previous Fiscal
Year and the corresponding portion of the previous Fiscal Year, all in
reasonable detail and certified by a Responsible Officer of the Borrower as
fairly presenting in all material respects the financial condition, results of
operations and cash flows of the Borrower and its Subsidiaries in accordance
with GAAP, subject to normal year-end adjustments and the absence of footnotes,
together with management’s discussion and analysis describing results of
operations;

 

(c)                                  within thirty (30) days after the end of
each of the first two (2) months of each Fiscal Quarter of the Borrower
beginning with the Fiscal Quarter ending April 27, 2018), a Consolidated (and
consolidating to the extent prepared by the Borrower) balance sheet of the
Borrower and its Subsidiaries as of the end of such month, and the related
Consolidated (and consolidating to the extent prepared by the Borrower)
statements of income or operations, for such month, in the form prepared by
management of the Borrower;

 

(d)                                 within ninety (90) days after the end of
each Fiscal Year of the Borrower (beginning with the Fiscal Year ending
January 26, 2018), a reasonably detailed Consolidated budget for the following
Fiscal Year as customarily prepared by management of the Borrower for its
internal use (including a projected Consolidated balance sheet of the Borrower
and its Subsidiaries as of the end of the following Fiscal Year, the related
Consolidated statements of projected operations or income and projected cash
flow and setting forth the material underlying assumptions applicable thereto)
in each case on a fiscal quarter basis (collectively, the “Projections”), which
Projections shall in each case be accompanied by a certificate of a Responsible
Officer stating that such Projections have been prepared in good faith on the
basis of the assumptions stated therein, which assumptions were believed to be
reasonable at the time made, it being understood that actual results may vary
from such Projections and that such variations may be material;

 

(e)                                  concurrently with the delivery of each set
of Consolidated financial statements referred to in Sections 7.1(a) and
7.1(b) above, the related consolidating financial statements reflecting the
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) from such Consolidated financial statements; and

 

107

--------------------------------------------------------------------------------


 

(f)                                   quarterly, at a time mutually agreed with
the Administrative Agent (acting at the direction of, or with the consent of,
the Requisite Lenders) that is promptly after the delivery of the information
required pursuant to clause (a) above and the information delivered pursuant to
clause (b) above for each Fiscal Quarter, participate in a conference call for
Lenders to discuss the financial condition and results of operations of the
Borrower and its Subsidiaries for the most recently-ended period for which
financial statements have been delivered, which requirement may be satisfied by
including the Lenders on quarterly conference calls with the First Lien Lenders,
ABL Facility Lenders or the noteholders in respect of the Senior Notes (or any
Permitted Refinancing Indebtedness in respect thereof).

 

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 7.1 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of any direct or indirect parent of the Borrower that holds all of
the Equity Interests of the Borrower or (B) the Borrower’s or such entity’s
Form 10-K or 10-Q, as applicable, filed with the SEC; provided that, with
respect to each of clauses (A) and (B), (i) to the extent such information
relates to a parent of the Borrower, such information is accompanied by
consolidating information that explains in reasonable detail the differences
between the information relating to the Borrower (or such parent), on the one
hand, and the information relating to the Borrower and the Restricted
Subsidiaries on a standalone basis, on the other hand and (ii) to the extent
such information is in lieu of information required to be provided under
Section 7.1(a), such materials are accompanied by a report and an opinion of
Ernst & Young LLP or any other independent registered public accounting firm of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception (other than a going
concern or like qualification or exception resulting solely from an upcoming
maturity date under the Facility, the ABL Facility, the First Lien Facility, the
Senior Notes or other Indebtedness permitted under Section 9.3 occurring within
one year from the time such opinion is delivered) or any qualification or
exception as to the scope of such audit.

 

Any financial statements required to be delivered pursuant to
Sections 7.1(a) and (b) shall not be required to contain all purchase or
recapitalization accounting adjustments relating to the Transaction to the
extent it is not practicable to include any such adjustments in such financial
statements.

 

SECTION 7.2                     Certificates; Other Information.  Deliver to the
Administrative Agent for prompt further distribution to each Lender:

 

(a)                                 concurrently with the delivery of the
financial statements referred to in Section 7.1(a) and Section 7.1(b), a duly
completed Compliance Certificate signed by the chief financial officer of the
Borrower;

 

(b)                                 promptly after the same are publicly
available, copies of all annual, regular, periodic and special reports, proxy
statements and registration statements which Holdings or the Borrower or any
Restricted Subsidiary files with the SEC or with any Governmental Authority that
may be substituted therefor or with any national securities exchange, as the
case may be (other than amendments to any registration statement (to the extent

 

108

--------------------------------------------------------------------------------


 

such registration statement, in the form it became effective, is delivered to
the Administrative Agent), exhibits to any registration statement and, if
applicable, any registration statement on Form S-8), and in any case not
otherwise required to be delivered to the Administrative Agent pursuant to any
other clause of this Section 7.2;

 

(c)                                  promptly after the furnishing thereof,
copies of any material statements or material reports furnished to any holder of
any class or series of debt securities of any Loan Party having an aggregate
outstanding principal amount greater than $25,000,000 or pursuant to the terms
of the First Lien Credit Agreement, the ABL Facility Credit Agreement the Senior
Notes Indenture (or in each case any Permitted Refinancing Indebtedness in
respect thereof), in each case, so long as the aggregate outstanding principal
amount thereunder is greater than $25,000,000 and not otherwise required to be
furnished to the Administrative Agent pursuant to any other clause of this
Section 7.2;

 

(d)                                 together with the delivery of each
Compliance Certificate delivered pursuant to Section 7.2(a), (i) a report
setting forth the information required by Section 3.03(c) of the Security
Agreement (or confirming that there has been no change in such information since
the Effective Date or the date of the last such report), (ii) a description of
each event, condition or circumstance during the last Fiscal Quarter covered by
such Compliance Certificate requiring a mandatory prepayment under Section 2.4
and (iii) a list of each Subsidiary of the Borrower that identifies each
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary at the end
of such Fiscal Year or Fiscal Quarter, as the case may be or a confirmation that
there is no change in such information since the later of the Effective Date and
the end of the preceding Fiscal Year or Fiscal Quarter, as applicable;

 

(e)                                  on the date on which the delivery of
financial statements is required to be made pursuant to Section 7.1(a), the
Borrower shall furnish to the Administrative Agent a summary, in reasonable
detail, of all material insurance coverage required to be maintained by the Loan
Parties pursuant to Section 8.5;

 

(f)                                   [reserved]; and

 

(g)                                  promptly, such additional information
regarding the business, legal, financial or corporate affairs of any Loan Party
or any Restricted Subsidiary, or compliance by any such Person with the terms of
the Loan Documents to which it is a party, as the Administrative Agent may from
time to time on its own behalf or on behalf of any Lender reasonably request in
writing.

 

Documents required to be delivered pursuant to Section 7.1(a) or (b) or
Section 7.2(b) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 12.8 and so notifies the
Administrative Agent; or (ii) on which such documents are posted on the
Borrower’s behalf on IntraLinks/IntraAgency or another relevant website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that:  (i) upon written request by the Administrative Agent,
the Borrower shall deliver paper copies of such documents to the

 

109

--------------------------------------------------------------------------------


 

Administrative Agent for further distribution to each Lender until a written
request to cease delivering paper copies is received by the Borrower from the
Administrative Agent and (ii) the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.  Each Lender shall be
solely responsible for timely accessing posted documents or requesting delivery
of paper copies of such documents from the Administrative Agent and maintaining
its copies of such documents.

 

SECTION 7.3                     Notices.  Promptly after a Responsible Officer
obtains actual knowledge thereof, notify the Administrative Agent:

 

(a)                                 of the occurrence of any Default; and

 

(b)                                 of (i) any dispute, litigation,
investigation or proceeding between any Loan Party and any arbitrator or
Governmental Authority, (ii) the filing or commencement of, or any material
development in, any litigation or proceeding against any Loan Party or any
Subsidiary, including pursuant to any applicable Environmental Laws or in
respect of IP Rights, the occurrence of any noncompliance by any Loan Party or
any of its Restricted Subsidiaries with, or liability under, any Environmental
Law or Environmental Permit, or (iii) the occurrence of any ERISA Event that, in
any such case referred to in clauses (i), (ii) or (iii), has resulted or would
reasonably be expected to result in a Material Adverse Effect.

 

Each notice pursuant to this Section 7.3 shall be accompanied by a written
statement of a Responsible Officer of the Borrower setting forth details of the
occurrence referred to therein and stating what action the Borrower has taken
and proposes to take with respect thereto.

 

110

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

AFFIRMATIVE COVENANTS

 

Until the Discharge of Obligations, Holdings and the Borrower shall, and shall
cause each of the Restricted Subsidiaries to:

 

SECTION 8.1                     Preservation of Existence, Etc.  (a) Preserve,
renew and maintain in full force and effect its legal existence under the Laws
of the jurisdiction of its organization and (b) take all reasonable action to
obtain, preserve, renew and keep in full force and effect its the rights,
licenses, permits, privileges, franchises, patents, copyrights, trademarks and
trade names material to the conduct of its business, except in the case of
clause (a) or (b) to the extent (other than with respect to the preservation of
the existence of Holdings and the Borrower) that failure to do so would not
reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect or pursuant to any merger, consolidation, liquidation,
dissolution or Disposition permitted by Article IX.

 

SECTION 8.2                     Compliance with Laws, Etc.  Comply in all
material respects with its Constituent Documents and the requirements of all
Laws (including, without limitation, ERISA and the USA PATRIOT Act), and all
orders, writs, injunctions and decrees of any Governmental Authority applicable
to it or to its business or property, except if the failure to comply therewith
would not reasonably be expected to result in, individually or in the aggregate,
a Material Adverse Effect.

 

SECTION 8.3                     Designation of Subsidiaries.  The Board of
Directors of the Borrower may at any time designate any Subsidiary of the
Borrower (including any newly acquired or newly formed Subsidiary of the
Borrower) to be an Unrestricted Subsidiary unless such Subsidiary or any of its
Subsidiaries owns any Equity Interests or Indebtedness of, or owns or holds any
Lien on any property of, the Borrower or any other Subsidiary of the Borrower
that is not a Subsidiary of the Subsidiary to be so designated; provided that
(i) before and after such designation, no Event of Default shall have occurred
and be continuing, (ii) before and after such designation, the Total Leverage
Ratio shall not be greater than 4.50 to 1.00 after giving Pro Forma Effect
thereto, and (iii) no Subsidiary may be designated as an Unrestricted Subsidiary
if, after such designation, it would be a “Restricted Subsidiary” for the
purpose of the First Lien Facility, the ABL Facility, the Senior Notes or any
other Junior Financing or any other Indebtedness of any Loan Party.  The
designation of any Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by the Borrower therein at the date of designation in an amount equal
to the Fair Market Value as determined by the Borrower in good faith of the
Borrower’s or its Subsidiary’s (as applicable) Investment therein.  The Board of
Directors of the Borrower may at any time designate or re-designate any
Unrestricted Subsidiary of the Borrower to be a Restricted Subsidiary, so long
as such designation or re-designation would not result in an Event of Default. 
The designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary existing at such time and a return on any Investment by
the Borrower in such Unrestricted Subsidiary pursuant to the preceding sentence
in an amount equal to the Fair Market Value as determined by the Borrower in
good faith at the date of such designation of the Borrower’s or its Subsidiary’s
(as applicable) Investment in such Subsidiary.

 

111

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, any Unrestricted Subsidiary that has been
re-designated a Restricted Subsidiary may not be subsequently re-designated as
an Unrestricted Subsidiary, unless such re-designation would not result in an
Event of Default.

 

112

--------------------------------------------------------------------------------


 

SECTION 8.4                     Payment of Taxes, Etc.  Pay, discharge or
otherwise satisfy, before they become delinquent, all material liabilities in
respect of taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits or in respect of its property, except, in each
case, to the extent (i) any such tax, assessment, charge or levy is being
contested in good faith and by appropriate actions for which appropriate
reserves have been established in accordance with GAAP or (ii) the failure to
pay, discharge or otherwise satisfy the same would not reasonably be expected to
result in, individually or in the aggregate, a Material Adverse Effect.

 

SECTION 8.5                     Maintenance of Insurance.  Maintain with
insurance companies that the Borrower believes (in the good faith judgment of
its management) are financially sound and reputable at the time the relevant
coverage is placed or renewed, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in at least
such amounts (after giving effect to any self-insurance the Borrower believes
(in the good faith judgment of its management) as is reasonable and prudent in
light of the size and nature of its business), and will furnish to the
Administrative Agent (for further delivery to the Lenders), upon written request
from the Administrative Agent (acting at the direction of the Requisite
Lenders), information presented in reasonable detail as to the insurance so
required to be carried.  Each such policy of insurance shall, within 45 days of
the Effective Date (or such longer period as the Administrative Agent, acting at
the direction of, or with the consent of, the Requisite Lenders, may reasonably
agree), as appropriate, (i) name the Collateral Agent, on behalf of the Lenders,
as an additional insured thereunder as its interests may appear with respect to
any such required general liability insurance and/or (ii) in the case of each
casualty insurance policy, contain a loss payable clause or endorsement that
names the Collateral Agent, on behalf of the Lenders as the loss payee
thereunder.

 

113

--------------------------------------------------------------------------------


 

SECTION 8.6                     Inspection Rights.  Permit officers, employees
and designated representatives of the Administrative Agent and each Lender to
visit and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom and to discuss
its affairs, finances and accounts with its directors, officers, and independent
public accountants (subject to such accountants’ customary policies and
procedures), all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided that,
excluding any such visits and inspections during the continuation of an Event of
Default, only the Administrative Agent on behalf of the Lenders may exercise
rights under this Section 8.6 and the Administrative Agent shall not exercise
such rights more often than two (2) times during any calendar year, and only
one (1) such time shall be at the Borrower’s expense; provided further that when
an Event of Default exists, the Administrative Agent or any Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice.  The Administrative Agent and the
Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s independent public accountants.  Notwithstanding
anything to the contrary in this Section 8.6, none of Holdings, the Borrower or
any of the Restricted Subsidiaries will be required to disclose, permit the
inspection, examination or making copies or abstracts of, or discussion of, any
document, information or other matter that (a) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any bona fide arm’s length third party
contract or (b) is subject to attorney-client or similar privilege or
constitutes attorney work product.

 

SECTION 8.7                     Books and Records.  Maintain proper books of
record and account (a) in which entries that are full, true and correct in all
material respects shall be made of all material financial transactions and
matters involving the assets and business of Holdings, the Borrower or such
Restricted Subsidiary, as the case may be, and (b) that permit financial
statements in conformity with GAAP to be derived therefrom.

 

SECTION 8.8                     Maintenance of Properties.  Except if the
failure to do so would not reasonably be expected to result in, individually or
in the aggregate, a Material Adverse Effect, keep and maintain all of its
material properties and equipment used in the operation of its business in good
working order, repair and condition, ordinary wear and tear excepted and
casualty or condemnation excepted.

 

SECTION 8.9                     Use of Proceeds.  Use the proceeds of the Loans
only in compliance with (and not in contravention of) applicable Laws and each
Loan Document.

 

114

--------------------------------------------------------------------------------


 

SECTION 8.10              Compliance with Environmental Laws.  Except, in each
case, to the extent that the failure to do so would not reasonably be expected
to result in, individually or in the aggregate, a Material Adverse Effect,
(a) comply, and take all commercially reasonable actions to cause any lessees,
tenants and subtenants to comply with all applicable Environmental Laws and
Environmental Permits; (b) obtain and renew all Environmental Permits necessary
for its operations and properties; and, (c) in each case to the extent required
by applicable Environmental Laws, conduct any investigation, study, sampling and
testing, and undertake any cleanup, removal, remedial or other action necessary
to remove and clean up all Hazardous Materials from any of its properties, in
accordance with the requirements of all applicable Environmental Laws.

 

SECTION 8.11              Covenant to Guarantee Obligations and Give Security. 
At the Borrower’s expense, subject to the provisions of the Collateral and
Guarantee Requirement and any applicable limitation in any Collateral Document,
take all action necessary or reasonably requested by the Administrative Agent or
the Collateral Agent (acting at the direction of, or with the consent of, the
Requisite Lenders) to ensure that the Collateral and Guarantee Requirement is
satisfied, including:

 

(a)                                 (x) upon the formation or acquisition of any
new Wholly-Owned Subsidiary that is a Material Domestic Subsidiary (in each
case, other than an Excluded Subsidiary, but including any Subsidiary that
ceases to constitute an Excluded Subsidiary) by any Loan Party, the designation
in accordance with Section 8.3 of any existing Wholly-Owned Subsidiary that is a
Material Domestic Subsidiary as a Restricted Subsidiary or any Subsidiary
becoming a Wholly-Owned Subsidiary that is a Material Domestic Subsidiary,
(y) upon the acquisition of any material assets (including fee-owned real
property) by the Borrower or any other Loan Party or (z) with respect to any
Subsidiary at the time it becomes a Loan Party, for any material assets held by
such Subsidiary (in each case, other than (1) assets constituting Collateral
under a Collateral Document that becomes subject to the Lien created by such
Collateral Document upon acquisition thereof (without limitation of the
obligations to perfect such Lien), and (2) Excluded Property (as defined in the
Security Agreement)):

 

(i)                           within forty-five (45) days after such formation,
acquisition or designation or such longer period as the Administrative Agent
(acting at the direction of, or with the consent of, the Requisite Lenders) may
agree in its reasonable discretion, cause each such Material Domestic Subsidiary
that is required to become a Guarantor under the Collateral and Guarantee
Requirement to furnish to the Collateral Agent a description of the fee-owned
real properties owned by such Material Domestic Subsidiary in detail reasonably
satisfactory to the Collateral Agent (acting at the direction of, or with the
consent of, the Requisite Lenders);

 

(ii)                        within forty-five (45) days after such formation,
acquisition or designation or such longer period as the Administrative Agent
(acting at the direction of, or with the consent of, the Requisite Lenders) may
agree in its reasonable discretion, cause each such Material Domestic Subsidiary
that is required to become a Guarantor pursuant to the Collateral and Guarantee
Requirement to duly execute and deliver to the Collateral Agent, Security
Agreement Supplements, Intellectual Property Security Agreements and other
security agreements and documents, as reasonably requested by and in form and
substance reasonably satisfactory to the Collateral Agent (acting at the
direction of, or with the consent of, the

 

115

--------------------------------------------------------------------------------


 

Requisite Lenders) (consistent with the Security Agreement, Intellectual
Property Security Agreements and other Collateral Documents in effect on the
Effective Date), in each case granting Liens required by the Collateral and
Guarantee Requirement; provided that Holdings, the Borrower and any of their
respective Subsidiaries shall not be required to enter into any Collateral
Documents or other pledge or security agreements governed or purported to be
governed by foreign law;

 

(iii)                     within forty-five (45) days after such formation,
acquisition or designation or such longer period as the Administrative Agent may
agree (acting at the direction of, or with the consent of, the Requisite
Lenders) in its reasonable discretion, cause each such Material Domestic
Subsidiary that is required to become a Guarantor pursuant to the Collateral and
Guarantee Requirement to deliver (A) any and all certificates representing
Equity Interests (to the extent certificated) that are required to be pledged
pursuant to the Collateral and Guarantee Requirement, accompanied by undated
stock powers or other appropriate instruments of transfer executed in blank (or
any other documents customary under local law) and (B) instruments evidencing
the intercompany Indebtedness held by such Material Domestic Subsidiary and
required to be pledged pursuant to the Collateral Documents, indorsed in blank
to the Collateral Agent; provided that no such Material Domestic Subsidiary
shall be required to enter into any Collateral Documents or other pledge or
security agreements governed or purported to be governed by foreign law;

 

(iv)                    within forty-five (45) days after such formation,
acquisition or designation or such longer period as the Administrative Agent may
agree in its reasonable discretion, take and cause the applicable Material
Domestic Subsidiary and each direct or indirect parent of the applicable
Material Domestic Subsidiary that is required to become a Guarantor pursuant to
the Collateral and Guarantee Requirement to take whatever action (including the
filing of UCC financing statements and delivery of stock and membership interest
certificates to the extent certificated) may be necessary in the reasonable
opinion of the Administrative Agent to vest in the Collateral Agent (or in any
representative of the Collateral Agent designated by it) valid Liens required by
the Collateral and Guarantee Requirement, enforceable against all third parties
in accordance with their terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity (regardless of whether
enforcement is sought in equity or at law); provided that no such Material
Domestic Subsidiary shall be required to enter into any Collateral Documents or
other pledge or security documents governed or purported to be governed by
foreign law; and

 

(v)                       within forty-five (45) days after the written request
therefor by the Administrative Agent (or such longer period as the
Administrative Agent may agree (acting at the direction of, or with the consent
of, the Requisite Lenders) in its reasonable discretion), deliver to the
Administrative Agent a signed copy of a legal opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent as to such matters set
forth in this Section 8.11(a) as the Administrative Agent may reasonably
request; and

 

(vi)                    (a) within the time periods set forth in
Section 8.13(b), take, or cause the relevant Loan Party to take, the actions set
forth in Section 8.13(b) with respect to fee-owned real property owned as of the
Effective Date and (b) after the Effective Date,

 

116

--------------------------------------------------------------------------------


 

promptly after the acquisition of any fee-owned real property by any Loan Party
other than Holdings, if such fee-owned real property shall not already be
subject to a perfected Lien pursuant to Section 8.13, the Borrower shall give
notice thereof to the Collateral Agent and will take, or cause the relevant Loan
Party to take, the actions set forth in Section 8.13(b) with respect to such
fee-owned real property.

 

SECTION 8.12              [Reserved].

 

SECTION 8.13              Further Assurances and Post-Closing Covenants. 
Subject to the provisions of the Collateral and Guarantee Requirement and any
applicable limitations in any Collateral Document and in each case at the
reasonable expense of the Loan Parties:

 

(a)                                 Promptly upon reasonable request by the
Administrative Agent or the Collateral Agent or as may be required by applicable
law (i) correct any material defect or error that is discovered in the
execution, acknowledgment, filing or recordation of any Collateral Document or
other document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent or Collateral Agent may reasonably
request from time to time, in order to grant, preserve and perfect the security
interests created or intended to be created by the Collateral Documents.

 

(b)                                 In the case of fee-owned real property,
provide the Collateral Agent with a Mortgage with respect to such fee-owned real
property within (x) in the case of fee-owned real property owned by the Loan
Parties on the Effective Date, ninety (90) days (or such longer period as the
Collateral Agent (acting at the direction of, or with the consent of, the
Requisite Lenders) may agree in its reasonable discretion) after the Effective
Date or the date, if later on, which any such property ceases to be Excluded
Real Property and (y) in the case of fee-owned real property acquired by the
Loan Parties after the Effective Date, ninety (90) days (or such longer period
as the Collateral Agent (acting at the direction of, or with the consent of, the
Requisite Lenders) may agree in its reasonable discretion) after the acquisition
of such fee-owned real property; provided that, any Excluded Real Property shall
not be subject to the requirements of this clause (b); in each case together
with:

 

(i)                           evidence that counterparts of the Mortgage have
been duly executed, acknowledged and delivered and that such Mortgages are in
form suitable for filing or recording in all filing or recording offices that
the Collateral Agent (acting at the direction of, or with the consent of, the
Requisite Lenders) deems reasonably necessary or desirable in order to create a
valid and subsisting perfected Lien on the property and/or rights described
therein in favor of the Collateral Agent for the benefit of the Secured Parties
and that all filing and recording taxes and fees have been paid or otherwise
provided for in a manner reasonably satisfactory to the Collateral Agent (acting
at the direction of, or with the consent of, the Requisite Lenders);

 

(ii)                        solely with respect to any Material Real Property, a
fully paid American Land Title Association Lender’s Extended Coverage title
insurance policy or the equivalent or other form available in each applicable
jurisdiction (the “Mortgage Policies”) in form and substance, with endorsements
available in the applicable jurisdiction and in amount,

 

117

--------------------------------------------------------------------------------


 

reasonably acceptable to the Collateral Agent (acting at the direction of, or
with the consent of, the Requisite Lenders) (not to exceed the lesser of (i) the
Fair Market Value (as determined in good faith by the Borrower) of the real
properties covered thereby and (ii) the aggregate amounts of Loans (including
any interest capitalized thereon)), issued, coinsured and reinsured by title
insurers reasonably acceptable to the Collateral Agent (acting at the direction
of, or with the consent of, the Requisite Lenders), insuring the Mortgage to be
a valid Liens on the property described therein, subject only to Liens permitted
by Section 9.1, and providing for such other affirmative insurance (including
endorsements for future advances under the Loan Documents) and such coinsurance
and direct access reinsurance as the Collateral Agent may reasonably request
(acting at the direction of the Requisite Lenders) and is available in the
applicable jurisdiction;

 

(iii)                     an opinion of local counsel for the Loan Parties in
the state in which the Mortgaged Property is located, with respect to the
enforceability and perfection of the Mortgages and any related fixture filing in
form and substance reasonably satisfactory to the Administrative Agent;

 

(iv)                    such other evidence that all other actions that the
Administrative Agent or Collateral Agent (in either case, acting at the
direction of, or with the consent of, the Requisite Lenders) reasonably deems
necessary or desirable in order to create a valid Lien on the property described
in the Mortgage has been taken; and

 

(v)                       a life of loan flood hazard determination with respect
to all such Mortgaged Property and, if such real property is located in a
special flood hazard area, evidence of flood insurance in such amounts as are
required by applicable law.

 

(c)                                  As promptly as practicable, and in any
event within the time periods after the Effective Date specified in Schedule
8.13 or such later date as the Administrative Agent (acting at the direction of,
or with the consent of, the Requisite Lenders) may agree in its discretion, the
Loan Parties shall deliver the documents or take the actions specified in
Schedule 8.13, in each case except to the extent otherwise agreed by the
Administrative Agent (acting at the direction of, or with the consent of, the
Requisite Lenders).

 

ARTICLE IX

 

NEGATIVE COVENANTS

 

Until the Discharge of Obligations, Holdings and the Borrower shall not, nor
shall the Borrower permit any Restricted Subsidiary to:

 

SECTION 9.1                     Liens.  Create, incur, assume or suffer to exist
any Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following:

 

(a)                                 (i) Liens created pursuant to (x) any Loan
Document or securing any Credit Agreement Refinancing Indebtedness, (ii) Liens
on the Collateral securing Indebtedness permitted under Section 9.3(x) and
related Indebtedness under Section 9.3(y), so

 

118

--------------------------------------------------------------------------------


 

long as such Liens are subject to the First Lien/Second Lien Intercreditor
Agreement and the Intercreditor Agreement and (iii) Junior Liens securing
Indebtedness permitted under Section 9.3(q) and related Indebtedness under
Section 9.3(y), so long as such Liens are subject to the Notes Intercreditor
Agreement;

 

(b)                                 Liens existing on the Effective Date and set
forth on Schedule 9.1(b);

 

(c)                                  Liens for taxes, assessments or
governmental charges that are not overdue for a period of more than thirty (30)
days or that are not subject to penalties for non-payment or that are being
contested in good faith and by appropriate actions for which appropriate
reserves have been established in accordance with GAAP;

 

(d)                                 statutory or common law Liens of landlords,
carriers, warehousemen, mechanics, materialmen, repairmen, construction
contractors or other like Liens or other customary Liens in favor of landlords,
so long as, in each case, such Liens secure amounts not overdue for a period of
more than thirty (30) days or, if more than thirty (30) days overdue, are
unfiled and no other action has been taken to enforce such Lien or that are
being contested in good faith and by appropriate actions, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(e)                                  (i) pledges or deposits in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other social security legislation or (ii) deposits in the ordinary
course of business securing liability for reimbursement or indemnification
obligations of (including obligations in respect of letters of credit or bank
guarantees for the benefit of) insurance carriers providing property, casualty
or liability insurance to Holdings, the Borrower or any Restricted Subsidiaries;

 

(f)                                   (i) good faith deposits to secure the
performance of bids, tenders, contracts and leases (other than Indebtedness for
borrowed money), public or statutory obligations, surety, stay, customs and
appeal bonds, performance bonds, other obligations of a like nature (including
those to secure health, safety and environmental obligations) and deposits as
security for contested taxes or import duties, in each case, incurred in the
ordinary course of business and (ii) Liens in favor of issuers of performance
and surety bonds or bid bonds or with respect to other regulatory requirements
or letters of credit issued pursuant to the request of and for the account of a
Loan Party in the ordinary course of business;

 

(g)                                  easements, rights-of-way, restrictions
(including zoning restrictions), encroachments, protrusions and other similar
encumbrances, minor survey exceptions and title defects affecting real property
or Liens incidental to the conduct of the business of such Person or to the
ownership of its properties, in each case, that were not incurred in connection
with Indebtedness and that, in the aggregate, do not in any case materially
interfere with the ordinary conduct of the business of the Borrower and its
Subsidiaries taken as a whole, or materially impair the use of the property for
its intended purpose, and any other exceptions to title on the Mortgage Policies
accepted by the Collateral Agent in accordance with this Agreement;

 

119

--------------------------------------------------------------------------------


 

(h)                                 Liens arising from judgments or orders for
the payment of money not constituting an Event of Default under
Section 10.1(g) and notices of lis pendens and associated rights related to
litigation being contested in good faith by appropriate proceedings and for
which adequate reserves have been made;

 

(i)                                     Liens securing obligations in respect of
Indebtedness permitted under Section 9.3(e) (provided that such Liens do not at
any time encumber any property other than the property financed by such
Indebtedness, replacements thereof and improvements, additions and accessions to
such property and the proceeds and the products thereof and customary security
deposits; provided that individual financings of equipment provided by one
lender or lessor may be cross collateralized to other financings of equipment
provided by such lender or lessor);

 

(j)                                    leases, licenses, subleases or
sublicenses granted to others in the ordinary course of business (including with
respect to real property) which do not (i) interfere in any material respect
with the business of the Borrower and its Restricted Subsidiaries, taken as a
whole, or (ii) secure any Indebtedness;

 

(k)                                 Liens (i) in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods in the ordinary course of business and
(ii) on specific items of inventory or other goods (and the proceeds of the
foregoing) of any Loan Party securing such Loan Party’s obligations in respect
of bankers’ acceptances or letters of credit issued or created for the account
of such Loan Party to facilitate the purchase, shipment or storage of such
inventory or such other goods in the ordinary course of business;

 

(l)                                     Liens on insurance policies and the
proceeds thereof securing the financing of the premiums with respect thereto;

 

(m)                             Liens (i) on, or consisting of, cash advances in
favor of the seller of any property to be acquired in an Investment permitted
pursuant to Sections 9.2(i), (m), (r) or (s) to be applied against the purchase
price for such Investment or (ii) consisting of an agreement to Dispose of any
property in a Disposition permitted under Section 9.5, in each case, solely to
the extent such Investment or Disposition, as the case may be, would have been
permitted on the date of the creation of such Lien;

 

(n)                                 Liens on property of any Restricted
Subsidiary that is not a Guarantor securing Indebtedness of such Restricted
Subsidiary incurred pursuant to Section 9.3(r);

 

(o)                                 Liens in favor of Holdings, the Borrower or
a Subsidiary Guarantor;

 

(p)                                 Liens existing on property or shares of
stock of a Person at the time of its acquisition or existing on the property of
any Person at the time such Person becomes a Restricted Subsidiary (other than
by designation as a Restricted Subsidiary pursuant to Section 8.3), in each case
after the Effective Date; provided that (i) such Lien does not extend to

 

120

--------------------------------------------------------------------------------


 

or cover any other assets or property  or shares of stock (other than (A) the
proceeds or products thereof, (B) improvements, additions and accessions to such
property, and (C) after-acquired property of such acquired Restricted Subsidiary
to the extent that such property is of a type covered by such Lien at such time
of acquisition), and (ii) any Indebtedness secured thereby is permitted under
Sections 9.3(e), (i) or (u);

 

(q)                                 any interest or title of a lessor,
sublessor, licensor or sublicensor or secured by a lessor’s, sublessor’s,
licensor’s or sublicensor’s interest under leases (other than Capitalized
Leases) or licenses entered into by the Borrower or any of the Restricted
Subsidiaries in the ordinary course of business;

 

(r)                                    Liens arising out of conditional sale,
title retention, consignment or similar arrangements for sale of goods entered
into by Holdings, the Borrower or any of the Restricted Subsidiaries in the
ordinary course of business;

 

(s)                                   Liens solely on, or consisting of, any
cash earnest money deposits made by Holdings, the Borrower or any of the
Restricted Subsidiaries in connection with an Acquisition permitted under this
Agreement or any other Investment or any letter of intent or purchase agreement
permitted hereunder;

 

(t)                                    ground leases in respect of real property
on which facilities owned or leased by Holdings, the Borrower or any of its
Subsidiaries are located;

 

(u)                                 purported Liens evidenced by the filing of
precautionary UCC and PPSA financing statements or similar public filings;

 

(v)                                 Liens securing obligations in respect of
Indebtedness permitted under Section 9.3(p)(i) and obligations in respect of any
Secured Hedge Agreement and any Cash Management Obligation (in each case, as
defined in the ABL Facility Credit Agreement) permitted under
Section 9.3(p)(ii) (or, in each case, any Permitted Refinancing in respect
thereof, and subject to (x) the Intercreditor Agreement, or, in the case of any
Permitted Refinancing thereof, another intercreditor agreement containing terms,
taken as a whole, that are at least as favorable to the Secured Parties as those
contained in the Intercreditor Agreement, taken as a whole and (y) to the extent
applicable, the Notes Intercreditor Agreement);

 

(w)                               Liens (i) of a collecting bank arising under
Section 4-208 of the UCC on the items in the course of collection,
(ii) attaching to commodity trading accounts or other commodities brokerage
accounts incurred in the ordinary course of business and (iii) in favor of a
banking or other financial institution arising as a matter of law encumbering
deposits or other funds maintained with a financial institution (including the
right of set off) and that are within the general parameters customary in the
banking industry;

 

(x)                                 any zoning, building code or similar law or
right reserved to or vested in any Governmental Authority to control or regulate
the use of any real property that does not materially interfere with the
ordinary conduct of the business of the Borrower and its Restricted
Subsidiaries, taken as a whole;

 

121

--------------------------------------------------------------------------------


 

(y)                                 the modification, replacement, renewal or
extension (or successive modifications, replacements, renewals or extensions),
in whole or in part, of any Lien permitted by clauses (b) and (p) of this
Section 9.1; provided that (i) the Lien does not extend to any additional
property other than (A) after-acquired property that is affixed or incorporated
into the property covered by such Lien or financed by Indebtedness permitted
under Section 9.3(e), and (B) proceeds and products thereof, and (ii) the
renewal, extension or refinancing of the obligations secured or benefited by
such Liens is permitted by Section 9.3;

 

(z)                                  rights of set-off against credit balances
of the Borrower or any of its Restricted Subsidiaries with Credit Card Issuers
or Credit Card Processors (each as defined in the ABL Facility Credit Agreement)
or amounts owing by such Credit Card Issuers or Credit Card Processors to the
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business, but not rights of set-off against any other property or assets of the
Borrower or any of its Restricted Subsidiaries pursuant to the Credit Card
Agreements (as defined in the ABL Facility Credit Agreement), as in effect on
the Effective Date, to secure the obligations of the Borrower or any of its
Restricted Subsidiaries to the Credit Card Issuers or Credit Card Processors as
a result of fees and chargebacks;

 

(aa)                          without duplication of any other clause of this
Section 9.1, other Liens securing obligations outstanding in an aggregate
principal amount not to exceed $25,000,000 at any time outstanding;

 

(bb)                          Liens that are contractual rights of setoff
(i) relating to the establishment of depository relations with banks or other
deposit-taking financial institutions in the ordinary course of business and not
given in connection with the issuance of Indebtedness or (ii) relating to pooled
deposit or sweep accounts of Holdings, the Borrower or any of the Restricted
Subsidiaries to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of Holdings, the Borrower and the Restricted
Subsidiaries;

 

(cc)                            Liens on the Equity Interests of Unrestricted
Subsidiaries or Joint Ventures; provided that any such Lien is in favor of a
creditor or partner of such Unrestricted Subsidiary or Joint Venture, as
applicable;

 

(dd)                          [reserved]; and

 

(ee)                            customary Liens granted to an indenture trustee
or similar representative to secure fees, expenses and other amounts owed to
such Person under the terms of the related indenture or other definitive
documentation.

 

SECTION 9.2                     Investments.

 

Make or hold any Investments, except:

 

(a)                                 Investments by Holdings, the Borrower or any
of the Restricted Subsidiaries in assets that are, and the use of, cash and Cash
Equivalents;

 

(b)                                 loans or advances to officers, directors,
employees and consultants of Holdings (or any direct or indirect parent
thereof), the Borrower or any of the Restricted

 

122

--------------------------------------------------------------------------------


 

Subsidiaries (i) for reasonable business-related travel, entertainment,
relocation and similar ordinary business purposes, (ii) in connection with such
Person’s purchase of Equity Interests of the Borrower or Holdings (or any direct
or indirect parent thereof) and (iii) for any other purpose, in an aggregate
principal amount outstanding under this clause (iii) not to exceed $1,000,000
(or, upon and after the occurrence of the Term/Notes Refinancing Date,
$2,500,000);

 

(c)                                  Investments (i) by the Borrower or any
Restricted Subsidiary that is a Loan Party in the Borrower or any Restricted
Subsidiary that is a Loan Party, (ii) by any Non-Loan Party in any other
Non-Loan Party that is a Restricted Subsidiary, (iii) by any Non-Loan Party in
the Borrower or any Restricted Subsidiary that is a Loan Party and (iv) without
duplication of any other clauses of this Section 9.2, by any Loan Party in any
Non-Loan Party that is a Restricted Subsidiary; provided that (A) any such
Investments made pursuant to this clause (iv) in the form of intercompany loans
shall be evidenced by notes that have been pledged to the extent required by the
Collateral Documents, the Collateral and Guarantee Requirement, Section 8.11 or
Section 8.13 (individually or pursuant to a global note) to the Collateral Agent
for the benefit of the Lenders and (B) the aggregate amount of Investments made
pursuant to this clause (iv) shall not exceed $5,000,000 at any time outstanding
(determined at the time such Investment was made);

 

(d)                                 Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors and other credits to suppliers in the ordinary course
of business;

 

(e)                                  Investments consisting of
Liens, Indebtedness, fundamental changes, Dispositions and Restricted Payments
permitted under Sections 9.1, 9.3 (other than 9.3(c)(ii) or (d)), 9.4 (other
than 9.4(c)(ii), (d) or (e)), 9.5 (other than 9.5(d)(ii) or (e)) and 9.6 (other
than 9.6(d) or (g)(iv)), respectively;

 

(f)                                   Investments existing on the Effective Date
or made pursuant to legally binding commitment in existence on the Effective
Date, in each case, set forth on Schedule 9.2(f) and any modification,
replacement, renewal, reinvestment or extension of any of the foregoing;
provided that the amount of any Investment permitted pursuant to this
Section 9.2(f) is not increased from the amount of such Investment on the
Effective Date except pursuant to the terms of such Investment as of the
Effective Date (including the terms of any legally binding commitment in respect
thereof in effect as of the Effective Date) or as otherwise permitted by another
clause of this Section 9.2;

 

(g)                                  Investments in Swap Contracts permitted
under Section 9.3;

 

(h)                                 promissory notes and other non-cash
consideration that is permitted to be received in connection with Dispositions
permitted by Section 9.5;

 

(i)                                     Permitted Acquisitions; provided that,
prior to the Term/Notes Refinancing Date, (i) no extensions of credit under the
ABL Facility shall be utilized to finance any Permitted Acquisition and (ii) no
Permitted Acquisition of Subsidiaries that do not become

 

123

--------------------------------------------------------------------------------


 

Guarantors or assets that do not become Collateral (other than assets of the
type constituting “Excluded Property” or a similar term under any Collateral
Document) shall be permitted;

 

(j)                                    Investments made to effect the
Transaction;

 

(k)                                 Investments (including debt obligations and
Equity Interests) received in connection with the bankruptcy, workout,
recapitalization or reorganization of suppliers and customers or in settlement
of delinquent obligations of, or other disputes with, customers, suppliers or
other issuer of an Investment or upon the foreclosure with respect to any
secured Investment or other transfer of title with respect to any secured
Investment in default;

 

(l)                                     loans and advances to Holdings (or any
direct or indirect parent thereof) in lieu of, and not in excess of the amount
of (after giving effect to any other loans, advances or Restricted Payments in
respect thereof), Restricted Payments to the extent permitted to be made to
Holdings (or such direct or indirect parent) in accordance with
Section 9.6(f) or (g);

 

(m)                             without duplication of any other clauses of this
Section 9.2, other Investments that do not exceed when combined with all
Restricted Payments made under Section 9.6(k), $5,000,000 in the aggregate at
any time outstanding;

 

(n)                                 advances of payroll payments to employees in
the ordinary course of business;

 

(o)                                 Investments to the extent that payment for
such Investments is made solely with Qualified Equity Interests of Holdings (or
any direct or indirect parent thereof);

 

(p)                                 Investments held by a Restricted Subsidiary
acquired after the Effective Date or of a Person merged into the Borrower or
merged or consolidated with a Restricted Subsidiary in accordance with
Section 9.4 after the Effective Date to the extent that such Investments were
not made in contemplation of or in connection with such acquisition, merger or
consolidation and were in existence on the date of such acquisition, merger or
consolidation;

 

(q)                                 Investments in the ordinary course of
business consisting of UCC Article 3 endorsements for collection or deposit and
UCC Article 4 customary trade arrangements with customers consistent with past
practices;

 

(r)                                    without duplication of any other clause
of this Section 9.2, the Borrower and the Restricted Subsidiaries may make other
Investments out of the Available Amount;

 

(s)                                   Investments made by any Restricted
Subsidiary that is not a Loan Party to the extent such Investments are financed
with the proceeds received by such Restricted Subsidiary from an Investment made
pursuant to clauses (c)(iv), (i) or (m) of this Section 9.2.

 

124

--------------------------------------------------------------------------------


 

(t)                                    Guarantees by the Borrower or any of the
Restricted Subsidiaries of leases (other than Capitalized Leases) or of other
obligations that do not constitute Indebtedness, in each case entered into in
the ordinary course of business;

 

(u)                                 Investments consisting of cash earnest money
deposits made in accordance with Section 9.1(s);

 

(v)                                 Investments in Joint Ventures in an
aggregate amount outstanding at any time under this clause (v) not to exceed
$2,500,000;

 

(w)                               Investments consisting of the licensing or
contribution of intellectual property pursuant to joint marketing arrangements
with other Persons;

 

(x)                                 Investments consisting of purchases and
acquisitions of inventory, supplies, materials, services or equipment or
purchases of contract rights or licenses or leases of intellectual property in
the ordinary course of business; and

 

(y)                                 to the extent constituting an Investment,
the exercise by Holdings of its rights under the Shareholders Agreement.

 

SECTION 9.3                     Indebtedness.

 

Create, incur, assume or suffer to exist any Indebtedness or issue any
Disqualified Equity Interest, other than:

 

(a)                                 Indebtedness under the Loan Documents and
Credit Agreement Refinancing Indebtedness;

 

(b)                                 (i) Indebtedness existing on the Effective
Date set forth on Schedule 9.3(b) and any Permitted Refinancing thereof and
(ii) intercompany Indebtedness outstanding on the Effective Date; provided that
all such Indebtedness of any Loan Party owed to any Non-Loan Party shall be
subject to the Intercompany Subordination Agreement;

 

(c)                                  (i) Guarantees by the Borrower and the
Restricted Subsidiaries in respect of Indebtedness of the Borrower or any of the
Restricted Subsidiaries otherwise permitted hereunder (other than Guarantees by
a Loan Party of Indebtedness of a Non-Loan Party and except that a Restricted
Subsidiary that is not a Loan Party may not, by virtue of this Section 9.3(c),
Guarantee Indebtedness that such Restricted Subsidiary could not otherwise incur
under this Section 9.3); provided that (A) no Guarantee by any Restricted
Subsidiary of any Junior Financing shall be permitted unless such Restricted
Subsidiary shall have also provided a Guarantee of the Obligations substantially
on the terms set forth in the Guaranty, and (B) if the Indebtedness being
Guaranteed is subordinated to the Obligations, such Guarantee shall be
subordinated to the Guaranty on terms (taken as a whole) at least as favorable
to the Lenders as those contained in the subordination terms of such
Indebtedness (taken as a whole), and (ii) any Guarantee by a Loan Party of
Indebtedness of a Restricted Subsidiary that would have been permitted as an
Investment by such Loan Party in such Restricted Subsidiary under
Section 9.2(c);

 

125

--------------------------------------------------------------------------------


 

(d)                                 Indebtedness of the Borrower or any of the
Restricted Subsidiaries owing to the Borrower or any other Restricted Subsidiary
to the extent constituting an Investment permitted by Section 9.2; provided that
all such Indebtedness of any Loan Party owed to any Person that is not a Loan
Party shall be subject to the Intercompany Subordination Agreement;

 

(e)                                  (i) Capitalized Lease Obligations of the
Borrower and the Restricted Subsidiaries, (ii) mortgage financings and other
purchase money obligations or Indebtedness incurred by the Borrower or any of
the Restricted Subsidiaries or (iii) Disqualified Equity Interests issued by the
Borrower or any of the Restricted Subsidiaries, in each case, incurred to
finance the acquisition, lease, construction, repair, replacement or improvement
of property, real or personal, and whether through the direct purchase of
property or the Equity Interests of any Person owning such property; provided
that such Indebtedness or Disqualified Equity Interests is incurred prior to or
within two hundred seventy (270) days after the applicable acquisition, lease,
construction, repair, replacement or improvement; provided further that the
aggregate principal amount of such Indebtedness and Disqualified Equity
Interests at any one time outstanding incurred pursuant to this clause (e) (and
any Permitted Refinancing thereof) shall not exceed the greater of $50,000,000
and 2.75% of Total Assets (measured at the time of incurrence); provided,
further, that the aggregate principal amount of such Indebtedness incurred on
behalf of or representing Guarantees of Indebtedness of Joint Ventures of the
Borrower or any Restricted Subsidiary under this clause (e) shall not exceed
$10,000,000 at any time outstanding;

 

(f)                                   Indebtedness in respect of Swap Contracts
that are not for speculative purposes and that are designed to hedge against
Holdings’, the Borrower’s or any Restricted Subsidiary’s exposure to interest
rates, foreign exchange rates or commodities pricing risks;

 

(g)                                  Indebtedness representing deferred
compensation to employees of the Borrower and its Subsidiaries incurred in the
ordinary course of business;

 

(h)                                 Indebtedness to future, current or former
officers, directors, managers, consultants and employees of the Borrower (or any
direct or indirect parent thereof) and its Restricted Subsidiaries, their
respective estates, spouses or former spouses, in each case, to finance the
purchase or redemption of Equity Interests of the Borrower (or any direct or
indirect parent of the Borrower) permitted by Section 9.6(f);

 

(i)                                     Indebtedness incurred by the Borrower or
any of the Restricted Subsidiaries in an Acquisition permitted under this
Agreement, any other Investment expressly permitted hereunder or any
Disposition, in each case to the extent constituting indemnification obligations
or obligations in respect of purchase price (including earn-outs) or other
similar adjustments; provided, in the case of any Disposition, any such
Indebtedness shall at no time exceed the gross proceeds, including the Fair
Market Value of non-cash proceeds (measured at the time received and without
giving effect to any subsequent changes in value), actually received by the
Borrower and its Restricted Subsidiaries in connection with such Disposition;

 

(j)                                    Indebtedness consisting of obligations of
the Borrower and the Restricted Subsidiaries under deferred compensation or
other similar arrangements with

 

126

--------------------------------------------------------------------------------


 

employees incurred by such Person in connection with the Transaction and
Acquisitions expressly permitted under this Agreement or any other Investment
expressly permitted hereunder;

 

(k)                                 other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections, employee
credit card programs and other cash management and similar arrangements in the
ordinary course of business and any Guarantees thereof;

 

(l)                                     Indebtedness or Disqualified Equity
Interests of the Borrower and the Restricted Subsidiaries in an aggregate
principal amount or liquidation preference at any time outstanding not to exceed
the greater of $75,000,000 and 4.0% of Total Assets (measured at the time of
incurrence);

 

(m)                             Indebtedness consisting of (i) the financing of
insurance premiums or (ii) take-or-pay obligations contained in ordinary course
supply arrangements;

 

(n)                                 Indebtedness incurred by the Borrower or any
of the Restricted Subsidiaries in respect of letters of credit, bank guarantees,
bankers’ acceptances, warehouse receipts or similar instruments issued or
created in the ordinary course of business, including in respect of workers
compensation claims, health, disability or other benefits to employees, former
employees or their families or property, casualty or liability insurance or
self-insurance or letters of credit in connection with the maintenance, or
pursuant to the requirements, of environmental or other permits or licenses from
Governmental Authorities, or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims;

 

(o)                                 Indebtedness (including reimbursement
obligations with respect to letters of credit and bank guarantees) in respect of
performance, bid, appeal and surety bonds and performance and completion
guarantees and similar obligations provided by the Borrower or any of the
Restricted Subsidiaries, in each case in the ordinary course of business or
consistent with past practice or industry practice;

 

(p)                                 (i) Indebtedness in an aggregate principal
amount not to exceed $200,000,000 at any time outstanding under the ABL Facility
and (ii) the amount of obligations in respect of (ii)(A) obligations under
Secured Hedge Agreements and (B) Cash Management Obligations (in the case of
each of the foregoing clauses (A) and (B), as defined in the ABL Facility Credit
Agreement) at any time outstanding and not incurred in violation of
Section 9.3(f), in each case and, in respect of clauses (i) and (ii), any
Permitted Refinancing thereof;

 

(q)                                 (i) Indebtedness in respect of the Senior
Notes (including any guarantees thereof) and (ii) any Permitted Refinancing
thereof;

 

(r)                                    Indebtedness incurred by a Non-Loan Party
which, when aggregated with the principal amount of all other Indebtedness
incurred pursuant to this clause (r) and then outstanding, does not exceed
$25,000,000, at any one time outstanding;

 

127

--------------------------------------------------------------------------------


 

(s)                                   other unsecured Indebtedness of the
Borrower or any Subsidiary Guarantor; provided that (i) the maturity date and
Weighted Average Life to Maturity of such Indebtedness are at least ninety-one
(91) days after the Latest Maturity Date determined at the time of incurrence of
such Indebtedness (and any Permitted Refinancing thereof); (ii) no Event of
Default exists immediately prior to, or would thereafter result from, the
incurrence of such Indebtedness; (iii) the Total Leverage Ratio as of the end of
the most recently ended Test Period for which financial statements have been or
are required to have been delivered pursuant to Section 7.1(a) or (b) shall not
be greater than 4.50 to 1.00 after giving Pro Forma Effect to the incurrence of
such Indebtedness as if such Indebtedness had been incurred as of the first day
of such period; and (iv) the terms and conditions of such Indebtedness (except
(A) as otherwise provided in clause (i) above, (B) with respect to pricing
(including interest rate, fees, funding discounts and other pricing terms),
prepayment or other premiums, optional prepayment or redemption terms and
subordination, and (C) for covenants or other provisions applicable only to
periods after the Latest Maturity Date determined at the time of incurrence of
such Indebtedness) are (taken as a whole) are no more favorable to the lenders
or holders providing such Indebtedness than those under the Loan Documents,
taken as a whole (provided that a certificate of a Responsible Officer delivered
to the Administrative Agent at least five (5) Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
material documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the requirement
of this clause (iv) shall be conclusive evidence that such terms and conditions
satisfy such requirement unless the Administrative Agent (acting at the
direction of the Requisite Lenders) notifies the Borrower within such five
(5) Business Day period that it disagrees with such determination (including a
reasonably detailed description of the basis upon which it disagrees));

 

(t)                                    Indebtedness in respect of letters of
credit issued for the account of any of the Subsidiaries of Holdings to finance
the purchase of inventory so long as (x) such Indebtedness is unsecured and
(y) the aggregate principal amount of such Indebtedness does not exceed
$7,500,000 at any time;

 

(u)                                 Indebtedness or Disqualified Equity
Interests (i) of the Borrower or any Restricted Subsidiary incurred to finance
any Acquisition permitted under this Agreement and any Permitted Refinancing
thereof, (ii) of any Person that becomes a Restricted Subsidiary after the
Effective Date, which Indebtedness or Disqualified Equity Interests is existing
at the time such Person becomes a Restricted Subsidiary, and is not incurred in
contemplation of such Person becoming a Restricted Subsidiary that is
non-recourse to the Borrower, Holdings or any other Restricted Subsidiary (other
than any Subsidiary of such Person that is a Subsidiary on the date such Person
becomes a Restricted Subsidiary) and is either (A) unsecured or (B) secured only
by Liens on the assets of such Restricted Subsidiary permitted under
Section 9.1(p) and, in each case, any Permitted Refinancing thereof, and
(iii) of the Borrower or any Restricted Subsidiary incurred or assumed in
connection with any Acquisition permitted under this Agreement that is secured
only by Liens permitted under Section 9.1(p) (and any Permitted Refinancing of
any of the foregoing), so long as the aggregate principal amount of such
Indebtedness or Disqualified Equity Interests and all Indebtedness or
Disqualified Equity Interests resulting from any Permitted Refinancing thereof
at any time outstanding pursuant to this clause (u)(iii) does not exceed
$35,000,000 in the aggregate at any one time outstanding

 

128

--------------------------------------------------------------------------------


 

together with all other Indebtedness or Disqualified Equity Interests incurred
or assumed by Non-Loan Parties under this Section 9.3(u);

 

(v)                                 Indebtedness due to any landlord in
connection with the financing by such landlord of leasehold improvements;

 

(w)                               Indebtedness of the Borrower or any Restricted
Subsidiary supported by, and recourse only to, a letter of credit permitted
under this Section 9.3, in a principal amount not in excess of the face amount
of such letter of credit;

 

(x)                                 (i) Indebtedness in an aggregate principal
amount not to exceed $460,000,000 at any time outstanding under the First Lien
Facility and (ii) the amount of obligations in respect of (ii)(A) obligations
under Secured Hedge Agreements and (B) Cash Management Obligations (in the case
of each of the foregoing clauses (A) and (B), as defined in the First Lien
Credit Agreement) at any time outstanding and not incurred in violation of
Section 9.3(f), in each case and, in respect of clauses (i) and (ii), any
Permitted Refinancing thereof; and

 

(y)                                 all premiums (if any), interest (including
post-petition interest), fees, expenses, charges and additional, capitalized or
contingent interest on obligations described in clauses (a) through (x) above.

 

The accrual of interest, the accretion of accreted value and the payment of
interest or dividends in the form of additional Indebtedness or Disqualified
Equity Interests, as applicable, the accretion of original issue discount, fees
or expenses, the accretion of liquidation preference and increases in the amount
of Indebtedness outstanding solely as a result of fluctuations in the exchange
rate of currencies shall not be deemed to be an incurrence of Indebtedness or
Disqualified Equity Interests for purposes of this Section 9.3.

 

SECTION 9.4                     Fundamental Changes.  Merge, amalgamate,
dissolve, liquidate, consolidate with or into or wind up or convert into another
Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

 

(a)                                 Holdings or any Restricted Subsidiary may
merge, consolidate or amalgamate with or into, or convert or wind up into the
Borrower (including a merger, the purpose of which is to reorganize the Borrower
into a new jurisdiction); provided that (x) the Borrower shall be the continuing
or surviving Person, (y) such merger, consolidation, amalgamation, conversion or
winding up does not result in the Borrower ceasing to be organized under the
Laws of the United States, any state thereof or the District of Columbia, and
(z) in the case of a merger, consolidation or amalgamation of Holdings with and
into or converting or winding up into the Borrower, Holdings shall not be an
obligor in respect of any Indebtedness that is not permitted to be Indebtedness
of the Borrower under this Agreement, shall have no direct Subsidiaries at the
time of such merger, consolidation, amalgamation, conversion or winding up other
than the Borrower and, after giving effect to such merger, consolidation,
amalgamation, conversion or winding up, the direct parent of the Borrower shall
expressly assume all the obligations of Holdings under this Agreement and the
other Loan Documents to

 

129

--------------------------------------------------------------------------------


 

which Holdings is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent (acting at the direction of
the Requisite Lenders);

 

(b)                                 (i) any Restricted Subsidiary that is not a
Loan Party may merge, consolidate or amalgamate with or into or convert or wind
up into any other Restricted Subsidiary of the Borrower that is not a Loan
Party, (ii) any Restricted Subsidiary may merge, consolidate or amalgamate with
or into or convert or wind up into any other Restricted Subsidiary of the
Borrower that is a Loan Party, (iii) any merger, consolidation, amalgamation,
conversion or winding up the sole purpose of which is to reincorporate or
reorganize a Loan Party in another jurisdiction in the United States shall be
permitted and (iv) any Restricted Subsidiary may wind up, liquidate, convert or
dissolve or change its legal form if the Borrower determines in good faith that
such action is in the best interests of the Borrower and the Restricted
Subsidiaries and is not materially disadvantageous to the Lenders; provided, in
the case of clauses (ii) through (iv) of this paragraph (b), that (A) no Event
of Default shall result therefrom, (B) no Change of Control shall result
therefrom and (C) the surviving Person (or, with respect to clause (iv), the
Person who receives the assets of such dissolving or liquidated Restricted
Subsidiary that is a Guarantor) shall be a Loan Party;

 

(c)                                  any Restricted Subsidiary may Dispose of
all or substantially all of its assets (upon voluntary liquidation or otherwise)
to the Borrower or another Restricted Subsidiary; provided that if the
transferor in such a transaction is a Loan Party, then (i) the transferee must
be a Loan Party or (ii) such Investment must be a permitted Investment in a
Restricted Subsidiary which is not a Loan Party in accordance with Section 9.2
(other than clause (e) thereof) and must be a permitted Disposition in
accordance with Section 9.5;

 

(d)                                 so long as no Default would exist
immediately after giving effect thereto, the Borrower may merge, consolidate or
amalgamate with or into, or convert into, any other Person; provided that
(i) the Borrower shall be the continuing or surviving corporation or (ii) if the
Person formed by or surviving any such merger, consolidation, amalgamation or
conversion is not the Borrower (any such Person, the “Successor Borrower”),
(A) the Successor Borrower shall be an entity organized or existing under the
laws of the United States, any state thereof, the District of Columbia or any
territory thereof, (B) the Successor Borrower shall expressly assume all the
obligations of the Borrower under this Agreement and the other Loan Documents to
which the Borrower is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent (acting at the direction of,
or with the consent of, the Requisite Lenders), (C) each Guarantor, unless it is
the other party to such merger, consolidation or amalgamation, shall have by a
supplement to the Guaranty confirmed that its Guarantee of the Obligations shall
apply to the Successor Borrower’s obligations under this Agreement, (D) each
Loan Party, unless it is the other party to such merger, consolidation or
amalgamation, shall have by a supplement to the Security Agreement confirmed
that its obligations thereunder shall apply to the Successor Borrower’s
obligations under this Agreement, (E) each mortgagor of a Mortgaged Property,
unless it is the other party to such merger, consolidation or amalgamation,
shall have by an amendment to or restatement of the applicable Mortgage (or
other instrument reasonably satisfactory to the Collateral Agent (acting at the
direction of, or with the consent of, the Requisite Lenders)) confirmed that its
obligations thereunder shall apply to the Successor Borrower’s obligations under
this Agreement, and (F) the Borrower shall have delivered to the Administrative
Agent an officer’s certificate and an opinion

 

130

--------------------------------------------------------------------------------


 

of counsel, each stating that such merger, consolidation, amalgamation or
conversion and such supplement to this Agreement or any Collateral Document
comply with this Agreement; provided, further, that if the foregoing are
satisfied, the Successor Borrower will succeed to, and be substituted for, the
Borrower under this Agreement;

 

(e)                                  so long as no Default would exist
immediately after giving effect thereto, any Restricted Subsidiary may merge,
consolidate, amalgamate with or into, or convert or wind up into any other
Person in order to effect an Investment permitted pursuant to Section 9.2 (other
than Section 9.2(e)); provided that the continuing or surviving Person shall be
the Borrower or a Restricted Subsidiary, which together with each of the
Restricted Subsidiaries, shall have complied with the applicable requirements of
Sections 8.11 and 8.13;

 

(f)                                   the Transaction may be consummated; and

 

(g)                                  so long as no Default would exist
immediately after giving effect thereto, a merger, dissolution, liquidation,
consolidation, amalgamation, conversion, winding up or Disposition, the purpose
of which is to effect a Disposition permitted pursuant to Section 9.5 (other
than Section 9.5(e)).

 

SECTION 9.5                     Dispositions.  Make any Disposition, except:

 

(a)                                 Dispositions of obsolete, worn out or
damaged property or equipment, whether now owned or hereafter acquired, in the
ordinary course of business;

 

(b)                                 Dispositions of inventory and goods held for
sale in the ordinary course of business;

 

(c)                                  Dispositions of property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are promptly
applied to the purchase price of such replacement property; provided that to the
extent the property being transferred constitutes Term Priority Collateral, such
replacement property shall constitute Term Priority Collateral;

 

(d)                                 Dispositions of property to the Borrower or
a Restricted Subsidiary; provided that if the transferor of such property is a
Loan Party (i) the transferee thereof must be a Loan Party, (ii) to the extent
constituting a Disposition to a Restricted Subsidiary that is not a Loan Party,
such Disposition must be a permitted Investment in a Restricted Subsidiary that
is not a Loan Party in accordance with Section 9.2 (other than Section 9.2(e))
or (iii) to the extent constituting a Disposition to a Restricted Subsidiary
that is not a Loan Party, such Disposition is for fair value (as determined by
the Person making such Disposition in good faith) and any promissory note or
other non-cash consideration received in respect thereof is a permitted
Investment in a Restricted Subsidiary that is not a Loan Party in accordance
with Section 9.2 (other than Section 9.2(e) or (h));

 

(e)                                  Dispositions permitted by Section 9.2
(other than Section 9.2(e)), Section 9.4 (other than Section 9.4(g)) and
Section 9.6 (other than Section 9.6(d)) and Liens permitted by Section 9.1
(other than Section 9.1(m)(ii));

 

131

--------------------------------------------------------------------------------


 

(f)                                   Dispositions of property pursuant to
Permitted Sale-Leaseback Transactions;

 

(g)                                  any issuance or sale of Equity Interests
in, or issuance or sale of Indebtedness or other securities of, an Unrestricted
Subsidiary;

 

(h)                                 leases, subleases, licenses or sublicenses
(including the provision of software under an open source license), in each case
in the ordinary course of business and which do not materially interfere with
the business of the Borrower and the Restricted Subsidiaries, taken as a whole;

 

(i)                                     Dispositions of property subject to
Recovery Events;

 

(j)                                    Dispositions of property (other than in
connection with any sale and leaseback transaction) not otherwise permitted
under this Section 9.5; provided that: (i) at the time of such Disposition
(other than any such Disposition made pursuant to a legally binding commitment
entered into at a time when no Default would exist immediately after giving
effect thereto), no Default would exist immediately after giving effect to such
Disposition; and (ii) the Borrower or any of the Restricted Subsidiaries shall
receive not less than 75% of such consideration in the form of cash or Cash
Equivalents (in each case, free and clear of all Liens at the time received,
other than Liens permitted by Section 9.1); provided, however, that for the
purposes of this clause (ii), (A) any liabilities (as shown on the Borrower’s or
such Restricted Subsidiary’s most recent balance sheet provided hereunder or in
the footnotes thereto) of the Borrower or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated in right of payment to the
payment in cash of the Obligations (other than contingent indemnification and
reimbursement obligations as to which no claim has been asserted by the Person
entitled thereto), that are assumed by the transferee with respect to the
applicable Disposition and for which the Borrower and all of the Restricted
Subsidiaries shall have been validly released by all applicable creditors in
writing, (B) any securities received by such Restricted Subsidiary from such
transferee that are converted by such Restricted Subsidiary into cash (to the
extent of the cash received) within one hundred eighty (180) days following the
closing of the applicable Disposition and (C) any Designated Non-Cash
Consideration received in respect of such Disposition having an aggregate Fair
Market Value as determined by the Borrower in good faith, taken together with
all other Designated Non-Cash Consideration received pursuant to this
clause (C) that is at that time outstanding, not in excess of the greater of
$25,000,000 and 1.5% of Total Assets (measured at the time such Designated
Non-Cash Consideration is received), with the Fair Market Value of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value, shall be deemed to be
cash;

 

(k)                                 Dispositions of Investments in Joint
Ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the Joint Venture parties set forth in Joint Venture
arrangements and similar binding arrangements;

 

(l)                                     bulk sales or other Dispositions of the
inventory of a Loan Party not in the ordinary course of business in connection
with Store closings, at arm’s length;

 

132

--------------------------------------------------------------------------------


 

(m)                             the unwinding of any Swap Contract;

 

(n)                                 the lapse or abandonment in the ordinary
course of business of any registrations or applications for registration of any
IP Rights that are immaterial to the business of the Borrower and the Restricted
Subsidiaries, taken as a whole;

 

(o)                                 to the extent allowable under Section 1031
of the Code (or comparable or successor provision) of comparable or greater
market value or usefulness to the business of the Borrower and its Restricted
Subsidiaries, taken as a whole, any exchange of like property (excluding any
boot thereon permitted by such provision) for use in any business conducted by
the Borrower or any of the Restricted Subsidiaries that is not in contravention
of Section 9.7;

 

(p)                                 Dispositions of accounts receivable in
connection with the collection or compromise thereof other than in connection
with a financing transaction;

 

(q)                                 sales or other Dispositions by the Borrower
or any Restricted Subsidiary of assets in connection with the closing or sale of
a Store in the ordinary course of business of the Borrower and its Subsidiaries
which consist of leasehold interests in the premises of such Store, the
equipment and fixtures located at such premises and the books and records
relating directly to the operations of such Store; provided that as to each and
all such sales and closings, (A) no Event of Default shall result therefrom and
(B) each such sale shall be on commercially reasonable prices and terms in a
bona fide arm’s length transaction; and

 

(r)                                    Dispositions of cash and Cash
Equivalents;

 

provided that any Disposition of any property pursuant to this Section 9.5
(except pursuant to Sections 9.5(a), (d)(i), (e), (i), (k), (m), (n), (o) and
(p) and except for Dispositions from the Borrower or a Restricted Subsidiary
that is a Loan Party to the Borrower or a Restricted Subsidiary that is a Loan
Party), shall be for no less than the Fair Market Value of such property at the
time of such Disposition as determined by the Borrower in good faith.  To the
extent any Collateral is Disposed of as expressly permitted by this Section 9.5
to any Person other than a Loan Party, such Collateral shall be sold free and
clear of the Liens created by the Loan Documents, and, if requested by the
Administrative Agent (acting at the direction of the Requisite Lenders), upon
the certification by a Responsible Officer of the Borrower that such Disposition
is permitted by this Agreement, the Administrative Agent shall be authorized to
take any actions deemed appropriate in order to effect the foregoing.

 

SECTION 9.6                     Restricted Payments.  Declare or make, directly
or indirectly, any Restricted Payment, except:

 

(a)                                 each Restricted Subsidiary may make
Restricted Payments to the Borrower and to its other Restricted Subsidiaries
(and, in the case of a Restricted Payment by a non-wholly owned Restricted
Subsidiary, to the Borrower and any of its other Restricted Subsidiaries and to
each other owner of Equity Interests of such Restricted Subsidiary based on
their relative ownership interests of the relevant class of Equity Interests);

 

133

--------------------------------------------------------------------------------


 

(b)                                 the Borrower and each of the Restricted
Subsidiaries may declare and make dividend payments or other distributions
payable solely in the Equity Interests (other than Disqualified Equity Interests
not otherwise permitted by Section 9.3) of such Person;

 

(c)                                  Restricted Payments used to fund the
Transaction and the payment of any fees and expenses incurred in connection with
the Transaction or owed by the Borrower or any direct or indirect parent of the
Borrower or the Restricted Subsidiaries to Affiliates, and any other payments
made, including any such payments made to any direct or indirect parent of the
Borrower to enable it to make payments in connection with the consummation of
the Transaction, whether payable on the Effective Date or thereafter, in each
case, to the extent permitted by Section 9.8 and set forth on Schedule 9.6(c);

 

(d)                                 to the extent constituting Restricted
Payments, Holdings, the Borrower and the Restricted Subsidiaries may enter into
and consummate transactions expressly permitted by any provision of Section 9.2
(other than Section 9.2(e) or (l)) or 9.4 (other than a merger, amalgamation or
consolidation of Holdings and the Borrower));

 

(e)                                  repurchases of Equity Interests in
Holdings, the Borrower or any of the Restricted Subsidiaries deemed to occur
upon the non-cash exercise of stock options or warrants if such Equity Interests
represent a portion of the exercise price of such options or warrants;

 

(f)                                   the Borrower may pay (or make Restricted
Payments to allow Holdings or any direct or indirect parent thereof to pay) for
the repurchase, retirement or other acquisition or retirement for value of
Equity Interests of Holdings (or of any direct or indirect parent of Holdings)
held directly or indirectly by any future, present or former employee, director
or consultant (or any spouses, former spouses, successors, executors,
administrators, estate or tax planning entities, heirs, legatees or distributees
of any of the foregoing) of the Borrower (or any direct or indirect parent of
the Borrower) or any of its Subsidiaries pursuant to any management equity plan
or stock option plan or any other management or employee benefit plan or any
agreement or arrangement with any employee, director or consultant of the
Borrower (or any direct or indirect parent of the Borrower) or any of its
Subsidiaries in an aggregate amount after the Effective Date together with the
aggregate amount of loans and advances to Holdings made pursuant to
Section 9.2(l) in lieu of Restricted Payments permitted by this clause (f) not
to exceed (x) prior to the occurrence of the Term/Notes Refinancing Date,
$2,000,000 in any calendar year (with any unused amounts in any calendar year
being carried over to the immediately succeeding calendar year subject to a
maximum (without giving effect to the following proviso) of $4,000,000 in any
calendar year) or (y) from and after the occurrence of the Term/Notes
Refinancing Date, $3,500,000 in any calendar year (with any unused amounts in
any calendar year being carried over to the two immediately succeeding calendar
years subject to a maximum (without giving effect to the following proviso) of
$10,000,000 in any calendar year); provided, that such amount in any calendar
year may be increased by an amount not to exceed the sum of:

 

(i)                           the cash proceeds of key man life insurance
policies received by the Borrower, any direct or indirect parent of the Borrower
(to the extent contributed to the Borrower) or any of the Restricted
Subsidiaries after the Effective Date; plus

 

134

--------------------------------------------------------------------------------


 

(ii)                        the cash proceeds received by the Borrower or any of
the Restricted Subsidiaries from the sale of Qualified Equity Interests (other
than any amount designated as a Cure Amount (as defined in the ABL Facility
Credit Agreement) or any amount increasing the Available Amount) of the Borrower
or any direct or indirect parent of the Borrower (to the extent contributed to
the Borrower) to members of management, directors or consultants of the Borrower
and the Restricted Subsidiaries or any direct or indirect parent of the Borrower
that occurs after the Effective Date; provided that any such equity contribution
made by, or Net Cash Proceeds received from, the Sponsors in connection with the
exchange or refinancing of the First Lien Stub Term Loans or the Senior Notes
shall not be included under this clause (ii) until on or following the 12 month
anniversary of the Effective Date; plus

 

(iii)                     the amount of any cash bonuses otherwise payable to
members of management, directors or consultants of the Borrower or any of the
Restricted Subsidiaries or any of the Borrower’s direct or indirect parents in
connection with the Transaction that are foregone in return for the receipt of
Equity Interests of the Borrower or any of its direct or indirect parents; minus

 

(iv)                    the aggregate amount of Restricted Payments previously
made with the cash proceeds described in foregoing clauses (i), (ii), and (iii);

 

(g)                                  the Borrower may make Restricted Payments
to Holdings or to any direct or indirect parent of Holdings:

 

(i)                           the proceeds of which will be used to pay (or make
Restricted Payments to allow any direct or indirect parent thereof to pay)
foreign, federal, state or local income taxes (as the case may be) imposed
directly on Holdings or such parent in respect of income of the Borrower and/or
its Restricted Subsidiaries, including any Restricted Subsidiaries in respect of
which a consolidated, combined, unitary or affiliated return is filed by
Holdings (or such direct or indirect parent) that includes the Borrower and/or
any of its Subsidiaries, to the extent such income tax liability does not exceed
the lesser of (A) the taxes that would have been payable by the Borrower and/or
its Restricted Subsidiaries as a stand-alone group and (B) the actual tax
liability of Holdings’ consolidated, combined, unitary or affiliated group (or,
if Holdings is not the parent of the actual group, the taxes that would have
been paid by Holdings, the Borrower and/or the Borrower’s Restricted
Subsidiaries as a stand-alone group), reduced by any such taxes paid or to be
paid directly by the Borrower or its Restricted Subsidiaries;

 

(ii)                        the proceeds of which shall be used to pay (or make
Restricted Payments to allow any direct or indirect parent thereof to pay)
operating costs and expenses of Holdings or its direct or indirect parents
incurred in the ordinary course of business and other corporate overhead costs
and expenses, which are incurred in the ordinary course of business to the
extent attributable to the ownership or operations of the Borrower and its
Subsidiaries;

 

(iii)                     the proceeds of which shall be used to pay (or make
Restricted Payments to allow any direct or indirect parent thereof to pay)
franchise taxes and other fees, taxes and expenses required to maintain its (or
any of such direct or indirect parent’s)

 

135

--------------------------------------------------------------------------------


 

corporate existence to the extent attributable to the ownership or operations of
the Borrower and its Subsidiaries;

 

(iv)                    to finance any Investment permitted to be made pursuant
to Section 9.2; provided that (A) such Restricted Payment shall be made
concurrently with the closing of such Investment (and no earlier than one
(1) Business Day prior to the closing of such Investment), (B) such parent
shall, immediately following the closing thereof, cause (1) all property
acquired (whether assets or Equity Interests) to be contributed to the Borrower
or a Restricted Subsidiary or (2) the merger, consolidation, amalgamation,
conversion, winding up or Disposition (to the extent permitted in Section 9.4)
of the Person formed or acquired into the Borrower or a Restricted Subsidiary in
order to consummate such Investment, in each case, in accordance with the
requirements of Sections 8.11, 8.13 and 9.2, (C) such direct or indirect parent
company and its Affiliates (other than the Borrower or a Restricted Subsidiary)
receives no consideration or other payment in connection with such transaction,
except to the extent the Borrower or a Restricted Subsidiary could have given
such consideration or made such payment in compliance with Section 9.8, (D) any
property received by the Borrower shall not increase the Available Amount
pursuant to clause (c) of the definition thereof and (E) such Investment shall
be deemed to be made by the Borrower or such Restricted Subsidiary pursuant to a
provision of Section 9.2 (other than clause (o) thereof);

 

(v)                       the proceeds of which shall be used to pay (or make
Restricted Payments to allow any direct or indirect parent thereof to pay) fees
and expenses (other than to Affiliates) related to any unsuccessful equity or
debt offering of such parent;

 

(vi)                    the proceeds of which (A) shall be used to pay customary
salary, bonus and other benefits payable to officers and employees of Holdings
or any direct or indirect parent company of Holdings to the extent such
salaries, bonuses and other benefits are attributable to the ownership or
operation of the Borrower and the Restricted Subsidiaries or (B) shall be used
to make payments permitted under Sections 9.8(c), (g) and (i) (but only to the
extent such payments have not been and are not expected to be made by the
Borrower or a Restricted Subsidiary); and

 

(vii)                 the proceeds of which shall be used to pay interest and/or
principal on Indebtedness the proceeds of which Indebtedness have been
contributed to the Borrower or any of its Restricted Subsidiaries and that has
been guaranteed by, or is otherwise considered Indebtedness of, the Borrower
incurred in accordance with Section 9.3 and any such interest in respect of such
Indebtedness paid or required to be paid by the Borrower or any of its
Restricted Subsidiaries is included in Consolidated Interest Expense;

 

(h)                                 Holdings, the Borrower or any of the
Restricted Subsidiaries may pay cash in lieu of the issuance of fractional
Equity Interests upon the exercise of options or warrants or the conversion or
exchange of Equity Interests of any such Person or such Person’s direct or
indirect parents;

 

(i)                                     [reserved];

 

136

--------------------------------------------------------------------------------


 

(j)                                    repurchases of Equity Interests
(i) deemed to occur upon the non-cash exercise of options by the delivery of
Equity Interests in satisfaction of the exercise price of such options or
(ii) in consideration of withholding or similar Taxes payable directly or
indirectly by any future, present or former employee, director, manager or
consultant (or any spouses, former spouses, successors, executors,
administrators, estate or tax planning entities, heirs, legatees or distributes
of any of the foregoing), including deemed repurchases in connection with the
exercise of stock options;

 

(k)                                 [reserved];

 

(l)                                     so long as no Event of Default has
occurred and is continuing or would result therefrom, Restricted Payments out of
the Available Amount;

 

(m)                             [reserved];

 

(n)                                 [reserved];

 

(o)                                 the payment of any dividend or distribution
within sixty (60) days after the date of declaration thereof, if at the date of
declaration (i) such payment would have complied with the provisions of this
Agreement and (ii) no Event of Default occurred and was continuing;

 

(p)                                 payments or distributions to dissenting
stockholders pursuant to applicable Law; and

 

(q)                                 the distribution, by dividend or otherwise,
of Equity Interests of, or Indebtedness owed to the Borrower or a Restricted
Subsidiary by, Unrestricted Subsidiaries.

 

SECTION 9.7                     Change in Nature of Business.  Engage in any
material line of business substantially different from those lines of business
conducted by Holdings, the Borrower and the Restricted Subsidiaries on the
Effective Date or any business reasonably related or ancillary thereto.

 

SECTION 9.8                     Transactions with Affiliates.  Enter into any
transaction of any kind with any Affiliate (other than Holdings) of the
Borrower, whether or not in the ordinary course of business, other than:

 

(a)                                 transactions between or among the Borrower
or any of the Restricted Subsidiaries or any entity that becomes a Restricted
Subsidiary as a result of such transaction;

 

(b)                                 transactions on terms not materially less
favorable to the Borrower or such Restricted Subsidiary as would be obtainable
by the Borrower or such Restricted Subsidiary at the time in a comparable
arm’s-length transaction with a Person other than an Affiliate;

 

(c)                                  the execution of the Transaction and the
payment of fees and expenses related to the Transaction;

 

137

--------------------------------------------------------------------------------


 

(d)                                 the issuance of Equity Interests of Holdings
to any officer, director, employee or consultant of the Borrower or any of its
Subsidiaries or any direct or indirect parent of Holdings in connection with the
Transaction;

 

(e)                                  the entering into of any Sponsor Management
Agreement or any other agreement (and any amendment or modification of any such
agreement) to pay, and the payment of management, consulting, monitoring,
advisory, termination and other fees, indemnities, expenses and reimbursements
to the Sponsors pursuant to any Sponsor Management Agreement (plus any unpaid
management, consulting, monitoring, advisory and other fees, indemnities,
expenses and reimbursements accrued in any prior year) and any Sponsor
Termination Fees pursuant to any Sponsor Management Agreement in an aggregate
amount not in excess of $5,000,000 in any fiscal year; provided that during any
period in which an Event of Default shall have occurred and be continuing or
would immediately thereafter result from the making of such payment, the annual
fixed management fee and any termination fees pursuant to any Sponsor Management
Agreement may accrue, but not be paid, and following the waiver or cure of such
Event of Default, such accrued management fee may be paid to the Sponsors;
provided, further, that any payment not made in any Fiscal Year may be carried
forward and paid in any succeeding Fiscal Year;

 

(f)                                   the issuance of securities or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment arrangements, stock option and stock ownership plans or
similar employee benefit plans approved by the Board of Directors of the
Borrower or any direct or indirect parent of the Borrower or of a Restricted
Subsidiary, as appropriate, in good faith;

 

(g)                                  the payment of reasonable and customary
fees and reimbursement of expenses paid to, and indemnities provided on behalf
of, directors, officers, employees and consultants of Holdings, the Borrower and
the Restricted Subsidiaries or any direct or indirect parent of Holdings;

 

(h)                                 any agreement, instrument or arrangement as
in effect as of the Effective Date and set forth on Schedule 9.8(h), or any
amendment thereto (so long as any such amendment, taken together with all other
amendments thereto since the Effective Date, is not more adverse to the Lenders
in any material respect as compared to the applicable agreement as in effect on
the Effective Date) or any transaction contemplated thereby as determined in
good faith by the Borrower;

 

(i)                                     Investments permitted under Section 9.2;

 

(j)                                    Restricted Payments permitted under
Section 9.6;

 

(k)                                 payments by the Borrower and any of the
Restricted Subsidiaries to the Sponsors made for any financial advisory,
financing, underwriting or placement services or in respect of other investment
banking activities (including in connection with acquisitions or divestitures),
which payments are approved by the majority of the members of the Board of
Directors of the Borrower in good faith;

 

138

--------------------------------------------------------------------------------


 

(l)                                     transactions in which the Borrower or
any of the Restricted Subsidiaries, as the case may be, delivers to the
Administrative Agent a letter from an Independent Financial Advisor stating that
such transaction is fair to the Borrower or such Restricted Subsidiary from a
financial point of view or meets the requirements of clause (b) of this
Section 9.8;

 

(m)                             the issuance of Qualified Equity Interests of
Holdings to any Permitted Holder or to any member of the Management Group;

 

(n)                                 payments to or from, and transactions with,
Joint Ventures (other than Joint Ventures in which any Affiliate of the Borrower
(other than the Borrower and its Restricted Subsidiaries) has an ownership or
control interest) in the ordinary course of business to the extent otherwise
permitted under Section 9.2;

 

(o)                                 employment and severance arrangements
between the Borrower and the Restricted Subsidiaries and their respective
officers, employees or consultants in the ordinary course of business;

 

(p)                                 the existence of, or the performance by the
Borrower or any of the Restricted Subsidiaries of its obligations under the
terms of, any stockholders or similar agreement (including any registration
rights agreement or purchase agreement related thereto) to which it is a party
as of the Effective Date (other than any Sponsor Management Agreement) and any
amendment thereto or similar transactions, arrangements or agreements which it
may enter into thereafter; provided, however, that the existence of, or the
performance by the Borrower or any of the Restricted Subsidiaries of its
obligations under, any future amendment to any such existing transaction,
arrangement or agreement or under any similar transaction, arrangement or
agreement entered into after the Effective Date shall only be permitted by this
clause (p) to the extent that the terms of any such existing transaction,
arrangement or agreement together with all amendments thereto, taken as a whole,
or new agreement are not otherwise more disadvantageous to the Lenders in any
material respect than the original transaction, arrangement or agreement as in
effect on the Effective Date in the reasonable determination of a Responsible
Officer of the Borrower;

 

(q)                                 transactions with customers, clients,
suppliers or purchasers or sellers of goods or services, or transactions
otherwise relating to the purchase or sale of goods or services, in each case in
the ordinary course of business and otherwise in compliance with the terms of
this Agreement, which are fair to the Borrower and the Restricted Subsidiaries
in the reasonable determination of the Board of Directors or the senior
management of the Borrower, or are on terms at least as favorable as might
reasonably have been obtained at such time from an unaffiliated party;

 

(r)                                    the entering into of any tax sharing
agreement or arrangement and payments made with respect thereto, in each case
between or among the Borrower (and/or any direct or indirect parent thereof) and
its Subsidiaries; provided that in each case the amount of such payments in any
taxable year does not exceed the amount that the Borrower, its Restricted
Subsidiaries and its Unrestricted Subsidiaries (to the extent of the amount
received from Unrestricted Subsidiaries) would be required to pay in respect of
foreign, federal, state and local

 

139

--------------------------------------------------------------------------------


 

taxes for such taxable year were the Borrower, its Restricted Subsidiaries and
its Unrestricted Subsidiaries (to the extent described above) to pay such taxes
separately from any such direct or indirect parent company of the Borrower;

 

(s)                                   transactions between the Borrower or any
Restricted Subsidiaries and any Person other than an Unrestricted Subsidiary
which would constitute a transaction with an Affiliate solely because a director
of such Person is also a director of the Borrower or any direct or indirect
parent of the Borrower; provided, however, that such director abstains from
voting as a director of the Borrower or such direct or indirect parent, as the
case may be, on any matter involving such other Person;

 

(t)                                    any contribution to the capital of the
Borrower;

 

(u)                                 the existence of, or the performance by the
Borrower or any of its Restricted Subsidiaries of its obligations under the
terms of, the Lease Letter Agreement; and

 

(v)                                 pledges of Equity Interests of Unrestricted
Subsidiaries.

 

SECTION 9.9                     Burdensome Agreements.  Enter into or permit to
exist any Contractual Obligation (other than this Agreement or any other Loan
Document) that prohibits, restricts, imposes any condition on or limits the
ability of (a) any Restricted Subsidiary that is not a Loan Party to make
Restricted Payments to (directly or indirectly) or to make or repay loans or
advances to any Loan Party or to Guarantee the Obligations of any Loan Party
under the Loan Documents or (b) any Loan Party to create, incur, assume or
suffer to exist Liens on property of such Person for the benefit of the Lenders
with respect to the Facility and the Obligations under the Loan Documents;
provided that the foregoing clauses (a) and (b) shall not apply to Contractual
Obligations that:

 

(i)                           (x) exist on the Effective Date and (to the extent
not otherwise permitted by this Section 9.9) are listed on Schedule 9.9 hereto
and (y) to the extent Contractual Obligations permitted by clause (x) are set
forth in an agreement evidencing Indebtedness, are set forth in any agreement
evidencing any permitted modification, replacement, renewal, extension or
refinancing of such Indebtedness so long as such modification, replacement,
renewal, extension or refinancing does not expand the scope of such Contractual
Obligation;

 

(ii)                        are binding on a Restricted Subsidiary at the time
such Restricted Subsidiary first becomes a Restricted Subsidiary, so long as
such Contractual Obligations were not entered into in contemplation of such
Person becoming a Restricted Subsidiary and such Contractual Obligations are not
applicable to any other Person, or the properties of any other Person, other
than the Person and its Subsidiaries, or the property (and the proceeds and
products thereof) of the Person and its Subsidiaries, so acquired;

 

(iii)                     represent Indebtedness of a Restricted Subsidiary that
is not a Loan Party that is permitted by Section 9.3, so long as such
Contractual Obligations will not materially affect the Borrower’s ability to
make anticipated principal or interest payments on the Loans (as determined in
good faith by the Borrower);

 

140

--------------------------------------------------------------------------------


 

(iv)                    are customary restrictions that arise in connection with
(x) any Lien permitted by Section 9.1 or any document or restriction governing
or evidencing such permitted Lien, and relate only to the property subject to
such Lien or (y) any Disposition permitted by Section 9.5 applicable pending
such Disposition solely to the assets subject to such Disposition;

 

(v)                       are customary provisions in Joint Venture agreements
and other similar agreements applicable to Joint Ventures permitted under
Section 9.2 and applicable solely to such Joint Venture entered into in the
ordinary course of business;

 

(vi)                    are negative pledges and restrictions on Liens in favor
of any holder of Indebtedness permitted under Section 9.3 but solely to the
extent any negative pledge or restriction on Lien relates to the property
financed by or the subject of such Indebtedness (and excluding in any event any
Indebtedness constituting any Junior Financing) and the proceeds and products
thereof and, in the case of the ABL Facility and any Permitted Refinancing
thereof, permit the Liens securing the Obligations without restriction (subject
to the Intercreditor Agreement and, to the extent such agreement is then
effective, the Notes Intercreditor Agreement, if applicable);

 

(vii)                 are customary restrictions on leases, subleases, licenses
or asset sale agreements otherwise permitted hereby so long as such restrictions
relate to the assets subject thereto;

 

(viii)              comprise restrictions imposed by any agreement relating to
secured Indebtedness permitted pursuant to Section 9.3 to the extent that such
restrictions apply only to the property or assets securing such Indebtedness;

 

(ix)                    are customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of the Borrower or any
Restricted Subsidiary;

 

(x)                       are customary provisions restricting assignment of any
agreement entered into in the ordinary course of business;

 

(xi)                    are restrictions on cash or other deposits or net worth
imposed by customers under contracts entered into in the ordinary course of
business;

 

(xii)                 are restrictions contained in Credit Agreement Refinancing
Indebtedness, the First Lien Facility Documentation, the ABL Facility
Documentation, the Senior Notes Indenture or the Senior Notes, and any Permitted
Refinancing of any of the foregoing;

 

(xiii)              comprise restrictions imposed by any agreement governing
Indebtedness entered into after the Effective Date and permitted under
Section 9.3 that are, taken as a whole, in the good faith judgment of the
Borrower, no more restrictive with respect to the Borrower or any Restricted
Subsidiary than customary market terms for Indebtedness of such type (and, in
any event, are no more restrictive, taken as a whole, than the restrictions
contained in this Agreement, taken as a whole), so long as the Borrower shall
have determined in good

 

141

--------------------------------------------------------------------------------


 

faith that such restrictions will not affect its obligation or ability to make
any payments required hereunder;

 

(xiv)             exist under or by reason of applicable Law;

 

(xv)                exist under or by reason of any Contractual Obligation of a
Person acquired by the Borrower or any Restricted Subsidiary in an Acquisition
permitted under this Agreement which was in existence at the time of such
Acquisition (but not created in contemplation thereof or to provide all or any
portion of the funds or credit support utilized to consummate such acquisition),
which encumbrance or restriction is not applicable to any Person, or the
properties or assets of any Person, other than the Person and its Subsidiaries,
or the property or assets of the Person and its Subsidiaries, so acquired;

 

(xvi)             are restrictions contained in Letter of Credit Reimbursement
Agreements (as defined in the ABL Facility Credit Agreement as in effect on the
Effective Date) and other standard documentation that any Issuer (as defined in
the ABL Facility Credit Agreement as in effect on the Effective Date) requires
to be executed by any Loan Party with respect to the issuance of any Letter of
Credit (as defined in the ABL Facility Credit Agreement as in effect on the
Effective Date);

 

(xvii)          [reserved];

 

(xviii)       are restrictions contained in the Shareholders Agreement; or

 

(xix)             are imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (i) through
(xviii) above; provided that such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings are,
in the good faith judgment of the Borrower, no more restrictive with respect to
such dividend and other restrictions than those contained in the dividend or
other restrictions prior to such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing.

 

For purposes of determining compliance with this Section 9.9, the subordination
of loans or advances made to Holdings, the Borrower or a Restricted Subsidiary
to other Indebtedness incurred by Holdings, the Borrower or any such Restricted
Subsidiary shall not be deemed a restriction on the ability to make loans or
advance.

 

SECTION 9.10                                      Fiscal Year.

 

Make any change in its Fiscal Year; provided, however, that (a) any Restricted
Subsidiary acquired after the Effective Date may change its Fiscal Year to
conform to the Fiscal Year of Holdings and the Borrower and (b) Holdings, the
Borrower and the Restricted Subsidiaries may, upon written notice to the
Administrative Agent, change their Fiscal Year to any other fiscal year
reasonably acceptable to the Administrative Agent (acting at the direction of,
or with the consent of, the Requisite Lenders), in which case the Borrower and
the Administrative Agent will, and are hereby authorized by the Lenders to, make
any adjustments to

 

142

--------------------------------------------------------------------------------


 

this Agreement that the Borrower and the Administrative Agent mutually agree,
acting reasonably, are necessary to reflect such change in fiscal year.

 

SECTION 9.11                                      Prepayments, Etc. of Junior
Financing.

 

Prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner any Junior Financing (it being understood that
payments of regularly scheduled principal and interest and mandatory offers to
repay any Junior Financing or mandatory prepayments of principal, premium and
interest shall be permitted), except (i) so long as no Event of Default has
occurred and is continuing or would result therefrom, any prepayment,
redemption, purchase, defeasance or other satisfaction of any Junior Financing
may be made out of the Available Amount; (ii) upon and after the Term/Notes
Refinancing Date, the payment, redemption, purchase or defeasance of the Senior
Notes held by Persons that are not Affiliates of the Borrower prior to the
stated maturity thereof in a principal face amount not to exceed $12,500,000
together with any interest accrued thereon; (iii) the conversion (or exchange)
of any Junior Financing to Qualified Equity Interests or Indebtedness of any of
Holdings’ direct or indirect parents; (iv) the prepayment of Junior Financing of
the Borrower or any Restricted Subsidiary owed to Holdings, the Borrower or a
Restricted Subsidiary; (v) any Permitted Refinancing of any Junior Financing;
(vi) any prepayment, redemption, purchase, defeasance or other satisfaction with
the Net Cash Proceeds of any Permitted Equity Issuance; and (vii) the prepayment
of Junior Financing incurred pursuant to clauses  (e), (f),(h), (k) and (u) of
Section 9.3; provided, that prepayments of Junior Financing incurred pursuant to
(A) clause (h) of Section 9.3 shall not exceed (x) prior to the occurrence of
the Term/Notes Refinancing Date, $2,000,000 in any calendar year (with any
unused amounts in any calendar year being carried over to the immediately
succeeding calendar year subject to a maximum of $4,000,000 in any calendar
year) or (y) from and after the occurrence of the Term/Notes Refinancing Date,
$3,500,000 in any calendar year (with any unused amounts in any calendar year
being carried over to the two immediately succeeding calendar years subject to a
maximum of $10,000,000 in any calendar year) and (B) clause (u) of Section 9.3
shall not exceed (x) prior to the occurrence of the Term/Notes Refinancing Date,
$2,500,000 in any calendar year or (y) from and after the occurrence of the
Term/Notes Refinancing Date, $10,000,000 in any calendar year.

 

SECTION 9.12                                      Modification of Agreements.

 

Amend, modify or change in any manner materially adverse to the interest of the
Lenders (i) any term or condition of any Junior Financing Documentation (other
than as a result of a Permitted Refinancing thereof and in any event
(x) excluding the ABL Facility and any Permitted Refinancing thereof and any
Indebtedness under the Loan Documents and (y) with respect to any secured
Permitted Refinancing in respect of the Senior Notes, amendments, modifications
or changes permitted under the Notes Intercreditor Agreement will be permitted),
(ii) any Constituent Documents of Holdings, the Borrower or any Restricted
Subsidiaries, (iii) any Sponsor Management Agreement and (iv) the Shareholders
Agreement, in each case, without the consent of the Administrative Agent (acting
at the direction of, or with the consent of, the Requisite Lenders).

 

143

--------------------------------------------------------------------------------


 

SECTION 9.13                                      Holdings.  In the case of
Holdings, conduct, transact or otherwise engage in any business or operations
other than the following (and activities or operations incidental thereto): 
(i) its ownership of the Equity Interests of the Borrower, (ii) the maintenance
of its legal existence (including the ability to incur fees, costs and expenses
relating to such maintenance), (iii) the performance of its obligations with
respect to the Loan Documents, any Credit Agreement Refinancing Indebtedness,
the First Lien Facility, the First Lien Facility Documentation, the ABL
Facility, the ABL Facility Documentation, any Senior Notes (or any Permitted
Refinancing Indebtedness in respect thereof), the Senior Notes Indenture, the
Lease Letter Agreement, the Shareholders Agreement, the other agreements
contemplated by the First Lien Facility, the ABL Facility, the Senior Notes (or
any Permitted Refinancing Indebtedness in respect thereof), the Senior Notes
Indenture, (iv) any public offering of its common stock or any other issuance of
its Equity Interests or making payments or restricted payments with any amounts
received in any transaction permitted under Section 9.6, (v) the issuance of
Qualified Equity Interests, (vi) making contributions to the capital of its
Subsidiaries, (vii) guaranteeing the obligations of the Borrower and its
Subsidiaries solely to the extent such obligations of the Borrower and its
Subsidiaries are not prohibited hereunder, (viii) participating in tax,
accounting and other administrative matters as a member of the consolidated
group of Holdings, any direct or indirect parent of Holdings, and the Borrower,
(ix) holding any cash or property received in connection with Restricted
Payments made by the Borrower in accordance with Section 9.6 pending application
or further distribution thereof by Holdings, (x) providing indemnification to
officers and directors, (xi) the performance of its obligations with respect to
the documentation for any Indebtedness of Holdings permitted under Section 9.3,
(xii) any other actions expressly permitted to be undertaken by Holdings under
any of the Loan Documents; and (xiii) activities or operations incidental to the
businesses or activities described in clauses (i) to (xii) of this Section 9.13.

 

SECTION 9.14                                      Anti-Layering.  Create or
incur any Indebtedness for borrowed money (other than the Obligations) which is
secured by a Lien on the Collateral, which Lien is subordinated in right of
priority to the Lien securing the First Lien Facility, unless the Lien securing
such Indebtedness for borrowed money is also subordinated in right of priority
in the same manner, and to the same extent, to the Lien securing the
Obligations. Notwithstanding  the foregoing, this Section 9.14 shall not
prohibit (a) any portion of the Obligations (as defined in the First Lien Credit
Agreement) from being subordinated (by operation of a “waterfall” provision or
otherwise) in right of payment to any other portion of the Obligations (as
defined in the First Lien Credit Agreement), (b) the granting of liens to secure
any portion of the Obligations (as defined in the First Lien Credit Agreement)
which is subordinated and junior in priority to the liens of any other portion
of the Obligations (as defined in the First Lien Credit Agreement), in each case
whether in effect on the Effective Date or entered into thereafter, (c) any
portion of such Obligations (as defined in the First Lien Credit Agreement)
being incurred by a Subsidiary of the Borrower so long as such Indebtedness for
borrowed money is otherwise permitted to be incurred by such  Subsidiary  under
Section 9.3 and such Subsidiary is a Guarantor hereunder or (d) any portion of
such Obligations (as defined in the First Lien Credit Agreement) from being
unsecured or secured by different collateral.

 

144

--------------------------------------------------------------------------------


 

ARTICLE X

 

EVENTS OF DEFAULT

 

SECTION 10.1                                      Events of Default.  Each of
the events referred to in clauses (a) through (l) of this Section 10.1 shall
constitute an “Event of Default”

 

(a)                                 Non-Payment.  The Borrower fails to pay
(i) when due, any amount of principal of any Loan, or (ii) within five
(5) Business Days after the same becomes due, any interest on any Loan or any
other amount payable hereunder or with respect to any other Loan Document; or

 

(b)                                 Specific Covenants.  The Borrower, any
Restricted Subsidiary or, in the case of Section 9.13, Holdings, fails to
perform or observe any term, covenant or agreement contained in
(A) Section 7.2(a) or Section 8.1(a) (solely with respect to the Borrower),
(B) Section 7.3(a), (C) Section 8.9 or (D) Article IX; or

 

(c)                                  Other Defaults.

 

(i)                                     Any Loan Party fails to perform or
observe any other covenant or agreement (not specified in Section 10.1(a) or
(b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for thirty (30) days after receipt by the
Borrower of written notice thereof from the Administrative Agent; or

 

(ii)                                  The Senior Notes outstanding as of the
Effective Date, with a stated maturity date prior to the date that is 91 days
after the Scheduled Termination Date (any such Indebtedness, “Stub Notes
Indebtedness”) that remain outstanding at any time following the occurrence of
the Term/Notes Refinancing Date, have not been repaid, converted, redeemed,
repurchased or refinanced in full on or before the stated maturity date thereof,
or the stated maturity date therefor extended on or before such date to a date
that is at least 91 days after the Scheduled Termination Date, pursuant to one
or more transactions permitted under this Agreement; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by any Loan Party herein, in any other Loan Document, or in any document
required to be delivered in connection herewith or therewith shall be untrue in
any material respect when made or deemed made; or

 

(e)                                  Cross-Default.  Any Loan Party or any
Restricted Subsidiary (i) fails to make any payment beyond the applicable grace
period, if any, whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise, in respect of (x) any Indebtedness (other
than Indebtedness hereunder) having an aggregate outstanding principal amount
(individually or in the aggregate with all other Indebtedness as to which such a
failure shall exist) of not less than $25,000,000 or (y) any Stub Notes
Indebtedness, or (ii) fails to observe or perform any other agreement or
condition relating to any such Indebtedness, or any other event occurs (other
than, with respect to Indebtedness consisting of Swap Contracts, termination
events or equivalent events pursuant to the terms of such Swap Contracts and not
as a result of any default thereunder by any Loan Party) the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, with the giving of notice if required, such Indebtedness to become due or
to be repurchased, prepaid, defeased or redeemed (automatically or otherwise),
or

 

145

--------------------------------------------------------------------------------


 

an offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; provided that this clause (e)(ii) shall not apply
to secured Indebtedness that becomes due or subject to a mandatory offer to
repurchase, prepay, defease or redeem such Indebtedness as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness,
if such sale or transfer is permitted hereunder and under the documents
providing for such Indebtedness; provided further that such failure is
unremedied and is not waived by the holders of such Indebtedness prior to any
termination of the Aggregate Commitments or acceleration of the Loans pursuant
to Section 10.2; and, provided, further, that no such event under the ABL
Facility (other than a payment default or any default relating to insolvency or
any proceeding under any Debtor Relief Law) shall constitute an Event of Default
under this Section 10.1(e) until the earliest to occur of (x) the date that is
thirty (30) days after such event or circumstance (but only if such event or
circumstance has not been waived or cured), (y) the acceleration of the
Indebtedness under the ABL Facility and (z) the exercise of any remedies by the
ABL Facility Administrative Agent or collateral agent or any lenders under the
ABL Facility in respect of any Collateral; or

 

(f)                                   Insolvency Proceedings, Etc. Holdings, the
Borrower or any Material Subsidiary institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer is appointed without the application or consent of such
Person and the appointment continues undischarged or unstayed for sixty (60)
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for sixty (60)
calendar days, or an order for relief is entered in any such proceeding; or

 

(g)                                  Judgments.  There is entered against any
Loan Party or any Restricted Subsidiary a final judgment or order for the
payment of money in an aggregate amount exceeding $25,000,000 (to the extent not
covered by independent third-party insurance as to which the insurer has been
notified of such judgment or order and has not denied or failed to acknowledge
coverage thereof) and such judgment or order shall not have been satisfied,
vacated, discharged or stayed or bonded pending an appeal for a period of
sixty (60) consecutive days; or

 

(h)                                 ERISA.  (i)  An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or would
reasonably be expected to result in liability of any Loan Party or their
respective ERISA Affiliates under Title IV of ERISA in an aggregate amount which
would reasonably be expected to result in a Material Adverse Effect, or (ii) any
Loan Party or any of their respective ERISA Affiliates fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its Withdrawal Liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount which would reasonably be expected to
result in a Material Adverse Effect; or

 

(i)                                     Invalidity of Loan Documents.  Any
material provision of any Loan Document at any time after its execution and
delivery by any Loan Party and for any

 

146

--------------------------------------------------------------------------------


 

reason other than as expressly permitted hereunder or thereunder (including as a
result of a transaction permitted under Section 9.4 or 9.5) or the Discharge of
Obligations, ceases to be in full force and effect; or any Loan Party contests
in writing the validity or enforceability of any provision of any such Loan
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any such Loan Document (other than as a result of
the Discharge of Obligations), or purports in writing to revoke or rescind any
such Loan Document; or

 

(j)                                    Collateral Documents.  Any Collateral
Document after delivery thereof pursuant to Section 4.1 or 8.11 shall for any
reason (other than pursuant to the terms hereof or thereof including as a result
of a transaction permitted under Section 9.4 or 9.5) cease to create, or any
Lien purported to be created by any Collateral Document shall be asserted in
writing by any Loan Party not to be, a valid and perfected Lien, with the
priority required by the Collateral Documents (or other security purported to be
created on the applicable Collateral) on and security interest in any material
portion of the Collateral purported to be covered thereby, subject to Liens
permitted under Section 9.1, except (x) to the extent that any such loss of
perfection or priority results from acts or omissions of the Collateral Agent,
any co-agent or sub-agent of the Collateral Agent appointed in accordance with
Article XI or any Lender, including the failure of the Administrative Agent or
the Collateral Agent to maintain possession of certificates actually delivered
to it representing securities pledged under the Collateral Documents, (y) to the
extent that any UCC continuation statements are not filed while the Obligations
are outstanding or (z) as to Collateral consisting of real property to the
extent that such losses are covered by a lender’s title insurance policy and
such insurer has not denied coverage; provided that, for purposes of this
paragraph (j), the Guaranty shall be deemed not to be a Collateral Document; or

 

(k)                                 Junior Financing Documentation.  (i) Any of
the Obligations of the Loan Parties under the Loan Documents for any reason
shall cease to be “Senior Indebtedness” (or any comparable term) or “Senior
Secured Financing” (or any comparable term) under, and as defined in any Junior
Financing Documentation governing Junior Financing subordinated in right of
payment to the Obligations under the Loan Documents with an aggregate principal
amount of not less than $25,000,000 or (ii) the subordination provisions set
forth in any Junior Financing Documentation governing Junior Financing
subordinated in right of payment to the Obligations under the Loan Documents
with an aggregate principal amount of not less than $25,000,000 shall, in whole
or in part, cease to be effective or cease to be legally valid, binding and
enforceable against the holders of any such Junior Financing, if applicable; or

 

(l)                                     Change of Control.  There occurs any
Change of Control.

 

147

--------------------------------------------------------------------------------


 

SECTION 10.2                                      Remedies upon Event of
Default.

 

(a)                                 If any Event of Default (other than as set
forth in the proviso hereto) occurs and is continuing, the Administrative Agent
may with the consent of, and shall at the request of, the Requisite Lenders take
any or all of the following actions by notice to the Borrower:

 

(i)                                     declare the Commitments of each Lender
to be terminated, whereupon such Commitments shall be terminated;

 

(ii)                                  declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;
and

 

(iii)                               exercise on behalf of itself and the Lenders
all rights and remedies available to it and the Lenders under the Loan Documents
or applicable Law;

 

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the Commitments of each Lender shall automatically terminate, the unpaid
principal amount of all outstanding Loans, all interest accrued and unpaid
thereon, and all other amounts owing or payable hereunder or under any other
Loan Document as aforesaid shall automatically become due and payable, in each
case without further act of the Administrative Agent or any Lender.

 

(b)                                 The Borrower hereby irrevocably waives the
right to direct the application of any and all payments in respect of the
Obligations and any proceeds of Collateral after the occurrence and during the
continuance of an Event of Default.

 

SECTION 10.3                                      Application of Funds.  After
the occurrence and during the continuance of the exercise of remedies following
the occurrence and during the continuance of an Event of Default provided for in
Section 10.2 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 10.2), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:

 

First, ratably, pay any reasonable and documented fees, indemnities, or
out-of-pocket expense reimbursements then due to the Administrative Agent or the
Collateral Agent from the Borrower;

 

Second, ratably, to pay any reasonable and documented fees or out-of-pocket
expense reimbursements then due to the Lenders from the Borrower;

 

Third, to pay interest due and payable in respect of any Loans, ratably;

 

Fourth, to pay principal on the Loans;

 

148

--------------------------------------------------------------------------------


 

Fifth, to pay the Obligations in respect of any Prepayment Premium then due and
payable to the Lenders;

 

Sixth, to the payment of any other Obligation due to the Administrative Agent or
any Lender by the Borrower;

 

Seventh, as provided for under the Intercreditor Agreement, the First
Lien/Second Lien Intercreditor Agreement and the Notes Intercreditor Agreement,
as applicable; and

 

Eighth, after all of the Obligations have been paid in full, to the Borrower or
as the Borrower shall direct or as otherwise required by Law.

 

Notwithstanding the foregoing, if sufficient funds are not available to fund all
payments to be made in respect of any Secured Obligation described in any of
clauses First through Seventh above, the available funds being applied with
respect to any such Secured Obligation (unless otherwise specified in such
clause) shall be allocated to the payment of such Secured Obligation ratably,
based on the proportion of the Administrative Agent’s and each Lender’s interest
in the aggregate outstanding Secured Obligations described in such clauses.  The
order of priority set forth in clauses First through Eighth above may be changed
only with the prior written consent of the Administrative Agent in addition to
that of all Lenders.

 

ARTICLE XI

 

THE ADMINISTRATIVE AGENT

 

SECTION 11.1                                      Appointment and Authorization.

 

(a)                                 Each of the Lenders hereby irrevocably
appoints Wilmington Trust, National Association to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article XI (other than Sections 11.6 and 11.11)
are solely for the benefit of the Administrative Agent, the Lenders, and the
Borrower shall not have rights as a third party beneficiary of any such
provision.

 

(b)                                 The Administrative Agent shall also act as
the “Collateral Agent” under the Loan Documents, and each of the Lenders hereby
irrevocably appoints and authorizes the Administrative Agent to act as the
Collateral Agent of (and to hold any security interest created by the Collateral
Documents for and on behalf of or in trust for) such Lender for purposes of
acquiring, holding and enforcing (at the direction of the Requisite Lenders) any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto.  The Administrative Agent, as “Collateral Agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 11.5 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the

 

149

--------------------------------------------------------------------------------


 

Administrative Agent, shall be entitled to the benefits of all provisions of
this Article XI and Article XII (including Sections 11.3, 11.13, 12.3, 12.4 and
12.5, as though such co-agents, sub-agents and attorneys-in-fact were the
“Collateral Agent” under the Loan Documents) as if set forth in full herein with
respect thereto.  In furtherance of the foregoing, each reference to the
Administrative Agent in Article XI and Article XII hereof is deemed a reference
to the Administrative Agent, and also to the Administrative Agent as Collateral
Agent.  Without limiting the generality of the foregoing, the Lenders hereby
expressly authorize and direct the Administrative Agent and the Collateral Agent
to execute any and all documents (including releases) with respect to the
Collateral and the rights of the Secured Parties with respect thereto (including
the Intercreditor Agreement, the First Lien/Second Lien Intercreditor Agreement
and the Notes Intercreditor Agreement), as contemplated by and in accordance
with the provisions of this Agreement and the Collateral Documents and
acknowledge and agree that any such action by any Agent shall bind the Lenders.

 

(c)                                  Each Lender and prospective Lender shall,
promptly following a request by the Administrative Agent, provide all
documentation and other information that the Administrative Agent reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act.

 

SECTION 11.2                                      Rights as a Lender.  Any
Person serving as an Agent (including as Administrative Agent) hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each Person serving as an Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders.  The Lenders
acknowledge that, pursuant to such activities, any Agent or its Affiliates may
receive information regarding any Loan Party or any of its Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Loan Party or such Affiliate) and acknowledge that no Agent shall be under any
obligation to provide such information to them.

 

SECTION 11.3                                      Exculpatory Provisions. 
Neither the Administrative Agent nor any other Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and the duties of the Administrative Agent and each other Agent shall
be solely administrative in nature.  Without limiting the generality of the
foregoing, an Agent (including the Administrative Agent):

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing and without limiting the generality of the foregoing, the use of the
term “agent” herein and in the other Loan Documents with reference to any Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law and instead,
such term is used merely as a matter of market custom, and is intended to create
or reflect only an administrative relationship between independent contracting
parties;

 

150

--------------------------------------------------------------------------------


 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that such Agent is required to exercise as directed in writing by the Requisite
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that no Agent
shall be required to take any action that, in its opinion or the opinion of its
counsel, may expose such Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by any Person
serving as an Agent or any of its Affiliates in any capacity.

 

(d)                                 The Administrative Agent shall not be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions hereof relating to
Disqualified Lenders.  Without limiting the generality of the foregoing, the
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or Participant or prospective Lender or Participant is
a Disqualified Lender or (y) have any liability with respect to or arising out
of any assignment or participation of Loans, or disclosure of confidential
information, to any Disqualified Lender.

 

Neither the Administrative Agent or the Collateral Agent shall be liable for any
action taken or not taken by it (i) with the consent or at the request of the
Requisite Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 12.1 and 12.2) or
(ii) in the absence of its own gross negligence, intentional fraud, bad faith or
willful misconduct as determined by the final judgment of a court of competent
jurisdiction, in connection with its duties expressly set forth herein.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent in
writing by the Borrower or a Lender.

 

No Agent-Related Person shall be responsible for or have any duty to ascertain
or inquire into (i) any recital, statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent, or (vii) to inspect the properties, books or records of
any Loan Party or any Affiliate thereof.

 

151

--------------------------------------------------------------------------------


 

SECTION 11.4                                      Reliance by the Administrative
Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

The Administrative Agent shall be fully justified in failing or refusing to take
any action under any Loan Document unless it shall first receive such advice or
concurrence of the Requisite Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Requisite Lenders (or such greater number or percentage of
Lenders as may be expressly required hereby in any instance) and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders; provided that the Administrative Agent shall not be required to
take any action that, in its opinion or in the opinion of its counsel, may
expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable Law.

 

152

--------------------------------------------------------------------------------


 

SECTION 11.5                                      Delegation of Duties.  The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Documents by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective
Agent-Related Persons.  The exculpatory provisions of this Article shall apply
to any such sub-agent and to the Agent-Related Persons of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.  The Administrative Agent shall not
be responsible for the negligence or misconduct of any sub-agents that it
selects in accordance with the foregoing provisions of this Section 11.5 in the
absence of the Administrative Agent’s gross negligence or willful misconduct, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.

 

153

--------------------------------------------------------------------------------


 

SECTION 11.6                                      Resignation of Administrative
Agent or the Collateral Agent.  The Administrative Agent or the Collateral Agent
may at any time give notice of its resignation to the Lenders and the Borrower. 
Upon receipt of any such notice of resignation, the Requisite Lenders shall have
the right, with the consent of the Borrower at all times other than during the
existence of an Event of Default (which consent of the Borrower shall not be
unreasonably withheld or delayed), to appoint a successor, which shall be a
Lender or a bank with an office in the United States, or an Affiliate of any
such Lender or bank with an office in the United States.  If no such successor
shall have been so appointed by the Requisite Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
or Collateral Agent, as applicable, gives notice of its resignation, then the
retiring Administrative Agent or Collateral Agent, as applicable, may on behalf
of the Lenders, with the consent of the Borrower at all times other than during
the existence of an Event of Default (which consent of the Borrower shall not be
unreasonably withheld or delayed), appoint a successor Administrative Agent or
Collateral Agent, as applicable, meeting the qualifications set forth above;
provided that if the Administrative Agent or Collateral Agent, as applicable,
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent or
Collateral Agent, as applicable, shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent or the
Collateral Agent on behalf of the Lenders under any of the Loan Documents, the
retiring Administrative Agent or Collateral Agent, as applicable, shall continue
to hold such collateral security until such time as a successor Administrative
Agent or such Collateral Agent, as applicable, is appointed) and (2) except for
any indemnity payments owed to the retiring or removed Administrative Agent or
Collateral Agent, all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender directly, until such time as the Requisite Lenders with the consent
of the Borrower at all times other than during the existence of an Event of
Default (which consent of the Borrower shall not be unreasonably withheld or
delayed) appoint a successor Administrative Agent as provided for above in this
Section 11.6.  Upon the acceptance of a successor’s appointment as
Administrative Agent or Collateral Agent, as applicable, hereunder and upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such amendments or supplements to the Mortgages, and such other
instruments or notices, as may be necessary or desirable, or as the Requisite
Lenders may request, in order to (i) continue the perfection of the Liens
granted or purported to be granted by the Collateral Documents or (ii) otherwise
ensure that the Collateral and Guarantee Requirement is satisfied, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent or
Collateral Agent, as applicable, and the retiring Administrative Agent or
Collateral Agent, as applicable, shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Administrative Agent or Collateral Agent, as
applicable, shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor.  After the retiring
Administrative Agent’s or Collateral Agent’s, as applicable, resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Sections 12.3, 12.4 and 12.5 shall continue in effect for the benefit of such
retiring Administrative Agent or Collateral Agent, as applicable, its sub agents
and their

 

154

--------------------------------------------------------------------------------


 

respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent or Collateral
Agent, as applicable, was acting as Administrative Agent or Collateral Agent, as
applicable.

 

SECTION 11.7                                      Non-Reliance on Administrative
Agent and Other Lenders; Disclosure of Information by Agents.  Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession.  Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower and the other
Loan Parties hereunder.  Each Lender also represents that it will, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Agent-Related Persons and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower and the other Loan
Parties.  Except for notices, reports and other documents expressly required to
be furnished to the Lenders by any Agent herein, such Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.

 

SECTION 11.8                                      [Reserved].

 

SECTION 11.9                                      Intercreditor Agreements.

 

(a)                                 The Administrative Agent and the Collateral
Agent are authorized to enter into the Intercreditor Agreement, and the parties
hereto acknowledge that the Intercreditor Agreement is binding upon them.  Each
Lender (a) hereby consents to the subordination of the Liens on the Collateral
securing the Obligations on the terms set forth in the Intercreditor Agreement,
(b) hereby agrees that it will be bound by and will take no actions contrary to
the provisions of the Intercreditor Agreement and (c) hereby authorizes and
instructs the Administrative Agent and Collateral Agent to enter into the
Intercreditor Agreement and to subject the Liens on the Collateral securing the
Obligations to the provisions thereof.  The foregoing provisions are intended as
an inducement to the Secured Parties to extend credit to the Borrower and such
Secured Parties are intended third-party beneficiaries of such provisions and
the provisions of the Intercreditor Agreement.

 

155

--------------------------------------------------------------------------------


 

(b)                                 The Administrative Agent and the Collateral
Agent are authorized to enter into the First Lien/Second Lien Intercreditor
Agreement, and the parties hereto acknowledge that the First Lien/Second Lien
Intercreditor Agreement is binding upon them.  Each Lender (a) hereby agrees
that it will be bound by and will take no actions contrary to the provisions of
the First Lien/Second Lien Intercreditor Agreement and (b) hereby authorizes and
instructs the Administrative Agent and Collateral Agent to enter into the First
Lien/Second Lien Intercreditor Agreement and to subject the Liens on the
Collateral securing the Obligations to the provisions thereof.  The foregoing
provisions are intended as an inducement to the Secured Parties to extend credit
to the Borrower and such Secured Parties are intended third-party beneficiaries
of such provisions and the provisions of the First Lien/Second Lien
Intercreditor Agreement.

 

(c)                                  The Administrative Agent and the Collateral
Agent are authorized to enter into the Notes Intercreditor Agreement, and the
parties hereto acknowledge that the Notes Intercreditor Agreement is binding
upon them.  Each Lender (a)  hereby agrees that it will be bound by and will
take no actions contrary to the provisions of the Notes Intercreditor Agreement
and (b) hereby authorizes and instructs the Administrative Agent and Collateral
Agent to enter into the Notes Intercreditor Agreement and to subject the Liens
on the Collateral securing the Obligations to the provisions thereof.  The
foregoing provisions are intended as an inducement to the Secured Parties to
extend credit to the Borrower and such Secured Parties are intended third-party
beneficiaries of such provisions and the provisions of the Notes Intercreditor
Agreement.

 

SECTION 11.10                               Administrative Agent May File Proofs
of Claim.  In case of the pendency of any proceeding under any Debtor Relief Law
or any other judicial proceeding relative to any Loan Party, the Administrative
Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but shall not be required to), by intervention
in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.9, 12.3
and 12.4) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;
and

 

(c)                                  any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the

 

156

--------------------------------------------------------------------------------


 

Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agents and their respective agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.9,
12.3 and 12.4.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

SECTION 11.11                               Collateral and Guaranty Matters.

 

Each of the Lenders irrevocably authorizes the Administrative Agent and the
Collateral Agent, and each of the Administrative Agent and the Collateral Agent
agrees that it will:

 

(a)                                 release any Lien on any property granted to
or held by the Administrative Agent or the Collateral Agent under any Loan
Document (i) upon the Discharge of Obligations, (ii) at the time the property
subject to such Lien is transferred or to be transferred as part of or in
connection with any transfer permitted hereunder or under any other Loan
Document (including in connection with a Permitted Sale-Leaseback Transaction)
to any Person other than Holdings, the Borrower or any of the Guarantors,
(iii) subject to Section 12.1, if the release of such Lien is approved,
authorized or ratified in writing by the Requisite Lenders, or (iv) if the
property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guaranty pursuant to clause (c) below;

 

(b)                                 release or subordinate any Lien on any
property granted to or held by the Administrative Agent or the Collateral Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by Section 9.1(i);

 

(c)                                  release any Guarantor from its obligations
under the Guaranty if (i) in the case of any Subsidiary, such Person ceases to
be a Restricted Subsidiary as a result of a transaction or designation permitted
hereunder or (ii) in the case of Holdings, as a result of a transaction
permitted hereunder; provided that no such release shall occur if such Guarantor
continues to be a guarantor in respect of the First Lien Facility, ABL Facility,
Senior Notes, any Credit Agreement Refinancing Indebtedness or any Junior
Financing; and

 

(d)                                 if any Guarantor shall cease to be a
Material Subsidiary (as certified in writing by a Responsible Officer of the
Borrower), and the Borrower notifies the Administrative Agent in writing that it
wishes such Guarantor to be released from its obligations under the Guaranty and
provides the Administrative Agent and the Collateral Agent such certifications
or documents with respect thereto as either such Agent shall reasonably request,
(i) release such Subsidiary from its obligations under the Guaranty and
(ii) release any Liens granted by such Subsidiary or Liens on the Equity
Interests of such Subsidiary; provided that no such release shall occur if such
Subsidiary continues to be a guarantor in respect of the First Lien Facility,
ABL Facility, the Senior Notes, any Credit Agreement Refinancing Indebtedness or
any other Junior Financing.

 

157

--------------------------------------------------------------------------------


 

Upon request by the Administrative Agent at any time, the Requisite Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its security interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 11.11.

 

Notwithstanding the foregoing, in each case as specified in this Section 11.11,
the applicable Agent will (and each Lender irrevocably authorizes the applicable
Agent to), at the Borrower’s expense, promptly execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release or subordination of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, or to
evidence the release of such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this
Section 11.11.  In connection with the delivery of any such release or
subordination documentation by the Administrative Agent pursuant to this
Section 11.11, the Borrower shall have delivered to the Administrative Agent,
prior to the date of the proposed release or subordination, a written request
for release or subordination identifying the relevant Guarantor and/or
Collateral and the terms of the sale or other disposition or transaction in
reasonable detail, including such other information as the Administrative Agent
shall reasonably request, together with a certification by the Borrower stating
that such transaction is in compliance with this Agreement and the other Loan
Documents.

 

SECTION 11.12                               [Reserved].

 

SECTION 11.13                               Indemnification of Agents.

 

Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand the Administrative Agent and each other
Agent-Related Person (solely to the extent any such Agent-Related Person was
performing services on behalf of the Administrative Agent) (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the
obligation, if any, of any Loan Party to do so), pro rata, and hold harmless the
Administrative Agent and each other Agent-Related Person (solely to the extent
any such Agent-Related Person was performing services on behalf of the
Administrative Agent) from and against any and all Indemnified Liabilities
incurred by it; provided that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities resulting
from such Agent-Related Person’s own gross negligence, intentional fraud, bad
faith or willful misconduct, as determined by the final judgment of a court of
competent jurisdiction; provided that no action taken in accordance with the
directions of the Requisite Lenders (or such other number or percentage of the
Lenders as shall be required by the Loan Documents) shall be deemed to
constitute gross negligence, intentional fraud, bad faith or willful misconduct
for purposes of this Section 11.13.  In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Liabilities, this
Section 11.13 applies whether any such investigation, litigation or proceeding
is brought by any Lender or any other Person.  Without limitation of the
foregoing, each Lender shall reimburse the Administrative Agent and the
Collateral Agent, respectively, upon demand for its ratable share of any costs
or out-of-pocket expenses (including Attorney Costs) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or

 

158

--------------------------------------------------------------------------------


 

responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrower,
provided that such reimbursement by the Lenders shall not affect the Borrower’s
continuing reimbursement obligations (if any) with respect thereto, provided
further that the failure of any Lender to indemnify or reimburse the
Administrative Agent shall not relieve any other Lender of its obligation in
respect thereof.  The undertaking in this Section 11.13 shall survive
termination of the Aggregate Commitments, the payment of all other Obligations,
the resignation of the Administrative Agent, and termination of this Agreement.

 

ARTICLE XII

 

MISCELLANEOUS

 

SECTION 12.1                                      Amendments, Etc.  Except as
otherwise set forth in this Agreement, no amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Requisite Lenders and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided that, no such amendment, waiver
or consent shall:

 

(a)                                 extend or increase the Commitment of any
Lender without the written consent of each Lender directly and adversely
affected thereby (it being understood that (i) a waiver of any condition
precedent set forth in Section 4.1 or Section 4.2 or (ii) the waiver of any
Default, mandatory prepayment or mandatory reduction of the Commitments, in each
case, shall not constitute an extension or increase of any Commitment of any
Lender);

 

(b)                                 postpone any date scheduled for, or reduce
the amount of, any payment of principal or interest under Section 2.6 or 2.8
without the written consent of each Lender directly and adversely affected
thereby (it being understood that (i) any change to the definitions of Total
Leverage Ratio or Senior Secured Leverage Ratio or, in each case, in the
component definitions thereof, (ii) a waiver of any condition precedent set
forth in Section 4.1 or Section 4.2, (iii) the waiver of any Default, mandatory
prepayment or mandatory reduction of the Commitments, (iv) a waiver of
applicability of any post-default increase in interest rates, (v) a modification
to or waiver of the Specified Exchange Threshold or (vi) a modification to or
waiver of the Term/Notes Refinancing Date, in each case, shall not constitute a
postponement of any date scheduled for the payment of principal or interest or a
reduction in the amount of any payment of interest); provided that only the
consent of the Requisite Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of any Loan Party to pay interest at
the Default Rate) or to amend the definition of “Specified Exchange Threshold”
or “Term/Notes Refinancing Date”;

 

(c)                                  reduce the principal of, or the rate of
interest specified herein on, any Loan, or (subject to clause (i) of the second
proviso to this Section 12.1) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby (it being understood that (i) any change
to

 

159

--------------------------------------------------------------------------------


 

the definitions of Total Leverage Ratio or Senior Secured Leverage Ratio or, in
each case, in the component definitions thereof, (ii) a waiver of any condition
precedent set forth in Section 4.1 or Section 4.2, (iii) the waiver of any
Default, mandatory prepayment or mandatory reduction of the Commitments or
(iv) a waiver of applicability of any post-default increase in interest rates,
in each case, shall not constitute a reduction in the rate of interest);
provided that only the consent of the Requisite Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of any Loan
Party to pay interest at the Default Rate;

 

(d)                                 change any provision of this Section 12.1,
the definition of “Requisite Lenders”, “Requisite Class Lenders” or any other
provision specifying the number of Lenders or portion of the Loans or
Commitments required to take any action under the Loan Documents without the
written consent of each Lender directly and adversely affected thereby;

 

(e)                                  other than in a transaction permitted under
Section 9.4 or 9.5 or pursuant to Section 11.11, release all or substantially
all of the Collateral in any transaction or series of related transactions
(except as expressly permitted by the Collateral Documents or this Agreement),
without the written consent of each Lender;

 

(f)                                   other than in a transaction permitted
under Section 9.4 or 9.5 or pursuant to Section 11.11, release all or
substantially all of the Guarantors (except as expressly permitted by the
Guaranty or this Agreement), without the written consent of each Lender directly
and adversely affected thereby;

 

(g)                                  without the prior written consent of all
Lenders directly and adversely affected thereby, (i) subordinate the Obligations
hereunder to any other Indebtedness, or (ii) except as provided by operation of
applicable Law or in the Intercreditor Agreement, the First Lien/Second Lien
Intercreditor Agreement, the Notes Intercreditor Agreement or pursuant to
Section 11.11, subordinate the Liens granted hereunder or under the other Loan
Documents to any other Lien; or

 

(h)                                 change the order of the application of funds
specified in Section 10.3 without the written consent of each Lender directly
affected thereby;

 

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent under this Agreement or any other Loan
Document; (ii) Section 12.2(g) may not be amended, waived or otherwise modified
without the consent of each Granting Lender all or any part of whose Loans are
being funded by an SPC at the time of such amendment, waiver or other
modification; (iii) the consent of Requisite Class Lenders shall be required
with respect to any amendment that by its terms directly and adversely affects
the rights of such Class in respect of payments hereunder in a manner different
than such amendment affects other Classes; (iv) no Lender consent is required to
effect any amendment or supplement to the Intercreditor Agreement, (A) that is
for the purpose of adding the holders of Indebtedness incurred or issued
pursuant to a Permitted Refinancing of the ABL Facility (or any agent or trustee
of such holders) as parties thereto, as expressly contemplated by the terms of
the Intercreditor Agreement and permitted under Section 9.3(p) (it being
understood that any such amendment or supplement may make such other

 

160

--------------------------------------------------------------------------------


 

changes to the Intercreditor Agreement as, in the good faith determination of
the Administrative Agent, are required to effectuate the foregoing and provided
that such other changes are not adverse, in any material respect, to the
interests of the Lenders) or (B) that is expressly contemplated by Sections
5.2(c) or 7.4 of the Intercreditor Agreement with respect to a Permitted
Refinancing of the ABL Facility permitted under Section 9.3(p) (or the
comparable provisions, if any, of any successor intercreditor agreement with
respect to a Permitted Refinancing of the ABL Facility permitted under
Section 9.3(p)); provided further that no such agreement shall, pursuant to this
clause (iv), amend, modify or otherwise directly and adversely affect the rights
or duties of the Administrative Agent or the Collateral Agent hereunder or under
any other Loan Document without the prior written consent of the Administrative
Agent or the Collateral Agent, as applicable, (v) no Lender consent is required
to effect any amendment or supplement to the First Lien/Second Lien
Intercreditor Agreement, (A) that is for the purpose of adding the holders of
Indebtedness incurred or issued pursuant to a Permitted Refinancing of the First
Lien Facility (or any agent or trustee of such holders) as parties thereto, as
expressly contemplated by the terms of the First Lien/Second Lien Intercreditor
Agreement and permitted under Section 9.3(x) (it being understood that any such
amendment or supplement may make such other changes to the First Lien/Second
Lien Intercreditor Agreement as, in the good faith determination of the
Administrative Agent, are required to effectuate the foregoing and provided that
such other changes are not adverse, in any material respect, to the interests of
the Lenders) or (B) that is expressly contemplated by Section 5.03 of the First
Lien/Second Lien Intercreditor Agreement with respect to a Permitted Refinancing
of the First Lien Facility permitted under Section 9.3(x) (or the comparable
provisions, if any, of any successor intercreditor agreement with respect to a
Permitted Refinancing of the First Lien Facility permitted under
Section 9.3(x)); provided further that no such agreement shall, pursuant to this
clause (v), amend, modify or otherwise directly and adversely affect the rights
or duties of the Administrative Agent or the Collateral Agent hereunder or under
any other Loan Document without the prior written consent of the Administrative
Agent or the Collateral Agent, as applicable, (vi) no Lender consent is required
to effect any amendment or supplement to the Notes Intercreditor Agreement,
(A) that is for the purpose of adding the holders of Indebtedness incurred or
issued pursuant to a Permitted Refinancing of the Senior Notes (or any agent or
trustee of such holders) as parties thereto, as expressly contemplated by the
terms of the Notes Intercreditor Agreement and permitted under
Section 9.3(q) (it being understood that any such amendment or supplement may
make such other changes to the Notes Intercreditor Agreement as, in the good
faith determination of the Administrative Agent, are required to effectuate the
foregoing and provided that such other changes are not adverse, in any material
respect, to the interests of the Lenders) or (B) that is expressly contemplated
by Section 5.03 of the Notes Intercreditor Agreement with respect to a Permitted
Refinancing of the Senior Notes permitted under Section 9.3(q) (or the
comparable provisions, if any, of any successor intercreditor agreement with
respect to a Permitted Refinancing of the Senior Notes permitted under
Section 9.3(q)); provided further that no such agreement shall, pursuant to this
clause (vi), amend, modify or otherwise directly and adversely affect the rights
or duties of the Administrative Agent or the Collateral Agent hereunder or under
any other Loan Document without the prior written consent of the Administrative
Agent or the Collateral Agent, as applicable and (vii) only the consent of the
Administrative Agent and the Borrower is required to effect any amendment or
supplement of the Fee Letter.

 

161

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained in this Section 12.1 or
otherwise in this Agreement or any other Loan Document, (i) this Agreement and
any other Loan Document may be amended, supplemented or otherwise modified to
effect the provisions of Sections 2.13 and 2.14, (ii) this Agreement and any
other Loan Document may be amended, supplemented or otherwise modified, or any
provision thereof waived, with the consent of the Administrative Agent and the
Borrower without the need to obtain the consent of any Lender, if such
amendment, supplement, modification or waiver is delivered in order to (A) cure
ambiguities, omissions, mistakes or defects or (B) cause any Collateral Document
to be consistent with this Agreement and the other Loan Documents and
(iii) without the consent of any Lender, the Borrower and the Administrative
Agent or any other collateral agent may enter into any amendment, supplement or
modification of any Loan Document, or enter into any new agreement or
instrument, to effect the granting, perfection, protection, expansion or
enhancement of any security interest of the Secured Parties in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties
or as required by local law to give effect to, or protect any security interests
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law or this Agreement or in each case
to otherwise enhance the rights or benefits of any Lender under any Loan
Document.  The Agent shall make available to the Lenders copies of each such
amendment or other modification to this Agreement.

 

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender or each affected Lender and that has been approved by the Requisite
Lenders, the Borrower may replace such non-consenting Lender in accordance with
Section 3.7; provided that such amendment, waiver, consent or release can be
effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Borrower to be made pursuant to
this paragraph).

 

SECTION 12.2                                      Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither Holdings nor the Borrower may, except as permitted by
Section 9.4, assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section, or (iv) to an SPC in accordance with the
provisions of subsection (g) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

162

--------------------------------------------------------------------------------


 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

 

(i)                           Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans of any
Class at the time owing to it or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment or, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000 unless each of the Administrative Agent
and, so long as no Event of Default under Section 10.1(a) or (f), has occurred
and is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld, delayed or conditioned); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;

 

(ii)                        Proportionate Amounts.  Each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement with respect to the Loans
or the Commitment assigned;

 

(iii)                     Required Consents.  No consent shall be required for
any assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld, delayed or conditioned) shall be required unless
(1) an Event of Default under Section 10.1(a) or Section 10.1(f), has occurred
and is continuing at the time of such assignment, or (2) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to an assignment (including any consent
required under subsection (b)(i)(B) of this Section) unless it shall have
objected thereto by written notice (including via e-mail) to the Administrative
Agent within ten (10) Business Days after having received written notice thereof
from the Administrative Agent;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld, delayed or conditioned) shall be
required if such assignment is to a Person that is not a Lender, an Affiliate of
such Lender or an Approved Fund with respect to such Lender.

 

163

--------------------------------------------------------------------------------


 

(iv)                    Assignment and Assumption.  The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The Eligible Assignee, if it is not a Lender, shall deliver to the
Administrative Agent (x) an Administrative Questionnaire and (y) all
documentation and other information that the Administrative Agent reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act.  All assignments shall be by novation.

 

(v)                       No Assignment to Certain Persons.  No such assignment
shall be made to (A) Holdings, the Borrower or any of the Borrower’s
Subsidiaries except as permitted under Section 2.3(d), (B) a natural person or
(C) a Disqualified Lender.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.1, 3.4, 3.5, 12.3, 12.4 and 12.5 with respect to facts
and circumstances occurring prior to the effective date of such assignment). 
Upon request, and the surrender by the assigning Lender of its Note, the
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender.  Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
at the Administrative Agent’s Office a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and related interest
amounts) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Agents and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower,
any Agent and any Lender (as to its interest only), at any reasonable time and
from time to time upon reasonable prior notice.  This Section 12.2(c) and
Section 2.7 shall be construed so that all Loans are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and
881(c)(2) of the Code and any related Treasury regulations (or any other
relevant or successor provisions of the Code or of such Treasury regulations).

 

164

--------------------------------------------------------------------------------


 

(d)                                 Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any  provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 12.1 (other than clause (d) thereof) that directly and adversely affects
such Participant.  Subject to subsection (e) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.1
(subject to the requirements of Sections 3.1(b), (c) or (d), as applicable),
Section 3.4 and Section 3.5 (through the applicable Lender) to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section.  To the extent permitted by applicable Law, each
Participant also shall be entitled to the benefits of Section 12.6 as though it
were a Lender, provided such Participant agrees to be subject to Section 12.7 as
though it were a Lender.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.1, 3.4 or 3.5 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s
express prior written consent to such sale.  A Participant shall not be entitled
to the benefits of Section 3.1 unless the Borrower is notified of the
participation sold to such Participant (provided, that the receipt of such
notice without more shall not be deemed to imply or constitute the Borrower’s
consent to such sale for purposes of this Section or Section 3.1(e)) and such
Participant agrees, for the benefit of the Borrower, to comply and does in fact
comply with Section 3.1 as though it were a Lender.  Each Lender that sells a
participation shall (acting solely for this purpose as an agent of the Borrower)
maintain a register complying with the requirements of Sections 163(f),
871(h) and 881(c)(2) of the Code and the Treasury regulations issued thereunder
on which is entered the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”).  A Lender
shall be obligated to disclose the Participant Register to any Person (including
for the avoidance of doubt the Borrower and the Administrative Agent) to the
extent such disclosure is necessary to establish that any Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 

165

--------------------------------------------------------------------------------


 

(f)                                   Any Lender may, at any time, pledge or
assign a security interest in all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(g)                                  Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required under Section 2.10(e).  Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Sections 3.1, 3.4 and 3.5), (ii) no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder.  The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender.  In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State
thereof.  Notwithstanding anything to the contrary contained herein, any SPC may
(i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee of $3,500 (which
processing fee may be waived by the Administrative Agent in its sole
discretion), assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (ii) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPC.

 

166

--------------------------------------------------------------------------------


 

SECTION 12.3                                      Costs and Expenses.  The
Borrower agrees to pay or reimburse the Administrative Agent and Collateral
Agent for all reasonable, documented and invoiced out-of-pocket costs and
expenses incurred in connection with the preparation, negotiation,
documentation, syndication and execution of this Agreement and the other Loan
Documents, and any amendment, waiver, consent or other modification of the
provisions hereof and thereof, and the consummation and administration of the
Loan Documents and the transactions contemplated hereby and by the other Loan
Documents, including (i) all Attorney Costs of Duane Morris LLP and, if
reasonably necessary, a single firm of local counsel in each relevant
jurisdiction material to the interests of the Lenders taken as a whole (which
may include a single special counsel acting in multiple jurisdictions), and
(ii) reasonable, documented and invoiced out-of-pocket fees and expenses
incurred in connection with field examinations and inventory appraisals
(including desktop appraisals), and to pay or reimburse the Administrative Agent
and the Lenders for all reasonable, documented and invoiced out-of-pocket costs
and expenses incurred in connection with the enforcement of any rights or
remedies under this Agreement or the other Loan Documents (including all such
reasonable, documented and invoiced out-of-pocket costs and expenses incurred
during any legal proceeding, including any proceeding under any Debtor Relief
Law, and including all Attorney Costs of a single firm of counsel to the
Administrative Agent and a single firm of counsel to the Lenders taken as a
whole (and, if reasonably necessary, a single firm of local counsel in any
relevant material jurisdiction (which may include a single special counsel
acting in multiple jurisdictions).  The agreements in this Section 12.3 shall
survive the termination of the Aggregate Commitments and repayment of all other
Obligations.  All amounts due under this Section 12.3 shall be paid promptly
following receipt by the Borrower of an invoice relating thereto setting forth
such expenses in reasonable detail.

 

167

--------------------------------------------------------------------------------


 

SECTION 12.4                                      Indemnities.  The Borrower
shall indemnify and hold harmless the Agents, each Lender and their respective
Affiliates, directors, officers, employees, agents, controlling persons and
other representatives and the successors and permitted assigns of each of the
foregoing (collectively the “Indemnitees”) from and against any and all
liabilities, losses, damages, claims, and reasonable, documented and invoiced
out-of-pocket fees and expenses (including Attorney Costs) of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any such Indemnitee in any way relating to or arising out of or in connection
with (but limited, in the case of Attorney Costs, to the reasonable, documented
and invoiced out-of-pocket fees, disbursements and other charges of a single
firm of counsel to all Indemnitees taken as a whole and, if necessary, a single
firm of local counsel for all Indemnitees taken as a whole in each appropriate
jurisdiction (which may include a single firm of special counsel acting in
multiple jurisdictions), and solely in the case of an actual or perceived
conflict of interest, where the Indemnitee affected by such conflict informs the
Borrower and thereafter retains its own counsel, one additional firm of counsel
for each group of affected Indemnitees similarly situated taken as a whole)
(i) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (ii) any Commitment or Loan or the use or
proposed use of the proceeds therefrom, or (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Borrower, any Subsidiary or any other Loan Party, or
any Environmental Liabilities, in each case, arising out of the activities or
operations of the Borrower, any Subsidiary or any other Loan Party, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory
(including any investigation of, preparation for, or defense of any pending or
threatened claim, investigation, litigation or proceeding) and regardless of
whether any Indemnitee is a party thereto (all the foregoing, collectively, the
“Indemnified Liabilities”); provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such liabilities, losses, damages,
claims, costs, expenses or disbursements resulted from (A) the gross negligence,
intentional fraud, bad faith or willful misconduct of such Indemnitee or of any
Related Indemnified Person, as determined by a final, non appealable judgment of
a court of competent jurisdiction or (B) any dispute solely between or among
Indemnitees other than any claims against an Indemnitee in its capacity or in
fulfilling its role as an administrative or collateral agent or arranger or any
similar role under the Facility (excluding their role as a Lender) and other
than any claims arising out of any act or omission of the Borrower or any of its
Affiliates.  To the extent that the undertakings to indemnify and hold harmless
set forth in this Section 12.4 may be unenforceable in whole or in part because
they are violative of any applicable law or public policy, the Borrower shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by the Indemnitees or any of them.  No Indemnitee shall be liable for
any damages arising from the use by others of any information or other materials
obtained through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee or any Loan Party or
any Affiliate thereof have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Effective Date) (other than, in the case of any Loan Party,
in respect of any such damages incurred or paid by an Indemnitee to a third
party).  In the case of

 

168

--------------------------------------------------------------------------------


 

an investigation, litigation or other proceeding to which the indemnity in this
Section 12.4 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, stockholders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto and whether or not
any of the transactions contemplated hereunder or under any of the other Loan
Documents is consummated.  All amounts due under this Section 12.4 shall be paid
within twenty (20) Business Days after written demand therefor from the
Indemnitee entitled thereto.  The agreements in this Section 12.4 shall survive
the resignation of the Administrative Agent, the Collateral Agent, the
replacement of any Lender, the termination of the Aggregate Commitments, the
repayment, satisfaction or discharge of all the other Obligations, and the
termination of this Agreement.  This Section 12.4 shall not apply to Taxes, or
amounts excluded from the definition of Taxes pursuant to clauses
(i) through (viii) of the first sentence of Section 3.1(a), that are imposed
with respect to payments to or for account of any Agent or any Lender under any
Loan Document, which shall be governed by Section 3.1.  This Section 12.4 also
shall not apply to Other Taxes or to taxes covered by Section 3.4.

 

SECTION 12.5                                      Limitation of Liability.  The
Loan Parties agree that no Indemnitee shall have any liability (whether in
contract, tort or otherwise) to any Loan Party or any of their respective
Subsidiaries or any of their respective equity holders or creditors for or in
connection with the transactions contemplated hereby and in the other Loan
Documents, except to the extent such liability is determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnitee’s gross negligence, intentional fraud or willful misconduct
or bad faith.  In no event shall any Loan Party, any Affiliate thereof, any
other party hereto or any Indemnitee be liable on any theory of liability for
any special, indirect, consequential or punitive damages (including any loss of
profits, business or anticipated savings), other than, in the case of any Loan
Party, in respect of any such damages incurred or paid by an Indemnitee to a
third party.  Each party hereto hereby waives, releases and agrees (each for
itself and on behalf of its Subsidiaries) not to sue upon any such claim for any
special, indirect, consequential or punitive damages, whether or not accrued and
whether or not known or suspected to exist in its favor; provided, however, that
the foregoing shall not limit the rights to indemnification of any Indemnitee
under Section 12.4 where a third party asserts claims for any special, indirect,
consequential or punitive damages against such Indemnitee except to the extent
such liability is determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnitee’s gross negligence,
intentional fraud or willful misconduct or bad faith.

 

SECTION 12.6                                      Right of Setoff.

 

If an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
after obtaining the prior written consent of the Administrative Agent, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of the Borrower or any other Loan Party  against any and all of the
obligations of the Borrower or such other Loan Party now or hereafter existing
under this Agreement or any other Loan Document to such Lender, irrespective of
whether or not such Lender shall have made any demand under this

 

169

--------------------------------------------------------------------------------


 

Agreement or any other Loan Document and although such obligations of the
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness.  The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its Affiliates may have. 
Each Lender agrees to notify the Borrower and promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

SECTION 12.7                                      Sharing of Payments.

 

If, other than as expressly provided elsewhere herein, any Lender shall obtain
payment in respect of any principal of or interest on account of the Loans made
by it (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them as shall be necessary to cause such
purchasing Lender to share the excess payment of principal of or interest on
such Loans pro rata with each of them; provided that if all or any portion of
such excess payment is thereafter recovered from the purchasing Lender under any
of the circumstances described in Section 12.13 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon.  For avoidance of doubt, the
provisions of this paragraph shall not be construed to apply to (A) any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement as in effect from time to time or (B) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant permitted hereunder.  The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by applicable Law, exercise all its rights of
payment (including the right of set-off, but subject to Section 12.6) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.  The
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error) of participations purchased under this
Section 12.7 and will in each case notify the Lenders following any such
purchases or repayments.  Each Lender that purchases a participation pursuant to
this Section 12.7 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.

 

SECTION 12.8                                      Notices and Other
Communications; Facsimile Copies.

 

(a)                                 General.  Except in the case of notices and
other communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below),

 

170

--------------------------------------------------------------------------------


 

all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(i)                                     if to Holdings, the Borrower or the
Administrative Agent, to the address, telecopier number, electronic mail address
or telephone number specified for such Person on Schedule 12.8; and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.  Upon request by any
Lender to the Administrative Agent, the Administrative Agent may provide such
Lender with a copy of the list of Disqualified Lenders.

 

(c)                                  Receipt.  Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

 

(d)                                 [Reserved].

 

(e)                                  Change of Address.  Each of Holdings, the
Borrower and the Administrative Agent may change its address, telecopier or
telephone number for notices and

 

171

--------------------------------------------------------------------------------


 

other communications hereunder by notice to the other parties hereto.  Each
other Lender may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the Borrower and the
Administrative Agent.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender. 
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

 

(f)                                   Reliance by Administrative Agent and
Lenders.  The Administrative Agent and the Lenders shall be entitled to rely and
act upon any notices (including telephonic Committed Loan Notices) purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof.  The Borrower
shall indemnify the Administrative Agent each Lender and the Agent-Related
Persons of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower; provided that such indemnity shall not be
available to the extent that such losses, costs, expenses and liabilities
resulted from (x) the gross negligence, intentional fraud, bad faith or willful
misconduct of such Person or (y) a breach of any obligations under any Loan
Document by such Person, in each case, as determined by a final, non appealable
judgment of a court of competent jurisdiction. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

SECTION 12.9                                      No Waiver; Cumulative
Remedies.

 

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by Law.

 

172

--------------------------------------------------------------------------------


 

SECTION 12.10                               Binding Effect.  This Agreement
shall become effective when it shall have been executed by the Borrower,
Holdings, the Administrative Agent and the Lenders and thereafter shall be
binding upon and inure to the benefit of the Borrower, Holdings, each Agent and
each Lender and their respective successors and permitted assigns.

 

SECTION 12.11                               Electronic Systems.

 

(i)    Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make Communications (as defined below) available to the Lenders
by posting the Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or
a substantially similar Electronic System.

 

(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower or the other Loan Parties, any Lender, or any other Person or
entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrower’s, any Loan Party’s or the
Administrative Agent’s transmission of Communications through an Electronic
System. “Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, or any Lender by means of
electronic communications pursuant to this Section, including through an
Electronic System.

 

SECTION 12.12                               Governing Law; Submission to
Jurisdiction; Service of Process.

 

(a)                                 THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT
TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT (EXCEPT AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET
FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

(b)                                 THE BORROWER, HOLDINGS, THE ADMINISTRATIVE
AGENT AND EACH LENDER EACH IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK OR FEDERAL COURTS OF THE UNITED

 

173

--------------------------------------------------------------------------------


 

STATES OF AMERICA SITTING IN NEW YORK COUNTY, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  EACH PARTY HERETO AGREES THAT THE AGENTS AND LENDERS RETAIN
THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION
SOLELY IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL
DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.

 

(c)                                  THE BORROWER, HOLDINGS, THE ADMINISTRATIVE
AGENT AND EACH LENDER EACH IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

(d)                                 EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.8.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

174

--------------------------------------------------------------------------------


 

SECTION 12.13                               Waiver of Jury Trial.  EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

SECTION 12.14                               Marshaling; Payments Set Aside. 
None of the Administrative Agent or any Lender shall be under any obligation to
marshal any assets in favor of the Loan Parties or any other party or against or
in payment of any or all of the Obligations.  To the extent that any payment by
or on behalf of the Borrower is made to any Agent or any Lender, or any Agent or
any Lender exercises its right of set-off, and such payment or the proceeds of
such set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the applicable Overnight Rate from time to time in effect.

 

SECTION 12.15                               Execution In Counterparts.  This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

175

--------------------------------------------------------------------------------


 

SECTION 12.16                               Electronic Execution of Assignments
and Certain Other Documents.  The words “execution,” “signed,” “signature,” and
words of like import in any Assignment and Assumption or in any amendment or
other modification hereof (including waivers and consents) shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

176

--------------------------------------------------------------------------------


 

SECTION 12.17                               Confidentiality.  Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information in accordance with its customary procedures (as set forth
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective employees, legal counsel, independent
auditors, professionals and other experts or agents who need to know such
Information and who are informed of the confidential nature of such Information
are subject to customary confidentiality obligations of professional practice or
agree to be bound by the terms of this Section 12.16 (or provisions at least as
restrictive as those of this Section 12.16, taken as a whole) (with each such
Administrative Agent and Lender responsible for such Person’s compliance with
this paragraph), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners) in which
case the Administrative Agent and the Lenders agree (except with respect to any
audit or examination conducted by bank accountants or any governmental bank
regulatory authority exercising examination or regulatory authority), to the
extent practicable and not prohibited by applicable Law, to notify the Borrower
promptly thereof prior to disclosure by such Person, (c) pursuant to the order
of any court or administrative agency or in any pending legal, judicial or
administrative proceeding, or otherwise as required by applicable law or
compulsory legal process based on the advice of counsel (in which case the
Administrative Agent or such Lender, as applicable, agrees (except with respect
to any audit or examination conducted by bank accountants or any governmental
bank regulatory authority exercising examination or regulatory authority), to
the extent practicable and not prohibited by applicable Law, to inform the
Borrower promptly thereof prior to disclosure), (d) to any other party hereto,
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions at least as restrictive as
those of this Section 12.16, taken as a whole, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be an Additional Lender or (ii) any actual or prospective direct or indirect
counterparty to any swap or derivative transaction relating to the Borrower and
its obligations, in each case who agree to be bound by the terms of this
Section 12.16 (or provisions at least as restrictive as those of this
Section 12.16, taken as a whole), (g) with the written consent of the Borrower;
or (h) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or improper disclosure by the
Administrative Agent or any Lender or any of their respective Affiliates or any
related parties thereto in violation of any confidentiality obligations owing to
the Borrower, any Permitted Holder or any of their respective Affiliates or
(ii) becomes available to the Administrative Agent, any Lender, or any of their
respective Affiliates on a nonconfidential basis from a source other than
Holdings, the Borrower or any Subsidiary thereof, and which source is not known
by such Agent or Lender to be subject to a confidentiality restriction in
respect thereof in favor of the Borrower, any Permitted Holder or any of their
respective Affiliates.  Notwithstanding the foregoing, in no event may
Information be shared with a Person that is a Disqualified Lender at the time
such disclosure was made.

 

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the

 

177

--------------------------------------------------------------------------------


 

Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Loan Party or any Subsidiary thereof, it being understood that
all information received from or on behalf of Holdings, the Borrower or any
Subsidiary after the Effective Date shall be deemed confidential unless such
information is clearly identified at the time of delivery as not being
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so in accordance with its customary procedures if such
Person has exercised the same degree of care to maintain the confidentiality of
such Information as such Person would accord to its own confidential
information.

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning any Loan
Party or a Subsidiary thereof, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

178

--------------------------------------------------------------------------------


 

SECTION 12.18                               Use of Name, Logo, etc.  Each Loan
Party consents to the publication in the ordinary course by Administrative Agent
of customary advertising material relating to the financing transactions
contemplated by this Agreement using such Loan Party’s name, product
photographs, logo or trademark.  Such consent shall remain effective until
revoked by such Loan Party in writing to the Administrative Agent.

 

SECTION 12.19                               USA PATRIOT Act Notice.  Each Lender
that is subject to the USA PATRIOT Act and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Borrower that pursuant to
the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Loan
Party in accordance with the USA PATRIOT Act.  The Borrower shall, promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act.

 

SECTION 12.20                               No Advisory or Fiduciary
Responsibility.  In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), each of the Borrower and Holdings
acknowledges and agrees, and acknowledges its Subsidiaries’ understanding, that:
(i) (A) the services provided by the Agents regarding this Agreement are
arm’s-length commercial transactions between the Borrower, Holdings and their
respective Affiliates, on the one hand, and the Agents, on the other hand,
(B) each of the Borrower and Holdings has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(C) each of the Borrower and Holdings is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (ii) (A) each Lender is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower, Holdings or any of their respective
Affiliates, or any other Person and (B) none of the Agents nor any Lender has
any obligation to the Borrower, Holdings or any of their respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Agents, the Lender and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower, Holdings their respective Affiliates, and none of the Agents, nor any
Lender has any obligation to disclose any of such interests to the Borrower,
Holdings or any of their respective Affiliates.  To the fullest extent permitted
by law, each of the Borrower and Holdings hereby waives and releases any claims
that it may have against the Agents or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

179

--------------------------------------------------------------------------------


 

SECTION 12.21                               Severability.  If any provision of
this Agreement or the other Loan Documents is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement and the other Loan Documents shall not be affected
or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION 12.22                               Survival of Representations and
Warranties.  All representations and warranties made hereunder and in any other
Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof.  Such representations and warranties have been or will be relied
upon by the Administrative Agent and each Lender, regardless of any
investigation made by the Administrative Agent or any Lender or on their behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect until the Discharge of Obligations.

 

SECTION 12.23                               Lender Action.  Each Lender agrees
that it shall not take or institute any actions or proceedings, judicial or
otherwise, for any right or remedy against any Loan Party under any of the Loan
Documents (including the exercise of any right of set-off, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, without
the prior written consent of the Administrative Agent (which shall not be
withheld in contravention of Section 11.4).  The provision of this Section 12.22
are for the sole benefit of the Lenders and shall not afford any right to, or
constitute a defense available to, any Loan Party.

 

SECTION 12.24                               Interest Rate Limitation. 
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

180

--------------------------------------------------------------------------------


 

SECTION 12.25                               Acknowledgement and Consent to
Bail-In of EEA Financial Institutions.  Notwithstanding anything to the contrary
in any Loan Document or in any other agreement, arrangement or understanding
among any such parties, each party hereto acknowledges that any liability of any
EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

181

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective authorized officers as of the date first above written.

 

 

NUMBER HOLDINGS, INC.,

 

as Holdings

 

 

 

By:

/s/ Felicia Thornton

 

Name:

Felicia Thornton

 

Title:

Chief Financial Officer

 

 

 

 

99 CENTS ONLY STORES LLC,

 

as the Borrower

 

 

 

 

By:

/s/ Felicia Thornton

 

Name:

Felicia Thornton

 

Title:

Chief Financial Officer

 

 

 

 

99 CENTS ONLY STORES TEXAS, INC.,

 

as a Guarantor

 

 

 

 

By:

/s/ Felicia Thornton

 

Name:

Felicia Thornton

 

Title:

Chief Financial Officer

 

[Signature Page to Second Lien Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Administrative Agent and Collateral
Agent

 

 

 

By:

/s/ Joshua G. James

 

Name:

Joshua G. James

 

Title:

Vice President

 

[Signature Page to Second Lien Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

AF III HOLDINGS A S.À R.L.,

 

as a Lender

 

 

 

By:

/s/ Michael Thomas

 

Name:

Michael Thomas

 

Title:

Class A Manager

 

 

 

 

 

 

 

By:

/s/ Paul Galliver

 

Name:

Paul Galliver

 

Title:

Class B Manager

 

[Signature Page to Second Lien Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CANADA PENSION PLAN INVESTMENT BOARD,

 

as a Lender

 

 

 

 

By:

/s/ Pierre Lavallée

 

Name:

Pierre Lavallée

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Ryan Selwood

 

Name:

Ryan Selwood

 

Title:

Authorized Signatory

 

[Signature Page to Second Lien Credit Agreement]

 

--------------------------------------------------------------------------------